


Exhibit 10.1

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of July 3, 2013

 

by and among

 

LANTHEUS MEDICAL IMAGING, INC.,
as Borrower,

 

LANTHEUS MI INTERMEDIATE, INC. AND EACH OF ITS SUBSIDIARIES
LISTED AS A GUARANTOR ON THE SIGNATURE PAGES HERETO,
as Guarantors,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent and as Administrative Agent

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Sole Lead Arranger, Bookrunner, and Syndication Agent

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

DEFINITIONS; CERTAIN TERMS

 

1

 

 

 

 

 

Section 1.01.

 

Definitions

 

1

 

 

 

 

 

Section 1.02.

 

Terms Generally

 

39

 

 

 

 

 

Section 1.03.

 

Accounting and Other Terms

 

40

 

 

 

 

 

Section 1.04.

 

Time References

 

40

 

 

 

 

 

ARTICLE II

THE LOANS

 

40

 

 

 

 

 

Section 2.01.

 

Revolving Credit Commitments

 

40

 

 

 

 

 

Section 2.02.

 

Making the Revolving Loans

 

43

 

 

 

 

 

Section 2.03.

 

Repayment of Revolving Loans; Evidence of Debt

 

45

 

 

 

 

 

Section 2.04.

 

Interest

 

46

 

 

 

 

 

Section 2.05.

 

Reduction of Revolving Credit Commitment; Prepayment of Revolving Loans

 

46

 

 

 

 

 

Section 2.06.

 

Fees

 

48

 

 

 

 

 

Section 2.07.

 

[Reserved]

 

48

 

 

 

 

 

Section 2.08.

 

Taxes

 

48

 

 

 

 

 

Section 2.09.

 

LIBOR Not Determinable; Illegality

 

51

 

 

 

 

 

Section 2.10.

 

Funding Indemnity

 

52

 

 

 

 

 

Section 2.11.

 

Continuation and Conversion of Revolving Loans

 

52

 

 

 

 

 

Section 2.12.

 

Lending Offices

 

53

 

 

 

 

 

Section 2.13.

 

Discretion of Lender as to Manner of Funding

 

53

 

 

 

 

 

Section 2.14.

 

Defaulting Lenders

 

53

 

 

 

 

 

Section 2.15.

 

Cash Receipts

 

54

 

 

 

 

 

Section 2.16.

 

Reserves

 

55

 

 

 

 

 

Section 2.17.

 

Effect of Amendment and Restatement

 

56

 

 

 

 

 

ARTICLE III

LETTERS OF CREDIT

 

56

 

 

 

 

 

Section 3.01.

 

Letters of Credit

 

56

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(Continued)

 

 

 

 

 

Page

 

 

 

 

 

Section 3.02.

 

Letters of Credit Fees, L/C Issuer Charges and Charges to the Loan Account

 

63

 

 

 

 

 

ARTICLE IV

FEES, PAYMENTS AND OTHER COMPENSATION

 

63

 

 

 

 

 

Section 4.01.

 

[Reserved]

 

63

 

 

 

 

 

Section 4.02.

 

Payments; Computations and Statements

 

63

 

 

 

 

 

Section 4.03.

 

Sharing of Payments, Etc

 

65

 

 

 

 

 

Section 4.04.

 

Apportionment of Payments

 

65

 

 

 

 

 

Section 4.05.

 

Increased Costs and Reduced Return

 

66

 

 

 

 

 

ARTICLE V

CONDITIONS TO LOANS

 

68

 

 

 

 

 

Section 5.01.

 

Conditions Precedent to Effectiveness

 

68

 

 

 

 

 

Section 5.02.

 

Conditions Precedent to All Revolving Loans and Letters of Credit

 

68

 

 

 

 

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

69

 

 

 

 

 

Section 6.01.

 

Representations and Warranties

 

69

 

 

 

 

 

(a)

 

Organization, Good Standing, Etc

 

69

 

 

 

 

 

(b)

 

Authorization, Etc

 

69

 

 

 

 

 

(c)

 

Governmental Approvals

 

69

 

 

 

 

 

(d)

 

Enforceability of Loan Documents

 

70

 

 

 

 

 

(e)

 

Subsidiaries

 

70

 

 

 

 

 

(f)

 

Litigation; Commercial Tort Claims

 

70

 

 

 

 

 

(g)

 

Financial Condition

 

70

 

 

 

 

 

(h)

 

Compliance with Law, Etc

 

71

 

 

 

 

 

(i)

 

ERISA

 

71

 

 

 

 

 

(j)

 

Taxes, Etc

 

72

 

 

 

 

 

(k)

 

Regulations T, U and X

 

72

 

 

 

 

 

(l)

 

Borrowing Base Certificate

 

72

 

 

 

 

 

(m)

 

Permits, Etc

 

73

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

(Continued)

 

 

 

 

 

Page

 

 

 

 

 

(n)

 

Properties

 

73

 

 

 

 

 

(o)

 

Full Disclosure

 

73

 

 

 

 

 

(p)

 

Environmental Matters

 

73

 

 

 

 

 

(q)

 

Insurance

 

74

 

 

 

 

 

(r)

 

Use of Proceeds

 

74

 

 

 

 

 

(s)

 

Solvency

 

74

 

 

 

 

 

(t)

 

[Reserved]

 

74

 

 

 

 

 

(u)

 

Intellectual Property

 

74

 

 

 

 

 

(v)

 

[Reserved]

 

74

 

 

 

 

 

(w)

 

Investment Company Act

 

74

 

 

 

 

 

(x)

 

Employee and Labor Matters

 

74

 

 

 

 

 

(y)

 

Security Interests

 

75

 

 

 

 

 

ARTICLE VII

COVENANTS OF THE LOAN PARTIES

 

75

 

 

 

 

 

Section 7.01.

 

Affirmative Covenants

 

75

 

 

 

 

 

(a)

 

Reporting Requirements

 

75

 

 

 

 

 

(b)

 

Additional Guaranties and Collateral Security

 

78

 

 

 

 

 

(c)

 

Compliance with Laws, Etc

 

79

 

 

 

 

 

(d)

 

Preservation of Existence, Etc

 

80

 

 

 

 

 

(e)

 

Keeping of Records and Books of Account

 

80

 

 

 

 

 

(f)

 

Inspection Rights; Audits and Appraisals; Account Verifications

 

80

 

 

 

 

 

(g)

 

Maintenance of Properties, Etc

 

81

 

 

 

 

 

(h)

 

Maintenance of Insurance

 

81

 

 

 

 

 

(i)

 

Obtaining of Permits, Etc

 

82

 

 

 

 

 

(j)

 

Environmental

 

82

 

 

 

 

 

(k)

 

Further Assurances

 

83

 

 

 

 

 

(l)

 

After-acquired Fee-Owned Real Property

 

83

 

iii

--------------------------------------------------------------------------------


 

Table of Contents

(Continued)

 

 

 

 

 

Page

 

 

 

 

 

Section 7.02.

 

Negative Covenants

 

83

 

 

 

 

 

(a)

 

Liens, Etc

 

83

 

 

 

 

 

(b)

 

Indebtedness

 

84

 

 

 

 

 

(c)

 

Fundamental Changes; Dispositions

 

84

 

 

 

 

 

(d)

 

Change in Nature of Business

 

86

 

 

 

 

 

(e)

 

Revolving Loans, Advances, Investments, Etc

 

86

 

 

 

 

 

(f)

 

[Reserved]

 

88

 

 

 

 

 

(g)

 

[Reserved]

 

88

 

 

 

 

 

(h)

 

Restricted Payments

 

88

 

 

 

 

 

(i)

 

Federal Reserve Regulations

 

90

 

 

 

 

 

(j)

 

Transactions with Affiliates

 

90

 

 

 

 

 

(k)

 

Limitations on Dividends and Other Payment Restrictions Affecting Subsidiaries

 

91

 

 

 

 

 

(l)

 

Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements; Etc

 

92

 

 

 

 

 

(m)

 

[Reserved]

 

92

 

 

 

 

 

(n)

 

No Further Negative Pledge

 

92

 

 

 

 

 

(o)

 

Management Agreement

 

93

 

 

 

 

 

(p)

 

Parent

 

93

 

 

 

 

 

(q)

 

Fiscal Year

 

93

 

 

 

 

 

(r)

 

Sale and Lease Back Transaction

 

93

 

 

 

 

 

Section 7.03.

 

Financial Covenant

 

93

 

 

 

 

 

ARTICLE VIII

[RESERVED]

 

93

 

 

 

 

 

ARTICLE IX

EVENTS OF DEFAULT

 

94

 

 

 

 

 

Section 9.01.

 

Events of Default

 

94

 

 

 

 

 

ARTICLE X

THE AGENTS

 

96

 

iv

--------------------------------------------------------------------------------


 

Table of Contents

(Continued)

 

 

 

 

 

Page

 

 

 

 

 

Section 10.01.

 

Appointment and Authorization of Administrative Agent and Collateral Agent

 

96

 

 

 

 

 

Section 10.02.

 

Agents and Affiliates

 

97

 

 

 

 

 

Section 10.03.

 

Action by Agents

 

97

 

 

 

 

 

Section 10.04.

 

Consultation with Experts

 

97

 

 

 

 

 

Section 10.05.

 

Liability of Agents; Credit Decision

 

98

 

 

 

 

 

Section 10.06.

 

Indemnity

 

98

 

 

 

 

 

Section 10.07.

 

Resignation of Agents and Successor Agents

 

98

 

 

 

 

 

Section 10.08.

 

L/C Issuer

 

99

 

 

 

 

 

Section 10.09.

 

Hedging Liability and Funds Transfer and Deposit Account Liability Arrangements

 

99

 

 

 

 

 

Section 10.10.

 

Lead Arranger, Etc

 

99

 

 

 

 

 

Section 10.11.

 

Authorization to Release or Subordinated or Limited Liens

 

100

 

 

 

 

 

Section 10.12.

 

Authorization to Enter into, and Enforcement of, the Loan Documents

 

100

 

 

 

 

 

Section 10.13.

 

Credit Bids

 

100

 

 

 

 

 

ARTICLE XI

GUARANTY

 

101

 

 

 

 

 

Section 11.01.

 

Guaranty

 

101

 

 

 

 

 

Section 11.02.

 

Guaranty Absolute

 

101

 

 

 

 

 

Section 11.03.

 

Waiver

 

102

 

 

 

 

 

Section 11.04.

 

Continuing Guaranty; Assignments

 

102

 

 

 

 

 

Section 11.05.

 

Subrogation

 

103

 

 

 

 

 

Section 11.06.

 

Savings Clause

 

103

 

 

 

 

 

Section 11.07.

 

Keepwell

 

103

 

 

 

 

 

ARTICLE XII

MISCELLANEOUS

 

104

 

 

 

 

 

Section 12.01.

 

Notices, Etc

 

104

 

 

 

 

 

Section 12.02.

 

Amendments, Etc

 

106

 

 

 

 

 

Section 12.03.

 

No Waiver; Remedies, Etc

 

106

 

v

--------------------------------------------------------------------------------


 

Table of Contents

(Continued)

 

 

 

 

 

Page

 

 

 

 

 

Section 12.04.

 

Expenses; Attorneys’ Fees

 

106

 

 

 

 

 

Section 12.05.

 

Right of Set-off

 

108

 

 

 

 

 

Section 12.06.

 

Severability

 

108

 

 

 

 

 

Section 12.07.

 

Assignments and Participations

 

108

 

 

 

 

 

Section 12.08.

 

Counterparts

 

113

 

 

 

 

 

Section 12.09.

 

GOVERNING LAW

 

113

 

 

 

 

 

Section 12.10.

 

CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE; JUDICIAL REFERENCE

 

113

 

 

 

 

 

Section 12.11.

 

WAIVER OF JURY TRIAL, ETC

 

115

 

 

 

 

 

Section 12.12.

 

Consent by the Agents and Lenders

 

116

 

 

 

 

 

Section 12.13.

 

No Party Deemed Drafter

 

116

 

 

 

 

 

Section 12.14.

 

Reinstatement; Certain Payments

 

116

 

 

 

 

 

Section 12.15.

 

Indemnification

 

116

 

 

 

 

 

Section 12.16.

 

Records

 

118

 

 

 

 

 

Section 12.17.

 

Binding Effect

 

118

 

 

 

 

 

Section 12.18.

 

Excess Interest

 

118

 

 

 

 

 

Section 12.19.

 

Confidentiality

 

119

 

 

 

 

 

Section 12.20.

 

Anti-Terrorism Laws

 

119

 

 

 

 

 

Section 12.21.

 

Tax Shelter Regulations

 

121

 

 

 

 

 

Section 12.22.

 

Integration

 

121

 

vi

--------------------------------------------------------------------------------


 

SCHEDULE AND EXHIBITS

 

Schedule 1.01(A)

 

Lenders and Lenders’ Revolving Credit Commitments

Schedule 6.01(e)

 

Subsidiaries

Schedule 6.01(f)

 

Litigation; Commercial Tort Claims

Schedule 6.01(i)

 

ERISA

Schedule 6.01(n)

 

Real Property

Schedule 6.01(q)

 

Insurance

Schedule 6.01(y)(i)

 

Name; Jurisdiction of Organization; Organizational ID Number; Chief Place of
Business; Chief Executive Office; FEIN

Schedule 7.02(a)

 

Existing Liens

Schedule 7.02(b)

 

Existing Indebtedness

Schedule 7.02(c)

 

Permitted Dispositions

Schedule 7.02(e)

 

Existing Investments

Schedule 7.02(k)

 

Limitations on Dividends and Other Payment Restrictions

 

 

 

Exhibit B

 

Form of Security Agreement

Exhibit C

 

Form of Compliance Certificate

Exhibit D

 

Form of Notice of Borrowing

Exhibit E

 

Form of Assignment and Acceptance

Exhibit F

 

Borrowing Base Certificate

Exhibit G

 

Closing Checklist

 

vii

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of July 3,
2013, by and among LANTHEUS MI INTERMEDIATE, INC., a Delaware corporation (the
“Parent”), LANTHEUS MEDICAL IMAGING, INC., a Delaware corporation (the
“Borrower”), each subsidiary of the Parent listed as a “Guarantor” on the
signature pages hereto (together with the Parent, each a “Guarantor” and
individually and collectively, jointly and severally, the “Guarantors”), the
lenders from time to time party hereto (each a “Lender” and individually and
collectively, the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (“Wells Fargo”), in its capacity as collateral agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, if any, the “Collateral Agent”) and as administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, if any, the “Administrative Agent”), and Wells Fargo, as sole lead
arranger (in such capacity, together with its successors and assigns in such
capacity, if any, the “Lead Arranger”), as bookrunner (in such capacity,
together with its successors and assigns in such capacity, if any, the
“Bookrunner”), and syndication agent (in such capacity, together with its
successors and assigns in such capacity, if any, the “Syndication Agent”).  This
Agreement amends and restates in its entirety the Original Credit Agreement (as
defined herein).  The Original Obligations (as defined herein) shall continue to
exist under, and be evidenced by, this Agreement.

 

RECITALS

 

The Borrower has asked the Lenders to extend credit to the Borrower, consisting
of a revolving credit facility in an aggregate principal amount not to exceed
$42,500,000 at any time outstanding (as such amount may be increased from time
to time as provided herein), which will include a subfacility for the issuance
of letters of credit.  The proceeds of the loans made under the revolving credit
facility and the letters of credit shall be used for working capital purposes
and for other general corporate purposes.  The Lenders are severally, and not
jointly, willing to extend such credit to the Borrower subject to the terms and
conditions hereinafter set forth.

 

In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS; CERTAIN TERMS

 

Section 1.01.         Definitions.

 

As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:

 

“2011 Senior Notes” means the 9.75% Senior Notes due 2017 issued by the Borrower
in an aggregate principal amount of $150,000,000 pursuant to the Second
Supplemental Indenture, dated as of March 21, 2011, between the Borrower, the
subsidiary guarantors party thereto and Wilmington Trust FSB, as trustee, and
any exchange notes issued in respect thereof on substantially similar terms.

 

“Account Debtor” means each debtor, customer or obligor in any way obligated on
or in connection with any Account Receivable.

 

“Account Receivable” means, with respect to any Person, any and all rights of
such Person to payment for goods sold and/or services rendered, including
accounts, general intangibles and any and all

 

--------------------------------------------------------------------------------


 

such rights evidenced by chattel paper, instruments or documents, whether due or
to become due and whether or not earned by performance, and whether now or
hereafter acquired or arising in the future.

 

“Accounts Receivable Component” means the product of (a) the result of (i) face
amount of Eligible Accounts Receivable, net of any returns, taxes, rebates,
discounts (calculated on the shortest terms) or credits, that have been or could
reasonably be expected to be claimed by the Account Debtor, minus (ii) during
the period from the Effective Date through September 30, 2013 only, $2,000,000,
multiplied by (b) 85.0%.

 

“ACH” means automated clearing house transfer.

 

“Acquisition” means the acquisition of (i) all of the Capital Stock of any
Person, (ii) any business, division or product of any Person or (iii) all or
substantially all of the assets of any Person.

 

“Action” has the meaning specified therefor in Section 12.12.

 

“Additional Amount” has the meaning specified therefor in Section 2.08(a).

 

“Adjustment Date” means the first day of each January, April, July and October,
as applicable.

 

“Administrative Agent” has the meaning specified therefor in the preamble
hereto.

 

“Administrative Agent’s Account” means an account at a bank designated by the
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to the Administrative Agent for the benefit of
the Agents and the Lenders under this Agreement and the other Loan Documents.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person.  For purposes of this definition,
“control” of a Person means the power, directly or indirectly, to direct or
cause the direction of the management or policies of such Person, whether by
contract or otherwise; provided, that for the purposes of the definition of
Eligible Accounts Receivable and Section 7.02(j), “control” shall also include
any Person that directly or indirectly owns 10% or more of any class of the
Capital Stock having ordinary voting power (excluding any securities or equity
interests having such power only upon the occurrence of a contingency that has
not yet occurred) of such Person.  Notwithstanding anything herein to the
contrary, in no event shall any Agent or any Lender be considered an “Affiliate”
of any Loan Party solely as a result of its role as an Agent or a Lender.

 

“Agents” means the Administrative Agent and the Collateral Agent and “Agent”
means any one of them.

 

“Agreement” means this Credit Agreement, including all amendments, modifications
and supplements and any exhibits or schedules to any of the foregoing, and shall
refer to the Agreement as the same may be in effect at the time such reference
becomes operative.

 

“Annualized EBITDA” means, for any measurement period, Consolidated EBITDA of
the Parent and its Subsidiaries for the trailing twelve month period ending on
the applicable Fiscal Quarter-end date; provided, that for any measurement
period during the first three Fiscal Quarters of the Fiscal Year 2013,
Annualized EBITDA means, (i) for the Fiscal Quarter ending March 31, 2013, the
Consolidated EBITDA of the Parent and its Subsidiaries for the trailing three
month period ending on such date multiplied by 4, (ii) for the Fiscal Quarter
ending June 30, 2013, the Consolidated EBITDA of the Parent and its Subsidiaries
for the trailing six month period ending on such date multiplied by 2 and (iii)
for the Fiscal

 

2

--------------------------------------------------------------------------------


 

Quarter ending September 30, 2013, the Consolidated EBITDA of the Parent and its
Subsidiaries for the trailing nine month period ending on such date multiplied
by 4/3.

 

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act, the Laws comprising or
implementing the Bank Secrecy Act, and the Laws administered by the United
States Treasury Department’s Office of Foreign Asset Control (as any of the
foregoing Laws may from time to time be amended, renewed or extended).

 

“Applicable Margin” means, for any day, with respect to any Reference Rate Loan
or LIBOR Rate Loan, the applicable margin per annum set forth below under the
caption “LIBOR Rate Spread” or “Reference Rate Spread”, as the case may be,
based upon the Average Historical Excess Availability as of the most recent
Adjustment Date; provided, that until the Adjustment Date on October 1, 2013,
the “Applicable Margin” shall be the applicable margin per annum set forth below
in Category 2:

 

Average Historical Excess Availability

 

LIBOR Rate Spread

 

Reference Rate Spread

 

Category 1

 

 

 

 

 

Average Historical Excess Availability equal to or greater than 66.7%

 

2.00

%

1.00

%

Category 2

 

 

 

 

 

Average Historical Excess Availability equal to or greater than 33.3% but less
than 66.7%

 

2.25

%

1.25

%

Category 3

 

 

 

 

 

Average Historical Excess Availability less than 33.3%

 

2.50

%

1.50

%

 

The Applicable Margin shall be adjusted quarterly on a prospective basis on each
Adjustment Date based upon the Average Historical Excess Availability in
accordance with the table above.

 

“Applicable State Governmental Authority” means any Governmental Authority of a
State regulating the use of radiation or radioactive pharmaceutical products
with jurisdiction over the business or activities of any Loan Party.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Administrative Agent,
in accordance with Section 12.07 hereof and substantially in the form of
Exhibit E hereto or such other form reasonably acceptable to the Administrative
Agent.

 

“Authorized Officer” means, with respect to any Person, the chief executive
officer, chief financial officer, treasurer or other financial officer
performing similar functions, president or vice president or secretary of such
Person.

 

“Average Historical Excess Availability” means, at any Adjustment Date, the
quotient, expressed as a percentage obtained by dividing (a) the average daily
Excess Availability for the Fiscal Quarter immediately preceding such Adjustment
Date (with the Borrowing Base at such time for any such day used to determine
“Excess Availability”, calculated by reference to the most recent Borrowing Base
Certificate delivered to the Administrative Agent on or prior to such day
pursuant to Section 7.01(a)(x)) by (b) the average daily Line Cap for such
Fiscal Quarter.

 

3

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101, et
seq.), as amended, and any successor statute.

 

“Blocked Account Agreement” has the meaning specified therefor in Section
2.15(a).

 

“Blocked Accounts” has the meaning specified therefor in Section 2.15(a).

 

“Blocked Person” has the meaning specified therefor in Section 12.20(c).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Board of Directors” means, with respect to any Person, the board of directors
(or comparable managers) of such Person or any committee thereof duly authorized
to act on behalf of the board.

 

“Borrower” has the meaning specified therefor in the preamble hereto.

 

“Borrowing Base” means, at any time, an amount equal to (a) the Accounts
Receivable Component, plus (b) the Inventory Component, plus (c) the M&E
Component, minus (d) the then-amount of all Reserves as may at any time and from
time to time be established in accordance with Section 2.16.  The Borrowing Base
at any time shall be determined by reference to the most recent Borrowing Base
Certificate delivered to the Administrative Agent pursuant to Section 7.01(a)(x)
and Reserves established pursuant to Section 2.16.

 

“Borrowing Base Certificate” means a certificate from an Authorized Officer of
the Borrower, in substantially the form of Exhibit F, as such form, subject to
the terms hereof, may from time to time be modified as agreed by the Borrower
and the Administrative Agent or such other form which is acceptable to the
Administrative Agent in its reasonable discretion.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required to close;
provided, that with respect to the borrowing, payment or continuation of, or
determination of interest rate on, LIBOR Rate Loans, Business Day shall mean any
Business Day which dealings in Dollars may be carried on in the interbank
eurodollar markets in New York City and London.

 

“Capital Expenditures” means, with respect to any Person for any period, the sum
of the aggregate of all expenditures by such Person and its Subsidiaries during
such period that in accordance with GAAP are or should be included in “property,
plant and equipment” or in a similar fixed asset account on its balance sheet,
whether such expenditures are paid in cash or financed and including all
Capitalized Lease Obligations paid or payable during such period.

 

“Capital Guideline” means any law, rule, regulation, policy, guideline or
directive (whether or not having the force of law and whether or not the failure
to comply therewith would be unlawful) of any central bank or Governmental
Authority (i) regarding capital adequacy, capital ratios, capital requirements,
the calculation of a bank’s capital or similar matters, or (ii) affecting the
amount of capital required to be obtained or maintained by any Lender, any
Person controlling any Lender, or the L/C Issuer or the manner in which any
Lender, any Person controlling any Lender, or the L/C Issuer allocates capital
to any of its contingent liabilities (including letters of credit), advances,
acceptances, commitments, assets or liabilities.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, and (ii) with respect
to any Person that is not a corporation, any and all partnership, membership or
other equity interests of such Person.

 

4

--------------------------------------------------------------------------------


 

“Capitalized Lease” means, with respect to any Person, any lease of real or
personal property by such Person as lessee which is (i) required under GAAP to
be capitalized on the balance sheet of such Person or (ii) a transaction of a
type commonly known as a “synthetic lease” (i.e. a lease transaction that is
treated as an operating lease for accounting purposes but with respect to which
payments of rent are intended to be treated as payments of principal and
interest on a loan for federal income tax purposes); provided, that
notwithstanding the foregoing, in no event will any lease that was or would have
been categorized as an operating lease as determined in accordance with GAAP in
effect as of the Effective Date be considered a Capital Lease hereunder (with
any such lease to be considered an operating lease for all purposes hereof).

 

“Capitalized Lease Obligations” means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.

 

“Cash and Cash Equivalents” means all cash and any presently existing or
hereafter arising deposit account balances, certificates of deposit or other
financial instruments properly classified as cash equivalents under GAAP.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the Letter of Credit Obligations, cash or balances in a Letter of
Credit Collateral Account equal to 105% of the Letter of Credit Obligations,
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer.  Derivatives of such term have
corresponding meanings.

 

“Cash Dominion Period” means (a) each period beginning on the occurrence of a
Specified Event of Default until such Specified Event of Default is no longer
continuing and (b) each Covenant Trigger Period.

 

“Casualty Event” means any involuntary loss of title, any involuntary loss of,
damage to or any destruction of, or any condemnation or other taking (including
by any Governmental Authority) of, any property of the Parent or any of its
Subsidiaries.  “Casualty Event” shall including, without limitation, any taking
of all or any part of any real property of any person or any part thereof, in or
by condemnation or other eminent domain proceedings pursuant to any Law, or by
reason of the temporary requisition of the use or occupancy of all or any part
of any real property of any Person or any part thereof by any Governmental
Authority, civil or military, or any settlement in lieu thereof.

 

“cGMP” has the meaning specified therefor in Section 6.01(h).

 

“Change in Law” has the meaning specified therefor in Section 4.05(b).

 

“Change of Control” means each occurrence of any of the following:

 

(a)           the Sponsor shall cease to beneficially and of record own and
control, directly or indirectly, at least 51% on a fully diluted basis of the
aggregate ordinary voting power of the Capital Stock of the Parent;

 

(b)           the Parent shall cease to beneficially and of record own and
control 100% on a fully diluted basis of the economic and voting interests in
the Capital Stock of the Borrower;

 

(c)           during any 12 month period, individuals who at the beginning of
such period constituted the Board of Directors of the Parent (together with any
new directors whose election by such Board of Directors or whose nomination for
election by the shareholders of the Parent was approved by a vote of at least a
majority the directors of the Parent then still in office who were either
directors at the

 

5

--------------------------------------------------------------------------------


 

beginning of such period, or whose election or nomination for election was
previously approved) cease for any reason to constitute a majority of the Board
of Directors of the Parent;

 

(d)           the Parent shall cease to have beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act) of 100% of the aggregate voting power of the
Capital Stock of each other Loan Party, free and clear of all Liens (other than
any Liens granted hereunder and Permitted Liens), except for any shares of
Capital Stock of a Foreign Subsidiary issued to directors to qualify such
directors if so required by applicable law and as otherwise expressly permitted
herein; or

 

(e)           the occurrence of any “Change of Control” as defined under the
Senior Note Documents.

 

“Collateral” means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Loan Party upon which a
Lien is granted or purported to be granted by such Loan Party as security for
all or any part of the Obligations.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Loan Party’s books and records, Equipment, or Inventory, in each case, in
form and substance reasonably satisfactory to the Collateral Agent.

 

“Collateral Agent” has the meaning specified therefor in the preamble hereto.

 

“Commitment Fee Rate” means for each Fiscal Quarter or portion thereof, the
applicable rate per annum set forth below based upon the amount by which the
average daily Total Revolving Credit Commitment exceeds the average daily
principal balance of the outstanding Revolving Loans and Letters of Credit
during the immediately preceding Fiscal Quarter; provided, that until the
Adjustment Date on October 1, 2013, the “Commitment Fee Rate” shall be the
applicable rate per annum set forth below in Category 1:

 

Average Daily Principal Balance of the
Outstanding Revolving Loans and Letters of Credit

 

Commitment Fee Rate

 

Category 1

 

 

 

Equal to or greater than 50.0% of the average daily Total Revolving Credit
Commitments

 

0.375

%

Category 2

 

 

 

Less than 50.0% of the average daily Total Revolving Credit Commitments

 

0.500

%

 

The Commitment Fee Rate shall be adjusted quarterly on a prospective basis on
each Adjustment Date based upon the percentage obtained by dividing the average
daily Total Revolving Commitment by the average daily principal balance of the
outstanding Revolving Loans and Letters of Credit during the immediately
preceding Fiscal Quarter in accordance with the table above.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a compliance certificate in substantially the
form of Exhibit C hereto.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Adjusted Total Leverage Ratio” means, for any period, the ratio of
(i) (x) Consolidated Funded Indebtedness of the Parent and its Subsidiaries as
of the last day of such period minus (y) the amount of any unrestricted Cash and
Cash Equivalents and Liquid Investments (of the types described in clauses (i)
through (vi) of the definition thereof) of the Parent and its Subsidiaries that
would be stated on the balance sheet of the Parent and its Subsidiaries as of
the last day of such period to (ii) Annualized EBITDA of the Parent and its
Subsidiaries for such period.

 

“Consolidated EBITDA” means, with respect to any Person for any period:

 

(a)           the Consolidated Net Income of such Person and its Subsidiaries
for such period, (i) plus without duplication, the sum of the following amounts
of such Person and its Subsidiaries for such period and to the extent deducted
in determining Consolidated Net Income of such Person for such period:  (A)
Consolidated Net Interest Expense and, to the extent not included therein,
agency fees paid to the Administrative Agent or the Collateral Agent, (B) taxes
based on income or profits, (C) depreciation expense (excluding depreciation of
prepaid cash expenses that were paid in a prior period and added back), (D)
amortization expense (excluding amortization of prepaid cash expenses that were
paid in a prior period and added back), (E) up to $4,000,000 (as such amount may
be increased from time to time by the Administrative Agent in its sole
discretion) of legal costs incurred by the Borrower in any trailing twelve month
period in connection with the Borrower making a claim under its policy of
business interruption insurance, (F) to the extent actually paid during such
period, any reasonable, non-recurring, out-of-pocket expenses or charges
incurred in connection with any issuance (or proposed issuance) of debt or
equity or any refinancing transaction (or proposed refinancing transaction) or
any amendment or other modification (or proposed amendment or modification) of
any debt instrument, in each case to the extent such transaction is permitted
under this Agreement, (G) to the extent actually paid upon or prior to the
consummation of an investment pursuant to Section 7.02(e)(xi) hereof or a
Permitted Acquisition, any reasonable, non-recurring out-of-pocket fees and
expenses directly related to such investment or Permitted Acquisition, but
excluding consideration paid for the Capital Stock or other assets acquired in
any such investment or Permitted Acquisition, (H) to the extent actually paid
during such period, the amount of management, monitoring, consulting and
advisory fees and related expenses paid to the Sponsor pursuant to the
Management Services Agreement as in effect on the date hereof, to the extent
permitted to be paid by this Agreement, (I) any impairment charge or asset
write-off pursuant to Accounting Standards Codification No. 350 or No. 360 and
any amortization of intangibles arising pursuant to such Accounting Standards
Codification No. 805, (J) any non-cash tax losses attributable to the early
extinguishment of any Indebtedness or other derivative instruments of the
Borrower or any of its Subsidiaries, (K) the aggregate amount of all other
non-cash charges reducing Consolidated Net Income, including stock-based
compensation expense (excluding any such non-cash charge to the extent that it
represents an accrual or reserve for potential cash items in any future period)
for such period, (L) nonrecurring, reasonable, out-of-pocket expenses for the
retention, retirement, severance or recruitment of employees or directors of the
Parent and its Subsidiaries so long as the aggregate amount of all such expenses
described in this clause (L) (except with respect to all such expenses
contemplated in the Financial Update for Lenders dated as of March 19, 2013 in
an aggregate amount not to exceed $4,760,000) does not exceed $7,500,000 (or
such greater amount as the Administrative Agent may agree in its sole
discretion) during any trailing twelve month period, and (M) internal and
external costs and expenses incurred to relocate, establish, qualify or commence
manufacturing, supply or distribution operations for Borrower’s approved
products and clinical candidates at third party manufacturers, suppliers and
distributors, up to an aggregate amount that does not exceed $17,500,000, (ii)
plus the amount of “run-rate” cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies projected by the
Borrower in good faith to be realized as a result of actions taken or expected
to be taken during such period (calculated on a pro forma basis as though such
cost savings, operating expense reductions, restructuring charges and expenses
and cost-saving synergies had been realized on the first day of such period),
net of the amount of actual benefits realized during such period from such
actions; provided, that (A) such cost savings, operating expense reductions,
restructuring

 

7

--------------------------------------------------------------------------------


 

charges and expenses and cost-saving synergies are reasonably identifiable and
factually supportable, (B) such cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies are commenced
within twelve (12) months of the date thereof in connection with such actions,
(C) no cost savings, operating expense reductions, restructuring charges and
expenses and cost-saving synergies may be added pursuant to this clause (ii) to
the extent duplicative of any expenses or charges relating thereto that are
either excluded in computing Consolidated Net Income or included (i.e., added
back) in computing Consolidated EBITDA for such period, and (D) the aggregate
amount of cost savings, operating expense reductions, restructuring charges and
expenses and cost-saving synergies added pursuant to this clause (ii) (except
with respect to the cost savings, operating expense reductions, restructuring
charges and expenses and cost saving synergies contemplated in the Financial
Update for Lenders dated as of March 19, 2013 in an aggregate amount not to
exceed $29,200,000) shall not exceed 15.0% of Consolidated EBITDA for such
period (calculated on a pro forma basis), and (iii) minus (without duplication)
(A) to the extent included in Consolidated Net Income, all interest income, (B)
to the extent not deducted as an expense in the calculation of Consolidated Net
Income, the aggregate amount paid as dividends pursuant to Section 7.02(h)(A),
and (C) the aggregate amount of all other non-cash items increasing Consolidated
Net Income (other than (I) the accrual of revenue or recording of receivables in
the ordinary course of business and (II) any non-cash item to the extent it
represents the reversal of an accrual or reserve for a potential cash item in
any prior period) for such period.

 

(b)           Consolidated EBITDA shall be calculated on a Pro Forma Basis to
give effect to any Permitted Acquisition and any Disposition consummated at any
time on or after the first day of such period as if each such Permitted
Acquisition or investment had been effected on the first day of such period and
as if each such Disposition had been consummated on the day prior to the first
day of such period.

 

“Consolidated Fixed Charges” means, with reference to any period, without
duplication, the sum of (a) Consolidated Net Interest Expense, plus (b) taxes
paid or payable currently in cash during such period, plus (c) Restricted
Payments actually made in cash pursuant to clauses (A)(1), (B) and (H) of the
proviso to Section 7.02(h) during such period, plus (d) the aggregate amount of
scheduled principal payments of Consolidated Funded Indebtedness paid or payable
in cash during such period, all calculated for such period for the Parent and
its Subsidiaries on a consolidated basis.

 

Notwithstanding anything to the contrary, for the purpose of calculating the
Consolidated Fixed Charge Coverage Ratio, for any period that includes the
Fiscal Quarter ended September 30, 2012, the Fiscal Quarter ended December 31,
2012, the Fiscal Quarter ended March 31, 2013 or the Fiscal Quarter ended June
30, 2013, Consolidated Fixed Charges for the Fiscal Quarter ended September 30,
2012 shall be deemed to be $11,403,000, Consolidated Fixed Charges for the
Fiscal Quarter ended December 31, 2012 shall be deemed to be $10,906,000
Consolidated Fixed Charges for the Fiscal Quarter ended March 31, 2013 shall be
deemed to be $11,469,000 and Consolidated Fixed Charges for the Fiscal Quarter
ended June 30, 2013 shall be deemed to be $11,615,000.

 

 “Consolidated Funded Indebtedness” means, with respect to any Person at any
date, all Indebtedness of such Person (without duplication), determined on a
consolidated basis in accordance with GAAP, which by its terms matures more than
one year after the date of calculation, and any such Indebtedness maturing
within one year from such date which is renewable or extendable at the option of
such Person to a date more than one year from such date, including, in any
event, with respect to the Parent and its Subsidiaries, the Revolving Loans and
the Letter of Credit Obligations; provided, that Consolidated Funded
Indebtedness shall not include Indebtedness described in clauses (q) or (r) of
the definition of Permitted Indebtedness.

 

“Consolidated Fixed Charge Coverage Ratio” means, for any Person for any period,
the ratio of (a) Annualized EBITDA of the Parent and its Subsidiaries for such
period minus Capital Expenditures

 

8

--------------------------------------------------------------------------------


 

(except such expenditures financed with Indebtedness other than the Revolving
Loans) during such period minus Restricted Payments actually made in cash
pursuant to clause (A)(2) of the proviso to Section 7.02(h) during such period
to (b) Consolidated Fixed Charges for such period.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis and in accordance with GAAP, but excluding
from the determination of Consolidated Net Income (without duplication) (a) any
extraordinary or non-recurring gains or losses or gains or losses from
Dispositions, (b) restructuring charges, (c) any tax refunds, net operating
losses or other net tax benefits, (d) effects of discontinued operations,
(e) the net income (or loss) of such Person (other than a Subsidiary of the
Borrower) in which such Person other than the Parent and its Subsidiaries has an
ownership interest, except to the extent of the amount of dividends or other
distributions actually paid to and received by the Borrower or (subject to
clause (f) below) any of its Subsidiaries by such Person during such period, and
(f) the net income of any Subsidiary of the Parent that is not a Loan Party
during such period to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of that income is not permitted by
operation of the terms of any Contractual Obligation, Governing Document or
applicable Law, judgment or order applicable to that Subsidiary during such
period.

 

“Consolidated Net Interest Expense” means, with respect to any Person for any
period, gross interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP
(including, without limitation, interest expense paid to Affiliates of such
Person), less, without duplication, (i) the sum of (A) interest income for such
period, (B) gains for such period on Hedging Agreements (to the extent not
included in interest income above and to the extent not deducted in the
calculation of gross interest expense) and (C) any interest and penalties on tax
reserves to the extent such Person has elected to treat such interest or
penalties as an interest expense under Financial Accounting Standards Board
Accounting Standards Codification 740-10, plus, without duplication, (ii) the
sum of (A) losses for such period on Hedging Agreements (to the extent not
included in gross interest expense) and (B) the upfront costs or fees for such
period associated with Hedging Agreements (to the extent not included in gross
interest expense), in each case, determined on a consolidated basis and in
accordance with GAAP; provided, that Consolidated Net Interest Expense shall be
calculated on a Pro Forma Basis to give effect to any Indebtedness incurred,
assumed or permanently repaid or extinguished during such period in connection
with any Permitted Acquisitions and any Disposition permitted under this
Agreement as if such incurrence, assumption, repayment or extinguishing had been
effected on the first day of such period.

 

“Consolidated Total Leverage Ratio” means, for any period, the ratio of (i) (x)
Consolidated Funded Indebtedness of the Parent and its Subsidiaries as of the
last day of such period minus (y) the amount of any unrestricted Cash and Cash
Equivalents and Liquid Investments (of the types described in clauses (i)
through (vi) of the definition thereof) of the Parent and its Subsidiaries that
exceed $10,000,000 in the aggregate (and solely to the extent of such excess
above $10,000,000) and would be stated on the balance sheet of the Parent and
its Subsidiaries as of the last day of such period to (ii) Annualized EBITDA of
the Parent and its Subsidiaries for such period.

 

“Contingent Indemnification Obligations” means contingent, unliquidated
indemnification obligations of a Loan Party, to the extent (i) such obligation
has not accrued and (ii) no claim has been made or is reasonably anticipated by
the Collateral Agent with respect thereto.

 

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, (i) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by

 

9

--------------------------------------------------------------------------------


 

such Person of the obligation of a primary obligor, (ii) the obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement, and (iii) any obligation of such
Person, whether or not contingent, (A) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (B) to
advance or supply funds (1) for the purchase or payment of any such primary
obligation or (2) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (C) to purchase property, assets, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or
(D) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, that the term “Contingent Obligation”
shall not include any product warranties extended in the ordinary course of
business.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation with
respect to which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such Person may be liable pursuant
to the terms of the instrument evidencing such Contingent Obligation) or, if not
stated or determinable, the maximum reasonably anticipated liability with
respect thereto (assuming such Person is required to perform thereunder), as
determined by such Person in good faith.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any indenture, mortgage, agreement, instrument or
other undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Covenant Trigger Period” means the period (a) commencing on the day that Excess
Availability shall have been less than (i) the greater of (x) $5,000,000 for
five consecutive Business Days and (y) 15% of the Line Cap for five consecutive
Business Days or (ii) $3,500,000 at any time and (b) ending on the date that
Excess Availability shall have been at least the greater of (x) $5,000,000 for
30 consecutive days and (y) 15% of the Line Cap for 30 consecutive days.

 

“Default” means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed to perform any of its
funding obligations hereunder including in respect of its Revolving Loans or
participations in respect of Letters of Credit within two Business Days of the
date required to be funded by it hereunder, (b) has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, unless the subject of a good faith dispute, (c) has failed,
within two Business Days after request by the Administrative Agent, to confirm
in a manner reasonably satisfactory to the Administrative Agent, that it will
comply with its funding obligations, unless the subject of a good faith dispute,
or (d) has, or has a direct or indirect parent company that has, after the
Effective Date (i) become the subject of a proceeding under the Bankruptcy Code
or any other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided,
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Capital Stock in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

 

10

--------------------------------------------------------------------------------


 

“Defaulting Lender Excess” means, with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender’s Pro Rata Share of the aggregate
outstanding principal amount of Revolving Loans of all Lenders (calculated as if
any Defaulting Lenders other than such Defaulting Lender had funded all of their
respective Revolving Loans) over the aggregate outstanding principal amount of
all Revolving Loans of such Defaulting Lender.

 

“Defaulting Lender Period” means, with respect to any Defaulting Lender, the
period commencing on the date upon which such Lender first became a Defaulting
Lender and ending on the earliest of the following dates:  (i) the date on which
all Revolving Credit Commitments are cancelled or terminated and/or the
Obligations are declared or become immediately due and payable and (ii) the date
on which (a) such Defaulting Lender is no longer insolvent, the subject of a
bankruptcy or insolvency proceeding or, if applicable, under the direction of a
receiver or conservator, (b) the Defaulting Lender Excess with respect to such
Defaulting Lender shall have been reduced to zero (whether by the funding by
such Defaulting Lender of any defaulted Revolving Loans of such Defaulting
Lender or otherwise), and (c) such Defaulting Lender shall have delivered to
Borrower and the Administrative Agent a written reaffirmation of its intention
to honor its obligations hereunder with respect to its Revolving Credit
Commitments.

 

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Reference Rate, and (b) thereafter, the
interest rate then applicable to Revolving Loans that are Reference Rate Loans
(inclusive of the Applicable Margin applicable thereto).

 

“Deposit Account” has the meaning specified therefor in the Uniform Commercial
Code.

 

“Disposition” means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers or
otherwise disposes of any property or assets (whether now owned or hereafter
acquired) to any other Person, in each case, whether or not the consideration
therefor consists of cash, securities or other assets owned by the acquiring
Person, excluding any sales of Inventory in the ordinary course of business.

 

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition
(i) matures (excluding any maturity as the result of an optional redemption by
the issuer thereof) or is mandatorily redeemable (other than solely for Capital
Stock which is not otherwise Disqualified Capital Stock), pursuant to a sinking
fund obligation or otherwise, (ii) is redeemable at the option of the holder
thereof (other than solely for Capital Stock which is not otherwise Disqualified
Capital Stocks), in whole or in part, (iii) provides for scheduled payments or
dividends in cash, (iv) contains any repurchase obligation that may come into
effect prior to payment in full of all Obligations, or (v) is or becomes
convertible into or exchangeable for Indebtedness or any other Capital Stocks
that would constitute Disqualified Capital Stocks, in each case, prior to the
date that is 180 days after the Final Maturity Date, except, in the case of
clauses (i) and (ii), if as a result of a change of control or asset sale, so
long as any rights of the holders thereof upon the occurrence of such a change
of control or asset sale event are subject to the prior payment in full of all
Obligations, the cancellation, expiration or Cash Collateralization of all
Letters of Credit and the termination of the Revolving Credit Commitments.

 

“Dollar,” “Dollars” and the symbol “$” each means lawful money of the United
States of America.

 

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

 

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.

 

11

--------------------------------------------------------------------------------


 

“Effective Date” means the date, on or before July 3, 2013, on which all of the
conditions precedent set forth in Section 5.01 are satisfied or waived.

 

“Eligible Accounts Receivable” means, at any time, all Accounts Receivable due
to any Loan Party arising from the sale of goods of the Loan Parties or the
provision of services by one or more Loan Parties in the ordinary course of
business and that is not excluded as ineligible by virtue of one or more of the
excluding criteria set forth below; provided, that Eligible Accounts Receivable
shall not include any Account Receivable (without duplication of any Reserves
established in accordance with Section 2.16):

 

(a)           which is not subject to a first priority perfected security
interest in favor of the Administrative Agent (other than Permitted
Encumbrances, without, for the avoidance of doubt, limiting the ability of the
Administrative Agent to establish any Reserves in its Permitted Discretion on
account of any such Permitted Encumbrances);

 

(b)           (i) with respect to which more than 120 days have elapsed from the
original invoice date thereof, (ii) with respect to which more than 90 days have
elapsed from the original due date thereof or (iii) which has been written off
the books of the Loan Parties or otherwise designated as uncollectable;

 

(c)           which is owing by an Account Debtor for which 50.0% or more of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
pursuant to clause (b) above;

 

(d)           which, (i) with respect to Account Debtors with a corporate credit
rating of BBB- or higher from S&P or Baa3 or higher from Moody’s, is owing by
such Account Debtor to the extent the aggregate amount of Accounts Receivable
owing from such Account Debtor and its Affiliates to the Loan Parties exceeds
50.0% (or such higher percentage as the Administrative Agent may establish from
time to time in its Permitted Discretion) of the aggregate Eligible Accounts
Receivables or (ii) with respect to Account Debtors with a corporate credit
rating lower than BBB- from (or is unrated by) S&P and lower than Baa3 from (or
is unrated by) Moody’s, is owing by such Account Debtor to the extent the
aggregate amount of accounts owing from such Account Debtor and its Affiliates
to the Loan Parties exceeds 25.0% (or such higher percentage as the
Administrative Agent may establish from time to time in its Permitted
Discretion) of the aggregate Eligible Accounts Receivables;

 

(e)           which does not conform in all material respects to the
representations and warranties in respect of Accounts Receivable contained in
this Agreement or in the Security Agreement;

 

(f)            which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not invoiced or evidenced
by other documentation reasonably satisfactory to the Administrative Agent which
has been sent to the Account Debtor (it being agreed that the Loan Parties’
current practice with respect to electronic purchase orders and confirmations is
reasonably satisfactory to the Administrative Agent), (iii) represents a
pre-billing or progress billing, (iv) is contingent upon the Loan Parties’
completion of any further performance, (v) represents a sale on a bill-and-hold,
guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis or (vi) relates to
payments of interest;

 

(g)           for which the goods giving rise to such Accounts Receivable have
not been shipped to the Account Debtor or have been shipped to the Account
Debtor “freight on board” and have not arrived at the “freight on board”
specified destination or the services giving rise to such Accounts Receivable
have not been performed by the Loan Parties or if such Accounts Receivable was
invoiced more than once;

 

12

--------------------------------------------------------------------------------

 

(h)           with respect to which any check or other instrument of payment has
been returned uncollected for any reason;

 

(i)            which is owed by an Account Debtor which has (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee or
liquidator of its assets, (ii) had possession of all or a material part of its
property taken by any receiver, custodian, trustee or liquidator, (iii) filed,
or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or Federal
bankruptcy laws, (iv) admitted in writing its inability, or is generally unable
to, pay its debts as they become due, (v) become insolvent, or (vi) ceased
operation of its business, unless, in the case of clauses (i)(iii) through
(i)(vi) above, such Account Debtor has caused the issuance of a letter of credit
in favor of the applicable Loan Party fully securing the payment of such
Accounts Receivable, which letter of credit is reasonably satisfactory to the
Administrative Agent;

 

(j)            which is owed by any Account Debtor which has sold all or
substantially all of its assets;

 

(k)           which is owed by an Account Debtor which (i) does not maintain its
chief executive office in the U.S. or Canada or (ii) is not organized under
applicable law of the U.S. or Canada or any state or province thereof unless, in
any case, such Accounts Receivable is backed by a letter of credit reasonably
acceptable to the Administrative Agent which is in the possession of or has been
assigned to the Administrative Agent;

 

(l)            which is owed in any currency other than U.S. Dollars;

 

(m)          which is owed by (i) the government (or any department, agency,
public corporation or instrumentality thereof) of any country other than the
U.S. unless such Accounts Receivable is backed by a letter of credit reasonably
acceptable to the Administrative Agent and, if requested by the Administrative
Agent, which is in the possession of the Administrative Agent or (ii) the
government of the U.S., or any department, agency, public corporation or
instrumentality thereof, unless the Federal Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other
steps necessary to perfect or allow full enforcement of the Lien of the
Administrative Agent in such account have been complied with to the
Administrative Agent’s reasonable satisfaction;

 

(n)           which is owed in respect of sales agency commissions payable to a
Loan Party or is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party;

 

(o)           which is owed by an Account Debtor or any Affiliate of such
Account Debtor to which any Loan Party is indebted, including for exclusivity
contract payments (but only to the extent of such indebtedness) or is subject to
any security, deposit, progress payment, retainage or other similar advance made
by or for the benefit of an Account Debtor, in each case only to the extent
thereof;

 

(p)           which is subject to any chargeback, counterclaim, deduction,
defense, setoff or dispute notice of which is provided to the Borrower or any of
its Subsidiaries but only to the extent of any such counterclaim, deduction,
defense, setoff or dispute; provided, that no Accounts Receivable that otherwise
constitutes an Eligible Accounts Receivable shall be rendered ineligible by
virtue of this clause (p) to the extent, but only to the extent, that the
Account Debtor’s right of setoff is limited by an enforceable agreement that is
reasonably satisfactory to the Administrative Agent;

 

(q)           which is evidenced by any promissory note, chattel paper or
instrument;

 

13

--------------------------------------------------------------------------------


 

(r)            which is owed by an Account Debtor located in any jurisdiction
which requires filing of a “Notice of Business Activities Report” or other
similar report in order to permit any Loan Party to seek judicial enforcement in
such jurisdiction of payment of such account, unless such Loan Party has filed
such report or is qualified to do business in such jurisdiction;

 

(s)            with respect to which any Loan Party has made any agreement with
the Account Debtor for the reduction thereof, other than discounts and
adjustments given in the ordinary course of business, or other than any Accounts
Receivable which was partially paid and such Loan Party created a new receivable
for the unpaid portion of such Accounts Receivable; provided, that only the
amount of the reduction of any such account shall be deemed ineligible by virtue
of this clause (s);

 

(t)            which does not comply in all material respects with the
requirements of all applicable laws and regulations, whether Federal, state or
local, including, without limitation, federal and state food and drug laws,
healthcare laws, nuclear energy laws and environmental laws, the Federal
Consumer Credit Protection Act, the Federal Truth in Lending Act and Regulation
Z of the Board of Governors of the Federal Reserve System; or

 

(u)           which is owing by Medicare, Medicaid, the United States Department
of Veteran Affairs or under a policy of commercial health care insurance.

 

“Eligible Equity Proceeds” means the net cash proceeds received by the Parent or
any direct or indirect parent thereof from any sale or issuance of any Capital
Stock (other than Disqualified Capital Stock) or from any capital contributions
in respect of Capital Stock (other than Disqualified Capital Stock) to the
extent such net cash proceeds or capital contributions are directly or
indirectly contributed to, and actually received by, the Borrower as cash or
common equity (or, if only a portion thereof is so contributed and received, to
the extent of such portion).

 

“Eligible Inventory” means, at any time, all Inventory of the Loan Parties and
that is not excluded as ineligible by virtue of one or more of the excluding
criteria set forth below; provided, that Eligible Inventory shall not include
any Inventory (without duplication of any Reserves established in accordance
with Section 2.24):

 

(a)           which is not subject to a first priority perfected Lien in favor
of the Administrative Agent (other than a Landlord Lien as to which a Landlord
Lien Reserve applies and other than Permitted Encumbrances, without, for the
avoidance of doubt, limiting the ability of the Administrative Agent to
establish any Reserves in its Permitted Discretion on account of any such
Permitted Encumbrances);

 

(b)           which is unmerchantable, damaged, defective, slow moving, obsolete
or unfit for sale;

 

(c)           which does not conform in all material respects to the
representations and warranties in respect of Inventory contained in this
Agreement or the Security Agreement;

 

(d)           which is not owned only by one or more Loan Parties;

 

(e)           which constitutes bill-and-hold goods or goods that constitute
goods held on consignment or goods that are not of a type held for sale in the
ordinary course of business;

 

(f)            which is not located in the U.S. or Canada;

 

(g)           which is located at any location leased by a Loan Party, unless
(i) the lessor has delivered to the Administrative Agent a Collateral Access
Agreement as to such location or (ii) a

 

14

--------------------------------------------------------------------------------


 

Landlord Lien Reserve with respect to such location has been established in
accordance with Section 2.16;

 

(h)           which is located in any third party warehouse or is in the
possession of a bailee (other than a third party processor), unless (i) such
warehouseman or bailee has delivered to the Administrative Agent a Collateral
Access Agreement and such other documentation as the Administrative Agent may
reasonably require or (ii) a Landlord Lien Reserve has been established in
accordance with Section 2.16);

 

(i)            which is being processed offsite by a third party at a third
party location or outside processor (other than finished goods held by a third
party or outside processor that has delivered a Collateral Access Agreement), or
is in transit to or from such third party location or outside processor;

 

(j)            which is the subject of a consignment by any Loan Party as
consignor or consignee;

 

(k)           which contains, bears or is subject to any intellectual property
or other similar rights licensed to any Loan Party pursuant to a license with
any Person other than a Loan Party unless the Administrative Agent may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement
relating thereto;

 

(l)            which is subject to any warehouse receipt, bill of lading or
negotiable document;

 

(m)          which is not in compliance in all material respects with all
applicable standards imposed by any Governmental Authority having regulatory
authority over such Inventory;

 

(n)           which constitutes (i) promotional or marketing materials or
supplies or (ii) samples;

 

(o)           which constitutes boxes, cartons, or other similar shipping
supplies;

 

(p)           which has been sold but not yet delivered;

 

(q)           which consists of radioactive goods exceeding $50,000 and not
covered by an existing purchase order that is expected to ship to such customer
within 72 hours of the completion of the Borrowing Base, or

 

(r)            which is not reflected in a current perpetual inventory report of
the Borrower or any other Loan Party.

 

“Eligible M&E” means, at any time, all M&E of the Loan Parties; provided, that
Eligible M&E shall not include any M&E (without duplication of any Reserves
established):

 

(a)           which is not subject to a first priority perfected Lien in favor
of the Administrative Agent (other than a Landlord Lien as to which a Landlord
Lien Reserve applies and other Permitted Encumbrances, without, for the
avoidance of doubt, limiting the ability of the Administrative Agent to
establish any Reserves in its Permitted Discretion on account of any such
Permitted Encumbrances);

 

(b)           which does not conform in all material respects to the
representations and warranties in respect of M&E contained in this Agreement or
the Security Agreement;

 

15

--------------------------------------------------------------------------------


 

(c)           which is not owned only by one or more Loan Parties;

 

(d)           which is not located in the U.S. or Canada;

 

(e)           which is located at any location leased by a Loan Party, in any
third party warehouse or is in the possession of a bailee, unless (i) the
lessor, warehouseman, or bailee, as applicable, has delivered to the
Administrative Agent a Collateral Access Agreement as to such location or (ii)
with respect to any such leased location, a Landlord Lien Reserve with respect
to such location has been established in accordance with Section 2.16.

 

“Employee Plan” means an employee pension benefit plan (as such term is defined
in Section 3(2) of ERISA, other than a Multiemployer Plan) covered by Title IV
of ERISA and maintained by any Loan Party or ERISA Affiliate (or that was
maintained by any Loan Party or ERISA Affiliate (as of the date of determination
hereunder) at any time during the six (6) calendar years preceding the date of
any borrowing hereunder) for employees of any Loan Party or any of its ERISA
Affiliates.  For the avoidance of doubt, “Employee Plan” shall not include an
employee pension benefit plan (as such term is defined in Section 3(2) of ERISA,
other than a Multiemployer Plan) in which a Loan Party was a participating
employer and not the plan sponsor prior to the Effective Date and is not a
participating employer following the Effective Date.

 

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other communication from any Person or
Governmental Authority involving violations of Environmental Laws or Releases of
Hazardous Materials (i) from or onto any assets, properties or businesses owned
or operated by any Loan Party or any of its Subsidiaries or any predecessor in
interest, or (ii) at any facility which received Hazardous Materials generated
by any Loan Party or any of its Subsidiaries or any predecessor in interest.

 

“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Safe Drinking Water Act (42 U.S.C.
300f et seq., 6939b; 15 U.S.C. 1261 et seq.), the Clean Air Act (42 U.S.C.
§ 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.),
the Atomic Energy Act of 1954, as Amended in NUREG-0980 (42 U.S.C. § 2011 et
seq.), the Nuclear Waste Policy Act (42 USC 10101 et seq.) and the Occupational
Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may be amended or
otherwise modified from time to time, and any other present or future federal,
state, local or foreign statute, ordinance, rule, regulation, order, judgment,
decree, permit, license or other binding determination of any Governmental
Authority imposing liability or establishing standards of conduct for protection
of the environment or other government restrictions relating to the protection
of the environment or the Release, deposit or migration of any Hazardous
Materials into the environment.

 

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any environmental condition or
a Release of Hazardous Materials from or onto (i) any property presently or
formerly owned by any Loan Party or any of its Subsidiaries or (ii) any facility
which received Hazardous Materials generated or disposed by any Loan Party or
any of its Subsidiaries.

 

16

--------------------------------------------------------------------------------


 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as in effect from time to time.  References to sections of ERISA shall be
construed also to refer to any successor sections.

 

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a “controlled group” within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.

 

“Event of Default” means any of the events set forth in Sections 9.01(a) to (n).

 

“Excess Availability” means, at any time, an amount equal to the positive
difference of (a) the Line Cap, minus (b) the Total Revolving Exposures at such
time.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Accounts” means (i) deposit accounts that are used solely and
exclusively for the sole purpose of making payroll, withholding tax and other
employee wage and benefit payments to of for the Borrower’s or its Subsidiaries’
employees, (ii) Trust Fund Accounts, (iii) deposit accounts that are solely
disbursement accounts or zero balance accounts in respect of which the
applicable deposit bank has refused to execute a Blocked Account Agreement, (iv)
deposit accounts solely and exclusively holding cash and cash equivalents
restricted in favor of a third party so long as the aggregate amount contained
in such deposit accounts does not exceed, when taken together with amounts
subject to Liens permitted under clause (r) of the definition of Permitted
Liens, $500,000 at any one time, and (v) other deposit accounts so long as the
aggregate amount contained in such deposit accounts does not exceed $250,000 in
the aggregate at any one time.

 

“Excluded Hedging Liability” shall mean, with respect to any Loan Party (other
than the direct counterparty of such Hedging Liability), any Hedging Liability
of a Loan Party (other than the direct counterparty of such Hedging Liability)
if, and to the extent that, all or a portion of the guaranty of such Loan Party
of, or the grant by such Loan Party of a security interest to secure, such
Hedging Liability (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the guaranty of such Loan Party or the grant of such security interest
becomes effective with respect to such Hedging Liability.  If a Hedging
Liability arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Hedging Liability that is
attributable to swaps for which such guaranty or security interest becomes
illegal.

 

“Excluded Taxes” has the meaning specified therefor in Section 2.08(a).

 

“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended or amended.

 

“Facility” means the real property located at 331 Treble Cove Road, North
Billerica, Massachusetts, including, without limitation, the land on which such
facility is located, all buildings and other improvements thereon, all fixtures
located at or used in connection with such facility, all whether now or
hereafter existing.

 

17

--------------------------------------------------------------------------------


 

“FATCA” means Section 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, and any
agreement entered into with a Governmental Authority pursuant thereto.

 

“FDA” means the United States Food and Drug Administration.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Fee Letter” means the Amended and Restated Fee Letter, dated as of the date
hereof, by and among the Borrower and the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Final Maturity Date” means July 3, 2018, or such earlier date on which all
Revolving Loans shall become due and payable in accordance with the terms of
this Agreement and the other Loan Documents; provided, that if the Senior Notes
are not refinanced in full with Permitted Refinancing Indebtedness (which
Permitted Refinancing Indebtedness shall mature no earlier than 91 days after
July 3, 2018) in respect thereof prior to the date that is 91 days before the
maturity date thereof, the “Final Maturity Date” shall mean the date that is 91
days before the maturity date of the Senior Notes.

 

“Fiscal Month” means a fiscal month of any Fiscal Year.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries ending on
December 31 of each year.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

“Funds Transfer and Deposit Account Collateralization” means providing cash
collateral (pursuant to documentation reasonably satisfactory to Administrative
Agent) to be held by Collateral Agent for the benefit of the Secured Parties
holding any Funds Transfer and Deposit Account Liability in an amount determined
by Administrative Agent as sufficient to satisfy the reasonably estimated credit
exposure with respect to Funds Transfer and Deposit Account Liability, but in
any case not to exceed 105% of the reasonably estimated credit exposure with
respect to Funds Transfer and Deposit Account Liability.

 

“Funds Transfer and Deposit Account Liability” means the liability of any Loan
Party owing to any of the Lenders, or any Affiliates of such Lenders, arising
out of (a) the execution or processing of electronic transfers of funds by
automatic clearing house transfer, wire transfer or otherwise to or from deposit
accounts of any Loan Party now or hereafter maintained with any of the Lenders
or their Affiliates, (b) the acceptance for deposit or the honoring for payment
of any check, draft or other item with respect to any such deposit accounts, and
(c) any other deposit, disbursement, and cash management services afforded to
any Loan Party by any of such Lenders or their Affiliates.

 

18

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis; provided, that for the
purpose of Section 7.03 hereof and the definitions used therein, “GAAP” shall
mean generally accepted accounting principles in effect on the date hereof;
provided further, that if there occurs after the date of this Agreement any
change in GAAP that affects in any respect the calculation of any covenant
contained in Section 7.03 hereof, the Administrative Agent and the Borrower
shall negotiate in good faith amendments to the provisions of this Agreement
that relate to the calculation of such covenant with the intent of having the
respective positions of the Lenders and the Borrower after such change in GAAP
conform as nearly as possible to their respective positions as of the date of
this Agreement and, until any such amendments have been agreed upon, the
covenants in Section 7.03 hereof shall be calculated as if no such change in
GAAP has occurred.

 

“Governing Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization; and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and (d) with respect to any of the entities described above, any
other agreement, instrument, filing or notice with respect thereto filed in
connection with its formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization.

 

“Governmental Authority” means, collectively, any nation or government, any
federal, state, city, town, municipality, county, local or other political
subdivision thereof or thereto and any department, commission, board, bureau,
instrumentality, agency or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

“Guaranteed Obligations” has the meaning specified therefor in Section 11.01.

 

“Guarantor” means (i) the Parent and each Subsidiary of the Parent listed as a
“Guarantor” on the signature pages hereto, and (ii) each other Person which
guarantees, pursuant to Section 7.01(b) or otherwise, all or any part of the
Obligations.

 

“Guaranty” means (i) the guaranty of each Guarantor party hereto contained in
ARTICLE XI hereof, and (ii) each other guaranty of the Obligations in form and
substance satisfactory to Administrative Agent, made by any other Guarantor in
favor of the Collateral Agent for the benefit of the Agents and the Secured
Parties pursuant to Section 7.01(b) or otherwise.

 

“Hazardous Material” means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, radioactive waste, hazardous waste or special or solid waste under
Environmental Laws or that is likely to cause immediately, or at some future
time, harm to or have an adverse effect on, the environment or risk to human
health or safety, including, without limitation, any pollutant, contaminant,
waste, hazardous waste, toxic substance or dangerous good which is defined or
identified in any Environmental Law and which is present in the environment in
such quantity or state that it contravenes any Environmental Law; (b) petroleum
and its refined products; (c) polychlorinated biphenyls; (d) any substance
exhibiting a hazardous waste characteristic, including, without limitation,
corrosivity, ignitability, toxicity or reactivity as well as any radioactive or
explosive materials; and (e) any raw materials, building components (including,
without limitation, asbestos-containing materials) and manufactured products
containing hazardous substances listed or classified as such under Environmental
Laws.

 

19

--------------------------------------------------------------------------------


 

“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.

 

“Hedging Liability” means the liability of any Loan Party to any of the Lenders,
or any Affiliates of such Lenders, in respect of any interest rate, foreign
currency, and/or commodity swap, exchange, cap, collar, floor, forward, future
or option agreement, or any other similar interest rate, currency or commodity
hedging arrangement, as the Borrower or such Subsidiary, as the case may be, may
from time to time enter into with any one or more of the Lenders party to this
Agreement or their Affiliates.

 

“Highest Lawful Rate” means, with respect to any Agent or any Lender, the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations under laws applicable to such Agent or such Lender which are
currently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws now allow.

 

“Indebtedness” means, with respect to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money; (ii) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables or other accounts payable incurred in the ordinary course of such
Person’s business); (iii) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments or upon which interest payments
are customarily made; (iv) all reimbursement, payment or other obligations and
liabilities of such Person created or arising under any conditional sales or
other title retention agreement with respect to property used and/or acquired by
such Person, even though the rights and remedies of the lessor, seller and/or
lender thereunder may be limited to repossession or sale of such property;
(v) all Capitalized Lease Obligations of such Person; (vi) all obligations and
liabilities, contingent or otherwise, of such Person, in respect of letters of
credit, acceptances and similar facilities; (vii) all net payment obligations of
such Person under any Hedging Agreements, calculated as of any date as if such
Hedging Agreement were terminated as of such date; (viii) all monetary
obligations under any receivables factoring, receivable sales or similar
transactions and all monetary obligations under any synthetic lease, tax
ownership/operating lease, off-balance sheet financing or similar financing;
(ix) all Contingent Obligations; (x) Disqualified Capital Stock; and (xi) all
obligations referred to in clauses (i) through (x) of this definition of another
Person secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) a Lien upon property owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness.  The Indebtedness of any Person shall include the
Indebtedness of any partnership of or joint venture in which such Person is a
general partner or a joint venturer, to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except (other than in the case of general partner
liability) to the extent that the terms of such Indebtedness expressly provide
that such Person is not liable therefor.

 

“Indemnified Matters” has the meaning specified therefor in Section 12.15.

 

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified therefor in Section 12.15.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the

 

20

--------------------------------------------------------------------------------


 

benefit of creditors, formal or informal moratoria, compositions, or extensions
generally with creditors, or proceedings seeking reorganization, arrangement, or
other similar relief.

 

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the borrowing date or the date of any continuation of such LIBOR
Rate Loan, as the case may be, and ending one, two, three or six months
thereafter; provided, that (i) any Interest Period that would otherwise end on a
day that is not a Business Day shall be extended to the next succeeding Business
Day, unless such Business Day falls in another calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (ii) no
Interest Period for any LIBOR Rate Loan shall end after the Final Maturity Date,
(iii) no more than five Interest Periods in the aggregate for the Borrower may
exist at any one time, and (iv) with respect to an Interest Period that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, 3, or 6, months after the date on which the Interest Period
began, as applicable, and (d) Borrower may not elect an Interest Period which
will end after the Final Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended (or
any successor statute thereto) and the regulations thereunder.

 

“Inventory” means, with respect to any Person, all Inventory (as defined in the
Code) of such Person consisting of goods and merchandise, including, without
limitation, all raw materials, work-in-process, packaging, supplies, materials
and finished goods of every nature used or usable in connection with the
shipping, storing, advertising or sale of such goods and merchandise.

 

“Inventory Component” means the lesser of (a) Inventory Threshold and (b) 85.0%
of (i) the NOLV Percentage of Eligible Inventory (net of normal course standard
cost reserves and Reserves with respect to Inventory not already reflected in
the determination of the NOLV Percentage) multiplied by (ii) the Value of such
Inventory. For purposes of clarification, the determination in clause (b) above
may be made as to different categories of Eligible Inventory based upon the NOLV
Percentage applicable to such categories.

 

“Inventory Threshold” means, as of any date of determination, the greater of (a)
$17,500,000 and (b) the lesser of (i) $20,000,000 and (ii) the sum of (y)
$17,500,000 plus (z) the aggregate amount of M&E Depreciation Amounts that have
resulted in a reduction to the amount set forth in clause (a) of the definition
of M&E Component since the Effective Date.

 

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.

 

“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of L/C Issuer and relating to such Letter of Credit.

 

 “Joint Venture” has the meaning specified therefor in Section 7.02(e)(xi).

 

“L/C Issuer” means Wells Fargo or such other bank as the Administrative Agent
may select which is reasonably satisfactory to the Borrower (and which bank
accepts the role of L/C Issuer in writing and is a Lender).  Each L/C Issuer
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such L/C Issuer, in which case the term “L/C Issuer” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate (it being agreed that such L/C Issuer

 

21

--------------------------------------------------------------------------------


 

shall, or shall cause such Affiliate to, comply with the requirements of Article
III with respect to such Letters of Credit).

 

“L/C Subfacility” means that portion of the Total Revolving Credit Commitment
equal to $20,000,000.

 

“Landlord Lien” means any Lien of a landlord on any Loan Party’s property,
granted by statute or otherwise.

 

“Landlord Lien Reserve” means an amount equal to up to three month’s rent for
all of the Loan Parties’ leased locations or the amount that may be payable for
up to three months to any third party warehouse or other storage facilities
where Eligible Inventory or Eligible M&E is located (any such location, a
“Specified Location”), in each case, other than any such Specified Location with
respect to which the Administrative Agent shall have received a Collateral
Access Agreement in form reasonably satisfactory to the Administrative Agent (it
being understood that upon receipt of any such Collateral Access Agreement with
respect to any such Specified Location, any Landlord Lien Reserve shall be
released).

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and binding
guidelines, binding administrative or judicial precedents or authorities,
including, where appropriate, the interpretation or administration thereof by
any Governmental Authority charged with the enforcement, interpretation or
administration thereof.

 

“Lease” means any lease of real property to which any Loan Party or any of its
Subsidiaries is a party as lessor or lessee.

 

“Lender” has the meaning specified therefor in the preamble hereto.

 

“Letter of Credit” means a letter of credit (as that term is defined in the
Code) that is a standby letter of credit issued by an L/C Issuer under this
Agreement.

 

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Administrative Agent,
including provisions that specify that the Letter of Credit Fees and all
commissions, fees, charges and expenses provided for in Article III or Section
2.06 (including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Administrative Agent for the benefit of
the Lenders in an amount equal to 105%  of the then existing Letter of Credit
Obligations, (b) delivering to Administrative Agent documentation executed by
all beneficiaries under the Letters of Credit, in form and substance reasonably
satisfactory to Administrative Agent and Issuing Bank, terminating all of such
beneficiaries’ rights under the Letters of Credit, or (c) providing
Administrative Agent with a standby letter of credit, in form and substance
reasonably satisfactory to Administrative Agent, from a commercial bank
acceptable to Administrative Agent (in its sole discretion) in an amount equal
to 105%  of the then existing Letter of Credit Obligations (it being understood
that the Letter of Credit Fee and all fronting fees set forth in the Agreement
will continue to accrue while the Letters of Credit are outstanding and that any
such fees that accrue must be an amount that can be drawn under any such standby
letter of credit).

 

“Letter of Credit Collateral Account” means an account under the sole and
exclusive control of the Administrative Agent for the benefit of the
Administrative Agent, the Lenders and/or the L/C Issuer.

 

“Letter of Credit Disbursement” means a payment made by L/C Issuer pursuant to a
Letter of Credit.

 

22

--------------------------------------------------------------------------------

 

 “Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s Pro Rata Share of the Letter of Credit Obligations
on such date.

 

 “Letter of Credit Fee” has the meaning specified therefor in Section 3.02(a).

 

“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 3.01 of the Agreement.

 

“Letter of Credit Obligations” means, at any time and without duplication, the
sum of (i) the Reimbursement Obligations at such time, plus (ii) the aggregate
maximum amount available for drawing under the Letters of Credit outstanding at
such time.

 

“Letter of Credit Related Person” has the meaning specified therefor in Section
3.01 of the Agreement.

 

“LIBOR Rate” means the rate per annum rate reported by Reuters (or by any third
party successor or third party substitute of such source) and appearing on
Macro*World’s (https://capitalmarkets.mworld.com; the “Service”) Page BBA LIBOR
- USD (or on any successor or substitute page of such Service, or any successor
to or substitute for such Service) two Business Days prior to the commencement
of the requested Interest Period, for a term, and in an amount, comparable to
the Interest Period and the amount of the LIBOR Rate Loan requested (whether as
an initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Reference Rate Loan to a LIBOR Rate Loan) by the Borrower in
accordance with this Agreement (and, if any such rate is below zero, the LIBOR
Rate shall be deemed to be zero), which determination shall be made by the
Administrative Agent and shall be conclusive in the absence of manifest error.

 

“LIBOR Rate Loan” means a Revolving Loan bearing interest calculated based upon
the LIBOR Rate.

 

“Lien” means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any Capitalized Lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.

 

“Line Cap” has the meaning assigned to such term in Section 2.01(b).

 

“Liquid Investments” means (i) securities issued, or directly, unconditionally
and fully guaranteed or insured, by the United States, or any state or
commonwealth thereof, or any agency or instrumentality thereof (provided, that
the full faith and credit of the United States, such state or commonwealth or
such member nation, as applicable, is pledged in support thereof) having
maturities of not more than one year from the date of acquisition by such
Person; (ii) time deposits and certificates of deposit of any Lender or any
commercial bank having, or which is the principal banking subsidiary of a bank
holding company organized under the laws of the United States, any state thereof
or the District of Columbia having, capital and surplus aggregating in excess of
$500.0 million and a rating of “A” (or such other similar equivalent rating) or
higher by at least one nationally recognized statistical rating organization (as
defined in Rule 436 under the Securities Act) with maturities of not more than
six months from the date of acquisition by such Person; (iii) repurchase
obligations with a term of not more than 30 days for underlying securities of
the types described in clause (i) above entered into with any person meeting the
qualifications specified in clause (ii) above, which repurchase obligations are
secured by a valid perfected security interest in the underlying securities;
(iv) commercial paper and fixed or variable notes issued by any Person meeting
the qualifications specified in clause (ii) above or incorporated in the United
States rated at least A1 or the equivalent thereof by S&P’s Rating Service or at

 

23

--------------------------------------------------------------------------------


 

least P1 or the equivalent thereof by Moody’s Investors Service Inc., and in
each case maturing not more than six months after the date of acquisition by
such Person; (v) investments in money market funds at least 95% of whose assets
are comprised of securities of the types described in clauses (i) through
(iv) above; (vi) demand deposit accounts maintained in the ordinary course of
business with a commercial bank meeting the qualifications specified in clause
(ii) above; and (vii) other high quality investments equivalent to those
referred to in clauses (i) through (vi) above denominated in foreign currencies
customarily used by persons for cash management purposes in any country outside
of the United States and maturing not more than one year after the date of
acquisition by such Person; provided, that in any case such country is a member
of the Organization for Economic Cooperation and Development.

 

“Loan Account” means an account maintained hereunder by the Administrative Agent
on its books of account at the Payment Office, and with respect to the Borrower,
in which the Borrower will be charged with all Revolving Loans made to, and all
other Obligations incurred by, the Borrower.

 

 “Loan Document” means this Agreement, any Blocked Account Agreement, the Fee
Letter, any Guaranty, any Security Agreement, any Mortgage, any Letter of
Credit, any Issuer Document, any Issuer Document, any Seller Note Subordination
Agreement, any intellectual property security agreement, any note or notes
executed by Borrower in connection with this Agreement, and any other agreement,
instrument, and other document executed and delivered pursuant hereto or
thereto, now or in the future, or otherwise evidencing, relating to, or securing
any Revolving Loan, any Letter of Credit Obligation or any other Obligation, any
Hedging Liability, or any Funds Transfer and Deposit Account Liability.

 

“Loan Party” means the Borrower and any Guarantor.

 

“M&E” means all Equipment (as defined in the Code) and fixtures that, in each
case, constitute production machinery, laboratory and test equipment, support
equipment, general plant equipment, mobile equipment, material handling
equipment, or storage equipment (in each case, other than rolling stock, motor
vehicles, or any equipment subject to certificate of title statutes under state
law or special perfection requirements under federal law).

 

 “M&E Component” means the lesser of (a) $8,600,000 and (b) 80.0% of the NOLV of
Eligible M&E (net of Reserves with respect to M&E not already reflected in the
determination of the NOLV); provided, that the amount in clause (a) shall be
reduced (i) by an amount equal to $250,000 on each of July 31, 2014, October 31,
2014, January 31, 2015, and April 30, 2015 and (ii) by an amount equal to
$312,500 on July 31, 2015 and on the last day of each October, January, April
and July thereafter.

 

“Management Services Agreement” shall mean the Advisory Services and Monitoring
Agreement, dated as of January 8, 2008, by and among the Borrower and Avista
Capital Holdings, LP.

 

“Material Adverse Effect” means a material adverse effect on any of (i) the
operations, business, assets, properties or financial condition of the Loan
Parties taken as a whole, (ii) the ability of the Loan Parties taken as a whole
to perform any of their obligations under any Loan Document to which it is a
party, (iii) the legality, validity or enforceability of this Agreement or any
other Loan Document, (iv) the rights and remedies of any Agent or any Lender
under any Loan Document or (v) the validity, perfection or priority of a Lien in
favor of the Collateral Agent for the benefit of the Lenders on any of the
Collateral with a fair market value exceeding $5,000,000 (or, with respect to
Eligible Accounts Receivable, Eligible Inventory, or Eligible M&E, $2,500,000),
except to the extent that any such loss of perfection or priority results solely
and directly from the failure of the Collateral Agent to maintain possession of
certificates actually delivered to it representing Capital Stock pledged to it
or to file Uniform Commercial Code continuation statements.

 

24

--------------------------------------------------------------------------------


 

“Material Exposure” means (a) an aggregate diminution in value of $2,500,000 or
more with respect to Accounts Receivable, Inventory, or M&E of the Loan Parties
or (b) liability of any Loan Party or its Subsidiaries of $5,000,000 or more.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

“Mortgage” means a mortgage, deed of trust or deed to secure debt, in form and
substance reasonably satisfactory to the Collateral Agent, made by a Loan Party
in favor of the Collateral Agent for the benefit of the Agents and the Lenders,
securing the Obligations and delivered to the Collateral Agent pursuant to
Section 7.01(b), Section 7.01(k) or otherwise.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any of its ERISA
Affiliates has contributed to, or has been obligated to contribute, at any time
during the preceding six (6) years.

 

“New Lending Office” has the meaning specified therefor in Section 2.08(d).

 

“NOLV” means, with respect to M&E of any Person, the net orderly liquidation
value of such M&E, net of all reasonable costs and expenses of liquidation
thereof, as determined based upon the most recent M&E appraisal conducted in
accordance with this Agreement.

 

“NOLV Percentage” means, with respect to Inventory of any Person, the net
orderly liquidation value of such Inventory, expressed as a percentage of Value,
net of all reasonable costs and expenses of liquidation thereof, as determined
based upon the most recent Inventory appraisal, conducted in accordance with
this Agreement.

 

“Non-U.S. Lender” has the meaning specified therefor in Section 2.08(d).

 

“Normalized Moly Supply Level” means a supply level for the Loan Parties of
Molybdenum-99 that results from the NRU reactor located in Chalk River, Ontario
having returned to service and corresponds to (or exceeds) the supply level for
Molybdenum-99 that existed before the shutdown of the NRU reactor located in
Chalk River, Ontario.

 

“Notice of Borrowing” has the meaning specified therefor in Section 2.02(a).

 

“NRC” means the United States Nuclear Regulatory Commission.

 

“Obligations” means (i) all present and future Revolving Loans, Letter of Credit
Obligations, indebtedness, obligations, liabilities, guaranties, reimbursement
or indemnification obligations with respect to Letters of Credit (irrespective
of whether contingent), premiums, and indemnification obligations of each Loan
Party to the Agents and the Secured Parties (or any of them) and all covenants
and duties of any other kind and description owing by any Loan Party arising out
of, under, pursuant to, in connection with, or evidenced by this Agreement or
any of the other Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all other expenses or other amounts that Borrower is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, in each case, whether or not the right of payment in respect of
such claim is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, disputed, undisputed, legal, equitable, secured, unsecured, and whether
or not such claim is discharged, stayed or otherwise affected by any proceeding
referred to in Section 9.01 (including, without limitation, any interest, fees
or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency

 

25

--------------------------------------------------------------------------------


 

Proceeding), in each case to the extent arising out of, under, pursuant to, in
connection with or evidenced by this Agreement or any other Loan Document, (ii)
all Hedging Liability (other than Excluded Hedging Liability) and (iii) all
Funds Transfer and Deposit Account Liability.  Without limiting the generality
of the foregoing, the Obligations of each Loan Party under the Loan Documents
include (a) the obligation to pay principal, interest, charges, expenses, fees,
attorneys’ fees (including the fees provided for in the Fee Letter) and
disbursements, indemnities and other amounts payable by such Person under the
Loan Documents, and (b) the obligation of such Person to reimburse any amount in
respect of any of the foregoing that any Agent or any Secured Party (in its sole
discretion) may elect to pay or advance on behalf of such Person.

 

“Original Credit Agreement” means that certain Credit Agreement, dated as of May
10, 2010, among the Borrower, the Guarantors, Harris, N.A. (now known as BMO
Harris Bank N.A.), as collateral agent, Bank of Montreal, as administrative
agent and the lenders from time to time party thereto.

 

“Original Loan Documents” has the meaning specified therefor in Section 2.17.

 

“Original Obligations” has the meaning specified therefor in Section 2.17.

 

“Other Taxes” has the meaning specified therefor in Section 2.08(b).

 

“Overadvance” has the meaning specified therefor in Section 2.01(d).

 

“Parent” has the meaning specified therefor in the preamble hereto.

 

“Participant Register” has the meaning specified therefor in Section 12.07(g).

 

“Participating Interest” has the meaning specified therefor in Section 3.01(e).

 

“Participating Lender” has the meaning specified therefor in Section 3.01(e).

 

“Payment Office” means the Administrative Agent’s office located at Santa
Monica, California, or at such other office or offices of the Administrative
Agent as may be designated in writing from time to time by the Administrative
Agent to the Collateral Agent and the Borrower.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Permitted Acquisition” means an Acquisition by the Borrower or any of its
Subsidiaries if each of the following conditions shall have been satisfied:

 

(a)           no Default or Event of Default then exists or would result
therefrom;

 

(b)           after giving effect to such Acquisition on a Pro Forma Basis, (i)
the Loan Parties shall be in compliance with the covenant set forth in
Section 7.03 (whether or not then in effect) recomputed as at the last day of
the most recently ended Fiscal Quarter of the Parent for which financial
statements are available (assuming, for purposes of Section 7.03, that such
transaction, and all other Permitted Acquisitions consummated since the first
day of the relevant period for the testing of each of the financial covenants
set forth in Section 7.03 ending on or prior to the date of such transaction,
had occurred on the first day of such relevant fiscal period), (ii) Excess
Availability is not less than 15% of the Total Revolving Credit Commitment and
(iii) average Excess Availability for the thirty (30) consecutive day period
ending on the date of such transaction and calculated after giving effect
thereto, is not less than 15% of the Total Revolving Credit Commitment;

 

26

--------------------------------------------------------------------------------


 

(c)           the Board of Directors of the Person to be acquired shall not have
indicated publicly its opposition to the consummation of such Acquisition (which
opposition has not been publicly withdrawn);

 

(d)           all transactions in connection therewith shall be consummated in
accordance with all applicable Laws;

 

(e)           the Borrower shall have furnished to the Agents at least three
Business Days prior to the consummation of such Acquisition (i) an executed term
sheet and/or commitment letter (setting forth in reasonable detail the terms and
conditions of such Acquisition) and, at the request of any Agent, such other
information and documents that any Agent may reasonably request, including,
without limitation, executed counterparts of the respective agreements,
instruments or other documents pursuant to which such Acquisition is to be
consummated (including, without limitation, any related management, non-compete,
employment, option or other material agreements), any schedules to such
agreements, instruments or other documents, all organizational documents of the
Person or business to be acquired (the “Target”) and all other material
ancillary agreements, instruments or other documents to be executed or delivered
in connection therewith, (ii) if the Purchase Price for such Acquisition is more
than $20,000,000, pro forma financial statements of the Parent and its
Subsidiaries after the consummation of such Acquisition, and pro forma financial
statements of the Target to the extent available, (iii) a certificate of a
senior financial officer of the Parent, demonstrating on a Pro Forma Basis
compliance with the covenants set forth in Section 7.03 hereof (whether or not
then in effect) immediately after the consummation of such Acquisition, and
(iv) copies of such other material agreements, instruments or other documents
(including, without limitation, the Loan Documents required by
Section 7.01(b)) as any Agent shall reasonably request;

 

(f)            the Target and any Subsidiary formed as a result of such
Acquisition shall be engaged in the same or a related business as the Loan
Parties and as described in Section 7.02(d), and any such Subsidiary will be a
direct, Wholly-Owned Subsidiary of a Loan Party;

 

(g)           such Acquisition shall be effected in such a manner so that the
acquired Capital Stock or assets are owned either by a Loan Party or a Wholly
Owned Subsidiary of a Loan Party and, if effected by merger or consolidation
involving a Loan Party, such Loan Party shall be the continuing or surviving
Person;

 

(h)           any such Target (and its equityholders) shall execute and deliver
the agreements, instruments and other documents required by Section 7.01(b);

 

(i)            any such Target shall be an entity organized under the laws of
the United States, any State thereof, Canada, any province thereof or any other
country that is a member of the Organization for Economic Cooperation and
Development; and

 

(j)            the aggregate Purchase Price (i) for any such Acquisition
effected after the Effective Date shall not exceed $50,000,000 (or, in the case
of a Target that is not organized under the laws of the United States or a State
thereof, $15,000,000), (ii) for all Acquisitions of Targets not organized under
the laws of the United States or a State thereof effected after the Effective
Date shall not exceed the dollar equivalent of $50,000,000, and (iii) for all
such Acquisitions effected after the Effective Date shall not exceed
$100,000,000.

 

In addition to the other restrictions and qualifications contained in the
Agreement, it is agreed and understood that in no event shall any Account
Receivable, Inventory or M&E acquired in connection with a Permitted Acquisition
be deemed eligible for inclusion in the Borrowing Base hereunder unless and
until the Administrative Agent has completed (at the Borrower’s expense) an
audit

 

27

--------------------------------------------------------------------------------


 

and appraisal of such Property so acquired or to be acquired (which audit and
appraisal shall be conducted in a manner that is consistent with the audits and
appraisals conducted pursuant to Section 7.01(f)).

 

“Permitted Additional Debt” means Indebtedness incurred after the Effective
Date, so long as (i) such Indebtedness is unsecured, (ii) the principal amount
of such Indebtedness does not exceed $225,000,000 in the aggregate, (iii) no
Event of Default exists after giving effect to the incurrence of such
Indebtedness, (iv) the Consolidated Fixed Charge Coverage Ratio, calculated on a
Pro Forma Basis after giving effect to the incurrence of such Indebtedness, is
not less than the ratio required under Section 7.03 (whether or not then in
effect), (v) such Indebtedness has no scheduled principal amortization and
matures no sooner than one year following the Final Maturity Date, (vi) Excess
Availability is not less than 15% of the Total Revolving Credit Commitment
immediately before and after giving effect to the incurrence of such
Indebtedness and (vii) such Indebtedness is evidenced by documentation
containing covenants and defaults that are not materially more onerous or
burdensome to the Loan Parties taken as a whole than the covenants and defaults
in respect of this Agreement or the Senior Notes.

 

“Permitted Discretion” means the reasonable credit judgment (from the
perspective of a secured asset-based lender), exercised in good faith in
accordance with customary business practices, of the Administrative Agent for
comparable asset-based lending transactions.

 

“Permitted Encumbrances” means Liens permitted to exist as set forth in clauses
(b) (to the extent such taxes, assessments and governmental charges (i) are not
yet delinquent or (ii) do not have priority over the Collateral Agent’s Liens),
(c), (g) or (m) of the definition of “Permitted Lien”.

 

“Permitted Holder” means (i) the Sponsor, (ii) the members of management of any
Loan Party and such Person’s Affiliates and Related Funds, and (iii) any limited
partner of the Sponsor and any other Person that the Sponsor reasonably
anticipates in good faith will be a limited partner of the Sponsor (together
with the Affiliates and Related Funds of the foregoing).

 

“Permitted Indebtedness” means:

 

(a)           any Indebtedness owing to any Agent and any Lender under this
Agreement and the other Loan Documents;

 

(b)           the Senior Notes and any Permitted Refinancing Indebtedness in
respect of the Senior Notes;

 

(c)           any other Indebtedness listed on Schedule 7.02(b), and the
Permitted Refinancing Indebtedness in respect of such Indebtedness;

 

(d)           Indebtedness evidenced by Capitalized Lease Obligations entered
into in order to finance Capital Expenditures made by the Subsidiaries of the
Parent in accordance with the provisions of Section 7.02(g), which Indebtedness,
when aggregated with the principal amount of all Indebtedness incurred under
this clause (d) and clause (e) of this definition, does not exceed $25,000,000
at any time outstanding;

 

(e)           Indebtedness permitted by clause (e) of the definition of
“Permitted Lien”;

 

(f)            Indebtedness permitted under Section 7.02(e);

 

(g)           Indebtedness of the Subsidiaries of the Parent that may be deemed
to exist pursuant to any guaranties, bid, performance, surety, statutory or
appeal bonds or similar obligations incurred in the ordinary course of business;

 

28

--------------------------------------------------------------------------------


 

(h)           Contingent Obligations of the Borrower or any of its Subsidiaries
in respect of Indebtedness expressly permitted hereunder; provided, that (i) the
Borrower and the Subsidiary Guarantors may incur Contingent Obligations in
respect of the Indebtedness of the Foreign Subsidiaries only if the aggregate
principal amount of such Contingent Obligations, when combined with the
investments, loans and investments outstanding pursuant to clause (ii) of
Section 7.02(e), do not exceed $25,000,000 at any time, and (ii) a Subsidiary of
the Parent shall not guarantee any Subordinated Indebtedness unless (A) such
guarantee of the Subordinated Indebtedness is subordinated to the Obligations of
such Subsidiary under the Loan Documents on terms no less favorable taken as a
whole to the Lenders than the subordination provisions applicable to such
Subordinated Indebtedness and (B) such guarantee of the Subordinated
Indebtedness provides for the release and termination thereof, without action by
any party, upon any release and termination of such guarantee of the Obligations
in connection with the exercise by the Collateral Agent of any enforcement
rights or powers under the Loan Documents after the occurrence and during the
continuance of an Event of Default;

 

(i)            Indebtedness in respect of netting services, overdraft
protections and otherwise in connection with deposit accounts and other cash
management obligations, so long as such Indebtedness (i) is not for borrowed
money, (ii) is incurred in the ordinary course of business and (iii) is not
outstanding for more than five Business Days;

 

(j)            Indebtedness of the Subsidiaries of the Parent under any Hedging
Agreement; provided, that (i) such Hedging Agreements are used solely as part of
its normal business operations as a risk management strategy or hedge against
changes resulting from market operations, and not as a means to speculate for
investments purposes and trends and shifts in financial or commodities markets
or for taking a “market view”, and (ii) such Hedging Agreements do not contain
any provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

 

(k)           Indebtedness under Seller Notes issued by a Loan Party after the
Effective Date in connection with a Permitted Acquisition; provided, that
(i) both immediately prior and after the issuance thereof no Default or Event of
Default shall exist or result therefrom, (ii) no more than $25,000,000 aggregate
principal amount of Indebtedness may be outstanding under this clause (k) at any
time, (iii) such Seller Notes shall be unsecured and (iv) except for Seller
Notes that do not require any principal amortization and mature no sooner than
one year following the Final Maturity date, such Seller Notes shall be subject
to a Seller Note Subordination Agreement;

 

(l)            endorsement of items for deposit or collection of commercial
paper received in the ordinary course of business;

 

(m)          Indebtedness (i) owed to an insurance company or an Affiliate
thereof for the financing of insurance premiums, or (ii) in the form of
take-or-pay obligations contained in supply arrangements in the ordinary course
of business;

 

(n)           Indebtedness assumed in connection with any Permitted Acquisition;
provided, that (i) such Indebtedness is not incurred in contemplation of such
Permitted Acquisition, (ii) such Indebtedness is not guaranteed in any respect
by the Parent or any of its Subsidiaries, and any Permitted Refinancing
Indebtedness in respect of such Indebtedness, and (iii) no more than $25,000,000
aggregate principal amount of Indebtedness may be outstanding under this clause
(n) at any time;

 

(o)           Indebtedness for indemnification, adjustment of purchase price or
similar obligations of the Loan Parties arising under any agreement with respect
to a Permitted Acquisition or a Disposition permitted by Section 7.02(c)(ii);

 

29

--------------------------------------------------------------------------------


 

(p)           unsecured Subordinated Indebtedness consisting of promissory notes
issued by the Parent to current or former employees, officers or management
personnel of the Loan Parties, or such employees’, officers’ or management
personnel’s respective estates, heirs, permitted transferees, spouses or former
spouses to finance the purchase or redemption of Capital Stock of the Parent
permitted by Section 7.02(h);

 

(q)           Indebtedness with respect to a guarantee, surety bond or other
Contingent Obligation, in form and substance sufficient to satisfy the
requirements set forth at 10 CFR 30.35 or comparable state regulations, as
applicable, the face amount of which shall be adjusted from time to time in
accordance with applicable regulations to reflect adjustments to the
decommissioning funding plan for the Facility;

 

(r)            Indebtedness of any Foreign Subsidiary of the Borrower for
working capital owed to a third party (other than a Loan Party or an Affiliate
of a Loan Party) in an aggregate principal amount at any time outstanding not to
exceed $15,000,000 for all Foreign Subsidiaries;

 

(s)            Indebtedness representing deferred compensation for employees and
officers of the Parent or its Subsidiaries in an aggregate principal amount at
any time outstanding not to exceed $5,000,000;

 

(t)            Permitted Additional Debt;

 

(u)           other Indebtedness of the Loan Parties and their Subsidiaries in
an aggregate amount that does not exceed $15,000,000 at any time outstanding;
and

 

(v)           other unsecured Indebtedness, where (i) the Consolidated Total
Leverage Ratio for the Parent and its Subsidiaries for the then most recently
ended four full Fiscal Quarters for which internal financial statements are
available, determined on a pro forma basis (including a pro forma application of
the net proceeds therefrom) as if the additional Indebtedness had been incurred
and the application of proceeds therefrom had occurred at the beginning of such
four-quarter period, is not greater than 3.00:1.00, (ii) no Event of Default
exists after giving effect to the incurrence of such Indebtedness, (iii) such
Indebtedness has no scheduled principal amortization and matures no sooner than
one year following the Final Maturity Date and (iv) such Indebtedness is
evidenced by documentation containing covenants and defaults that are not
materially more onerous or burdensome to the Loan Parties taken as a whole than
the covenants and defaults in respect of this Agreement or the Senior Notes.

 

 “Permitted Liens” means:

 

(a)           Liens securing the Obligations;

 

(b)           Liens for taxes, assessments and governmental charges the payment
of which is not yet required under Section 7.01(c);

 

(c)           Liens (other than any Lien imposed by ERISA) imposed by law, such
as carriers’, warehousemen’s, mechanics’, landlord’s, materialmen’s and other
similar Liens, in each case arising in the ordinary course of business and
securing obligations (other than Indebtedness for borrowed money) that are not
overdue by more than 30 days or are being contested in good faith and by
appropriate proceedings promptly initiated and diligently conducted, and a
reserve or other appropriate provision, if any, as shall be required by GAAP
shall have been made therefor;

 

(d)           Liens described on Schedule 7.02(a); provided, that (i) no such
Lien shall at any time be extended to cover any additional property not subject
thereto on the Effective Date and improvements thereon, and (ii) the principal
amount of the Indebtedness secured by such Liens shall not

 

30

--------------------------------------------------------------------------------


 

be extended, renewed, refunded or refinanced other than in accordance with
clause (c) of the definition of Permitted Indebtedness;

 

(e)           (i)  purchase money Liens on equipment acquired or held by any
Loan Party or any of its Subsidiaries in the ordinary course of its business to
secure the purchase price of such equipment or Indebtedness incurred solely for
the purpose of financing the acquisition of such equipment or (ii) Liens
existing on such equipment at the time of its acquisition; provided, that (A) no
such Lien shall extend to or cover any other property of any Loan Party or any
of its Subsidiaries, (B) the principal amount of the Indebtedness secured by any
such Lien shall not exceed the lesser of 100% of the fair market value or the
cost of the property so held or acquired and (C) the aggregate principal amount
of Indebtedness secured by any or all such Liens shall not exceed at any one
time outstanding $25,000,000;

 

(f)            deposits and pledges of cash securing (i) obligations incurred in
respect of workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits, (ii) the performance of bids, tenders,
leases, contracts (other than for the payment of money) and statutory
obligations or (iii) obligations on surety or appeal bonds, but only to the
extent such deposits or pledges are made or otherwise arise in the ordinary
course of business and secure obligations not past due;

 

(g)           easements, zoning restrictions and similar encumbrances on real
property and minor irregularities in the title thereto that do not (i) secure
obligations for the payment of money or (ii) materially impair the value of such
property or its use by any Loan Party or any of its Subsidiaries in the normal
conduct of such Person’s business;

 

(h)           Liens arising out of judgments, attachments or awards not
constituting an Event of Default hereunder, so long as the enforcement of any
such Lien on any Collateral is stayed;

 

(i)            any interest or title of a lessor or sublessor under any
operating lease or sublease to the Parent or any of its Subsidiaries and any
contractual obligations relating thereto, in each case not involving the
incurrence of Indebtedness, and any lease or sublease granted by the Borrower or
any of its Subsidiaries in the ordinary course of its business that is not
otherwise prohibited by this Agreement and not interfering in any respect with
the ordinary conduct of the business of the Borrower or such Subsidiary;

 

(j)            purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business, in each case not involving the
incurrence of Indebtedness;

 

(k)           licenses or sublicenses of patents, trademarks and other
intellectual property rights granted by the Parent or any of its Subsidiaries in
the ordinary course of business and not interfering in any respect with the
ordinary conduct of the business of the Parent or such Subsidiary;

 

(l)            Liens in favor of an insurer or an Affiliate thereof (or other
Persons financing the payment of insurance premiums) for the premiums payable in
respect of insurance policies issued by such insurer; provided, that such Liens
are limited to such insurance policies, premium refunds and the proceeds of such
insurance policies;

 

(m)          (i)  customary bankers’ Liens, rights of setoff and other similar
Liens existing solely with respect to Cash and Cash Equivalents and Liquid
Investments on deposit in one or more accounts maintained by the Parent or any
of its Subsidiaries, in each case granted in the ordinary course of business in
favor of the bank or banks with which such accounts are maintained, securing
amounts owing to such bank with respect to cash management and operating account
arrangements, including those involving pooled accounts and netting
arrangements; provided, that unless such Liens are

 

31

--------------------------------------------------------------------------------


 

nonconsensual and arise by operation of law, in no case shall any such Liens
secure (either directly or indirectly) any Indebtedness, and (ii) Liens of a
collection bank arising under Section 4-210 of the UCC on items in the course of
collection;

 

(n)           Liens on property of a Person existing at the time (i) such Person
is merged with or into or consolidated with a Subsidiary of the Parent or
(ii) such Subsidiary of the Parent acquires the Capital Stock of such Person;
provided, that in each case such Liens (A) were in existence prior to and were
not incurred in connection with or in contemplation of such merger,
consolidation or acquisition, (B) do not secure Indebtedness other than
Indebtedness permitted by clause (n) of the definition of Permitted Indebtedness
and (C) do not encumber or extend to any Collateral or any other assets other
than the assets acquired by, or the assets of, the Person merged into or
consolidated with or acquired by such Subsidiary;

 

(o)           Liens solely on any cash earnest money deposits made by a
Subsidiary of the Parent in connection with any letter of intent or purchase
agreement for a Permitted Acquisition;

 

(p)           Liens on assets of Foreign Subsidiaries securing Indebtedness
permitted by clause (r) of the definition of Permitted Indebtedness;

 

(q)           Liens securing Indebtedness permitted by subsection (d) of the
definition of Permitted Indebtedness; and

 

(r)            Liens on Cash and Cash Equivalents in restricted accounts, which
Liens secure Borrower’s obligations in respect of credit cards, credit card
processing services, debit cards, stored value cards, commercial cards
(including so-called “purchase cards”; “procurement cards” or “p-cards”);
provided, however, that the aggregate amount of Cash and Cash Equivalents
permitted to be subject to such Liens pursuant to this clause (r) shall not
exceed $500,000 in the aggregate; and

 

(s)            with respect to any real property Collateral that is subject to a
Mortgage, exceptions to title set forth in the title policies issued to
Collateral Agent in connection with the Mortgage applicable to such real
property Collateral; and

 

(t)            other Liens (not covering Accounts Receivable, Inventory or M&E)
not otherwise permitted by this Section; provided, that the aggregate amount of
obligations secured thereby does not exceed $15,000,000.

 

 “Permitted Refinancing Indebtedness” means, in respect of any Indebtedness (the
“Original Indebtedness”), Indebtedness the net proceeds of which are applied to
refund, refinance, repurchase or retire such Original Indebtedness; provided,
that: (a) no Subsidiary of the Parent that shall not have been and shall not
have been required to be liable (whether as an obligor or under a guarantee) for
such Original Indebtedness shall be liable for such Permitted Refinancing
Indebtedness; (b) such Permitted Refinancing Indebtedness shall not include
(i) restrictions on the payment of dividends or the making or repayment of loans
or advances by Subsidiaries and (ii) default provisions, in each case that are
materially less favorable to the Loan Parties or the Lenders than the
corresponding restrictions, if any, and the default provisions contained in the
documentation governing such Original Indebtedness; (c) if such Original
Indebtedness shall have been subordinated to the Obligations, such Permitted
Refinancing Indebtedness shall also be subordinated to the Obligations on
customary terms not less favorable to the Lenders; (d) such Permitted
Refinancing Indebtedness shall not mature, and shall not be required to be
repaid, prepaid, redeemed, repurchased or defeased, whether on one or more fixed
dates, upon the occurrence of one or more events or at the option of any holder
thereof prior to the maturity of such Original Indebtedness (except, in each
case, upon the occurrence of an event of default, a change in control or a
similar event under the documentation governing such Permitted Refinancing

 

32

--------------------------------------------------------------------------------

 

Indebtedness) and such Permitted Refinancing Indebtedness shall not shorten the
weighted average life of such Original Indebtedness; (e) such Permitted
Refinancing Indebtedness shall be in an aggregate principal amount that is equal
to or less than the aggregate principal amount of such Original Indebtedness
then outstanding (plus accrued interest and premiums thereon and any reasonable
fees and expenses related to the issuance of such Permitted Refinancing
Indebtedness); (f) if such Original Indebtedness shall have been unsecured, such
Permitted Refinancing Indebtedness shall also be unsecured; and (g) the interest
rate and fees payable with respect to such Permitted Refinancing Indebtedness
shall be on then current market terms.

 

“Permitted Tax Distributions” means payments, dividends or distributions by the
Borrower to the Parent and by the Parent to the Ultimate Parent in order to
permit the Ultimate Parent to pay consolidated, combined or unitary foreign,
federal, state or local taxes not payable directly by the Parent, the Borrower
or any of their Subsidiaries, which payments by the Parent and the Borrower to
the Ultimate Parent are not in excess of the tax liabilities that would have
been payable by the Parent, the Borrower and their Subsidiaries as if such
entities reported and paid such taxes on a consolidated basis solely with one
another.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

 

“Plan” means any Employee Plan or Multiemployer Plan.

 

“Post-Default Rate” means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus 2.0%, or, if a rate of interest is not otherwise in effect,
interest at the highest rate specified herein for any Revolving Loan then
outstanding prior to an Event of Default plus 2.0%.

 

“Pro Forma Basis” means on a basis in accordance with GAAP and Regulation S-X or
on a basis that is otherwise reasonably satisfactory to the Administrative Agent
(including in a manner that includes such other pro forma expense and cost
savings as are approved by the Administrative Agent in its reasonable
discretion).

 

“Pro Rata Share” means the percentage obtained by dividing (i) such Lender’s
Revolving Credit Commitment, by (ii) the Total Revolving Credit Commitment,
provided, that if the Total Revolving Credit Commitment has been reduced to
zero, the numerator shall be the aggregate unpaid principal amount of such
Lender’s Revolving Loans and its interest in the Letter of Credit Obligations
and the denominator shall be the aggregate unpaid principal amount of all
Revolving Loans and Letter of Credit Obligations; provided further, that for
purposes of Section 2.14 and otherwise herein, when there is a Defaulting
Lender, any such Defaulting Lender’s Revolving Credit Commitment shall be
disregarded in any such calculations.

 

“Protective Advance” has the meaning specified therefor in Section 2.01(d).

 

“Products” means any radiopharmaceuticals, nuclear, ultrasound or other imaging
agents, and technetium generators, including, without limitation, Ablavar,
Cardiolite, Definity, Gallium, Miraluma, Neurolite, Technelite, Thallium, Xenon
and any research and development pipeline products.

 

“Purchase Price” means, with respect to any Acquisition, an amount equal to the
sum of (i) the aggregate consideration, whether cash, property or securities
(including, without limitation, the fair market value of any Capital Stock of
any Loan Party or any of its Subsidiaries issued in connection with such
acquisition), paid or delivered by the Parent or any of its Subsidiaries
(whether as initial consideration

 

33

--------------------------------------------------------------------------------


 

or through the payment or disposition of deferred consideration, including,
without limitation, in the form of seller financing, royalty payments (other
than bona fide royalty payments), payments allocated towards non-compete
covenants, payments to principals for consulting services or other similar
payments) in connection with such Acquisition, plus (ii) the aggregate principal
amount of the Seller Notes issued in connection with such Acquisition.

 

“Qualified Capital Stock” of any person shall mean any Capital Stock of such
Person that is not Disqualified Capital Stock.

 

“Qualified ECP Party” means, in respect of any Hedging Liability, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guaranty, keepwell, or grant of the relevant security interest becomes effective
with respect to such Hedging Liability or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

 “Qualifying IPO” means the issuance by the Parent or any direct or indirect
parent of the Parent of its common Capital Stock in an underwritten primary
public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Act (whether alone or in
connection with a secondary public offering).

 

“Rating Agencies” has the meaning specified therefor in Section 2.07.

 

“Reference Rate” means, for any day, the rate per annum equal to the greater of:
(a) the Federal Funds Rate plus ½%, and (b) the rate of interest announced, from
time to time, within Wells Fargo at its principal office in San Francisco as its
“prime rate”, with the understanding that the “prime rate” is one of Wells
Fargo’s base rates (not necessarily the lowest of such rates) and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate.

 

“Reference Rate Loan” means a Revolving Loan bearing interest calculated based
upon the Reference Rate.

 

“Register” has the meaning specified therefor in Section 12.07(d).

 

“Registered Loans” has the meaning specified therefor in Section 12.07(d).

 

“Regulation S-X” means Regulation S-X promulgated under the Securities Act.

 

“Regulation T”, “Regulation U” and “Regulation X” mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.

 

“Reimbursement Obligations” has the meaning specified therefor in
Section 3.01(c).

 

“Related Fund” means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.

 

“Related Party Assignment” has the meaning specified therefor in
Section 12.07(b).

 

“Related Party Register” has the meaning specified therefor in Section 12.07(d).

 

34

--------------------------------------------------------------------------------


 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water, or property.

 

“Remedial Action” means all actions taken to (i) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (ii) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (iii) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (iv) perform any other
actions authorized by 42 U.S.C. § 9601.

 

“Reportable Event” means an event described in Section 4043 of ERISA (other than
an event not subject to the provision for 30-day notice to the PBGC or for which
the 30-day notice period is waived under the regulations promulgated under such
Section).

 

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Loan Parties’ assets from information furnished by or on behalf of the Loan
Parties, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent, subject to the provisions of Section 12.19.

 

“Required Lenders” means Lenders whose Pro Rata Shares aggregate at least
sixty-six and two thirds percent (66 2/3%); provided, that at any time there are
two or more Lenders that are not Affiliates of one another, “Required Lenders”
must include at least two Lenders that are not Affiliates of one another.

 

“Reserve Percentage” means the maximum reserve percentage, expressed as a
decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto.  For
purposes of this definition, the relevant Revolving Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.

 

“Reserves” means the Landlord Lien Reserve and any and all other reserves
established in accordance with and subject to Section 2.16.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans and (b)
its Letter of Credit Obligations.

 

“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower in the amount set forth
opposite such Lender’s name in Schedule 1.01(A) hereto, as such amount may be
terminated or reduced from time to time in accordance with the terms of this
Agreement.

 

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.01 (or any other provision of this agreement and designated as a
Revolving Loan).

 

35

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of the
McGraw-Hill Companies, Inc., and any successor to its rating agency business.

 

“SEC” means the Securities and Exchange Commission or any other similar or
successor agency of the federal government administering the Securities Act.

 

“Secured Parties” means, individually and collectively, the Agents, the Lenders,
any Affiliate of a Lender in its capacity as a holder of any Hedging Liability
or any Funds Transfer and Deposit Account Liability, and the L/C Issuers.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

 

“Securitization” has the meaning specified therefor in Section 2.07.

 

“Security Agreement” means a Pledge and Security Agreement (as may be amended,
restated, supplemented or otherwise modified from time to time) made by a Loan
Party in favor of the Collateral Agent for the benefit of the Agents and the
Lenders, substantially in the form of Exhibit B, securing the Obligations, and
delivered to the Collateral Agent.

 

“Seller Note Subordination Agreement” means a Subordination Agreement among a
holder of a Seller Note, the applicable Loan Party and the Administrative Agent,
each in form and substance reasonably satisfactory to the Administrative Agent.

 

“Seller Notes” means any seller promissory note to be issued by the Parent or
any of its Subsidiaries after the Effective Date in connection with a Permitted
Acquisition.

 

“Senior Note Documents” means the Senior Note Indenture, the Senior Notes and
all documents entered into in connection therewith.

 

“Senior Note Indenture” means the Indenture, dated as of May 10, 2010, between
the Borrower, the subsidiary guarantors party thereto and Wilmington Trust FSB,
as trustee, governing the Senior Notes.

 

“Senior Notes” means the 9.75% Senior Notes due 2017 issued by the Borrower in
an aggregate principal amount of $250,000,000 pursuant to the Indenture, any
exchange notes issued in respect thereof on substantially similar terms and the
2011 Senior Notes.

 

“Settlement Period” has the meaning specified therefor in
Section 2.02(d)(i) hereof.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (i) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (ii) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (iii) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, and (iv) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital.

 

“Specified Event of Default” means an Event of Default under Sections 9.01(a),
9.01(c)(i) (solely with respect to a breach of Section 7.03), 9.01(c)(i) (with
respect to a breach of Section 7.01(a)(i), (ii), (iii), or (iv), solely to the
extent that (a) a Covenant Trigger Period has occurred and is continuing and (b)
such items are not delivered within 45 days after the due date; it being agreed
that for purposes of this definition, the requirement to deliver financial
statements and an audit report required by Section

 

36

--------------------------------------------------------------------------------


 

7.01(a)(ii) may be satisfied by delivery of unaudited financials for the
corresponding period), 9.01(c)(i) (solely with respect to a breach of Section
7.01(a)(x)), 9.01(f) or 9.01(g).

 

“Specified Location” has the meaning set forth in the definition of “Landlord
Lien Reserve.”

 

“Sponsor” means (i) Avista Capital Partners, LP and Avista Capital Partners
(Offshore), LP, (ii) any Affiliate thereof and (iii) any Related Fund thereto.

 

“Standard Letter of Credit Practice” means, for L/C Issuer, any domestic or
foreign law or letter of credit practices applicable in the city in which L/C
Issuer issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

 

“Subject Indebtedness” means any of the Senior Notes, any Subordinated
Indebtedness, any Permitted Additional Debt, and any Indebtedness incurred
pursuant to clause (v) of the definition of Permitted Indebtedness.

 

“Subordinated Indebtedness” means Indebtedness of any Loan Party the terms of
which are reasonably satisfactory to the Administrative Agent and which has been
expressly subordinated in right of payment to all Obligations (i) by the
execution and delivery of a subordination agreement, in form and substance
reasonably satisfactory to the Administrative Agent, or (ii) otherwise on terms
and conditions (including, without limitation, subordination provisions, payment
terms, interest rates, covenants, remedies, defaults and other material
terms) reasonably satisfactory to the Administrative Agent.

 

“Subsidiary” means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (i) the accounts of which
would be consolidated with those of such Person in such Person’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP or (ii) of which more than 50% of (A) the outstanding Capital Stock
having (in the absence of contingencies) ordinary voting power to elect a
majority of the board of directors or other managing body of such Person, (B) in
the case of a partnership or limited liability company, the interest in the
capital or profits of such partnership or limited liability company or (C) in
the case of a trust, estate, association, joint venture or other entity, the
beneficial interest in such trust, estate, association or other entity business
is, at the time of determination, owned or controlled directly or indirectly
through one or more intermediaries, by such Person.

 

“Subsidiary Guarantor” means a Subsidiary of the Borrower that is a Guarantor.

 

“Taxes” has the meaning specified therefor in Section 2.08(a).

 

“Termination Event” means (i) a Reportable Event with respect to any Employee
Plan, (ii) any event with respect to any Plan or any employee pension benefit
plan (as defined in Section 3(2) of ERISA) covered by Title IV of ERISA in which
any Loan Party or ERISA Affiliate was a participating employer at any time
during the six (6) calendar years preceding the date of any borrowing hereunder
that causes any Loan Party or any of its ERISA Affiliates to incur liability
under Section 406, 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204
or 4212 of ERISA or Section 4971 or 4975 of the Internal Revenue Code, (iii) the
provision by the administrator of any Employee Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such Employee
Plan in a distress termination described in Section 4041(c) of ERISA or the
treatment of an Employee Plan amendment as a

 

37

--------------------------------------------------------------------------------


 

termination under Section 4041 of ERISA, (iv) the institution of proceedings by
the PBGC to terminate an Employee Plan, (v) any other event or condition that
could reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Employee Plan, or (vi) failure to make by its due date a required installment
under Section 412 of the Internal Revenue Code.

 

“Title Insurance Policy” means a mortgagee’s loan policy or marked-up
unconditional binder for such insurance policy, in form and substance reasonably
satisfactory to the Collateral Agent, together with all endorsements made from
time to time thereto to the extent available is the applicable jurisdiction,
issued by or on behalf of a title insurance company reasonably satisfactory to
the Collateral Agent, insuring the Lien created by a Mortgage in an amount and
on terms reasonably satisfactory to the Collateral Agent, delivered to the
Collateral Agent.

 

“Total Revolving Credit Commitment” means the sum of the amounts of the Lenders’
Revolving Credit Commitments.

 

“Total Revolving Exposure” means, at any time, the sum of the Revolving
Exposures of all Lenders then outstanding.

 

“Transactions” means, collectively, (a) the amendment and restatement hereunder
of all outstanding obligations under the Original Credit Agreement, (b) the
execution, delivery and performance of the Loan Documents and (c) the payment of
all fees and expenses to be paid on or around the Effective Date and owing in
connection with the foregoing.

 

“Transferee” has the meaning specified therefor in Section 2.08(a).

 

“Trust Funds” means any Cash and Cash Equivalents or other investment property
comprised of (a) funds used or to be used solely and exclusively for payroll and
payroll or withholding taxes and other employee benefit payments to or for the
benefit of any Loan Party’s employees, (b) funds used or to be used solely and
exclusively to pay all Taxes required to be collected or withheld from Third
Parties for payment to any Governmental Authority or (c) any other funds which
any Loan Party holds as an escrow or fiduciary for another Person (other than
the Loan Parties).

 

“Trust Fund Account” means any account containing Cash and Cash Equivalents
consisting solely and exclusively of Trust Funds.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.

 

 “Uniform Commercial Code” has the meaning specified therefor in Section 1.03.

 

“Ultimate Parent” means Lantheus MI Holdings, Inc., a Delaware corporation.

 

“Unused Line Fee” has the meaning specified therefor in Section 2.06(b).

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Title III of Public Law 107-56, as the same has been, or shall hereafter be,
renewed, extended or amended.

 

“Value” means, with respect to any Inventory, its value determined on the basis
of the lower of cost or market, calculated on a moving average cost basis.

 

38

--------------------------------------------------------------------------------


 

“WARN” has the meaning specified therefor in Section 6.01(x).

 

“Wells Fargo” has the meaning specified therefor in the preamble hereto.

 

“Wholly Owned Subsidiary” means, as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries of such Person.

 

Section 1.02.         Terms Generally.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  Unless the
context of this Agreement or any other Loan Document clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The word “will” shall be construed to have
the same meaning and effect as the word “shall”.  Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections , Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any right or
interest in or to assets and properties of any kind whatsoever, whether real,
personal or mixed and whether tangible or intangible.  References in this
Agreement to “determination” by any Agent include good faith estimates by such
Agent (in the case of quantitative determinations) and good faith beliefs by
such Agent (in the case of qualitative determinations).  Any requirement of a
writing contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record.    Any reference herein or in any other Loan Document
to the satisfaction, repayment, or payment in full of the Obligations, or
phrases of like meaning, shall mean (a) the payment or repayment in full in
immediately available funds of (i) the principal amount of, and interest accrued
and unpaid with respect to, all outstanding Revolving Loans, together with the
payment of any premium applicable to the repayment of the Revolving Loans, (ii)
all unpaid fees, costs and expenses and other amounts that Borrower is required
to pay or reimburse by the Loan Documents or by law or otherwise in connection
with the Loan Documents, (iii) all fees or charges that have accrued hereunder
or under any other Loan Document (including the Letter of Credit Fee and the
Unused Line Fee) and are unpaid, (b) in the case of contingent reimbursement
obligations with respect to Letters of Credit, providing Letter of Credit
Collateralization, (c) in the case of Funds Transfer and Deposit Account
Liability, providing Funds Transfer and Deposit Account Collateralization, (d)
the receipt by Collateral Agent of cash collateral in order to secure any other
contingent Obligations for which a claim or demand for payment has been made on
or prior to such time or in respect of matters or circumstances known to any
Agent or a Lender at such time that are reasonably expected to result in any
loss, cost, damage, or expense (including attorneys fees and legal expenses),
such cash collateral to be in such amount as any Agent reasonably determines is
appropriate to secure such contingent Obligations, such cash collateral not to
exceed 105% of the maximum amount of exposure determined by any such Agent, (e)
the payment or repayment in full in immediately available funds of all other
outstanding Obligations (including the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under Hedge Agreements provided by Secured
Parties) other than (i) unasserted contingent indemnification Obligations, and
(ii) any Hedging Liability that, at such time, are allowed by the applicable
Secured Party to remain

 

39

--------------------------------------------------------------------------------


 

outstanding without being required to be repaid or cash collateralized, and (f)
the termination of all of the Revolving Credit Commitments of the Lenders.

 

Section 1.03.         Accounting and Other Terms.

 

Unless otherwise expressly provided herein, each accounting term used herein
shall have the meaning given it under GAAP.  All terms used in this Agreement
(including in the preamble and recitals hereof) without definition shall have
the meanings ascribed thereto herein.  Any terms (whether capitalized or lower
case) used in this Agreement that are defined in the Uniform Commercial Code as
in effect from time to time in the State of New York (the “Code”) shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided, that to the extent that the Code is used to define any term used
herein and if such term is defined differently in different Articles of the
Code, the definition of such term contained in Article 9 of the Code shall
govern; provided further, that terms used herein which are defined in the Code
as in effect in the State of New York on the date hereof shall continue to have
the same meaning notwithstanding any replacement or amendment of such statute
except as any Agent may otherwise determine.

 

Section 1.04.         Time References.

 

Unless otherwise indicated herein, all references to time of day refer to
Pacific Standard Time or Pacific daylight saving time, as in effect in Los
Angeles, California on such day.  For purposes of the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding”; provided, that with respect to a computation of fees or interest
payable to any Agent, any Lender or the L/C Issuer, such period shall in any
event consist of at least one full day.

 

ARTICLE II

 

THE LOANS

 

Section 2.01.         Revolving Credit Commitments.

 

(a)           Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, each Lender severally agrees to
make Revolving Loans to the Borrower at any time and from time to time on and
after the Effective Date to the Final Maturity Date, or until the earlier
reduction of its Revolving Credit Commitment to zero in accordance with the
terms hereof, in an aggregate principal amount of Revolving Loans at any time
outstanding not to exceed the amount of such Lender’s Revolving Credit
Commitment.  On the Effective Date, all “Revolving Loans” (as defined in the
Original Credit Agreement) outstanding under the Original Credit Agreement (the
“Existing Revolving Loans”) shall be converted into Revolving Loans hereunder,
it being understood that no repayment of the Existing Revolving Loans is being
effected hereby, but merely an amendment, restatement, and renewal in accordance
with the terms hereof.

 

(b)           The Total Revolving Exposure shall not at any time exceed the
lesser of (i) the Total Revolving Credit Commitment and (ii) the Borrowing Base
(such lesser amount, the “Line Cap”).  The Revolving Credit Commitment of each
Lender shall automatically and permanently be reduced to zero on the Final
Maturity Date.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, repay and reborrow the
Revolving Loans, on or after the Effective Date and prior to the Final Maturity
Date, subject to the terms, provisions and limitations set forth herein.

 

40

--------------------------------------------------------------------------------


 

(c)           The Lenders hereby agree to make (and shall hereby be deemed to
have made) such inter-Lender assignments as may be required on the Closing Date
to give effect to the allocation of Revolving Credit Commitments reflected on
Schedule 1.01A hereto.

 

(d)           Notwithstanding the foregoing provisions of this Section 2.01, the
Administrative Agent may elect in its sole and absolute discretion to make or
allow to remain outstanding, Revolving Loans to the Borrower at a time when the
Total Revolving Exposure exceeds, or would exceed with the making of any such
Revolving Loan, the Line Cap (such Revolving Loans being herein referred to
individually as an “Overadvance” and, collectively, “Overadvances”), so long as
(1) no Overadvance (except for and excluding amounts charged to the Loan Account
for interest, fees, costs, and expenses that Borrower is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents) shall continue for more than 30 consecutive days without the
consent of the Required Lenders and (2) the aggregate amount of all Overadvances
(except for and excluding amounts charged to the Loan Account for interest,
fees, costs, and expenses that Borrower is required to pay or reimburse by the
Loan Documents or by law or otherwise in connection with the Loan Documents) at
any time outstanding is not known by the Administrative Agent to exceed 10% of
the Borrowing Base.  The Administrative Agent is hereby authorized by the
Borrower and each Lender, in its sole discretion, at any time that any
conditions set forth in Article V are not satisfied, to make Revolving Loans if
the Administrative Agent deems such Revolving Loans necessary or desirable to
preserve or protect Collateral or to enhance the collectability or repayment of
Obligations (“Protective Advances”).  The aggregate outstanding principal amount
of Protective Advances at any time shall not exceed (when combined with any
outstanding Overadvance) 10% of the Borrowing Base.  In no event shall an
Overadvance or Protective Advance be made or permitted to continue to the extent
it would cause Total Revolving Exposure to exceed the Total Revolving Credit
Commitment.  Each Overadvance and Protective Advance shall be deemed to be a
Revolving Loan hereunder (provided, that Overadvances and Protective Advances
shall be repayable on demand) and shall bear interest at the rate applicable to
Reference Rate Loans.  Administrative Agent’s determination that funding or
permitting an Overadvance or a Protective Advance is appropriate shall be
conclusive. Each Lender agrees to fund to the Administrative Agent its Pro Rata
Share of any Overadvance or Protective Advance upon written demand by the
Administrative Agent, and each Lender’s obligation to fund its Pro Rata Share of
any Overadvance or Protective Advance shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) the failure of any
conditions set forth in Article V hereof to be satisfied, (B) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Administrative Agent, the Borrower or any other Person for any
reason whatsoever, (C) the occurrence or continuance of a Default, or (D) any
other occurrence, event or condition, whether or not similar to any of the
foregoing.  In no event shall the Borrower or any other Loan Party be deemed a
beneficiary of this Section 2.01(d) nor authorized to enforce or amend any of
its terms.

 

(e)           The Borrower may request during the term of this Agreement an
increase in the Total Revolving Credit Commitment in an aggregate principal
amount of up to $25,000,000 (collectively, the “Facilities Increase”), provided,
that any request for any Facilities Increase shall be for a Facilities Increase
in a minimum amount of $1,000,000 and shall be in an integral multiple of
$1,000,000.

 

(i)            The Borrower may request the Facilities Increase by giving to the
Administrative Agent written notice of its request for the Facilities Increase
(the “Facilities Increase Request”), which shall specify the date for the
effectiveness of the Facilities Increase and the making of any revolving loan
pursuant to the Facilities Increase (which shall be at least seven Business Days
after the receipt by the Administrative Agent of the Facilities Increase Request
and shall otherwise be in accordance with the terms of Section 2.02 for the
making of a Revolving Loan).

 

(ii)           The Facilities Increase shall be subject to the satisfaction of
the following conditions as of the date of the Facilities Increase becomes
effective (the “Facilities Increase

 

41

--------------------------------------------------------------------------------


 

Effective Date”) (and the Administrative Agent shall have received a certificate
by a duly authorized officer of the Borrower, certifying as to the following):
(A) no Default or Event of Default shall have occurred and be continuing under
this Agreement, (B) the representations and warranties contained in this
Agreement and in each other Loan Document, certificate, financial statement,
report or statement of fact delivered to any Agent or any Lender pursuant hereto
or thereto on or prior to each such date are true and correct in all material
respects (except that such materiality qualifier shall not apply to any
representation or warranty that already is qualified or modified by materiality
in the text thereof) on and as of such date as though made on and as of such
date (except to the extent any such representation or warranty relates
specifically to a prior date, in which case such representation or warranty
shall have been true and correct in all material respects (except that such
materiality qualifier shall not apply to any representation or warranty that
already is qualified or modified by materiality in the text thereof) as of such
date), (C) the Parent and its Subsidiaries shall be in compliance, on a pro
forma basis after giving effect to the incurrence of Indebtedness contemplated
by the Facilities Increase, with the financial covenant set forth in
Section 7.03 (whether or not then in effect), recomputed as at the last day of
the most recently ended Fiscal Quarter of the Parent for which financial
statements have been delivered pursuant to Section 7.01(a)(i) or (ii) are
available, as if such Indebtedness had been incurred on the first day of each
relevant period for testing such compliance, (D) at the time of the Facilities
Increase, the conditions precedent to each extension of credit under the Loan
Documents shall have been satisfied or waived in writing by the Administrative
Agent and the Required Lenders, (E) the revolving loans contemplated by the
Facilities Increase shall rank pari passu in right of payment and security with
the Revolving Loans and the terms and conditions of such new revolving loans
shall be substantially the same as the terms and conditions for the Revolving
Loans (it being agreed and understood that if the interest rates applicable to
the revolving loans contemplated by the Facilities Increase are greater than the
interest rates for the Revolving Loans, then the interest rates for the
Revolving Loans shall be increased to the extent necessary so that the interest
rates applicable to the revolving loans contemplated by the Facilities Increase
do not exceed the interest rates for the Revolving Loans), (F) the Lenders shall
have agreed to provide the Facilities Increase (it being understood and agreed
that no Lender has any obligation whatsoever to provide all or any portion of
the Facilities Increase) or, if the Lenders do not provide the Facilities
Increase, other financial institutions, reasonably acceptable to the
Administrative Agent and the Borrower, shall have committed to be Lenders under
and fund the Facilities Increase, and (G) all reasonable out-of-pocket fees,
costs and expenses of the Agents (including, without limitation, legal fees,
costs and expenses) in respect of the Facilities Increase shall have been paid. 
In addition, the Agents shall have received such agreements, amendments,
instruments, approvals, legal opinions and other documents, each in form and
substance reasonably satisfactory to the Agents, as the Agents shall reasonably
request.

 

(iii)          Notwithstanding anything herein to the contrary, no Lender shall
have any obligation to provide or otherwise participate in the Facilities
Increase.

 

(iv)          On any Facilities Increase Effective Date, (A) each Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Lender providing a portion of the Facilities
Increase (each, a “Facilities Increase Lender”) in respect of such increase, and
each such Facilities Increase Lender will automatically and without further act
be deemed to have assumed a portion of such Lender’s participations hereunder in
outstanding Letters of Credit such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in Letters of Credit held by each Lender
(including each such Facilities Increase Lender) will equal the percentage of
the aggregate Revolving Credit Commitments of all Lenders represented by such
Lender’s Revolving Credit Commitment and (ii) if, on the date of such Facilities
Increase, there are any Revolving Loans outstanding, such Revolving Loans shall
on or prior to

 

42

--------------------------------------------------------------------------------

 

the effectiveness of such Facilities Increase be prepaid from the proceeds of
additional Revolving Loans made hereunder (reflecting such increase in the
Revolving Credit Commitments), which prepayment shall be accompanied by accrued
interest on the Revolving Loans being prepaid and any costs incurred by any
Lender in accordance with Section 2.10.

 

Section 2.02.         Making the Revolving Loans.

 

(a)           The Borrower shall give the Administrative Agent prior written
notice in substantially the form of Exhibit D hereto (a “Notice of Borrowing”),
not later than 10:00 a.m., with notice of such Notice of Borrowing to be
provided by the Administrative Agent to the Lenders no later than the close of
business on the Business Day received, (x) in the case of a borrowing consisting
of a Reference Rate Loan, on the date which is one Business Day prior to the
date of the proposed Revolving Loan and (y) in the case of a borrowing
consisting of a LIBOR Rate Loan, on the date which is three Business Days prior
to the date of the proposed Revolving Loan.  Such Notice of Borrowing shall be
irrevocable and shall specify (i) the principal amount of the proposed Revolving
Loan, (ii) whether such Revolving Loan is requested to be a Reference Rate Loan
or a LIBOR Rate Loan and, in the case of a LIBOR Rate Loan, the initial Interest
Period with respect thereto, and (iii) the proposed borrowing date, which must
be a Business Day.  The Agents and the Lenders may act without liability upon
the basis of written, telecopied or telephonic notice believed by the Agents in
good faith to be from the Borrower (or from any Authorized Officer thereof
designated in writing purportedly from the Borrower to the Agents).  Each Agent
and each Lender shall be entitled to rely conclusively on any Authorized
Officer’s authority to request a Revolving Loan on behalf of the Borrower until
the Agents receives written notice to the contrary.  The Agents and the Lenders
shall have no duty to verify the authenticity of the signature appearing on any
written Notice of Borrowing.

 

(b)           Each Notice of Borrowing pursuant to this Section 2.02 shall be
irrevocable and the Borrower shall be bound to make a borrowing in accordance
therewith.  Each Revolving Loan shall be made in a minimum amount of $1,000,000
and shall be in an integral multiple of $500,000.

 

(c)           (i)  Except as otherwise provided in this subsection 2.02(c), all
Revolving Loans under this Agreement shall be made by the Lenders simultaneously
and proportionately to their Pro Rata Shares of the Total Revolving Credit
Commitment, it being understood that no Lender shall be responsible for any
default by any other Lender in that other Lender’s obligations to make a
Revolving Loan requested hereunder, nor shall the Revolving Credit Commitment of
any Lender be increased or decreased as a result of the default by any other
Lender in that other Lender’s obligation to make a Revolving Loan requested
hereunder, and each Lender shall be obligated to make the Revolving Loans
required to be made by it by the terms of this Agreement regardless of the
failure by any other Lender.

 

(ii)           Notwithstanding any other provision of this Agreement, and in
order to reduce the number of fund transfers among the Borrower, the Agents and
the Lenders, the Borrower, the Agents and the Lenders agree that the
Administrative Agent may (but shall not be obligated to), and the Borrower and
the Lenders hereby irrevocably authorize the Administrative Agent to, fund, on
behalf of the Lenders, Revolving Loans pursuant to Section 2.01, subject to the
procedures for settlement set forth in subsection 2.02(d); provided, that
(a) the Administrative Agent shall in no event fund any such Revolving Loans if
the Administrative Agent shall have received written notice from the Required
Lenders on the Business Day prior to the date of the proposed Revolving Loan
that one or more of the conditions precedent contained in Section 5.02 will not
be satisfied at the time of the proposed Revolving Loan, and (b) the
Administrative Agent shall not otherwise be required to determine that, or take
notice whether, the conditions precedent in Section 5.02 have been satisfied. 
If the Borrower gives a Notice of Borrowing requesting a Revolving Loan and the
Administrative Agent elects not to fund such Revolving Loan on behalf of the
Lenders, then promptly after receipt of the Notice of Borrowing requesting

 

43

--------------------------------------------------------------------------------


 

such Revolving Loan, the Administrative Agent shall notify each Lender that it
will not be funding the requested Revolving Loan on behalf of the Lenders.  If
the Administrative Agent notifies the Lenders that it will not fund a requested
Revolving Loan on behalf of the Lenders, each Lender shall make its Pro Rata
Share of the Revolving Loan available to the Administrative Agent, in
immediately available funds, in the Administrative Agent’s Account no later than
10:00 a.m. (provided, that the Administrative Agent requests payment from such
Lender not later than 2:00 p.m. on the Business Day that is one Business Day
prior to the date of the proposed Revolving Loan)) on the date of the proposed
Revolving Loan.  The Administrative Agent will make the proceeds of such
Revolving Loans available to the Borrower on the day of the proposed Revolving
Loan by causing an amount, in immediately available funds, equal to the proceeds
of all such Revolving Loans received by the Administrative Agent in the
Administrative Agent’s Account or the amount funded by the Administrative Agent
on behalf of the Lenders to be deposited in an account designated by the
Borrower.

 

(iii)          If the Administrative Agent has notified the Lenders that the
Administrative Agent, on behalf of the Lenders, will not fund a particular
Revolving Loan pursuant to subsection 2.02(c)(ii), the Administrative Agent may
assume that each such Lender has made such amount available to the
Administrative Agent on such day and the Administrative Agent, in its sole
discretion, may, but shall not be obligated to, cause a corresponding amount to
be made available to the Borrower on such day.  If the Administrative Agent
makes such corresponding amount available to the Borrower and such corresponding
amount is not in fact made available to the Administrative Agent by any such
Lender, the Administrative Agent shall be entitled to recover such corresponding
amount on demand from such Lender together with interest thereon, for each day
from the date such payment was due until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate for three Business Days and
thereafter at the Reference Rate.  During the period in which such Lender has
not paid such corresponding amount to the Administrative Agent, notwithstanding
anything to the contrary contained in this Agreement or any other Loan Document,
the amount so advanced by the Administrative Agent to the Borrower shall, for
all purposes hereof, be a Revolving Loan made by the Administrative Agent for
its own account.  Upon any such failure by a Lender to pay the Administrative
Agent, the Administrative Agent shall promptly thereafter notify the Borrower of
such failure and the Borrower shall immediately pay such corresponding amount to
the Administrative Agent for its own account.

 

(iv)          Nothing in this subsection 2.02(c) shall be deemed to relieve any
Lender from its obligations to fulfill its Revolving Credit Commitment hereunder
or to prejudice any rights that the Administrative Agent or the Borrower may
have against any Lender as a result of any default by such Lender hereunder.

 

(d)           (i)  With respect to all periods for which the Administrative
Agent has funded Revolving Loans pursuant to subsection 2.02(c), on Wednesday of
each week, or if the applicable Wednesday is not a Business Day, then on the
following Business Day, or such shorter period as the Administrative Agent may
from time to time select (any such week or shorter period being herein called a
“Settlement Period”), the Administrative Agent shall notify each Lender of the
unpaid principal amount of the Revolving Loans outstanding as of the last day of
each such Settlement Period.  In the event that such amount is greater than the
unpaid principal amount of the Revolving Loans outstanding on the last day of
the Settlement Period immediately preceding such Settlement Period (or, if there
has been no preceding Settlement Period, the amount of the Revolving Loans made
on the date of such Lender’s initial funding), each Lender shall promptly (and
in any event not later than 1:00 p.m. if the Administrative Agent requests
payment from such Lender not later than 1:00 p.m. on the Business Day
immediately prior to the date of such requested settlement) make available to
the Administrative Agent its Pro Rata Share of the difference in immediately
available funds.  In the event that such amount is less than such unpaid
principal amount, the Administrative Agent shall promptly pay over to each
Lender its Pro Rata Share of

 

44

--------------------------------------------------------------------------------


 

the difference in immediately available funds.  In addition, if the
Administrative Agent shall so request at any time when a Default or an Event of
Default shall have occurred and be continuing, or any other event shall have
occurred as a result of which the Administrative Agent shall determine that it
is desirable to present claims against the Borrower for repayment, each Lender
shall promptly remit to the Administrative Agent or, as the case may be, the
Administrative Agent shall promptly remit to each Lender, sufficient funds to
adjust the interests of the Lenders in the then outstanding Revolving Loans to
such an extent that, after giving effect to such adjustment, each such Lender’s
interest in the then outstanding Revolving Loans will be equal to its Pro Rata
Share thereof.  The obligations of the Administrative Agent and each Lender
under this subsection 2.02(d) shall be absolute and unconditional.  Each Lender
shall only be entitled to receive interest on its Pro Rata Share of the
Revolving Loans which have been funded by such Lender.

 

(ii)           In the event that any Lender fails to make any payment required
to be made by it pursuant to subsection 2.02(d)(i), the Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Lender together with interest thereon, for each day from the date such payment
was due until the date such amount is paid to the Administrative Agent, at the
Federal Funds Rate for three Business Days and thereafter at the Reference
Rate.  During the period in which such Lender has not paid such corresponding
amount to the Administrative Agent, notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, the amount so advanced
by the Administrative Agent to the Borrower shall, for all purposes hereof, be a
Revolving Loan made by the Administrative Agent for its own account.  Upon any
such failure by a Lender to pay the Administrative Agent, the Administrative
Agent shall promptly thereafter notify the Borrower of such failure and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent for its own account.  Nothing in this subsection 2.02(d)(ii) shall be
deemed to relieve any Lender from its obligation to fulfill its Revolving Credit
Commitment hereunder or to prejudice any rights that the Administrative Agent or
the Borrower may have against any Lender as a result of any default by such
Lender hereunder.

 

Section 2.03.         Repayment of Revolving Loans; Evidence of Debt.

 

(a)           The outstanding principal of all Revolving Loans shall be due and
payable on the Final Maturity Date.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the Indebtedness of the Borrower to such
Lender resulting from each Revolving Loan made by such Lender, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Revolving Loan made hereunder, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)           Subject to the Register described in Section 12.07(d), the entries
made in the accounts maintained pursuant to paragraph (b) or (c) of this
Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Revolving Loans in
accordance with the terms of this Agreement.

 

45

--------------------------------------------------------------------------------


 

(e)           Any Lender may request that Revolving Loans made by it be
evidenced by a promissory note.  In such event, the Borrower shall execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) in
a form furnished by the Collateral Agent and reasonably acceptable to the
Borrower.  Thereafter, the Revolving Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 12.07) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

 

Section 2.04.         Interest.

 

(a)           Reference Rate Loans.  Each Reference Rate Loan shall bear
interest on the principal amount thereof from time to time outstanding, from the
date of such Revolving Loan until such principal amount becomes due, at a rate
per annum equal to the Reference Rate plus the Applicable Margin.

 

(b)           LIBOR Rate Loans.  Each LIBOR Rate Loan shall bear interest on the
principal amount thereof from time to time outstanding, from the date of such
Revolving Loan until such principal amount becomes due, at a rate per annum
equal to the LIBOR Rate plus the Applicable Margin.

 

(c)           Default Interest.  To the extent permitted by law, upon the
occurrence and during the continuance of an Event of Default and the giving of
notice by the Administrative Agent to the Borrower (which the Administrative
Agent shall provide at the election of, and upon direction from, the Required
Lenders), (i) the principal of, and all accrued and unpaid interest on, all
Revolving Loans, fees, indemnities, outstanding Reimbursement Obligations or any
other Obligations of the Loan Parties under this Agreement and the other Loan
Documents, shall bear interest, from the date such Event of Default occurred
until the date such Event of Default is cured or waived in writing in accordance
herewith, at a rate per annum equal at all times to the Post-Default Rate, and
(ii) the Letter of Credit Fees shall be increased by two percentage points above
the per annum rate otherwise applicable hereunder.

 

(d)           Interest Payment.  Interest on each Reference Rate Loan shall be
payable quarterly, in arrears, on the first day of each October, January, April,
and July (commencing on October 1, 2013), and at maturity (whether upon demand,
by acceleration or otherwise).  Interest on each LIBOR Rate Loan shall be
payable in arrears, on the last day of each Interest Period of such LIBOR Rate
Loan, at maturity (whether upon demand, by acceleration or otherwise), and, if
the applicable Interest Period is longer than three months, on each day
occurring every three (3) months after the commencement of such Interest
Period.  Interest on Reimbursement Obligations shall be payable when such
Reimbursement Obligation is due and payable.  Interest at the Post-Default Rate
shall be payable on demand.  Borrower hereby authorizes the Administrative Agent
to, and the Administrative Agent may, from time to time, charge the Loan Account
pursuant to Section 4.02 with the amount of any interest payment due hereunder.

 

(e)           General.  All interest shall be computed (i) with respect to LIBOR
Rate Loans, on the basis of a year of 360 days for the actual number of days,
including the first day but excluding the last day, elapsed and (ii) with
respect to Reference Rate Loans, on the basis of a year of 365 or 366 days, as
applicable, for the actual number of days, including the first day but excluding
the last day, elapsed.

 

Section 2.05.         Reduction of Revolving Credit Commitment; Prepayment of
Revolving Loans.

 

(a)           Reduction of Revolving Credit Commitments.  The Total Revolving
Credit Commitment shall terminate on the Final Maturity Date.  The Borrower may,
without premium or penalty, reduce the Total Revolving Credit Commitment to an
amount (which may be zero) not less than the sum of (A) the aggregate unpaid
principal amount of all Revolving Loans then outstanding, (B) the aggregate
principal amount of all Revolving Loans not yet made as to which a Notice of
Borrowing has been given by the

 

46

--------------------------------------------------------------------------------


 

Borrower under Section 2.02, (C) the Letter of Credit Obligations at such time
and (D) the stated amount of all Letters of Credit not yet issued as to which a
request has been made and not withdrawn.  Each such reduction shall be in an
amount which is an integral multiple of $1,000,000 (unless the Total Revolving
Credit Commitment in effect immediately prior to such reduction is less than
$1,000,000), shall be made by providing not less than three Business Days’ prior
written notice to the Administrative Agent and shall be irrevocable, provided,
that such notice delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied; provided further, that the Borrower shall remain obligated to make
any payments pursuant to Section 2.10 as though they had failed to repay a LIBOR
Rate Loan.  Once reduced, the Total Revolving Credit Commitment may not be
increased.  Each such reduction of the Total Revolving Credit Commitment shall
reduce the Revolving Credit Commitment of each Lender proportionately in
accordance with its Pro Rata Share thereof.

 

(b)           Optional Prepayment of Revolving Loans.  The Borrower may prepay
without penalty or premium the principal of any Revolving Loan, in whole or in
part.

 

(i)            Prepayment In Full.  The Borrower may, upon at least three
Business Days prior written notice to the Administrative Agent, terminate this
Agreement by making payment in full of the Obligations, including paying to the
Administrative Agent, in cash, the Obligations then due and payable (including
either (A) Cash Collateralization of the Letter of Credit Obligations or
(B) causing the original Letters of Credit to be returned to the Administrative
Agent), in full.  If the Borrower has sent a notice of termination pursuant to
this clause (iii), then the Lenders’ obligations to extend credit hereunder
shall terminate and the Borrower shall be obligated to repay the Obligations
then outstanding (including either (A) Cash Collateralization of the Letter of
Credit Obligations or (B) causing the original Letters of Credit to be returned
to the Administrative Agent), in full, on the date set forth as the date of
termination of this Agreement in such notice, except that such notice may be
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied, provided, that the Borrower shall indemnify the Lenders against any
loss or expense incurred therefrom in accordance with Section 2.10.

 

(c)           Mandatory Prepayment.

 

(i)            In the event and on each Business Day on which the Total
Revolving Exposure exceeds the Line Cap, the Borrower shall prepay the Revolving
Loans and/or reduce Letter of Credit Obligations, in an aggregate amount equal
to such excess by taking the following actions: (A) first, prepayment of
Revolving Loans and (B) second, with respect to such excess Letter of Credit
Obligations, Cash Collateralization of such Letters of Credit (but in any event,
such payments of Revolving Loans and such Cash Collateralization of Letters of
Credit shall in the aggregate be equal to such excess); provided, that if the
circumstances described in this clause (c)(i) are the result of the imposition
of or increase in a Reserve, the Borrower shall not be required to make the
initial prepayment or deposit until the third Business Day following the date on
which Administrative Agent notifies the Borrower of such imposition or increase.

 

(ii)           At all times after the occurrence and during the continuance of a
Cash Dominion Period and notification thereof by the Administrative Agent to the
Borrower (subject to the provisions of Section 4.04(b) and to any applicable
terms of the Security Agreement), on each Business Day, at or before 1:00 p.m.,
New York City time, the Administrative Agent shall apply all immediately
available funds credited to the Administrative Agent Account or otherwise
received by Administrative Agent for application to the Obligations, first to
pay any fees,

 

47

--------------------------------------------------------------------------------


 

indemnities or expense reimbursements then due and payable to the Administrative
Agent, the L/C Issuers and the Lenders constituting Obligations, pro rata,
second to pay interest then due and payable in respect of any Revolving Loans
that may be outstanding, pro rata, third to all Protective Advances and
unreimbursed Overadvances payable to the Administrative Agent until paid in
full, fourth, to prepay the principal of the Revolving Loans, pro rata, fifth to
Cash Collateralize the aggregate face amount of outstanding Letter of Credit
Obligations, pro rata and sixth, as the Borrower may direct.

 

(d)           Interest and Fees.  Any prepayment made pursuant to this
Section 2.05 (other than prepayments made pursuant to subsection (c) of this
Section 2.05) shall be accompanied by accrued interest on the principal amount
being prepaid to the date of prepayment, and if such prepayment would reduce the
amount of the outstanding Revolving Loans to zero at a time when the Total
Revolving Credit Commitment has been terminated, such prepayment shall be
accompanied by the payment of all fees accrued to such date pursuant to
Section 2.06.  Any prepayment of a LIBOR Rate Loan shall be accompanied by any
payment required under Section 2.10.

 

Section 2.06.         Fees.

 

(a)           Fee Letter.  As and when due and payable under the terms of the
Fee Letter, the Borrower shall pay the fees set forth in the Fee Letter.

 

(b)           Unused Line Fee.  From and after the Effective Date and until the
Final Maturity Date, the Borrower shall pay to the Administrative Agent for the
account of the Lenders, in accordance with their Pro Rata Shares, an unused line
fee (the “Unused Line Fee”), which shall accrue at the rate per annum equal to
the Commitment Fee Rate on the excess, if any, of the Total Revolving Credit
Commitment over the sum of the average principal amount of all Revolving Loans
and Letter of Credit Obligations outstanding from time to time for the
immediately preceding quarter and shall be payable quarterly in arrears on the
last day of each quarter commencing September 30, 2013.

 

Section 2.07.         [Reserved].

 

Section 2.08.         Taxes.

 

(a)           Any and all payments by any Loan Party hereunder or under any
other Loan Document shall be made free and clear of and without deduction for
any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all interest, penalties, additions to tax or other liabilities
with respect thereto, excluding (i) taxes imposed on the net income of, and any
franchise taxes imposed on (in lieu of net income taxes), any Agent, any Lender
or the L/C Issuer (or any assignee or any participation holder thereof (any such
entity, a “Transferee”)) (A) by the jurisdiction (or any political subdivision
thereof) in which such recipient is organized or has its principal lending
office or (B) by reason of a present or former connection between the recipient
and the jurisdiction imposing such tax (other than such connection arising
solely from such recipient having executed, delivered or performed its
obligations under, or enforced, this Agreement or any other Loan Documents),
(ii) branch profits tax imposed by a jurisdiction described in clause (i),
(iii) United States backup withholding tax resulting from the failure to comply
with Section 2.08(d), (iv) any United States withholding taxes imposed under
FATCA, or (v) any obligation to withhold amounts with respect to United States
withholding tax existing on the date any Agent, Lender, or the L/C Issuer (or
any Transferee) became a party to this Agreement (or in the case of a
Transferee, on the date such Transferee became a Transferee hereunder) or, with
respect to payments to a New Lending Office, the date such Non-U.S. Lender
designated such New Lending Office with respect to a Revolving Loan (provided,
that this clause (v) shall only be applicable to a Transferee or upon a
designation of a New Lending Office with respect to United States withholding
taxes that are in excess of the United States withholdings taxes that were
already applicable to the

 

48

--------------------------------------------------------------------------------


 

transferor or the Non-U.S. Lender prior to the designation of the New Lending
Office and this clause (v) shall not apply with respect to a designation of a
New Lending Office solely made at the request of the Borrower or one of its
Affiliates) (all such nonexcluded taxes, levies, imposts, deductions, charges
withholdings and liabilities, collectively or individually, “Taxes”; all such
excluded taxes, levies, imposts, deductions, charges withholdings and
liabilities, collectively or individually, “Excluded Taxes”).  If any Loan Party
shall be required to deduct any Taxes from or in respect of any sum payable
hereunder to any Agent, any Lender or the L/C Issuer (or any Transferee),
(i) the sum payable shall be increased by the amount (an “Additional
Amount”) necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.08) such
Agent, such Lender or the L/C Issuer (or such Transferee) shall receive an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Loan Party shall make such deductions and (iii) such Loan Party shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(b)           In addition, each Loan Party agrees to pay to the relevant
Governmental Authority in accordance with applicable law any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document (“Other Taxes”).  Each Loan Party shall deliver to each
Agent, each Lender, each Transferee and the L/C Issuer official receipts (or, if
an official receipt is not available, such other evidence of payment as shall be
reasonably satisfactory to the Collateral Agent, Lender, Transferee or L/C
Issuer) in respect of any Taxes or Other Taxes payable hereunder promptly after
payment of such Taxes or Other Taxes.

 

(c)           The Loan Parties hereby jointly and severally indemnify and agree
to hold each Agent, each Lender, each Transferee and the L/C Issuer harmless
from and against Taxes and Other Taxes (including, without limitation, Taxes and
Other Taxes imposed on any amounts payable under this Section 2.08) paid by such
Person, whether or not such Taxes or Other Taxes were correctly or legally
asserted.  Such indemnification shall be paid within ten days from the date on
which any such Person makes written demand therefore specifying in reasonable
detail the nature and amount of such Taxes or Other Taxes.

 

(d)           Each Lender (or Transferee), Agent and L/C Issuer that is
organized under the laws of a jurisdiction outside the United States (a
“Non-U.S. Lender”) agrees that it shall, no later than the Effective Date (or,
in the case of a Transferee which becomes a party hereto pursuant to
Section 12.07 hereof after the Effective Date, promptly after the date upon
which such Transferee becomes a party hereto) deliver to the Agents (or in the
case of an assignee of a Lender which (x) is an Affiliate of such Lender or a
Related Fund of such Lender and (y) does not deliver an Assignment and
Acceptance to the Administrative Agent pursuant to the last sentence of
Section 12.07(b), to the assigning Lender only, and in the case of a
participant, to the Lender (or Transferee) granting the participation only) two
properly completed and duly executed originals of either U.S. Internal Revenue
Service Form W-8BEN, W-8ECI or W-8IMY, as applicable, or any subsequent versions
thereof or successors thereto, in each case claiming complete exemption from, or
reduced rate of, U.S. federal withholding tax with respect to payments
hereunder.  In addition, in the case of a Non-U.S. Lender claiming exemption
from U.S. federal withholding tax under Section 871(h) or 881(c) of the Internal
Revenue Code, such Non-U.S. Lender hereby represents to the Agents (or, (i) in
the case of an assignee of a Lender which is an Affiliate of such Lender or a
Related Fund of such Lender to the assigning Lender only and (ii) in the case of
a participant, to the Lender or Transferee granting such participation) that
such Non-U.S. Lender is not a bank for purposes of Section 881(c) of the
Internal Revenue Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code) of the Borrower and is not a
controlled foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Internal Revenue Code), and such Non-U.S. Lender agrees
that it shall promptly notify the Agents, assigning

 

49

--------------------------------------------------------------------------------


 

Lender or Lender (or Transferee) granting the participation, as applicable, in
the event any such representation is no longer accurate.  Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of a Transferee, on or before the date such
Transferee becomes a Transferee hereunder) and on or before the date, if any,
such Non-U.S. Lender changes its applicable lending office by designating a
different lending office (a “New Lending Office”).  In addition, such Non-U.S.
Lender shall deliver such forms within 20 days after receipt of a written
request therefor from any Agent, the assigning Lender or the Lender (or
Transferee) granting a participation, as applicable.  Notwithstanding any other
provision of this Section 2.08, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this Section 2.08(d) that such Non-U.S. Lender is
not legally able to deliver.  Each Lender (or Transferee), Agent and L/C Issuer
that is a United States person as that term is defined in Section 7701(a)(30) of
the Internal Revenue Code (a “U.S. Lender”), other than a Lender (or
Transferee), Agent and L/C Issuer that may be treated as an exempt recipient
based on the indicators described in Treasury Regulation
Section 1.6049-4(c)(1)(ii), hereby agrees that it shall, no later than the
Effective Date (or, in the case of a Transferee which becomes a party hereto
pursuant to Section 12.07 hereof after the Effective Date, promptly after the
date upon which such Transferee becomes a party hereto), deliver to the Agents
(or in the case of an assignee of a Lender which (x) is an Affiliate of such
Lender or a Related Fund of such Lender and (y) does not deliver an Assignment
and Acceptance to the Administrative Agent pursuant to the last sentence of
Section 12.07(b), to the assigning Lender only, and in the case of a
participant, to the Lender (or Transferee) granting the participation only) two
properly completed and duly executed originals of U.S. Internal Revenue Service
Form W-9 or successor form, certifying that such Lender (or Transferee), Agent
or L/C Issuer, as the case may be, is on the date of delivery thereof entitled
to an exemption from United States backup withholding tax.  Notwithstanding any
other provision of this Section 2.08, a U.S. Lender shall not be required to
deliver any form pursuant to this Section 2.08(d) that such U.S. Lender is not
legally able to deliver. Each Non-U.S. Lender or U.S. Lender agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Loan Parties and the Agent in writing of its legal inability
to do so.

 

(e)           If a payment made to a Lender (or Transferee), Agent or L/C Issuer
under any Loan Document would be subject to U.S. federal withholding Tax imposed
by FATCA if such Lender (or Transferee), Agent or L/C Issuer were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender (or Transferee), Agent or L/C Issuer shall deliver to
the Loan Parties and the Agent at the time or times prescribed by law and at
such time or times reasonably requested by the Loan Parties and the Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Loan Parties and the Agent as may be necessary for
the Loan Parties and the Agent to comply with their obligations under FATCA and
to determine that such Lender (or Transferee), Agent or L/C Issuer has complied
with such Person’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (e), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(f)            The Loan Parties shall not be required to indemnify any Non-U.S.
Lender, or pay any Additional Amounts to any Non-U.S. Lender, in respect of U.S.
federal withholding tax pursuant to this Section 2.08 to the extent that the
obligation to pay such Additional Amounts would not have arisen but for a
failure by such Non-U.S. Lender to comply with the provisions of clause
(d) above.

 

(g)           Any Agent, any Lender or the L/C Issuer (or Transferee) claiming
any indemnity payment or additional payment amounts payable pursuant to this
Section 2.08 shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document reasonably requested in
writing by the Borrower or to change the jurisdiction of its applicable lending
office if the making of such a filing or change would avoid the need for or
reduce the amount of any such indemnity payment or

 

50

--------------------------------------------------------------------------------


 

Additional Amount that may thereafter accrue, would not require such Agent, such
Lender or the L/C Issuer (or Transferee) to disclose any information such Agent,
such Lender or the L/C Issuer (or Transferee) deems confidential and would not,
in the sole determination of such Agent, such Lender or the L/C Issuer (or
Transferee), be otherwise disadvantageous to such Agent, such Lender or the L/C
Issuer (or Transferee).

 

(h)           If an Agent, Lender (or Transferee) or L/C Issuer determines, in
its reasonable discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid Additional Amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of the amounts paid by the Borrower to such Agent, Lender (or Transferee) or L/C
Issuer in respect of the Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of such Agent, Lender (or Transferee) or L/C
Issuer, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of such Agent, Lender (or Transferee) or L/C Issuer,
agrees to repay the amount paid over to the Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
such Agent, Lender or L/C Issuer in the event such Agent, Lender (or
Transferee) or L/C Issuer is required to repay such refund to such Governmental
Authority.  This paragraph shall not be construed to require an Agent, Lender or
L/C Issuer to make available its tax returns (or any other information that it
deems confidential in its sole discretion) to Borrower or any other person. 
Notwithstanding anything to the contrary, in no event will any Agent, Lender (or
Transferee) or L/C Issuer be required to pay any amount to a Loan Party the
payment of which would place such Agent, Lender (or Transferee) or L/C Issuer in
a less favorable net after-tax position than such Agent, Lender (or
Transferee) or L/C Issuer would have been in if the Additional Amounts giving
rise to such refund of any Taxes or Other Taxes had never been paid.

 

(i)            The obligations of the Loan Parties under this Section 2.08 shall
survive the termination of this Agreement and the payment of the Revolving Loans
and all other amounts payable hereunder.

 

Section 2.09.         LIBOR Not Determinable; Illegality.

 

(a)           Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR.  If on or prior to the first day of any Interest Period
for any borrowing of LIBOR Rate Loans:

 

(i)            the Administrative Agent determines that deposits in Dollars (in
the applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or

 

(ii)           the Required Lenders advise the Administrative Agent that (i)
LIBOR as determined by the Administrative Agent will not adequately and fairly
reflect the cost to such Lenders of funding their LIBOR Rate Loans for such
Interest Period or (ii) that the making or funding of LIBOR Rate Loans become
impracticable,

 

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make LIBOR Rate Loans shall be suspended.

 

(b)           Change of Law.  Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any change in applicable
law or regulation or in the interpretation thereof (including any Change in Law)
makes it unlawful for any Lender to make or continue to maintain any LIBOR Rate
Loans or to perform its obligations as contemplated hereby, such Lender shall
promptly give notice thereof to the Borrower and such Lender’s obligations to
make or maintain LIBOR Rate Loans

 

51

--------------------------------------------------------------------------------


 

under this Agreement shall be suspended until it is no longer unlawful for such
Lender to make or maintain LIBOR Rate Loans.  The Borrower shall prepay on
demand the outstanding principal amount of any such affected LIBOR Rate Loans,
together with all interest accrued thereon and all other amounts then due and
payable to such Lender under this Agreement; provided, subject to all of the
terms and conditions of this Agreement, the Borrower may then elect to borrow
the principal amount of the affected LIBOR Rate Loans from such Lender by means
of Reference Rate Loans from such Lender, which Reference Rate Loans shall not
be made ratably by the Lenders but only from such affected Lender.

 

Section 2.10.         Funding Indemnity.

 

If any Lender shall incur any loss, cost or expense (including, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
redeployment of deposits or other funds acquired by such Lender to fund or
maintain any LIBOR Rate Loan or the relending or reinvesting of such deposits or
amounts paid or prepaid to such Lender) as a result of:

 

(a)           any payment, prepayment or conversion of a LIBOR Rate Loan or on a
date other than the last day of its Interest Period,

 

(b)           any failure (because of a failure to meet the conditions of
ARTICLE V or otherwise) by the Borrower to borrow or continue a LIBOR Rate Loan,
or to convert a Reference Rate Loan into a LIBOR Rate Loan on the date specified
in a notice given pursuant to Section 2.02 hereof,

 

(c)           any failure by the Borrower to make any payment of principal on
any LIBOR Rate Loan when due (whether by acceleration or otherwise), or

 

(d)           any acceleration of the maturity of a LIBOR Rate Loan as a result
of the occurrence of any Event of Default hereunder,

 

then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense.  If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail (including an explanation of
the basis for and the computation of such loss, cost or expense) and the amounts
shown on such certificate shall be conclusive if reasonably determined.

 

Section 2.11.         Continuation and Conversion of Revolving Loans.

 

(a)           The Borrower may from time to time request LIBOR Rate Loans or may
request that a Revolving Loan that is a Reference Rate Loan be converted to a
LIBOR Rate Loan or that any existing LIBOR Rate Loans continue for an additional
Interest Period.  Such request from the Borrower shall be in writing and shall
specify the amount of the LIBOR Rate Loans or the amount of the Reference Rate
Loans to be converted to LIBOR Rate Loans or the amount of the LIBOR Rate Loans
to be continued (subject to the limits set forth below) and the Interest Period
to be applicable to such LIBOR Rate Loans.  Subject to the terms and conditions
contained herein, three Business Days after receipt by the Administrative Agent
of such a request from the Borrower, such LIBOR Rate Loans shall be made or
Reference Rate Loans shall be converted to LIBOR Rate Loans or such LIBOR Rate
Loans shall continue, as the case may be, provided, that, (i) no Event of
Default shall exist or have occurred and be continuing, (ii) no party hereto
shall have sent any notice of termination of this Agreement, (iii) no more than
five Interest Periods may be in effect at any one time, (iv) the aggregate
amount of the LIBOR Rate Loans must be in an amount not less than $1,000,000 or
an integral multiple of $500,000 in excess thereof, and (v) the Administrative
Agent shall not have notified the Borrower that LIBOR Rate Loans are unavailable
pursuant to Section 2.09.  Any request by or on behalf of the Borrower for LIBOR
Rate

 

52

--------------------------------------------------------------------------------

 

Loans or to convert Reference Rate Loans to LIBOR Rate Loans or to continue any
existing LIBOR Rate Loans shall be irrevocable.  Notwithstanding anything to the
contrary contained herein, the Agents and Lenders shall not be required to
purchase United States Dollar deposits in the London interbank market or other
applicable LIBOR Rate market to fund any LIBOR Rate Loans, but the provisions
hereof shall be deemed to apply as if the Agents and Lenders had purchased such
deposits to fund the LIBOR Rate Loans.

 

(b)           Any LIBOR Rate Loans shall automatically convert to Reference Rate
Loans upon the last day of the applicable Interest Period, unless the
Administrative Agent has received a request to continue such LIBOR Rate Loans at
least three Business Days prior to such last day in accordance with the terms
hereof.

 

Section 2.12.         Lending Offices.

 

Each Lender may, at its option, elect to make its Revolving Loans hereunder at
the branch, office or affiliate specified on the appropriate signature page
hereof (each a “Lending Office”) for each type of Revolving Loan available
hereunder or at such other of its branches, offices or affiliates as it may from
time to time elect and designate in a written notice to the Borrower and the
Administrative Agent.  To the extent reasonably possible, a Lender shall
designate an alternative branch or funding office with respect to its LIBOR Rate
Loans to reduce any liability of the Borrower to such Lender under Section 4.05
hereof or to avoid the unavailability of LIBOR Rate Loans under Section 2.09(a)
hereof, so long as such designation is not otherwise disadvantageous to the
Lender.

 

Section 2.13.         Discretion of Lender as to Manner of Funding.

 

Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Revolving
Loans in any manner it sees fit, it being understood, however, that for the
purposes of this Agreement all determinations hereunder with respect to LIBOR
Rate Loans shall be made as if each Lender had actually funded and maintained
each LIBOR Rate Loan through the purchase of deposits in the interbank
eurodollar market having a maturity corresponding to such Revolving Loan’s
Interest Period, and bearing an interest rate equal to LIBOR for such Interest
Period.

 

Section 2.14.         Defaulting Lenders.

 

Anything contained herein to the contrary notwithstanding, in the event that any
Lender at any time is a Defaulting Lender, then (a) during any Defaulting Lender
Period with respect to such Defaulting Lender, such Defaulting Lender shall be
deemed not to be a “Lender” for purposes of voting on any matters (including the
granting of any consents or waivers) with respect to any of the Loan Documents
and such Defaulting Lender’s Revolving Credit Commitments shall be excluded for
purposes of determining “Required Lenders” (provided, that the foregoing shall
not permit an increase in such Lender’s Revolving Credit Commitments or an
extension of the maturity date of such Lender’s Revolving Loans or other
Obligations without such Lender’s consent); (b) to the extent permitted by
applicable law, until such time as the Defaulting Lender Excess with respect to
such Defaulting Lender shall have been reduced to zero, any voluntary prepayment
of the Revolving Loans shall, if the Administrative Agent so directs at the time
of making such voluntary prepayment, be applied to the Revolving Loans of other
Lenders as if such Defaulting Lender had no Revolving Loans outstanding;
(c) such Defaulting Lender’s Revolving Credit Commitments and outstanding
Revolving Loans shall be excluded for purposes of calculating any Unused Line
Fee payable to Lenders pursuant to Section 2.06(b) in respect of any day during
any Defaulting Lender Period with respect to such Defaulting Lender, and such
Defaulting Lender shall not be entitled to receive any Unused Line Fee pursuant
to Section 2.06(b) with respect to such Defaulting Lender’s Revolving Credit
Commitment in respect of any Defaulting Lender Period with

 

53

--------------------------------------------------------------------------------


 

respect to such Defaulting Lender (and any Letter of Credit fee otherwise
payable to a Lender who is a Defaulting Lender shall instead be paid to the L/C
Issuer for its use and benefit); (d) the utilization of Revolving Credit
Commitments as at any date of determination shall be calculated as if such
Defaulting Lender had funded all Revolving Loans of such Defaulting Lender; and
(e) if so requested by the L/C Issuer at any time during the Defaulting Lender
Period with respect to such Defaulting Lender, the Borrower shall deliver to the
Administrative Agent cash collateral in an amount equal to such Defaulting
Lender’s Percentage of Letter of Credit Obligations then outstanding.  No
Revolving Credit Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.14,
performance by the Borrower of its obligations hereunder and the other Loan
Documents shall not be excused or otherwise modified as a result of the
operation of this Section 2.14.  The rights and remedies against a Defaulting
Lender under this Section 2.14 are in addition to other rights and remedies
which the Borrower may have against such Defaulting Lender and which the
Administrative Agent or any Lender may have against such Defaulting Lender.

 

Section 2.15.         Cash Receipts.

 

(a)           Each Loan Party shall (within 90 days after the Effective Date (or
such longer period as the Administrative Agent may agree in its sole
discretion)) enter into a blocked account agreement (each, a “Blocked Account
Agreement”), in form reasonably satisfactory to the Administrative Agent, with
the Collateral Agent and any financial institution with which such Loan Party
maintains any account which is not an Excluded Account (such accounts
collectively, the “Blocked Accounts”). Within 60 days after the Effective Date
(or such longer period as the Administrative Agent may agree in its sole
discretion), Borrower shall open a new deposit account (and enter into a Blocked
Account Control Agreement with respect thereto) at the same depositary intuition
where Borrower maintains its primary concentration, collection, and disbursement
account as of the date hereof and shall thereafter cause its
collections/concentrations to be managed through one account and its
disbursements to be managed through another account.  In the event that any Loan
Party acquires any account, after the Effective Date in connection with a
Permitted Acquisition or otherwise that will, following the integration of such
account into the cash management procedures of the Borrower, constitute a
Blocked Account, such Loan Party shall enter into a Blocked Account Agreement
with respect thereto within 90 days following the date such Blocked Account is
acquired (or such longer period as the Administrative Agent may agree to in its
sole discretion).

 

(b)           Each Blocked Account Agreement relating to any Blocked Account
shall require, after the delivery of written notice of a Cash Dominion Period
from the Collateral Agent to the applicable financial institution with which
such Blocked Account is maintained (which the Collateral Agent may, or upon the
request of the Required Lenders shall, provide upon its becoming aware of such a
Cash Dominion Period), with a copy to the Borrower, the ACH or wire transfer no
less frequently than once per Business Day (unless the Termination Date shall
have occurred), of all available Cash balances and Cash receipts, to an account
maintained by the Administrative Agent (the “Administrative Agent Account”). 
All amounts received in the Administrative Agent Account shall be applied (and
allocated) by the Administrative Agent in accordance with Section 2.05(c)(ii);
provided, that if the circumstances described in Section 4.04(b) are applicable,
all such amounts shall be applied in accordance with such Section 4.04(b).  At
all times, the Loan Parties shall maintain all of their Cash and Cash
Equivalents (not otherwise maintained in Excluded Accounts) in Blocked Accounts,
and at any time a Cash Dominion Period exists and is continuing and the
Collateral Agent has delivered the written notices described above in this
paragraph to the applicable financial institutions, amounts shall be swept from
the Blocked Accounts to the Administrative Agent Account as provided herein.

 

(c)           The Loan Parties shall promptly notify the Administrative Agent of
any Blocked Account established or maintained after the Effective Date by a Loan
Party.  The Loan Parties may close Blocked Accounts and/or open new Blocked
Accounts, but solely in the case of opening any new Blocked

 

54

--------------------------------------------------------------------------------


 

Accounts, subject to the execution and delivery to the Administrative Agent
prior to the date such Blocked Account is opened (except as the Administrative
Agent may otherwise agree in its sole discretion, and subject to the provisions
set forth above in Section 2.15(a) with respect to an account acquired in
connection with a Permitted Acquisition) of a Blocked Account Agreement
consistent with the provisions of this Section 2.15 and otherwise reasonably
satisfactory to the Administrative Agent.

 

(d)           The Administrative Agent Account shall at all times be under the
sole dominion and control of the Administrative Agent.  Each Loan Party hereby
acknowledges and agrees that (i) such Loan Party has no right of withdrawal from
the Administrative Agent Account (except as expressly provided in Section
2.05(c)(ii) or Section 4.04(b)), (ii) the funds on deposit in the Administrative
Agent Account shall at all times continue to be collateral security for all of
the Secured Obligations, and (iii) the funds on deposit in the Administrative
Agent Account shall be applied as provided in this Agreement.  In the event
that, notwithstanding the provisions of this Section 2.15, any Loan Party
receives or otherwise has dominion and control of any proceeds or collections
required to be transferred to the Administrative Agent Account pursuant to
Section 2.15(b), such proceeds and collections shall be held in trust by such
Loan Party for the Administrative Agent, and shall promptly be deposited into
the Administrative Agent Account or dealt with in such other fashion as such
Loan Party may be instructed by the Administrative Agent.

 

(e)           Upon the commencement of a Cash Dominion Period and for so long as
the same is continuing, the Collateral Agent may direct that all amounts in the
Blocked Accounts be paid to the Administrative Agent Account.  So long as no
Cash Dominion Period has commenced and is continuing in respect of which the
Collateral Agent has delivered notice as contemplated by paragraph (c) of this
Section 2.15, the Loan Parties may direct, and shall have control over, the
manner of disposition of funds in the Blocked Accounts.

 

(f)            Any amounts held or received in the Administrative Agent Account
(including all interest and other earnings with respect thereto, if any) at any
time when (i) all Obligations (whether or not due, other than Contingent
Indemnification Obligations) shall have been paid in full and no Lender shall
have any Revolving Credit Commitment hereunder or (ii) all Events of Default
have been cured and no Cash Dominion Period exists, shall be remitted to an
account of the Borrower (as directed by the Borrower in writing).

 

Section 2.16.         Reserves.

 

The establishment or increase of any Reserve shall be limited to (a) Landlord
Reserves, (b) such Reserves as the Administrative Agent from time to time
determines in its Permitted Discretion as being necessary (i) to reflect items
that could reasonably be expected to adversely affect the value of “Eligible
Accounts Receivable”, “Eligible Inventory” or “Eligible M&E”, (ii) to reflect
items that could reasonably be expected to adversely affect the enforceability
or priority of the Administrative Agent’s liens on the Collateral included in
the Borrowing Base, (iii) reflect and reserve against Permitted Encumbrances,
and/or (iv) to reflect and reserve against outstanding Hedging Liability as
updated from time to time (which Reserves in respect of outstanding Hedging
Liability shall be implemented to the extent that the Administrative Agent has
received written notice of such Hedging Liability and the amount thereof from
the applicable Lender (or Affiliate of a Lender) to which such Hedging Liability
is owed, unless the implementation of any such Reserve would create an
Overadvance).  After the Effective Date, the Administrative Agent reserves the
right to establish or modify Reserves against the Borrowing Base, acting in its
Permitted Discretion, upon at least three Business Days’ prior written notice to
the Borrower (which notice shall include a reasonably detailed description of
such reserve being established); provided, however, that no such prior notice
shall be required for changes to any Reserves resulting solely by virtue of
mathematical calculations of the amount of the Reserves in accordance with the
methodology of calculation previously utilized (such as, but not limited to,
rent).  Notwithstanding anything to the

 

55

--------------------------------------------------------------------------------


 

contrary herein, (a) no Reserves shall be duplicative of Reserves already
accounted for through eligibility criteria (including collection/advance rates)
and (b) in no event shall Reserves be imposed on the first 5.0% of dilution of
Accounts Receivable and thereafter no dilution reserve shall exceed 1.0% for
each incremental whole percentage in dilution over 5.0%.

 

Section 2.17.         Effect of Amendment and Restatement.

 

Upon the execution and delivery of this Agreement, the Indebtedness, obligations
and other liabilities (including, without limitation, interest and fees accrued
to the date hereof) governed by the Original Credit Agreement (collectively, the
“Original Obligations”) shall continue to be in full force and effect, but shall
be governed by the terms and conditions set forth in this Agreement. The
Original Obligations, together with any and all additional Obligations incurred
by any Loan Party hereunder or under any of the other Loan Documents, shall
continue to be secured by all of the pledges and grants of security interests
provided in connection with the Original Credit Agreement (and, from and after
the date hereof, shall be secured by all of the pledges and grants of security
interests provided in connection with this Agreement). Each Loan Party hereby
reaffirms its obligations under each Loan Document (as defined in the Original
Credit Agreement, collectively, the “Original Loan Documents”) to which it is
party, as amended, supplemented or otherwise modified by this Agreement and by
the other Loan Documents delivered on the Closing Date. Each Loan Party further
agrees that each Original Loan Document shall remain in full force and effect
following the execution and delivery of this Agreement and that all references
to the “Credit Agreement” in such Original Loan Documents shall be deemed to
refer to this Agreement. The execution and delivery of this Agreement shall
constitute an amendment and restatement, but not a novation or repayment, of the
Original Obligations.

 

ARTICLE III

 

LETTERS OF CREDIT

 

Section 3.01.         Letters of Credit.

 

(a)           General Terms.  Subject to the terms and conditions of this
Agreement, as part of the Total Revolving Credit Commitments, upon the request
of Borrower made in accordance herewith, and prior to the Final Maturity Date,
L/C Issuer agrees to issue a requested Letter of Credit for the account of
Borrower.  By submitting a request to L/C Issuer for the issuance of a Letter of
Credit, Borrower shall be deemed to have requested that L/C Issuer issue the
requested Letter of Credit.  Each request for the issuance of a Letter of
Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be irrevocable and shall be made in writing by an Authorized
Officer and delivered to L/C Issuer via telefacsimile or other electronic method
of transmission reasonably acceptable to L/C Issuer and reasonably in advance of
the requested date of issuance, amendment, renewal, or extension.  Each such
request (a “Letter of Credit Request”) shall be in form and substance reasonably
satisfactory to L/C Issuer and (i) shall specify (A) the amount of such Letter
of Credit, (B) the date of issuance, amendment, renewal, or extension of such
Letter of Credit, (C) the proposed expiration date of such Letter of Credit, (D)
the name and address of the beneficiary of the Letter of Credit, and (E) such
other information (including, the conditions to drawing, and, in the case of an
amendment, renewal, or extension, identification of the Letter of Credit to be
so amended, renewed, or extended) as shall be necessary to prepare, amend,
renew, or extend such Letter of Credit, and (ii) shall be accompanied by such
Issuer Documents as the L/C Issuer may request or require, to the extent that
such requests or requirements are consistent with the Issuer Documents that L/C
Issuer generally requests for Letters of Credit in similar circumstances.  L/C
Issuer’s records of the content of any such request will be conclusive absent
manifest error.  L/C Issuer may rely on any written, telecopied or telephonic
notice believed by the L/C Issuer in good faith to be from the Borrower (or from
any Authorized Officer thereof designated in writing purportedly from the
Borrower to the Agents).  Each Agent, L/C Issuer and each Lender shall be
entitled

 

56

--------------------------------------------------------------------------------


 

to rely conclusively on any Authorized Officer’s authority to request a Letter
of Credit on behalf of the Borrower until the L/C Issuer receives written notice
to the contrary.  The L/C Issuer shall have no duty to verify the authenticity
of the signature appearing on any written request for issuance of a Letter of
Credit.

 

(b)           L/C Issuer shall have no obligation to issue a Letter of Credit if
any of the following would result after giving effect to the requested issuance:

 

(i)            the Letter of Credit Obligations would exceed the L/C
Subfacility, or

 

(ii)           the Letter of Credit Obligations would exceed the Total Revolving
Credit Commitments (decreased by the amount of reductions in the Total Revolving
Credit Commitments made in accordance with Section 2.05 of this Agreement) less
the outstanding amount of Revolving Loans, or

 

(iii)          the Letter of Credit Obligations would exceed the Borrowing Base
at such time less the outstanding principal balance of the Revolving Loans at
such time.

 

(c)           In the event there is a Defaulting Lender as of the date of any
request for the issuance of a Letter of Credit, the L/C Issuer shall not be
required to issue or arrange for such Letter of Credit to the extent (i) the
Defaulting Lender’s Letter of Credit Exposure with respect to such Letter of
Credit has not been reallocated on terms and conditions satisfactory to
Administrative Agent and L/C Issuer, or (ii) the L/C Issuer has not otherwise
entered into arrangements reasonably satisfactory to it and Borrower to
eliminate the L/C Issuer’s risk with respect to the participation in such Letter
of Credit of the Defaulting Lender, which arrangements may include Borrower cash
collateralizing such Defaulting Lender’s Letter of Credit Exposure. 
Additionally, L/C Issuer shall have no obligation to issue a Letter of Credit if
(A) any order, judgment, or decree of any Governmental Authority or arbitrator
shall, by its terms, purport to enjoin or restrain L/C Issuer from issuing such
Letter of Credit, or any law applicable to L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over L/C Issuer shall prohibit or request that L/C
Issuer refrain from the issuance of letters of credit generally or such Letter
of Credit in particular, or (B) the issuance of such Letter of Credit would
violate one or more policies of L/C Issuer applicable to letters of credit
generally, or (C) if amounts demanded to be paid under any Letter of Credit will
or may not be in United States Dollars.

 

(d)           Any L/C Issuer (other than Wells Fargo or any of its Affiliates)
shall notify Administrative Agent in writing no later than the Business Day
immediately following the Business Day on which such L/C Issuer issued any
Letter of Credit; provided that (i) until Administrative Agent advises any such
L/C Issuer that the provisions of Section 5.02 are not satisfied, or (ii) unless
the aggregate amount of the Letters of Credit issued in any such week exceeds
such amount as shall be agreed by Administrative Agent and such L/C Issuer, such
L/C Issuer shall be required to so notify Administrative Agent in writing only
once each week of the Letters of Credit issued by such L/C Issuer during the
immediately preceding week as well as the daily amounts outstanding for the
prior week, such notice to be furnished on such day of the week as
Administrative Agent and such L/C Issuer may agree.  Each Letter of Credit shall
be in form and substance reasonably acceptable to L/C Issuer, including the
requirement that the amounts payable thereunder must be payable in Dollars.  If
L/C Issuer makes a payment under a Letter of Credit, Borrower shall pay to
Administrative Agent an amount equal to the applicable Letter of Credit
Disbursement on the Business Day such Letter of Credit Disbursement is made and,
in the absence of such payment prior to 1:30 p.m. on such Business Day, the
amount of the Letter of Credit Disbursement immediately and automatically shall
be deemed to be a Revolving Loan hereunder (notwithstanding any failure to
satisfy any condition precedent set forth in Section 5.02) and, initially, shall
bear interest at the rate then applicable to Revolving Loans that are Reference
Rate Loans. If a Letter of Credit Disbursement is deemed to be a Revolving Loan
hereunder, Borrower’ obligation to pay the

 

57

--------------------------------------------------------------------------------


 

amount of such Letter of Credit Disbursement to L/C Issuer shall be
automatically converted into an obligation to pay the resulting Revolving Loan. 
Promptly following receipt by Administrative Agent of any payment from Borrower
pursuant to this paragraph, Administrative Agent shall distribute such payment
to L/C Issuer or, to the extent that Lenders have made payments pursuant to
Section 2.11(e) to reimburse L/C Issuer, then to such Lenders and L/C Issuer as
their interests may appear.

 

(e)           Promptly following receipt of a notice of a Letter of Credit
Disbursement pursuant to Section 3.01(d), each Lender agrees to fund its Pro
Rata Share of any Revolving Loan deemed made pursuant to Section 3.01(d) on the
same terms and conditions as if Borrower had requested the amount thereof as a
Revolving Loan and Administrative Agent shall promptly pay to L/C Issuer the
amounts so received by it from the Lenders.  By the issuance of a Letter of
Credit (or an amendment, renewal, or extension of a Letter of Credit) and
without any further action on the part of L/C Issuer or the Lenders, L/C Issuer
shall be deemed to have granted to each Lender, and each Lender shall be deemed
to have purchased, a participation in each Letter of Credit issued by L/C
Issuer, in an amount equal to its Pro Rata Share of such Letter of Credit, and
each such Lender agrees to pay to Administrative Agent, for the account of L/C
Issuer, such Lender’s Pro Rata Share of any Letter of Credit Disbursement made
by L/C Issuer under the applicable Letter of Credit.  In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to Administrative Agent, for the account of L/C Issuer, such
Lender’s Pro Rata Share of each Letter of Credit Disbursement made by L/C Issuer
and not reimbursed by Borrower on the date due as provided in Section 3.01(d),
or of any reimbursement payment that is required to be refunded (or that
Administrative Agent or L/C Issuer elects, based upon the advice of counsel, to
refund) to Borrower for any reason.  Each Lender acknowledges and agrees that
its obligation to deliver to Administrative Agent, for the account of L/C
Issuer, an amount equal to its respective Pro Rata Share of each Letter of
Credit Disbursement pursuant to this Section 3.01(e) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 5.02.  If any such Lender fails to make available
to Administrative Agent the amount of such Lender’s Pro Rata Share of a Letter
of Credit Disbursement as provided in this Section, such Lender shall be deemed
to be a Defaulting Lender and Administrative Agent (for the account of L/C
Issuer) shall be entitled to recover such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate until paid in full.

 

(f)            Borrower agrees to indemnify, defend and hold harmless each
Agent, each Lender, and the L/C Issuer (including L/C Issuer and its branches,
Affiliates, and correspondents) and each such Person’s respective directors,
officers, employees, attorneys and agents (each, including L/C Issuer, a “Letter
of Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable and documented fees and disbursements of attorneys ((limited to one
counsel for all Letter of Credit Related Persons taken as a whole and, if
necessary, one local counsel in each appropriate jurisdiction (which may be a
single firm for multiple jurisdictions) for all Letter of Credit Related Persons
taken as a whole), and one special counsel for all Letter of Credit Related
Persons taken as a whole (in each case, with exceptions for actual or reasonably
perceived conflicts of interest)), experts, or consultants and all other
documented costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 2.08) (the “Letter of Credit Indemnified
Costs”), and which arise out of or in connection with, or as a result of:

 

(i)            any Letter of Credit or any pre-advice of its issuance;

 

58

--------------------------------------------------------------------------------


 

(ii)           any transfer, sale, delivery, surrender or endorsement of any
Drawing Document at any time(s) held by any such Letter of Credit Related Person
in connection with any Letter of Credit;

 

(iii)          any action or proceeding arising out of, or in connection with,
any Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;

 

(iv)          any independent undertakings issued by the beneficiary of any
Letter of Credit;

 

(v)           any unauthorized instruction or request made to L/C Issuer in
connection with any Letter of Credit or requested Letter of Credit or error in
computer or electronic transmission;

 

(vi)          an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;

 

(vii)         any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;

 

(viii)        the fraud, forgery or illegal action of parties other than the
Letter of Credit Related Person;

 

(ix)          L/C Issuer’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation; or

 

(x)           the acts or omissions, whether rightful or wrongful, of any
present or future de jure or de facto governmental or regulatory authority or
cause or event beyond the control of the Letter of Credit Related Person;

 

(xi)          in each case, including that resulting from the Letter of Credit
Related Person’s own negligence; provided, however,  that such indemnity shall
not be available to any Letter of Credit Related Person claiming indemnification
under clauses (i) through (x) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted directly from the gross
negligence or willful misconduct of the Letter of Credit Related Person claiming
indemnity.  Borrower hereby agree to pay the Letter of Credit Related Person
claiming indemnity on demand from time to time all amounts owing under this
Section 2.11(f).  If and to the extent that the obligations of Borrower under
this Section 2.11(f) are unenforceable for any reason, Borrower agree to make
the maximum contribution to the Letter of Credit Indemnified Costs permissible
under applicable law.  This indemnification provision shall survive termination
of this Agreement and all Letters of Credit.

 

(g)           The liability of L/C Issuer (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrower that are
caused directly by L/C Issuer’s gross negligence or willful misconduct in (i)
honoring a presentation under a Letter of Credit that on its face does not at
least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit.  L/C
Issuer shall be deemed to have acted with due diligence and reasonable care if
L/C Issuer’s conduct is in accordance with Standard Letter of Credit Practice or
in

 

59

--------------------------------------------------------------------------------


 

accordance with this Agreement.  Borrower’ aggregate remedies against L/C Issuer
and any Letter of Credit Related Person for wrongfully honoring a presentation
under any Letter of Credit or wrongfully retaining honored Drawing Documents
shall in no event exceed the aggregate amount paid by Borrower to L/C Issuer in
respect of the honored presentation in connection with such Letter of Credit
under Section 3.01(d), plus interest at the rate then applicable to Reference
Rate Loans hereunder.  Borrower shall take action to avoid and mitigate the
amount of any damages claimed against L/C Issuer or any other Letter of Credit
Related Person, including by enforcing its rights against the beneficiaries of
the Letters of Credit.  Any claim by Borrower under or in connection with any
Letter of Credit shall be reduced by an amount equal to the sum of (x) the
amount (if any) saved by Borrower as a result of the breach or alleged wrongful
conduct complained of; and (y) the amount (if any) of the loss that would have
been avoided had Borrower taken all reasonable steps to mitigate any loss, and
in case of a claim of wrongful dishonor, by specifically and timely authorizing
L/C Issuer to effect a cure.

 

(h)           Borrower is responsible for preparing or approving the final text
of the Letter of Credit as issued by L/C Issuer, irrespective of any assistance
L/C Issuer may provide such as drafting or recommending text or by L/C Issuer’s
use or refusal to use text submitted by Borrower.  Borrower is solely
responsible for the suitability of the Letter of Credit for Borrower’ purposes. 
With respect to any Letter of Credit containing an “automatic amendment” to
extend the expiration date of such Letter of Credit, L/C Issuer, in its sole and
absolute discretion, may give notice of nonrenewal of such Letter of Credit and,
if Borrower do not at any time want such Letter of Credit to be renewed,
Borrower will so notify Administrative Agent and L/C Issuer at least 15 calendar
days before L/C Issuer is required to notify the beneficiary of such Letter of
Credit or any advising bank of such nonrenewal pursuant to the terms of such
Letter of Credit.

 

(i)            Borrower’ reimbursement and payment obligations under this
Section 3.01 are absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever, including:

 

(i)            any lack of validity, enforceability or legal effect of any
Letter of Credit or this Agreement or any term or provision therein or herein;

 

(ii)           payment against presentation of any draft, demand or claim for
payment under any Drawing Document that does not comply in whole or in part with
the terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;

 

(iii)          L/C Issuer or any of its branches or Affiliates being the
beneficiary of any Letter of Credit;

 

(iv)          L/C Issuer or any correspondent honoring a drawing against a
Drawing Document up to the amount available under any Letter of Credit even if
such Drawing Document claims an amount in excess of the amount available under
the Letter of Credit;

 

(v)           the existence of any claim, set-off, defense or other right that
any Borrower or any of its Subsidiaries may have at any time against any
beneficiary, any assignee of proceeds, L/C Issuer or any other Person;

 

(vi)          any other event, circumstance or conduct whatsoever, whether or
not similar to any of the foregoing that might, but for this Section 2.11(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, any Borrower’s or any of its Subsidiaries’

 

60

--------------------------------------------------------------------------------


 

reimbursement and other payment obligations and liabilities, arising under, or
in connection with, any Letter of Credit, whether against L/C Issuer, the
beneficiary or any other Person; or

 

(vii)         the fact that any Default or Event of Default shall have occurred
and be continuing

 

(viii)        ;provided, however, that subject to Section 3.01(g) above, the
foregoing shall not release L/C Issuer from such liability to Borrower as may be
finally determined in a final, non-appealable judgment of a court of competent
jurisdiction against L/C Issuer following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of Borrower to L/C Issuer arising under, or in connection with,
this Section 3.01 or any Letter of Credit.

 

(j)            Without limiting any other provision of this Agreement, L/C
Issuer and each other Letter of Credit Related Person (if applicable) shall not
be responsible to Borrower for, and L/C Issuer’s rights and remedies against
Borrower and the obligation of Borrower to reimburse L/C Issuer for each drawing
under each Letter of Credit shall not be impaired by:

 

(i)            honor of a presentation under any Letter of Credit that on its
face substantially complies with the terms and conditions of such Letter of
Credit, even if the Letter of Credit requires strict compliance by the
beneficiary;

 

(ii)           honor of a presentation of any Drawing Document that appears on
its face to have been signed, presented or issued (A) by any purported successor
or transferee of any beneficiary or other Person required to sign, present or
issue such Drawing Document or (B) under a new name of the beneficiary;

 

(iii)          acceptance as a draft of any written or electronic demand or
request for payment under a Letter of Credit, even if nonnegotiable or not in
the form of a draft or notwithstanding any requirement that such draft, demand
or request bear any or adequate reference to the Letter of Credit;

 

(iv)          the identity or authority of any presenter or signer of any
Drawing Document or the form, accuracy, genuineness or legal effect of any
Drawing Document (other than L/C Issuer’s determination that such Drawing
Document appears on its face substantially to comply with the terms and
conditions of the Letter of Credit);

 

(v)           acting upon any instruction or request relative to a Letter of
Credit or requested Letter of Credit that L/C Issuer in good faith believes to
have been given by a Person authorized to give such instruction or request;

 

(vi)          any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to Borrower;

 

(vii)         any acts, omissions or fraud by, or the insolvency of, any
beneficiary, any nominated person or entity or any other Person or any breach of
contract between any beneficiary and any Borrower or any of the parties to the
underlying transaction to which the Letter of Credit relates;

 

(viii)        assertion or waiver of any provision of the ISP or UCP that
primarily benefits an issuer of a letter of credit, including any requirement
that any Drawing Document be presented to it at a particular hour or place;

 

61

--------------------------------------------------------------------------------


 

(ix)          payment to any paying or negotiating bank (designated or permitted
by the terms of the applicable Letter of Credit) claiming that it rightfully
honored or is entitled to reimbursement or indemnity under Standard Letter of
Credit Practice applicable to it;

 

(x)           acting or failing to act as required or permitted under Standard
Letter of Credit Practice applicable to where L/C Issuer has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;

 

(xi)          honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by L/C Issuer if subsequently L/C Issuer or any court or
other finder of fact determines such presentation should have been honored;

 

(xii)         dishonor of any presentation that does not strictly comply or that
is fraudulent, forged or otherwise not entitled to honor; or

 

(xiii)        honor of a presentation that is subsequently determined by L/C
Issuer to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.

 

(k)           In the event of a direct conflict between the provisions of this
Article III and any provision contained in any Issuer Document, it is in the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other.  In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Article III shall control and
govern.

 

(l)            Unless otherwise expressly agreed by L/C Issuer and Borrower when
a Letter of Credit is issued (i) the rules of the ISP and the UCP shall apply to
each standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
commercial Letter of Credit.

 

(m)          If by reason of (x) any Change in Law, or (y) compliance by L/C
Issuer or any other Secured Party with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority
or monetary authority including, Regulation D of the Board of Governors as from
time to time in effect (and any successor thereto):

 

(i)            any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued or caused to be
issued hereunder or hereby, or

 

(ii)           there shall be imposed on L/C Issuer or any other member of the
Lender Group any other condition regarding any Letter of Credit,

 

(iii)          and the result of the foregoing is to increase, directly or
indirectly, the cost to L/C Issuer or any other member of the Lender Group of
issuing, making, participating in, or maintaining any Letter of Credit or to
reduce the amount receivable in respect thereof, then, and in any such case,
Administrative Agent may, at any time within a reasonable period after the
additional cost is incurred or the amount received is reduced, notify Borrower,
and Borrower shall pay within 30 days after written demand therefor, such
amounts as Administrative Agent may specify to be necessary to compensate L/C
Issuer or any other member of the Lender Group for such additional cost or
reduced receipt, together with interest on such amount from the date of such
demand until payment in full thereof at the rate then applicable to Reference
Rate Loans hereunder; provided, that (A) Borrower shall not be required to
provide any compensation pursuant to this Section 3.01(m) for any such amounts
incurred more than 180 days prior to the date on which the demand for payment of
such amounts is first made to Borrower, and (B) if an

 

62

--------------------------------------------------------------------------------

 

event or circumstance giving rise to such amounts is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.  The determination by Administrative Agent of any
amount due pursuant to this Section 3.01(m), as set forth in a certificate
setting forth the calculation thereof in reasonable detail, shall, in the
absence of manifest or demonstrable error, be final and conclusive and binding
on all of the parties hereto.

 

(n)           Replacement of L/C Issuer.  The L/C Issuer may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced L/C Issuer and the successor L/C Issuer.  The Administrative Agent
shall notify the Lenders of any such replacement of the L/C Issuer.  At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced L/C Issuer.  From and after the
effective date of any such replacement (i) the successor L/C Issuer shall have
all the rights and obligations of the L/C Issuer under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “L/C Issuer” shall be deemed to refer to such successor or to any
previous L/C Issuer, or to such successor and all previous L/C Issuer s, as the
context shall require.  After the replacement of a L/C Issuer hereunder, the
replaced L/C Issuer shall remain a party hereto and shall continue to have all
the rights and obligations of a L/C Issuer under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

Section 3.02.         Letters of Credit Fees, L/C Issuer Charges and Charges to
the Loan Account.

 

(a)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of the Lenders, in accordance with the
Lenders’ Pro Rata Shares for any Letter of Credit issued hereunder, a
non-refundable fee equal to the Applicable Margin for Revolving Loans that are
LIBOR Rate Loans of the daily balance (as of the end of each day during the
relevant period) of the undrawn amount of all outstanding Letters of Credit,
payable in arrears on the last day of each quarter (the “Letter of Credit
Fees”).

 

(b)           L/C Issuer Charges.  Borrower shall pay immediately upon demand to
Administrative Agent for the account of L/C Issuer as non-refundable fees,
commissions, and charges (it being acknowledged and agreed that any charging of
such fees, commissions, and charges to the Loan Account pursuant to the
provisions of the Loan Agreement shall be deemed to constitute a demand for
payment thereof for the purposes of this Section 3.02(b)):  (i) a fronting fee
which shall be imposed by L/C Issuer upon the issuance of each Letter of Credit
of 0.125% per annum of the face amount thereof, plus (ii) any and all other
customary commissions, fees and charges then in effect imposed by, and any and
all expenses incurred by, L/C Issuer, or by any adviser, confirming institution
or entity or other nominated person, relating to Letters of Credit, at the time
of issuance of any Letter of Credit and upon the occurrence of any other
activity with respect to any Letter of Credit (including transfers, assignments
of proceeds, amendments, drawings, renewals or cancellations).

 

(c)           Charges to the Loan Account.  The Borrower hereby authorize the
Administrative Agent to, and the Administrative Agent may, from time to time,
charge the Loan Account pursuant to Section 4.02 of this Agreement with the
amount of any Letter of Credit fees or charges due under this Section 3.02 or
Section 3.01.

 

ARTICLE IV

 

FEES, PAYMENTS AND OTHER COMPENSATION

 

Section 4.01.         [Reserved].

 

Section 4.02.         Payments; Computations and Statements.

 

63

--------------------------------------------------------------------------------


 

(a)           The Borrower will make each payment under this Agreement not later
than 1:30 p.m. on the day when due, in lawful money of the United States of
America and in immediately available funds, to the Administrative Agent’s
Account.  The receipt of any payment item by Administrative Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available federal funds made to Administrative
Agent’s Account or unless and until such payment item is honored when presented
for payment.  Should any payment item not be honored when presented for payment,
then Borrower shall be deemed not to have made such payment and interest shall
be calculated accordingly.  All payments received by the Administrative Agent
after 1:30 p.m. on any Business Day will be credited to the Loan Account on the
next succeeding Business Day.  All payments shall be made by the Borrower
without set-off, counterclaim, deduction or other defense to the Agents and the
Lenders.  Except as provided in Section 2.02, after receipt, the Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal ratably to the Lenders in accordance with their Pro
Rata Shares and like funds relating to the payment of any other amount payable
to any Lender to such Lender, in each case to be applied in accordance with the
terms of this Agreement; provided, that the Administrative Agent will cause to
be distributed all interest and fees received from or for the account of the
Borrower not less than once each month and in any event promptly after receipt
thereof.  The Lenders and the Borrower hereby authorize the Administrative Agent
to, and the Administrative Agent may, from time to time, charge the Loan Account
of the Borrower with any amount due and payable by the Borrower under any Loan
Document, including (A) on the first day of each quarter, all interest accrued
during the prior quarter on the Revolving Loans hereunder, (B) on the first day
of each quarter, all Letter of Credit Fees accrued or chargeable hereunder
during the prior quarter, (C) as and when incurred or accrued, all fees and
costs provided for in the Fee Letter or in this Agreement, (D) on the first day
of each quarter, the Unused Line Fee accrued during the prior quarter, (E) as
and when due and payable, all other fees payable hereunder or under any of the
other Loan Documents, (F) as and when incurred or accrued, the fronting fees and
all commissions, other fees, charges and expenses provided for in Section 2.06,
Section 3.01, or Section 3.02, and (G) as and when due and payable all other
payment obligations payable under any Loan Document.  Each of the Lenders and
the Borrower agree that the Administrative Agent shall have the right to make
such charges whether or not any Default or Event of Default shall have occurred
and be continuing or whether any of the conditions precedent in Section 5.02
have been satisfied.  Any amount charged to the Loan Account of the Borrower
shall be deemed a Revolving Loan hereunder made by the Lenders to the Borrower,
funded by the Administrative Agent on behalf of the Lenders and subject to
Section 2.02 of this Agreement.  All amounts (including interest, fees, costs,
expenses, or other amounts payable hereunder or under any other Loan Document)
charged to the Loan Account shall constitute Obligations hereunder and shall
initially accrue interest at the rate then applicable to Revolving Loans that
are Reference Rate Loans (unless and until converted into LIBOR Rate Loans in
accordance with the terms of this Agreement).  The Lenders and the Borrower
confirm that any charges which the Administrative Agent may so make to the Loan
Account of the Borrower as herein provided will be made as an accommodation to
the Borrower and solely at the Administrative Agent’s discretion.  All
computations of fees shall be made by the Administrative Agent on the basis of a
year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such fees are
payable.  Each determination by the Administrative Agent of an interest rate or
fees hereunder shall be conclusive and binding for all purposes in the absence
of manifest error.

 

(b)           The Administrative Agent shall provide the Borrower, promptly
after the end of each calendar month during which any Revolving Loans were
advanced or Letters of Credit issued, access to a summary statement (in the form
from time to time used by the Administrative Agent) of the opening and closing
daily balances in the Loan Account of the Borrower during such month, the
amounts and dates of all Revolving Loans made to the Borrower during such month,
the amounts and dates of all payments on account of the Revolving Loans to the
Borrower during such month and the Revolving Loans to which such payments were
applied, the amount of interest accrued on the Revolving Loans to the Borrower
during such month, any Letters of Credit issued by the L/C Issuer for the
account of the Borrower during

 

64

--------------------------------------------------------------------------------


 

such month, specifying the face amount thereof, the amount of charges to the
Loan Account and/or Revolving Loans made to the Borrower during such month to
reimburse the Lenders for drawings made under Letters of Credit, and the amount
and nature of any charges to the Loan Account made during such month on account
of fees, commissions, expenses and other Obligations.  All entries on any such
statement shall be presumed to be correct and, 30 days after the same is sent,
shall be final and conclusive absent manifest error.  Within 30 days of its
receipt of any notice of any charge or any statement by the Borrower, the
Borrower shall deliver to the Agents any written objection thereto, describing
the error or errors contained in such notice or statement.  Promptly after
receipt of such written objection and the Agents’ evaluation thereof, the
Administrative Agent shall credit the Loan Account for amounts (if
any) contained in such statements that the Agents agree (in their sole
discretion) were charged in error.  The Administrative Agent agrees to use
reasonable efforts to notify the Borrower of any charge to the Loan Account and
to notify the Borrower promptly after any charge to the Loan Account; provided,
that the failure to provide such notice shall not adversely affect the validity
and effectiveness of any such charge to the Loan Account.

 

Section 4.03.         Sharing of Payments, Etc.

 

If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise) on account of any Obligation
in excess of its ratable share of payments on account of similar obligations
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in such similar obligations held by them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, that if all or any portion of such excess payment
is thereafter recovered from such purchasing Lender, such purchase from each
Lender shall be rescinded and such Lender shall repay to the purchasing Lender
the purchase price to the extent of such recovery together with an amount equal
to such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender of any interest or other amount paid by the purchasing Lender
in respect of the total amount so recovered).  The Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section 4.03 may, to the fullest extent permitted by law, exercise all of its
rights (including the Lender’s right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

 

Section 4.04.         Apportionment of Payments.

 

Subject to Section 2.02 hereof and to any written agreement among the Agents
and/or the Lenders:

 

(a)           all payments of principal and interest in respect of outstanding
Revolving Loans, all payments in respect of the Reimbursement Obligations, all
payments of fees (other than the fees set forth in Section 2.06 hereof to the
extent set forth in a written agreement among the Agents and the Lenders, fees
with respect to Letters of Credit provided for in Section 3.02(b)) and all other
payments in respect of any other Obligations, shall be allocated by the
Administrative Agent among such of the Lenders as are entitled thereto, in
proportion to their respective Pro Rata Shares or otherwise as provided herein
or, in respect of payments not made on account of Revolving Loans or Letter of
Credit Obligations, as designated by the Person making payment when the payment
is made.

 

(b)           After the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and upon the direction of the Required
Lenders shall, apply all payments in respect of any Obligations and all proceeds
of the Collateral, subject to the provisions of this Agreement, (i) first,
ratably to pay the Obligations in respect of any fees, expense reimbursements,
indemnities and other amounts then due to the Agents or the L/C Issuer until
paid in full; (ii) second, ratably to pay the Obligations in respect of any fees
and indemnities then due to the Lenders until paid in full; (iii) third,

 

65

--------------------------------------------------------------------------------


 

ratably to pay interest due in respect of the Revolving Loans and Reimbursement
Obligations until paid in full; (iv) fourth, to all Protective Advances and
unreimbursed Overadvances payable to the Administrative Agent until paid in
full, (v) fifth, ratably to pay principal of the Revolving Loans, Letter of
Credit Obligations (or, to the extent such Obligations are contingent, to
provide cash collateral in respect of such Obligations), and, solely to the
extent that Reserves in respect thereof are then in effect (and established
prior to, and not in contemplation of, the Event of Default in respect of which
applications in accordance with this Section 4.04 have been invoked), Hedging
Liability, until paid in full; (vi) sixth, ratably to pay Funds Transfer,
Deposit Account Liability and Hedging Liability in respect of which Reserves are
not then in effect until paid in full; and (vii) seventh, to the ratable payment
of all other Obligations until paid in full.

 

(c)           For purposes of Section 4.04(b) (other than clause (vii) thereof),
“paid in full” means payment of all amounts owing under the Loan Documents
according to the terms thereof, including loan fees, service fees, professional
fees, interest (and specifically including in each case interest and such fees
accrued after the commencement of any Insolvency Proceeding), default interest,
interest on interest, and expense reimbursements irrespective of whether a claim
is allowable in such Insolvency Proceeding, except to the extent that default
interest (but not any other interest) and fees, each arising from or related to
a default, are disallowed in any Insolvency Proceeding; provided, that for the
purposes of such clause (vii) thereof, “paid in full” means payment of all
amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (and specifically including
interest and fees accrued after the commencement of any Insolvency Proceeding),
default interest, interest on interest, and expense reimbursements, whether or
not any of the foregoing would be or is allowed or disallowed in whole or in
part in any Insolvency Proceeding.

 

(d)           In the event of a direct conflict between the priority provisions
of this Section 4.04 and other provisions contained in any other Loan Document,
it is the intention of the parties hereto that both such priority provisions in
such documents shall be read together and construed, to the fullest extent
possible, to be in concert with each other.  In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 4.04 shall control and govern.

 

Section 4.05.         Increased Costs and Reduced Return.

 

(a)           If, on or after the date hereof, the adoption of any applicable
law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its Lending Office) or the L/C Issuer
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency;

 

(i)            shall subject any Lender (or its Lending Office) or the
L/C Issuer to any tax, duty or other charge (except overall net income or
franchise taxes of general application or the rates thereof imposed by the
jurisdiction in which such Lender’s or L/C Issuer’s principal executive office
or Lending Office is located) with respect to its LIBOR Rate Loans, its Notes,
its Letter(s) of Credit, or its participation in any thereof, any Reimbursement
Obligations owed to it or its obligation to make LIBOR Rate Loans, issue a
Letter of Credit, or to participate therein, or shall change the basis of
taxation of payments to any Lender (or its Lending Office) or the L/C Issuer of
the principal of or interest on its LIBOR Rate Loans, Letter(s) of Credit, or
participations therein or any other amounts due under this Agreement or any
other Loan Document in respect of its LIBOR Rate Loans, Letter(s) of Credit, any
participation therein, any Reimbursement Obligations owed to it, or its
obligation to make LIBOR Rate Loans, or issue a Letter of Credit, or acquire
participations therein (except overall net income or franchise taxes of general
application or the rates thereof imposed by the jurisdiction in which such
Lender’s or the L/C Issuer’s principal executive office or Lending Office is
located); or

 

66

--------------------------------------------------------------------------------


 

(ii)           shall impose, modify or deem applicable any reserve, special
deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding with respect to any LIBOR Rate Loans any such requirement included in
an applicable Eurodollar Reserve Percentage) against assets of, deposits with or
for the account of, or credit extended by, any Lender (or its Lending Office) or
the L/C Issuer or shall impose on any Lender (or its Lending Office) or the
L/C Issuer or on the interbank market any other condition affecting its LIBOR
Rate Loans, its Letter(s) of Credit, or its participation in any thereof, any
Reimbursement Obligation owed to it, or its obligation to make LIBOR Rate Loans,
or to issue a Letter of Credit, or to participate therein;

 

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) or the L/C Issuer of making or maintaining any LIBOR
Rate Loan, issuing or maintaining a Letter of Credit, or participating therein,
or to reduce the amount of any sum received or receivable by such Lender (or its
Lending Office) or the L/C Issuer under this Agreement or under any other Loan
Document with respect thereto, by an amount deemed by such Lender or L/C Issuer
to be material, then, within 15 days after demand by such Lender or L/C Issuer
(with a copy to the Administrative Agent), the Borrower shall be obligated to
pay to such Lender or L/C Issuer such Additional Amount or amounts as will
compensate such Lender or L/C Issuer for such increased cost or reduction
(provided, that the Borrower shall not be obligated to pay amounts of the type
described in Section 4.05(a)(i) above which are duplicative of, or are
specifically excluded from, amounts payable in accordance with Section 2.08).

 

(b)           If, after the date hereof, any Lender, the L/C Issuer, or the
Administrative Agent shall have determined that the adoption of any applicable
law, rule or regulation (including any Capital Guideline) regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Lending Office) or the L/C Issuer or any corporation
controlling such Lender or L/C Issuer with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency (each a “Change in Law”), has had the effect
of reducing the rate of return on such Lender’s or L/C Issuer ‘s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or L/C Issuer or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or L/C Issuer ‘s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by such Lender or L/C Issuer to be
material, then from time to time, within 15 days after demand by such Lender or
L/C Issuer (with a copy to the Administrative Agent), the Borrower shall pay to
such Lender or L/C Issuer, as applicable, such Additional Amount or amounts as
will compensate such Lender or L/C Issuer for such reduction.

 

(c)           Notwithstanding anything herein to the contrary, each of (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines or directives thereunder or issued in connection
therewith and (ii) the Basel III Accord issued by the Basel Committee on Banking
Supervision and all requests, guidelines or directives in connection therewith,
shall be deemed to be a change in law and a “Change in Law” for purposes of this
Agreement (including without limitation for purposes of this Section 4.05),
regardless of the date enacted, adopted or issued.

 

(d)           A certificate of a Lender or L/C Issuer claiming compensation
under this Section 4.05(c) and setting forth the Additional Amount or amounts to
be paid to it hereunder shall be conclusive if reasonably determined.  In
determining such amount, such Lender or L/C Issuer may use any reasonable
averaging and attribution methods.

 

(e)           Notwithstanding anything to the contrary contained in this
Section 4.05, the Borrower shall not be required to compensate any Lender, any
Agent or the L/C Issuer pursuant to this Section 4.05

 

67

--------------------------------------------------------------------------------


 

for any amounts incurred more than 180 days prior to the date that such Lender,
such Agent or such L/C Issuer notifies the Borrower of such Lender’s, such
Agent’s or the L/C Issuer’s intention to claim compensation therefor; provided,
that if the circumstances giving rise to such claim have a retroactive effect,
then such 180 day period shall be extended to include the period of such
retroactive effect.

 

ARTICLE V

 

CONDITIONS TO LOANS

 

Section 5.01.         Conditions Precedent to Effectiveness.

 

The effectiveness of this Agreement is subject to the satisfaction of each of
the following conditions precedent (the date such conditions shall have been
satisfied is hereinafter referred to as the “Effective Date”):

 

(a)           Payment of Fees, Etc.  The Borrower shall have paid on or before
the date of this Agreement all fees, costs, expenses and taxes then payable
pursuant to Section 2.06(a) and Section 12.04 (including, without limitation,
payment of Administrative Agent’s legal fees).

 

(b)           Delivery of Documents.  The Collateral Agent shall have received
on or before the Effective Date the documents and instruments specified on
Exhibit G attached hereto.

 

(c)           Borrowing Base Certificate.  The Administrative Agent shall have
received a Borrowing Base Certificate.

 

(d)           USA Patriot Act.  The Lenders shall have received, to the extent
requested by the Lenders in writing at least three Business Days prior to the
Effective Date, all documentation and other information that may be required by
the Agents and the Lenders in order to enable compliance with applicable “know
your customer” and anti-money laundering rules and regulations, including the
United States PATRIOT Act including, without limitation, the information
described in Section 12.20.

 

Section 5.02.         Conditions Precedent to All Revolving Loans and Letters of
Credit.

 

The obligation of any Agent or any Lender to make any Revolving Loan or of the
L/C Issuer to issue any Letter of Credit is subject to the fulfillment of each
of the following conditions precedent:

 

(a)           Representations and Warranties; No Event of Default.  The
following statements shall be true and correct, and the submission by the
Borrower to the Administrative Agent of a Notice of Borrowing with respect to
each such Revolving Loan, and the Borrower’s acceptance of the proceeds of such
Revolving Loan, or the submission by the Borrower of Letter of Credit Request
with respect to a Letter of Credit, and the issuance of such Letter of Credit,
shall each be deemed to be a representation and warranty by each Loan Party on
the date of such Revolving Loan or the date of issuance of such Letter of Credit
that: (i) the representations and warranties contained in ARTICLE VI and in each
other Loan Document, certificate, financial statement, report or statement of
fact delivered to any Agent or any Lender pursuant hereto or thereto on or prior
to the date of such Revolving Loan or such Letter of Credit are true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to “materiality” or “Material Adverse Effect” in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of such date as though made on and as
of such date except to the extent that any such representation or warranty
expressly relates solely to an earlier date (in which case such representation
or warranty shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the text thereof, which

 

68

--------------------------------------------------------------------------------


 

representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of such earlier date), (ii)  no Default or
Event of Default has occurred and is continuing or would result from the making
of the Revolving Loan to be made, or the issuance of such Letter of Credit to be
issued, on such date and (iii) after giving effect to the making of such
Revolving Loan or issuance of such Letter of Credit, the Total Revolving
Exposure does not exceed the Line Cap.

 

(b)           Legality.  The making of such Revolving Loan or the issuance of
such Letter of Credit shall not contravene any law, rule or regulation
applicable to any Agent, any Lender or the L/C Issuer.

 

(c)           Notices.  The Administrative Agent shall have received (i) a
Notice of Borrowing pursuant to Section 2.02 hereof, and (ii) a Letter of Credit
Request (and any Issuer Documents required by L/C Issuer) pursuant to
Section 3.01 hereof, if applicable.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

Section 6.01.         Representations and Warranties.

 

Each Loan Party hereby represents and warrants to the Agents, the Lenders and
the L/C Issuer as follows:

 

(a)           Organization, Good Standing, Etc.  Each Loan Party (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated and, in the
case of the Borrower, to make the borrowings hereunder, to execute and deliver
each Loan Document to which it is a party, and to consummate the transactions
contemplated thereby and the other Transactions, and (iii) is duly qualified to
do business and is in good standing in each jurisdiction in which the character
of the properties owned or leased by it or in which the transaction of its
business makes such qualification necessary, except, in the case of clause
(iii), where the failure to be so qualified and in good standing, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

(b)           Authorization, Etc.  The execution, delivery and performance by
each Loan Party of each Loan Document to which it is or will be a party,
(i) have been duly authorized by all necessary action, (ii) do not and will not
contravene (A) any of its Governing Documents, (B) any applicable Law or (C) any
Contractual Obligation binding on or otherwise affecting it or any of its
properties, (iii) do not and will not result in or require the creation of any
Lien (other than pursuant to any Loan Document) upon or with respect to any of
its properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to its operations or
any of its properties, except in the case of clauses (ii)(B), (ii)(C) and
(iv) to the extent such could not reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect.

 

(c)           Governmental Approvals.  No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required in connection with the due execution, delivery and performance by any
Loan Party of any Loan Document to which it is or will be a party except for
(i) consents, authorizations, notices and filings which have been obtained or
made and are in full force and effect, (ii) filings to perfect the Liens created
by the Loan Documents and (iii) consents, authorizations, filings, notices or
other acts the failure to make or obtain could not reasonably be expected,
either individually or in the aggregate, to be adverse in any material respect
to the rights or interests of the Agents, the Lenders or the L/C Issuer.

 

69

--------------------------------------------------------------------------------


 

(d)           Enforceability of Loan Documents.  This Agreement is, and each
other Loan Document to which any Loan Party is or will be a party, when
delivered hereunder, will be, a legal, valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms, except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws or principles of equity.

 

(e)           Subsidiaries.  Schedule 6.01(e) is a complete and correct
description of the name, jurisdiction of incorporation and ownership of the
outstanding Capital Stock of such Subsidiaries of the Parent in existence on the
date hereof.  All of the issued and outstanding shares of Capital Stock of such
Subsidiaries have been validly issued and are fully paid and nonassessable, and
the holders thereof are not entitled to any preemptive, first refusal or other
similar rights.  As of the Effective Date, except as indicated on such Schedule,
all such Capital Stock is owned by the Parent or one or more of its wholly-owned
Subsidiaries, free and clear of all Liens.  As of the Effective Date, there are
no outstanding debt or equity securities of the Parent or any of its
Subsidiaries and no outstanding obligations of the Parent or any of its
Subsidiaries convertible into or exchangeable for, or warrants, options or other
rights for the purchase or acquisition from the Parent or any of its
Subsidiaries, or other obligations of any Subsidiary to issue, directly or
indirectly, any shares of Capital Stock of any Subsidiary of the Parent.

 

(f)            Litigation; Commercial Tort Claims.  Except as set forth in
Schedule 6.01(f), (i) there is no pending or, to the best knowledge of any Loan
Party, threatened action, suit or proceeding affecting any Loan Party before any
court or other Governmental Authority or any arbitrator that (A) could
reasonably be expected to have a Material Adverse Effect or (B) relates to this
Agreement or any other Loan Document or any transaction contemplated hereby or
thereby and (ii) as of the Effective Date, none of the Loan Parties holds any
commercial tort claims in respect of which a claim has been filed in a court of
law or a written notice by an attorney has been given to a potential defendant.

 

(g)           Financial Condition.

 

(i)            The audited financial statements of the Parent and its
Subsidiaries for the fiscal year ended December 31, 2012, copies of which have
been delivered to each Agent and each Lender, fairly present in all material
respects the consolidated financial condition of the Parent and its Subsidiaries
as at the date thereof and the consolidated results of operations of the Parent
and its Subsidiaries for the fiscal period ended on such date, all in accordance
with GAAP (except as set forth in the notes to such audited financial
statements).  Since December 31, 2012, no event, change, circumstance or
development has occurred that has had or could reasonably be expected to have a
Material Adverse Effect.

 

(ii)           The Parent has heretofore delivered to the Lenders the unaudited
pro forma consolidated balance sheet of the Parent and its Subsidiaries as of
March 31, 2013 (the “Pro Forma Balance Sheet”) after giving effect to the
Transactions as if they had occurred on such date.  Such Pro Forma Balance Sheet
accurately reflects all adjustments required to be made to give effect to the
Transactions and present fairly in all material respects the pro forma
consolidated financial position of the Parent and its Subsidiaries as of such
date, assuming that the Transactions had occurred at such date.

 

(iii)          The Parent has heretofore furnished to each Agent and each Lender
projected annual balance sheets, income statements and statements of cash flows
of the Parent and its Subsidiaries for the Fiscal Years ending in 2014 through
2018, which projected financial statements shall be updated from time to time
pursuant to Section 7.01(a)(v).  Such projections, as so updated, shall be
believed by the Parent at the time furnished to be reasonable, shall have been
prepared on a reasonable basis and in good faith by the Parent, and shall have
been based on assumptions believed by the Parent to be reasonable at the time
made and upon the best

 

70

--------------------------------------------------------------------------------


 

information then reasonably available to the Parent, it being understood that
actual results may vary from such forecasts and that such variations may be
material.

 

(h)           Compliance with Law, Etc.

 

(i)            No Loan Party is in violation of (A) its Governing Documents,
(B) any Law, judgment or order of any Governmental Authority applicable to it or
any of its property or assets, or (C) any term of any Contractual Obligation
binding on or otherwise affecting it or any of its properties, except, in the
case of clauses (B) and (C), to the extent such violations could not reasonably
be expected (either individually or in the aggregate) to have a Material Adverse
Effect, and no Default or Event of Default has occurred and is continuing.

 

(ii)           Except as has not resulted in and could not reasonably be
expected to result in Material Exposure, since March 31, 2013, the Loan Parties
and their Subsidiaries have conducted their operations as they pertain to its
business in compliance, in all material respects, with all applicable Laws,
including, if and to the extent applicable, but not limited to current Good
Manufacturing Practices, as contained in 21 C.F.R. Parts 210 and Part 211 and
applicable guidance documents (“cGMP”) and all requirements relating to the
marketing and promotion of its products. Except as has not resulted in and could
not reasonably be expected to result in Material Exposure, since March 31, 2013,
no Loan Party has received or been subject to any written communications from
the FDA, the NRC or any other Governmental Authority in which the FDA, the NRC
or such other Governmental Authority asserted that any Loan Party’s were not in
compliance with applicable Law in any material respect.

 

(iii)          Except as has not resulted in and could not reasonably be
expected to result in Material Exposure, each Loan Party’s products either
included in Eligible Inventory or underlying Eligible Accounts Receivable,
whether manufactured by any Loan Party or its Affiliates, or by a third party
manufacturer under contract to any Loan Party, have been manufactured in all
material respects in accordance with if and to the extent applicable, cGMP, are
not adulterated and have been labeled (in the case of finished goods) and stored
in accordance with applicable specifications and all applicable Laws.

 

(iv)          Except as has not resulted in and could not reasonably be expected
to result in Material Exposure, each Loan Party’s contracts with third party
manufacturers contain, and the each Loan Party implements, appropriate quality
assurance arrangements in accordance with FDA guidance.

 

(i)            ERISA.  Except as set forth on Schedule 6.01(i), (i) each
Employee Plan is in compliance in all material respects with the applicable
provisions of ERISA and the Internal Revenue Code, (ii) no Termination Event has
occurred or is reasonably expected to occur with respect to any Employee Plan
that could reasonably be expected (either individually or in the aggregate) to
have a Material Adverse Effect, (iii) except as could not reasonably be expected
(either individually or in the aggregate) to have a Material Adverse Effect, the
most recent annual report (Form 5500 Series) with respect to each Employee Plan,
including any required Schedule B (Actuarial Information) thereto, copies of
which have been filed with the Internal Revenue Service and delivered to the
Agents, is complete and correct and fairly presents the funding status of such
Employee Plan, and since the date of such report there has been no material
adverse change in such funding status, (iv) copies of each agreement entered
into by a Loan Party or any ERISA Affiliate with the PBGC, the U.S. Department
of Labor or the Internal Revenue Service with respect to any Employee Plan
(other than agreements in the ordinary course of business) have been delivered
to the Agents, (v) except as could not reasonably be expected (either
individually or in the aggregate) to have a Material Adverse Effect, no Employee
Plan had an accumulated or waived funding deficiency or permitted decrease which
would create a deficiency in its funding standard account or has

 

71

--------------------------------------------------------------------------------


 

applied for an extension of any amortization period within the meaning of
Section 412 of the Internal Revenue Code at any time during the previous
60 months, and (vi) except as could not reasonably be expected (either
individually or in the aggregate) to have a Material Adverse Effect, no Lien
imposed under the Internal Revenue Code or ERISA exists or is reasonably likely
to arise on account of any Employee Plan within the meaning of Section 412 of
the Internal Revenue Code.  Except as set forth on Schedule 6.01(i), no Loan
Party or any of its ERISA Affiliates has incurred any withdrawal liability under
ERISA with respect to any Multiemployer Plan, or is aware of any facts
indicating that it or any of its ERISA Affiliates may reasonably be likely to
incur any such withdrawal liability in the future.  Except as could not
reasonably be expected (either individually or in the aggregate) to have a
Material Adverse Effect, no Loan Party or any of its ERISA Affiliates nor any
fiduciary of any Employee Plan has incurred any liability to the PBGC which
remains outstanding other than the payment of premiums, and there are no premium
payments which have become due which are unpaid.  Except as could not reasonably
be expected (either individually or in the aggregate) to have a Material Adverse
Effect, there are no pending or, to the best knowledge of any Loan Party,
threatened claims, actions, proceedings or lawsuits (other than claims for
benefits in the normal course) asserted or instituted against (i) any Employee
Plan or its assets, (ii) any fiduciary with respect to any Employee Plan, or
(iii) any Loan Party or any of its ERISA Affiliates with respect to any Employee
Plan.  Except as required by Section 4980B of the Internal Revenue Code, no Loan
Party or any of its ERISA Affiliates maintains an employee welfare benefit plan
(as defined in Section 3(1) of ERISA) which provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of any Loan Party or any of its ERISA Affiliates or coverage after a
participant’s termination of employment except as could not reasonably be
expected (either individually or in the aggregate) to have a Material Adverse
Effect.

 

(j)            Taxes, Etc.  All federal and all material foreign, state and
local tax returns and other reports required by applicable law to be filed by
any Loan Party have been filed, or extensions have been obtained, and all
federal and all material foreign, state and local taxes, assessments and other
governmental charges imposed upon any Loan Party or any property of any Loan
Party and which have become due and payable on or prior to the date hereof have
been paid, except (1) those not overdue by more than ten Business Days,
(2) those contested in good faith by proper proceedings which stay the
imposition of any Lien resulting from the non-payment thereof and with respect
to which adequate reserves have been set aside for the payment thereof on the
books and records of such Loan Party in accordance with GAAP or (3) those that
are not adverse to the Lenders in any material respect (it being agreed and
understood that, without limiting the generality of the foregoing, amounts in
respect of which a Lien has arisen that has, or could reasonably be expected to
have, priority over the Liens in favor of the Collateral Agent arising under the
Loan Documents (including by virtue of a Uniform Commercial Code financing
statement having been recorded against a Loan Party in respect of such Lien),
shall be deemed materially adverse to the Lenders).

 

(k)           Regulations T, U and X.  No Loan Party is or will be engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation T, U or X), and no proceeds of
any Revolving Loan will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.

 

(l)            Borrowing Base Certificate.  The information set forth in each
Borrowing Base Certificate is true and correct in all material respects and has
been prepared in all material respects in the accordance with the requirements
of this Agreement.  The Accounts that are identified by the Borrower as Eligible
Accounts Receivable, the Inventory that are identified by the Borrower as
Eligible Inventory and the M&E that are identified by the Borrower as Eligible
M&E, in each Borrowing Base Certificate submitted to the Administrative Agent
comply, at the time of submission, in all material respects with the criteria
(other than any criteria the satisfaction of which is dependent upon the
discretion of the Administrative Agent) set forth in the definitions of Eligible
Accounts Receivable, Eligible Inventory and Eligible M&E, respectively.

 

72

--------------------------------------------------------------------------------

 

(m)          Permits, Etc.  Each Loan Party has, and is in compliance with, all
permits, licenses, authorizations, approvals, entitlements and accreditations,
or has entered into contractual arrangement with third parties that are in full
force and effect, required for such Person lawfully to own, lease, manage or
operate, or to acquire, each business currently owned, leased, managed or
operated, or to be acquired, by such Person (including, without limitation, any
such permit, license, authorization, approval, entitlement and accreditation
issued or required by the FDA, the NRC and any similar state Governmental
Authority), except where noncompliance could not reasonably be expected (either
individually or in the aggregate) to have a Material Adverse Effect.  Except as
could not reasonably be expected (either individually or in the aggregate) to
have a Material Adverse Effect, no condition exists or event has occurred which,
in itself or with the giving of notice or lapse of time or both, could
reasonably be expected to result in the suspension, revocation, impairment,
forfeiture or non-renewal of any such permit, license, authorization, approval,
entitlement or accreditation, and to the knowledge of the Loan Parties there is
no claim that any thereof is not in full force and effect.

 

(n)           Properties.

 

(i)            Each Loan Party has good and marketable title to, valid leasehold
interests in, or valid licenses to use, all property and assets material to its
business, free and clear of all Liens, except Permitted Liens.  All its tangible
properties and assets are in good working order and condition, ordinary wear and
tear, casualty and loss excepted, except as could not reasonably be expected
(either individually or in the aggregate) to have a Material Adverse Effect.

 

(ii)           Schedule 6.01(n) sets forth a complete and accurate list, as of
the Effective Date, of the location of all real property owned or leased by each
Loan Party.

 

(o)           Full Disclosure.  None of the other reports, financial statements,
certificates or other written information furnished by or on behalf of any Loan
Party to the Agents (which includes, for the avoidance of doubt, each Loan
Party’s public filings with the SEC) in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), taken as a whole, contains any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which it was made, not
materially misleading; provided, that with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time
prepared.

 

(p)           Environmental Matters.  Except as could not reasonably be expected
(either individually or in the aggregate) to have a Material Adverse Effect,
(i) the operations of each Loan Party are in compliance in all respects with all
Environmental Laws; (ii) there has been no Release at any of the properties
owned or operated by any Loan Party or a predecessor in interest with respect to
such properties, or to the knowledge of such Loan Party at any third party
location for which a Loan Party may be responsible for any Environmental
Liabilities and Costs associated with such a Release; (iii) no Environmental
Action has been asserted against any Loan Party or any predecessor in interest
with respect to the business of, assets owned or operated by, or operations of,
any Loan Party or its Subsidiaries nor does any Loan Party have knowledge or
notice of any threatened or pending Environmental Action against any Loan Party
or any predecessor in interest with respect to the business of, assets owned or
operated by, or operations of, any Loan Party or its Subsidiaries;; (iv) no
Environmental Actions have been asserted against any facilities that may have
received Hazardous Materials generated (x) by any Loan Party or any predecessor
in interest with respect to the business of, assets owned or operated by, or
operations of, any Loan Party or its Subsidiaries or (y) on behalf of a Loan
Party for which a Loan Party may be responsible for any Environmental
Liabilities or Costs,(v) no property now or formerly owned or operated by a Loan
Party has been used as a treatment or disposal site for any Hazardous Material;
(vi) no Loan Party has failed to report to the proper Governmental Authority

 

73

--------------------------------------------------------------------------------


 

any Release which is required to be so reported by any Environmental Laws;
(vii) each Loan Party holds all licenses, permits and approvals required under
any Environmental Laws in connection with the operation of the business carried
on by it; and (viii) no Loan Party has received any notification pursuant to any
Environmental Laws that (A) any work, repairs, construction or Capital
Expenditures are required to be made as a condition of continued compliance with
any Environmental Laws, or any license, permit or approval issued pursuant
thereto or (B) any license, permit or approval referred to above is about to be
reviewed, made, subject to limitations or conditions, revoked, withdrawn or
terminated.

 

(q)           Insurance.  Each Loan Party keeps its property adequately insured
and maintains (i) insurance to such extent and against such risks, including
fire, as is customary with companies in the same or similar businesses,
(ii) worker’s compensation insurance in the amount required by applicable law,
(iii) public liability insurance, which shall include product liability
insurance, in the amount customary with companies in the same or similar
business against claims for personal injury or death on properties owned,
occupied or controlled by it, and (iv) such other insurance as may be required
by law.  Schedule 6.01(q) sets forth a list of all insurance maintained by each
Loan Party on the Effective Date.

 

(r)            Use of Proceeds.  The Letters of Credit and the proceeds of the
Revolving Loans shall be used to fund working capital and for other general
corporate purposes.

 

(s)            Solvency.  After giving effect to the transactions contemplated
by this Agreement and before and after giving effect to each Revolving Loan and
Letter of Credit, the Parent and its Subsidiaries on a consolidated basis are
Solvent.

 

(t)            [Reserved].

 

(u)           Intellectual Property.  Each Loan Party owns or licenses or
otherwise has the right to use all patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, copyright
applications and other intellectual property rights that are necessary for the
operation of its business, without infringement upon or conflict with the rights
of any other Person with respect thereto, except for such infringements and
conflicts which, individually or in the aggregate, could not have a Material
Adverse Effect.  To the knowledge of each Loan Party, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Loan Party infringes
upon or conflicts with any rights owned by any other Person, and no claim or
litigation regarding any of the foregoing is pending or threatened by or against
a Loan Party, except for such infringements and conflicts which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

(v)           [Reserved].

 

(w)          Investment Company Act.  None of the Loan Parties is an “investment
company” or an “affiliated person” or “promoter” of, or “principal underwriter”
of or for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940, as amended.

 

(x)           Employee and Labor Matters.  Except as could not reasonably be
expected (either individually or in the aggregate) to have a Material Adverse
Effect, there is (i) no unfair labor practice complaint pending or, to the best
knowledge of any Loan Party, threatened against any Loan Party before any
Governmental Authority and no grievance or arbitration proceeding pending or
threatened against any Loan Party which arises out of or under any collective
bargaining agreement, (ii) to the knowledge of any Loan Party, no strike, labor
dispute, slowdown, stoppage or similar action or grievance pending or threatened
against any Loan Party or (iii) to the best knowledge of any Loan Party, no
union representation question existing with respect to the employees of any Loan
Party and no union organizing

 

74

--------------------------------------------------------------------------------


 

activity taking place with respect to any of the employees of any Loan Party. 
No Loan Party or any of its ERISA Affiliates has incurred any liability or
obligation under the Worker Adjustment and Retraining Notification Act
(“WARN”) or similar state law, which remains unpaid or unsatisfied.  The hours
worked and payments made to employees of any Loan Party have not been in
violation of the Fair Labor Standards Act or any other applicable legal
requirements, except to the extent such violations could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

(y)           Security Interests.

 

(i)            Schedule 6.01(y)(i) sets forth a complete and accurate list as of
the date hereof of (i) the exact legal name of each Loan Party, (ii) the
jurisdiction of organization of each Loan Party, (iii) the organizational
identification number of each Loan Party (or indicates that such Loan Party has
no organizational identification number), (iv) the chief executive office of
each Loan Party and (v) the federal employer identification number of each Loan
Party.

 

(ii)           Each Security Agreement creates in favor of the Collateral Agent,
for the benefit of the Lenders, a legal, valid and enforceable security interest
in the Collateral secured thereby.  As a result of the filing of any UCC
financing statements described on Exhibit G and the recording of the Collateral
Assignments for Security referred to in each Security Agreement in the United
States Patent and Trademark Office and the United States Copyright Office, as
applicable, such security interests in and Liens on all material Collateral
granted thereby are perfected, first priority security interests (subject only
to Permitted Liens), and no further recordings or filings are or will be
required in connection with the creation, perfection or enforcement of such
security interests and Liens, other than (i) the filing of continuation
statements in accordance with applicable law, (ii) the recording of the
Collateral Assignments for Security pursuant to each Security Agreement in the
United States Patent and Trademark Office and the United States Copyright
Office, as applicable, with respect to after-acquired U.S. patent and trademark
applications and registrations and U.S. copyrights, (iii) the recordation of
appropriate evidence of the security interest in the appropriate foreign
registry with respect to all foreign intellectual property and (iv) the
execution and delivery of the Blocked Account Control Agreements with respect to
the Blocked Accounts.

 

ARTICLE VII

 

COVENANTS OF THE LOAN PARTIES

 

Section 7.01.         Affirmative Covenants.

 

So long as any principal of or interest on any Revolving Loan, Reimbursement
Obligation, Letter of Credit Obligation or any other Obligation (whether or not
due, other than Contingent Indemnification Obligations) shall remain unpaid or
any Lender shall have any Revolving Credit Commitment hereunder, each Loan Party
will, unless the Required Lenders shall otherwise consent in writing:

 

(a)           Reporting Requirements.  Furnish to each Agent and each Lender:

 

(i)            as soon as available and in any event within 45 days after the
end of the first three Fiscal Quarters of each Fiscal Year of the Parent and its
Subsidiaries, consolidated balance sheets, consolidated statements of operations
and retained earnings and consolidated statements of cash flows of the Parent
and its Subsidiaries as at the end of such quarter, and for the lapsed portions
of such Fiscal Year and ending with the end of such quarter, setting forth in
each case in comparative form the figures for the corresponding date or period
of the immediately preceding Fiscal Year, together with a management analysis
and discussion related thereto (to the extent

 

75

--------------------------------------------------------------------------------


 

available), all in reasonable detail and certified by an Authorized Officer of
the Parent as fairly presenting, in all material respects, the financial
position of the Parent and its Subsidiaries as of the end of such quarter and
the results of operations and cash flows of the Parent and its Subsidiaries for
such quarter, in accordance with GAAP, subject to normal year-end adjustments
and the absence of footnotes;

 

(ii)           as soon as available and in any event within 120 days after the
end of each Fiscal Year of the Parent and its Subsidiaries, consolidated balance
sheets, consolidated statements of operations and retained earnings and
consolidated statements of cash flows of the Parent and its Subsidiaries as at
the end of such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the immediately preceding Fiscal Year, in each case
all in reasonable detail and prepared in accordance with GAAP, and accompanied
by a report and an opinion, prepared in accordance with generally accepted
auditing standards, of Deloitte & Touche USA LLP or other independent certified
public accountants of recognized national standing selected by the Parent (which
opinion shall be without a “going concern” or other like qualification or
exception);

 

(iii)          as soon as available, and in any event within 30 days after the
end of each fiscal month of the Parent and its Subsidiaries, internally prepared
summary financial reports reviewed by an Authorized Officer of the Parent;

 

(iv)          simultaneously with the delivery of the financial statements of
the Parent and its Subsidiaries required by clauses (i) and (ii) of this
Section 7.01(a), a Compliance Certificate of an Authorized Officer of the Parent
(A) stating that such Authorized Officer has reviewed the provisions of this
Agreement and the other Loan Documents and has made or caused to be made under
his or her supervision a review of the condition and operations of the Parent
and its Subsidiaries during the period covered by such financial statements with
a view to determining whether the Parent and its Subsidiaries were in compliance
with all of the provisions of this Agreement and such Loan Documents at the
times such compliance is required hereby and thereby, and that such review has
not disclosed, and such Authorized Officer has no knowledge of, the existence
and continuance of an Event of Default or Default as of the last day of the
applicable fiscal period or, if such an Event of Default or Default existed,
describing the nature thereof and the action which the Parent and its
Subsidiaries propose to take or have taken with respect thereto and
(B) attaching a schedule showing the calculations specified in Section 7.03;

 

(v)           as soon as available and in any event not later than 60 days after
the end of each Fiscal Year, a budget for the Parent and its Subsidiaries
including unaudited or estimated financial statements for such Fiscal Year most
recently ended and including balance sheets, statements of income and sources
and uses of cash, for the immediately succeeding Fiscal Year prepared in detail
on a quarterly basis, with appropriate presentation and discussion of the
principal assumptions upon which such budgets are based, accompanied by the
statement of an Authorized Officer of the Parent to the effect that the budget
of the Parent is a reasonable estimate for the periods covered thereby, prepared
on a reasonable basis and in good faith by such Authorized Officer based on
assumptions believed to be reasonable at the time such budget was furnished to
the Lenders and upon the best information then reasonably available to the
Parent;

 

(vi)          promptly after submission to any Governmental Authority, a summary
in reasonable detail of all documents and information furnished to such
Governmental Authority in connection with any investigation of any Loan Party or
any Subsidiary of a Loan Party, or any facility or property owned by a Loan
Party or Subsidiary of a Loan Party (other than routine inquiries by such
Governmental Authority) if such investigation could reasonably be expected to
have a Material Adverse Effect;

 

76

--------------------------------------------------------------------------------


 

(vii)         as soon as possible, and in any event within five Business Days
after knowledge of an Authorized Officer of the Borrower of the occurrence of an
Event of Default or Default or the occurrence of any event or development that
could reasonably be expected to have a Material Adverse Effect, the written
statement of an Authorized Officer of the Borrower setting forth the details of
such Event of Default or Default or other event or development having a Material
Adverse Effect and the action which the affected Loan Party proposes to take
with respect thereto;

 

(viii)        solely to the extent that any Loan Party has and maintains a
material Plan and solely in respect of any such material Plans, (A) as soon as
possible and in any event within ten Business Days after any Loan Party or ERISA
Affiliate thereof knows that (1) any Termination Event with respect to any
Employee Plan has occurred, or (2) an accumulated funding deficiency has been
incurred or an application has been made to the Secretary of the Treasury for a
waiver or modification of the minimum funding standard (including installment
payments) or an extension of any amortization period under Section 412 of the
Internal Revenue Code with respect to an Employee Plan, a statement of an
Authorized Officer of the Administrative Borrower setting forth the details of
such occurrence and the action, if any, which such Loan Party or such ERISA
Affiliate proposes to take with respect thereto, (B) promptly and in any event
within ten Business Days after receipt thereof by any Loan Party or any ERISA
Affiliate thereof from the PBGC, copies of each notice received by any Loan
Party or any ERISA Affiliate thereof of the PBGC’s intention to terminate any
Plan or to have a trustee appointed to administer any Plan, (C) promptly and in
any event within ten Business Days after any Loan Party or any ERISA Affiliate
thereof knows that a required installment within the meaning of Section 412 of
the Internal Revenue Code has not been made when due with respect to an Employee
Plan, (D) promptly and in any event within ten Business Days after receipt
thereof by any Loan Party or any ERISA Affiliate thereof from a sponsor of a
Multiemployer Plan or from the PBGC, a copy of each notice received by any Loan
Party or any ERISA Affiliate thereof concerning the imposition or amount of
withdrawal liability under Section 4202 of ERISA or indicating that such
Multiemployer Plan may enter reorganization status under Section 4241 of ERISA,
and (E) promptly and in any event within ten Business Days after any Authorized
Officer of any Loan Party or any ERISA Affiliate thereof sends notice of a plant
closing or mass layoff (as defined in WARN) to employees, copies of each such
notice sent by such Loan Party or such ERISA Affiliate thereof;

 

(ix)          promptly after the commencement thereof but in any event not later
than five Business Days after service of process with respect thereto on, or the
obtaining of knowledge thereof by, any Loan Party, notice of each action, suit
or proceeding, including Environmental Actions, before any court or other
Governmental Authority or other regulatory body or any arbitrator that could
reasonably be expected to have a Material Adverse Effect;

 

(x)           on or prior to the 25th calendar day after the end of each Fiscal
Month, a Borrowing Base Certificate as of the close of business on the last day
of the immediately preceding Fiscal Month, together with (1) reconciliations of
all of the Loan Parties’ Accounts Receivable as shown on the month-end Borrowing
Base Certificate for the immediately preceding month to Loan Parties’ Accounts
Receivable agings, to Loan Parties’ general ledger and to Loan Parties’ most
recent financial statements, (2) Accounts Receivable agings, (3) accounts
payable agings, (4) reconciliations of Loan Parties’ Inventory as shown on Loan
Parties’ perpetual inventory, to Loan Parties’ general ledger and to Loan
Parties’ financial statements, (5) Inventory status reports and (6) such other
supporting materials as the Administrative Agent may reasonably request
(including monthly reporting of rolling forward Accounts Receivable data by
reporting monthly sales, cash collections and credits and monthly reporting of
gross Inventory, Inventory ineligibles and Accounts Receivable ineligibles);
provided, that during the continuance

 

77

--------------------------------------------------------------------------------


 

of a Cash Dominion Period, upon the Administrative Agent’s reasonable request,
the Borrower shall deliver a Borrowing Base Certificate, together with such
supporting materials related to Accounts Receivable as the Administrative Agent
may reasonably request, by the close of business on Friday of each week (or if
Friday is not a Business Day, on the next succeeding Business Day), as of the
close of business on the immediately preceding Friday (with delivery of the
related supporting information specified under sub-clauses (1) through (5) above
of this Section 7.01(a)(x) to continue being made on a monthly basis together
with the third Borrowing Base Certificate of each month delivered pursuant to
this proviso);

 

(xi)          promptly after the sending or filing thereof, copies of all
statements, reports and other information any Loan Party files with the SEC or
any national (domestic or foreign) securities exchange, it being understood that
documents required to be delivered pursuant to this clause (xi) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which (A) such document shall be available on the website of the
Securities and Exchange Commission at http://www.sec.gov (or any successor
website) or on the Borrower’s website at http://www.lantheus.com (or any
successor website) and (B) the Borrower provides an electronic link to such
website to the Administrative Agent;

 

(xii)         as soon as possible, and in any event within five Business Days
after receipt thereof, true and correct copies of all Form FDA 483s or
equivalent inspection reports and warnings letters from the FDA, NRC or any
other Governmental Authority having jurisdiction over the facilities or business
of any Loan Party or its Subsidiaries, in each case, to the extent received
after the Effective Date which has resulted in or could reasonably be expected
to result in Material Liability; and

 

(xiii)        promptly upon request, such other information concerning the
Collateral or the condition or operations, financial or otherwise, of any Loan
Party or any Subsidiary as any Agent or a Lender may from time to time
reasonably request.

 

Notwithstanding anything to the contrary contained herein, if (i) the Parent’s
financial statements are consolidated with the financial statements of any
direct or indirect parent thereof that is a holding company solely in respect of
the Loan Parties, then the requirements to deliver statements, reports and other
information pursuant to clauses (a)(i) and (a)(ii) hereof may be satisfied by
delivering such consolidated statements, reports and other information of such
direct or indirect parent thereof that is a holding company solely in respect of
the Loan Parties accompanied by a schedule showing, in reasonable detail,
consolidating adjustments, if any, attributable solely to the Parent and its
Subsidiaries, and (ii) the Parent or any direct or indirect parent thereof is
subject to the periodic reporting requirements of the Exchange Act, all
statements, reports and other information required to be delivered pursuant to
clauses (a)(i), (a)(ii) and (a)(xi) hereof shall be deemed to have been
delivered to the extent such statements, reports and other information are
otherwise filed with the SEC and included in a link that is delivered
electronically by the Borrower to the Administrative Agent within the deadlines
set forth in such clauses. The Loan Parties agree to use commercially reasonable
efforts in cooperation with Agent to evaluate a system of electronic collateral
reporting in order to provide electronic reporting of each of the items set
forth in clause (x) above.

 

(b)           Additional Guaranties and Collateral Security.  Cause:

 

(i)            each direct Domestic Subsidiary of any Loan Party not in
existence on the Effective Date to execute and deliver to the Collateral Agent
promptly and in any event within 14 days (or such later date as may be agreed by
the Collateral Agent) after the formation, acquisition or change in status
thereof (A) a Guaranty guaranteeing the Obligations, (B) a Security Agreement,
together with (x) certificates evidencing all (or, in the case of a direct

 

78

--------------------------------------------------------------------------------


 

Foreign Subsidiary owned by such Domestic Subsidiary, 65% of the voting equity
and 100% of the non-voting equity) of the Capital Stock of any Person owned by
such Subsidiary, if certificated, (y) undated stock powers executed in blank
with signature guaranteed, and (z) such opinion of counsel and such approving
certificate of such Subsidiary as the Collateral Agent may reasonably request in
respect of complying with any legend on any such certificate, (C) one or more
Mortgages creating on any owned real property with a Current Value of more than
$5,000,000 of such Subsidiary a perfected, first priority Lien on such real
property, together with one or more Title Insurance Policies covering such real
property, each in form and substance reasonably satisfactory to the Collateral
Agent, together with such other agreements, instruments and documents as the
Collateral Agent may reasonably require whether comparable to the documents
required under Section 7.01(k) or otherwise; and (D) such other agreements,
instruments, approvals, legal opinions or other documents reasonably requested
by the Collateral Agent in order to create, perfect, establish the first
priority of or otherwise protect any Lien purported to be covered by any such
Security Agreement or otherwise to effect the intent that such Subsidiary shall
become bound by all of the terms, covenants and agreements applicable to the
Loan Parties contained in the Loan Documents and that all property and assets of
such Subsidiary shall become Collateral for the Obligations;

 

(ii)           each owner of the Capital Stock of any such Subsidiary to execute
and deliver promptly and in any event within 14 days (or such later date as may
be agreed by the Collateral Agent) after the formation or acquisition of such
Subsidiary a supplement to the Security Agreement, together with
(A) certificates evidencing all (or, in the case of such direct Foreign
Subsidiary of a Loan Party, 65% of the voting equity and 100% of the non-voting
equity) of the Capital Stock of such Subsidiary, (B) undated stock powers or
other appropriate instruments of assignment executed in blank with signature
guaranteed, (C) such opinion of counsel and such approving certificate of such
Subsidiary as the Collateral Agent may reasonably request in respect of
complying with any legend on any such certificate and (D) such other agreements,
instruments, approvals, legal opinions or other documents reasonably requested
by the Collateral Agent; and

 

(iii)          without limiting the generality of Section 7.02(a), no Loan Party
will create, incur, assume or suffer to exist, or permit any of its Subsidiaries
to create, incur, assume or suffer to exist, any consensual Lien upon or with
respect to the Capital Stock of any Foreign Subsidiary to any Person (except for
the pledge of 65% of the voting Capital Stock and 100% of the non-voting Capital
Stock of a direct Foreign Subsidiary to the Collateral Agent, for the benefit of
itself and the Lenders, as contemplated in this Section 7.01(b)).

 

(c)           Compliance with Laws, Etc.  Comply, and cause each of its
Subsidiaries to comply, with (i) its Governing Documents, (ii) all applicable
Laws (including, without limitation, any Laws of the FDA, NRC and any Applicable
State Regulatory Authority and any Environmental Laws), orders, judgments and
awards (including any settlement of any claim that, if breached, could give rise
to any of the foregoing), and (iii) all Contractual Obligations, except in the
case of clauses (ii) and (iii) to the extent any noncompliance could not
reasonably be expected (either individually or in the aggregate) to have a
Material Adverse Effect, such compliance to include, without limitation,
(i) paying before the same become delinquent all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any of its properties, (ii) paying all lawful claims which if unpaid might
become a Lien or charge upon any of its properties, except in each case to the
extent contested in good faith by proper proceedings and in the case of any tax,
assessment, charge, levy or claim that has or may become a Lien against any
Collateral, which stay the imposition of any Lien resulting from the non-payment
thereof and with respect to which adequate reserves have been set aside for the
payment thereof in accordance with GAAP, and (iii) taking all Remedial Actions
required by any Government Authority to prevent the migration of a Release and
material diminution in the value of the collateral.

 

79

--------------------------------------------------------------------------------


 

(d)           Preservation of Existence, Etc.  Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, (i) its existence, rights and
privileges, and (ii) become or remain, and cause each of its Subsidiaries to
become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except in the
case of clause (ii) to the extent that the failure to do so could not reasonably
be expected, either individually or in the aggregate, to have a Material Adverse
Effect.

 

(e)           Keeping of Records and Books of Account.  Keep, and cause each of
its Subsidiaries to keep, adequate records and books of account, with complete
entries made to permit the preparation of financial statements in accordance
with GAAP.

 

(f)            Inspection Rights; Audits and Appraisals; Account Verifications.

 

(i)            Permit, and cause each of its Subsidiaries to permit, the agents
and representatives of the Administrative Agent at any time and from time to
time during normal business hours, at the reasonable expense of the Borrower, to
examine and make copies of and abstracts from its records and books of account,
to visit and inspect its properties, to verify materials, leases, notes,
accounts receivable, deposit accounts and its other assets, to conduct audits,
physical counts, valuations, appraisals, environmental site assessments or
examinations and to discuss its affairs, finances and accounts with any of its
directors, officers, managerial employees, independent accountants or any of its
other representatives.  In furtherance of the foregoing, each Loan Party hereby
authorizes its independent accountants, and the independent accountants of each
of its Subsidiaries, to discuss the affairs, finances and accounts of such
Person (independently or together with representatives of such Person) with the
agents and representatives of the Administrative Agent in accordance with this
Section 7.01(f); provided, that (A) the Borrower or a representative of the
Borrower shall be present for such communications, and (B) if no Event of
Default has occurred and is continuing, (i) only the Administrative Agent on
behalf of the Lenders may exercise the visitation and inspections rights, and
(ii) except as provided below in clause (f)(ii) of this Section 7.01, the
Administrative Agent may visit and inspect only one time during any calendar
year.

 

(ii)           At reasonable times during normal business hours, with reasonable
mutual coordination and upon reasonable prior notice that the Administrative
Agent requests, independently of or in connection with the visits and
inspections provided for in clause (f)(i) of this Section 7.01 above, the
Borrower and its Subsidiaries will grant access to the Administrative Agent
(including employees of Administrative Agent or any consultants and appraisers
retained by the Administrative Agent) to such Person’s books, records,
accounts, Inventory and M&E, and such Person’s management, so that the
Administrative Agent or an appraiser or consultants retained by the
Administrative Agent may conduct Inventory appraisals, M&E appraisals, field
examinations, verifications and evaluations as the Administrative Agent may deem
necessary or appropriate; provided, that Administrative Agent may (x) conduct
(1) one field examination, one Inventory appraisal and one M&E appraisal with
respect to the Collateral in each consecutive 12-month period after the date of
this Agreement, (2) one additional field examination, one additional Inventory
appraisal and one additional M&E appraisal with respect to the Collateral in
each consecutive 12-month period after the date of this Agreement after the
occurrence and during the continuance of a Covenant Trigger Period, and (3) one
additional field examination, one additional Inventory appraisal and one
additional M&E appraisal with respect to the Collateral in each consecutive
12-month period after the date of this Agreement after the occurrence and during
the continuance of an Event of Default, (y) at the expense of the Lenders,
conduct, at Administrative Agent’s option, additional field examinations not
permitted pursuant to clause (x) above, and (z) at any time that a Specified
Event of Default has occurred and is continuing, Administrative Agent may
conduct additional Inventory appraisals, M&E appraisals

 

80

--------------------------------------------------------------------------------


 

and/or field examinations.  All such appraisals, field examinations and other
verifications and evaluations shall (x) be at the sole expense of the Loan
Parties (other than the field examinations specified in clause (y) of the
proviso of the first sentence of this clause (f)(ii)), and the Administrative
Agent shall provide the Borrower with a reasonably detailed accounting of all
such expenses and (y) be conducted by the Administrative Agent or an appraiser
or consultants retained by, and reasonably satisfactory to, the Administrative
Agent.

 

(iii)          After the occurrence and during the continuance of a Specified
Event of Default, the Administrative Agent shall have the right at any time, in
the name of the Administrative Agent, any designee of the Administrative Agent
or (during the continuance of any Event of Default) any Borrower, to verify the
validity, amount or any other matter relating to any Accounts Receivable of the
Loan Parties by mail, telephone or otherwise.  The Loan Parties shall cooperate
fully with the Administrative Agent in an effort to facilitate and promptly
conclude any such verification process.

 

(iv)          The Loan Parties acknowledge that the Administrative Agent, after
exercising its rights under this Section 7.01(f), may prepare and distribute to
the Lenders certain Reports pertaining to the Loan Parties’ assets for internal
use by the Administrative Agent and the Lenders, subject to the provisions of
Section 12.19 hereof.

 

(g)           Maintenance of Properties, Etc.  Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its tangible
properties which are necessary or useful in the proper conduct of its business
in good working order and condition, ordinary wear and tear and casualty
excepted, and comply, and cause each of its Subsidiaries to comply, at all times
with the provisions of all leases to which it is a party as lessee or under
which it occupies property, so as to prevent any loss or forfeiture thereof or
thereunder, except to the extent the failure to so maintain and preserve or so
comply could not reasonably be expected to result in a Material Adverse Effect.

 

(h)           Maintenance of Insurance.  Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, product liability, hazard, rent, worker’s compensation and business
interruption insurance) with respect to its properties (including all real
properties leased or owned by it) and business, in such amounts and covering
such risks as is required by any Governmental Authority having jurisdiction with
respect thereto or as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated.  All policies
covering the Collateral are to be made payable to the Collateral Agent for the
benefit of the Lenders, as its interests may appear, in case of loss, under a
standard non-contributory “lender” or “secured party” clause and are to contain
such other provisions as the Collateral Agent may reasonably require to fully
protect the Lenders’ interest in the Collateral and to any payments to be made
under such policies.  All certificates of insurance are to be delivered to the
Collateral Agent and the policies are to be premium prepaid, with the loss
payable endorsement and, with respect to policies of liability insurance,
additional insured endorsement, in favor of the Collateral Agent and such other
Persons as the Collateral Agent may designate from time to time, and shall
provide for not less than 30 days’ prior written notice to the Collateral Agent
of the exercise of any right of cancellation.  If any Loan Party or any of its
Subsidiaries fails to maintain such insurance, the Collateral Agent may arrange
for such insurance, but at the Borrower’s expense and without any responsibility
on the Collateral Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims. 
Upon the occurrence and during the continuance of an Event of Default, and in
respect of recoveries under a policy of property and casualty insurance in
excess of $2,500,000, the Collateral Agent shall have the sole right, in the
name of the Lenders, any Loan Party and its Subsidiaries, to file claims under
any insurance policies, to receive, receipt and give acquittance for any
payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments,

 

81

--------------------------------------------------------------------------------


 

reassignments or other documents that may be necessary to effect the collection,
compromise or settlement of any claims under any such insurance policies and the
Collateral Agent will use commercially reasonable efforts to promptly notify the
Borrower if the Collateral Agent undertakes any of the foregoing actions. 
Amounts received by the Collateral Agent pursuant to the immediately preceding
sentence shall be applied to reduce the Obligations in such manner as the
Collateral Agent shall elect (with any such application against the principal
amount of the Revolving Loans to cause a corresponding reduction of the Total
Revolving Credit Commitment if elected by Collateral Agent).

 

(i)            Obtaining of Permits, Etc.  Except as could not reasonably be
expected (either individually or in the aggregate) to have a Material Adverse
Effect, obtain, maintain and preserve, and cause each of its Subsidiaries to
obtain, maintain and preserve, and take all necessary action to timely renew,
all permits, licenses, authorizations, approvals, entitlements and
accreditations which are necessary or useful in the proper conduct of its
business (including, without limitation, any permit, license, authorization,
approval, entitlement and accreditation required by the FDA, NRC or Applicable
State Regulatory Authority).

 

(j)            Environmental.  (i)  Keep any property either owned or operated
by it or any of its Subsidiaries free of any Environmental Liens; (ii) except to
the extent such failure to comply could reasonably be expected (either
individually or in the aggregate) to have a Material Adverse Effect, comply, and
cause each of its Subsidiaries and, as to the products manufactured by such
contract manufacturers for any Loan Party to the extent such requirement would
be consistent with industry standards with respect to contract manufacturers,
contract manufacturers, to comply, in all respects with Environmental Laws (such
compliance to include, without limitation, (A) the maintenance of the financial
assurance required by the Nuclear Regulatory Commission and Department of Public
Health of the Commonwealth of Massachusetts with respect to the Facility,
covering the estimated amount needed to decontaminate and decommission the
Facility at the end of the Facility’s use as a nuclear facility, and (B) the
appropriate use, handling, generation, storage, treatment, Release and disposal
of Hazardous Materials at any property owned or leased by it or any of its
Subsidiaries in accordance with applicable Environmental Laws) and provide to
the Collateral Agent any documentation of such compliance which the Collateral
Agent may reasonably request; (iii) provide the Agents written notice within
10 days of the Borrower obtaining knowledge of any Release of a Hazardous
Material in excess of any reportable quantity from or onto property at any time
owned or operated by it or any of its Subsidiaries, or under the control or
direction of it or any of its Subsidiaries, which could reasonably be expected
to have a Material Adverse Effect and take any Remedial Actions required to
abate said Release; (iv) provide the Agents with written notice within 10 days
of the receipt of any of the following:  (A) notice that an Environmental Lien
has been filed against any property of any Loan Party or any of its
Subsidiaries; (B) commencement of any Environmental Action or notice that an
Environmental Action will be filed against any Loan Party or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect; and (C) notice of a violation, citation or other administrative order
which could reasonably be expected to have a Material Adverse Effect; (v) not
incur any Environmental Liabilities and Costs the payment of which could
reasonably be expected to have a Material Adverse Effect; and (vi) defend,
indemnify and hold harmless the Agents and the Lenders and their transferees,
and their respective employees, agents, officers and directors, from and against
any claims, demands, penalties, fines, liabilities, settlements, damages, costs
or expenses (including, without limitation, attorney and consultant fees,
investigation and laboratory fees, court costs and litigation expenses) arising
out of (A) the generation, presence, disposal, Release or threatened Release of
any Hazardous Materials on, under, in, originating or emanating from any
property at any time owned or operated by any Loan Party, any of its
Subsidiaries (or its predecessors in interest or title) or any contract
manufacturer while manufacturing products for the Loan Party or a Subsidiary,
(B) any personal injury (including wrongful death) or property damage (real or
personal) arising out of or related to the presence or Release of such Hazardous
Materials, (C) any request for information, investigation, lawsuit brought or
threatened, settlement reached or order by a Governmental Authority relating to
the presence or Release of such

 

82

--------------------------------------------------------------------------------

 

Hazardous Materials, (D) any violation of any Environmental Law by any Loan
Party or any of its Subsidiaries and/or (E) any Environmental Action filed
against any Agent or any Lender.

 

(k)           Further Assurances.  Take such action and execute, acknowledge and
deliver, and cause each of its Subsidiaries to take such action and execute,
acknowledge and deliver, at its sole cost and expense, such agreements,
instruments or other documents as any Agent may reasonably require from time to
time in order (i) to carry out more effectively the purposes of this Agreement
and the other Loan Documents, (ii) to subject to valid and perfected first
priority Liens (subject to Permitted Liens) any of the Collateral or any other
property of any Loan Party, (iii) to establish and maintain the validity and
effectiveness of any of the Loan Documents and the validity, perfection and
priority of the Liens intended to be created thereby, and (iv) to better assure,
convey, grant, assign, transfer and confirm unto each Agent, each Lender and the
L/C Issuer the rights now or hereafter intended to be granted to it under this
Agreement or any other Loan Document.  In furtherance of the foregoing, to the
maximum extent permitted by applicable law, each Loan Party (i) authorizes each
Agent to execute any such agreements, instruments or other documents in such
Loan Party’s name and to file such agreements, instruments or other documents in
any appropriate filing office, (ii) authorizes each Agent to file any financing
statement required hereunder or under any other Loan Document, and any
continuation statement or amendment with respect thereto, in any appropriate
filing office without the signature of such Loan Party, and (iii) ratifies the
filing of any financing statement, and any continuation statement or amendment
with respect thereto, filed without the signature of such Loan Party prior to
the date hereof.

 

(l)            After-acquired Fee-Owned Real Property.  Upon the acquisition by
any Loan Party after the date hereof of any fee interest in any real property
(wherever located) (each such interest being an “After Acquired Property”) with
a Current Value (as defined below) in excess of $5,000,000 in the case of a fee
interest, immediately so notify the Collateral Agent, setting forth with
specificity a description of the interest acquired, the location of the real
property, any structures or improvements thereon and either an appraisal or such
Loan Party’s good-faith estimate of the current value of such real property (for
purposes of this Section, the “Current Value”).  The Collateral Agent shall
notify such Loan Party whether it intends to require a Mortgage and the other
documents referred to below.  Upon receipt of such notice requesting a Mortgage,
the Person which has acquired such After Acquired Property shall promptly
furnish to the Collateral Agent the following, each in form and substance
reasonably satisfactory to the Collateral Agent:  (i) a Mortgage with respect to
such real property and related assets located at the After Acquired Property,
each duly executed by such Person and in recordable form; (ii) evidence of the
recording of the Mortgage referred to in clause (i) above in such office or
offices as may be necessary or, in the reasonable opinion of the Collateral
Agent, desirable to create and perfect a valid and enforceable first priority
lien on the property purported to be covered thereby or to otherwise protect the
rights of the Agents and the Lenders thereunder, (iii) a Title Insurance Policy,
and (iv) such other documents or instruments (including guarantees and opinions
of counsel) as the Collateral Agent may reasonably require.  The Borrower shall
pay all fees and expenses, including reasonable attorneys’ fees and expenses,
and all title insurance charges and premiums, in connection with each Loan
Party’s obligations under this Section 7.01(k).

 

Section 7.02.         Negative Covenants.

 

So long as any principal of or interest on any Revolving Loan, Reimbursement
Obligation, Letter of Credit Obligation or any other Obligation (whether or not
due, other than Contingent Indemnification Obligations) shall remain unpaid or
any Lender shall have any Revolving Credit Commitment hereunder, each Loan Party
shall not, unless the Required Lenders shall otherwise consent in writing:

 

(a)           Liens, Etc.  Create, incur, assume or suffer to exist, or permit
any of its Subsidiaries to create, incur, assume or suffer to exist, any Lien
upon or with respect to any of its properties, whether now owned or hereafter
acquired, other than Permitted Liens.

 

83

--------------------------------------------------------------------------------


 

(b)           Indebtedness.  Create, incur, assume, guarantee or suffer to
exist, or otherwise become or remain liable with respect to, or permit any of
its Subsidiaries to create, incur, assume, guarantee or suffer to exist or
otherwise become or remain liable with respect to, any Indebtedness other than
Permitted Indebtedness.

 

(c)           Fundamental Changes; Dispositions.  Wind-up, liquidate or
dissolve, or merge, consolidate or amalgamate with any Person, or convey, sell,
lease or sublease, transfer or otherwise dispose of, whether in one transaction
or a series of related transactions, all or any part of its business, property
or assets, whether now owned or hereafter acquired (or agree to do any of the
foregoing), or purchase or otherwise acquire, whether in one transaction or a
series of related transactions, all or substantially all of the assets of any
Person (or any division thereof) (or agree to do any of the foregoing), or
permit any of its Subsidiaries to do any of the foregoing; provided, that

 

(i)            any wholly-owned Subsidiary of any Loan Party (other than the
Borrower) may be merged into such Loan Party or another wholly-owned Subsidiary
of such Loan Party, or may consolidate with another wholly-owned Subsidiary of
such Loan Party, so long as (A) no other provision of this Agreement would be
violated thereby, (B) such Loan Party gives the Agents at least three Business
Days’ prior written notice of such merger or consolidation, (C) no Default or
Event of Default shall have occurred and be continuing either before or after
giving effect to such transaction, (D) the Lenders’ rights in any Collateral,
including, without limitation, the existence, perfection and priority of any
Lien thereon, are not adversely affected by such merger or consolidation,
(E) the Borrower is the surviving Person in the case of any merger or
consolidation involving the Borrower, and a Subsidiary Guarantor is the
surviving Person and remains a Domestic Subsidiary and a wholly-owned Subsidiary
in case of any merger or consolidation involving a Subsidiary Guarantor, and
(F) if the surviving entity is a Domestic Subsidiary, the surviving Subsidiary
is joined as a Loan Party hereunder and is a party to a Guaranty and a Security
Agreement and the Capital Stock of which Subsidiary is pledged to the Collateral
Agent, in each case, which is in full force and effect on the date of and
immediately after giving effect to such merger or consolidation;

 

(ii)           any Loan Party and its Subsidiaries may:

 

(A)          sell Inventory in the ordinary course of business,

 

(B)          dispose of obsolete, worn-out, condemned or surplus equipment or
equipment no longer useful in the ordinary course conduct of the business of the
Parent and its Subsidiaries, in each case in the ordinary course of business;
provided, that in the event that any such dispositions, either individually or
in the aggregate, involve $2,500,000 or more of assets included in the Borrowing
Base in any calendar month, then Borrower shall deliver an updated Borrowing
Base Certificate that reflects the removal of such assets from the Borrowing
Base within five Business Days of the occurrence thereof,

 

(C)          abandon or otherwise dispose of immaterial Intellectual Property in
the ordinary course of business,

 

(D)          enter into leases, sub-leases, licenses or sub-licenses of, or
other grants of rights to use, real or personal property (including Intellectual
Property) in the ordinary course of business,

 

(E)           enter into investments to the extent permitted by Section 7.02(e),

 

84

--------------------------------------------------------------------------------


 

(F)           any Subsidiary of the Parent that is not a Loan Party may dispose
of any or all of its assets to a Loan Party or to a wholly-owned Subsidiary,
and any Loan Party may dispose of any or all of its assets to any other Loan
Party; provided, that (x) the Agents shall have received at least 60 days’ prior
written notice of such disposal, (y) no Default or Event of Default shall have
occurred and be continuing either before or after giving effect to such
transaction, and (z) the Lenders’ rights in any Collateral, including, without
limitation, the existence, perfection and priority of any Lien thereon, are not
adversely affected by such disposition,

 

(G)          dispose of, settle and write off delinquent accounts receivable in
the ordinary course of business for purposes of settlement or collection only
(but not any bulk sale or securitization transaction),

 

(H)          sell or otherwise dispose of a nominal amount of Capital Stock
issued by the Parent or any Subsidiary in order to qualify members of the board
of directors or equivalent governing body of such Person to the extent required
by applicable law (subject to the other provisions of the Loan Documents),

 

(I)            dispose of property which constitutes, or which is subject to, a
Casualty Event; provided, that if any Casualty Event involving $2,500,000 or
more occurs with respect to assets included in the Borrowing Base in any
calendar month, then Borrower shall deliver an updated Borrowing Base
Certificate that reflects the removal of such assets from the Borrowing Base
within five Business Days of the occurrence thereof

 

(J)            sell the real property described on Schedule 7.02(c) that is not
necessary to, used in, or useful in the conduct of the business of Parent and
its Subsidiaries; provided that (i) such disposition is made for Cash and Cash
Equivalents in an amount not less than the fair market value of such property,
(ii) such property either (y) consists of undeveloped raw land that is not
utilized in any way by Parent and its Subsidiaries in the operation of their
business or (z) buildings that are vacant and have not been used by Parent and
its Subsidiaries during the 60 day period preceding the date of such disposition
(provided, however, that, anything to the contrary contained in this Agreement
notwithstanding, no more than four buildings may be disposed of in reliance on
this Section 7.02(c)(ii)(J)), (iii) no Specified Event of Default has occurred
and is continuing before or immediately after giving effect to such disposition;
(iv) the Loan Parties shall have delivered to Collateral Agent evidence
reasonably satisfactory to Collateral Agent that (I) following the release of
the applicable parcel(s) of property, the remaining property, in each case, to
at least the same extent as such property did immediately prior to giving effect
to any such disposition in reliance on this clause (J),  will (1) comply in all
material respects with all applicable laws, including all applicable zoning,
building, and subdivision laws and regulations (provided that legal
non-conformance shall be deemed to be compliance), (2) have reasonably adequate
and usable access to public rights of way, whether via direct access or
insurable easement, for the contemplated uses thereof, (3) have reasonable
access to utilities (including storm water detention facilities), via public
right of way or insurable easement, for the contemplated uses thereof, and
(4) contain or have insurable easement rights to adequate parking facilities
sufficient to service the remaining Real Estate for the contemplated uses
thereof, and (II) each parcel to be released has been properly subdivided from
the remaining real property and constitutes a separate tax lot, (v) the release
of the applicable parcels would not result in a violation of, or any Loan
Party’s non-compliance in any material respect with, any applicable laws,
ordinances, leases, reciprocal access easements, operating agreements, parking
agreements, or similar agreements affecting the remaining real property,
(vi) the applicable Loan Party, Collateral Agent, and the purchaser of the
applicable released parcel shall have executed any and all easements reasonably
necessary for the operation of the released parcels and the remaining real
estate in the manner conducted during the 12 month period immediately preceding
such

 

85

--------------------------------------------------------------------------------


 

disposition, provided that any such easements on the retained real property do
not materially interfere with or impair the use or operation thereof, 
(vii) Borrower shall have provided Agents with not less than sixty (60) days
prior written notice of such proposed disposition, (viii) not less than twenty
(20) days prior to the disposition, Borrower shall have provided the Agents with
a survey of parcels to be released prepared by a surveyor licensed in the state
where the parcel is located,  (ix) Collateral Agent shall have received an
acceptable endorsement to the title insurance policy insuring the property
subject to the Mortgage which modifies the legal description in such policy in
form and substance satisfactory to Administrative Agent (including as to new or
necessary easements) and such other documents as Collateral Agent may reasonably
request in order to maintain the perfection and priority of its Lien on such
remaining parcels, (ix) the proceeds of such disposition are deposited into a
Blocked Account that is subject to a Blocked Account Control Agreement, and
(x) prior to consummation of any such disposition, Parent shall deliver to
Administrative Agent a certification that each of the conditions specified
pursuant to this clause (J) have been satisfied,

 

(K)          sell Intellectual Property in the ordinary course of business so
long as (i) the subject Intellectual Property (x) solely relates to products
that are still in the development phase, (y) does not contribute, and has not at
any time since the Effective Date contributed, to the generation of any Accounts
Receivable included as Eligible Accounts Receivable, and (z) is not incorporated
into, represented by, related to, or necessary to the sale, use, or collection
of, any assets that have been included in the Borrowing Base at any time since
the Effective Date;  (ii) the proceeds of such disposition are deposited into a
Blocked Account that is subject to a Blocked Account Control Agreement; and
(iii) such disposition is made for Cash and Cash Equivalents in an amount not
less than the fair market value of such property, and

 

(L)           sell or otherwise dispose of other property or assets (other than
real property) for Cash and Cash Equivalents in an aggregate amount not less
than the fair market value of such property or assets; provided that (i) in the
event that any such sale or dispositions, either individually or in the
aggregate, involve $2,500,000 or more of assets included in the Borrowing Base
in any calendar month, then Borrower shall deliver an updated Borrowing Base
Certificate that reflects the removal of such assets from the Borrowing Base
within five Business Days of the occurrence thereof,  (ii) sales or dispositions
of Intellectual Property made in reliance on this clause (L) shall not be
permitted if such Intellectual Property, together with all other Intellectual
Property sold or disposed of in reliance on this clause (L), contributed to, was
necessary to, or otherwise related to the generation of 5% or more of the
revenue of the Loan Parties and their Subsidiaries for the most recently ended
trailing twelve month period for which financial statements are available, and
(iii) the net cash proceeds of all sales and dispositions made in reliance on
this clause (L) shall not exceed $15,000,000 in the aggregate.

 

(d)           Change in Nature of Business.  Engage, or cause any of its
Subsidiaries to engage, directly or indirectly in any business, other than those
businesses in which the Borrower and its Subsidiaries are engaged on the
Effective Date (consisting of the development, manufacture, distribution,
marketing and sale of the Products and the preparation and distribution of
diagnostic and therapeutic agents) or which are similar or reasonably related
thereto.

 

(e)           Revolving Loans, Advances, Investments, Etc.  Make or commit or
agree to make any loan, advance guarantee of obligations, other extension of
credit or capital contributions to, or hold or invest in or commit or agree to
hold or invest in, or purchase or otherwise acquire or commit or agree to
purchase or otherwise acquire any shares of the Capital Stock, bonds, notes,
debentures or other securities of, or make or commit or agree to make any other
investment in, any other Person, or purchase or own any futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities

 

86

--------------------------------------------------------------------------------


 

at a future date in the nature of a futures contract, or permit any of its
Subsidiaries to do any of the foregoing, except for:

 

(i)            investments existing on the date hereof, as set forth on
Schedule 7.02(e) hereto, but not any increase in the amount thereof as set forth
in this paragraph or in such Schedule;

 

(ii)           loans, advances and investments (x) by any Loan Party in any
other Loan Party (other than the Parent), (y) by any Subsidiary that is not a
Loan Party in any Loan Party (other than the Parent) or any other Subsidiary
that is also not a Loan Party, and (z) in each case so long as (1) no Event of
Default exists, (2) the Loan Parties are in compliance with the covenant set
forth in Section 7.03 (whether or not then in effect) recomputed as at the last
day of the most recently ended Fiscal Quarter of the Parent for which financial
statements are available, (3) Excess Availability is not less than 15% of the
Total Revolving Credit Commitment after giving effect thereto and (4) average
Excess Availability for the 30 consecutive day period ending on the date of such
transaction and calculated after giving effect thereto, is not less than 15% of
the Total Revolving Credit Commitment, by any Loan Party in any Subsidiary that
is not a Loan Party in an aggregate amount not to exceed (when combined with
Contingent Obligations of the Borrower and such Subsidiary Guarantors in respect
of any Subsidiary that is not a Loan Party) at any one time outstanding
$25,000,000;

 

(iii)          Liquid Investments;

 

(iv)          Permitted Acquisitions;

 

(v)           investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and investments received in satisfaction or
partial satisfaction thereof from financially troubled Account Debtors to the
extent reasonably necessary in order to prevent or limit loss, and investments
in the form of deposits, prepayments and other credits to suppliers made in the
ordinary course of business;

 

(vi)          investments consisting of deposit accounts and the acceptance and
endorsements of checks or other negotiable instruments for deposit or
collection, in each case in the ordinary course of business;

 

(vii)         Hedging Agreements permitted by Section 7.02(a) and the other
provisions of this Agreement;

 

(viii)        loans and advances to directors, employees and officers of the
Parent and its Subsidiaries for travel, entertainment, relocation or similar
business purposes, in each case in the ordinary course of business, in an
aggregate amount not to exceed $5,000,000 at any time outstanding;

 

(ix)          loans and advances to the Parent in lieu of, and not in excess of
the amount of (after giving effect to any other loans, advances or dividends in
respect thereof), dividends to the extent permitted to be made to the Parent in
accordance with Section 7.02(h);

 

(x)           investments consisting of noncash loans to directors, officers or
employees of the Parent or a Subsidiary that are used solely by such employees
to simultaneously purchase Capital Stock of the Parent; provided, that any such
loan shall be evidenced by a promissory note and shall be pledged to the
Collateral Agent in accordance with the Security Agreement;

 

87

--------------------------------------------------------------------------------


 

(xi)          investments by the Borrower or any of its Subsidiaries in a joint
venture, partnership or other similar arrangement, whether in corporate,
partnership or other legal form, other than a Subsidiary of the Parent (a “Joint
Venture”), in each case to the extent (A) the Loan Parties collectively do not
loan, advance or invest more than $20,000,000 at any time outstanding for all
such Joint Ventures combined, (B) after giving effect to such Joint Venture on a
Pro Forma Basis, (I) Excess Availability is not less than 15% of the Total
Revolving Credit Commitment, (II) average Excess Availability for the
30consecutive day period ending on the date of such investment and calculated
after giving effect thereto, is not less than 15% of the Total Revolving Credit
Commitment, and (III) the Loan Parties shall be in compliance with the covenant
set forth in Section 7.03 (whether or not then in effect) recomputed as at the
last day of the most recently ended Fiscal Quarter of the Parent for which
financial statements are available (assuming, for purposes of Section 7.03, that
such transaction, and all Permitted Acquisitions consummated since the first day
of the relevant period for the testing of the financial covenant set forth in
Section 7.03 ending on or prior to the date of such transaction, had occurred on
the first day of such relevant fiscal period), (C) such Joint Venture will be
engaged in the same or a related business as the Loan Parties and as described
in Section 7.02(d) and (D) the Loan Parties holding the equity of any such Joint
Venture shall execute and deliver the agreements, instruments and other
documents required by Section 7.01(b); and

 

(xii)         investments consisting of purchases of the Borrower of the Senior
Notes in the open market (or otherwise), in each case, (x) at any time with the
Eligible Equity Proceeds of a Qualifying IPO or (y) so long as (1) no Event of
Default exists at the time thereof, (2) Excess Availability is not less than
$25,000,000 after giving effect thereto and (3) such Senior Notes, upon such
purchase by the Borrower, are cancelled.

 

In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, the amount of any investment or acquisition
outstanding at any time shall be the aggregate cash investment less all cash
returns, cash dividends and cash distributions (or the fair market value of any
non-cash returns, dividends and distributions) received by such Person in
respect of the capital thereof, and any loan or advance outstanding shall be
calculated without regard to any write downs or write-offs.

 

(f)            [Reserved].

 

(g)           [Reserved].

 

(h)           Restricted Payments.  (i) Declare or pay any dividend or other
distribution, direct or indirect, on account of any Capital Stock of any Loan
Party or any of its Subsidiaries, now or hereafter outstanding, (ii) make any
repurchase, redemption, retirement, defeasance, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Capital
Stock of any Loan Party or any direct or indirect parent of any Loan Party, now
or hereafter outstanding, (iii) make any payment to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights for the purchase
or acquisition of shares of any class of Capital Stock of any Loan Party, now or
hereafter outstanding, (iv) return any Capital Stock to any shareholders or
other equity holders of any Loan Party or any of its Subsidiaries, or make any
other distribution of property, assets, shares of Capital Stock, warrants,
rights, options, obligations or securities thereto as such or (v) pay any
management fees or any other fees or expenses (including the reimbursement
thereof by any Loan Party or any of its Subsidiaries) pursuant to any
management, consulting or other services agreement to any of the shareholders or
other equityholders of any Loan Party or any of its Subsidiaries or other
Affiliates, or to any other Subsidiaries or Affiliates of any Loan Party (each,
a “Restricted Payment”); provided, that:

 

(A)          the Borrower may pay dividends to the Parent and the Parent may pay
dividends to any direct or indirect parent thereof that is a holding company
solely in respect of the

 

88

--------------------------------------------------------------------------------


 

Loan Parties to the extent actually used by the Parent or such direct or
indirect parent (1)  to pay customary franchise taxes and other fees that are
required to maintain the legal existence of such Person in the ordinary course
of its business as a holding company, (2) to pay reasonable out-of-pocket legal,
accounting and filing costs and other reasonable expenses that would otherwise
constitute an operating expense of the Borrower and in the nature of customary
overhead in the ordinary course of business of such Person and to enable such
Person to pay reasonable and customary fees and expenses (including, without
limitation, salary, bonus, contributions to pension and 401(k) plans, deferred
compensation and other benefits) owing to directors, officers and employees of
such Person, to the extent such amounts are attributable to the ownership or
operation of the Borrower and its Subsidiaries; provided, that the aggregate
amount of all payments pursuant to this clause (2) shall not exceed $10,000,000
in any Fiscal Year, (3) to enable the Parent, the Ultimate Parent or any direct
or indirect parent thereof that is a holding company solely in respect of the
Loan Parties to make payments to directors, officers or employees of such Person
with respect to actual, out-of-pocket indemnities (including without limitation,
attorneys’ fees, other expenses, reimbursements and other out-of-pocket
disbursements), provided, that at the election of the Collateral Agent, which
the Collateral Agent may and, upon the direction of the Required Lenders, shall
make by notice to the Borrower, no such payment shall be made if a Default under
Section 9.01(a), (f) or (g) shall have occurred and be continuing or would
result from the making of any such payment, and (4) any amounts required for the
Parent, the Ultimate Parent, or any direct or indirect parent thereof that is a
holding company solely in respect of the Loan Parties to pay reasonable fees and
expenses, other than to Affiliates of the Borrower, related to any equity or
debt offering of such Person where such transaction would not be prohibited by
the terms hereof (whether or not such transaction is successful),

 

(B)          the Borrower may pay dividends to the Parent and the Parent may pay
dividends to any direct or indirect parent thereof to the extent not previously
distributed under this Section 7.02(h), in amounts necessary to make Permitted
Tax Distributions,

 

(C)          any Subsidiary of the Borrower may pay dividends to the Borrower
(but not to the Parent),

 

(D)          the Parent may pay dividends in the form of common Capital Stock,

 

(E)           the Borrower or any Subsidiary of the Borrower may, or may pay
dividends to the Parent so that the Parent may, repurchase or redeem Qualified
Capital Stock of the Parent, the Ultimate Parent or any direct or indirect
parent thereof that is a holding company solely in respect of the Loan Parties
owned by employees of the Parent, the Borrower or any of its Subsidiaries in
connection with the exercise of stock options, stock appreciation rights or
similar equity incentives or equity based incentives pursuant to management
incentive plans or in connection with the death, disability, severance or
termination of such employees; provided, that (i) the aggregate amount of such
payments shall not exceed $5,000,000 in any Fiscal Year (provided; that 100% of
such amount, if not paid in any Fiscal Year for which it is permitted, may be
added to the amount of such payments permitted for any succeeding Fiscal
Year) and (ii) to the extent that the consideration for its Capital Stock is not
in the form of a promissory note, no such payment shall be made if an Event of
Default shall have occurred and be continuing or would arise as a result of such
payment,

 

(F)           non-cash repurchases of Capital Stock in the Parent or any direct
or indirect parent thereof deemed to occur upon exercise of stock options or
warrants if such Capital Stock represent a portion of the exercise price of such
options or warrants,

 

89

--------------------------------------------------------------------------------


 

(G)          to the extent constituting restricted payments under this
Section 7.02(h), any Loan Party may enter into and consummate transactions and
pay any amounts expressly permitted under Section 7.02(c)(i) and
Section 7.02(j),

 

(H)          the Loan Parties and their Subsidiaries may pay management,
consulting, monitoring and advisory fees to the Sponsor pursuant to the
Management Services Agreement in the amounts and at the times specified in the
Management Services Agreement (as in effect on the Effective Date) and actual,
out-of-pocket indemnities, reimbursements and reasonable expenses related
thereto in accordance with the Management Services Agreement (as in effect on
the Effect Date); provided, that at the election of the Collateral Agent, which
the Collateral Agent may and, upon the direction of the Required Lenders, shall
make by notice to the Borrower, no payment referred to in this clause (H) shall
be made if (y) any Default or Event of Default under Section 9.01(a),
Section 9.01(c) (as a result of the failure to comply with any provision of
Section 7.02 or Section 7.03), Section 9.01(f) or Section 9.01(g) shall have
occurred and be continuing or would result from the making of any such payment
or (z) any Event of Default with respect to Section 9.01(c) (solely with respect
to a breach of (I) Section 7.01(a)(i), (ii), (iii), or (iv), solely to the
extent that (1) a Covenant Trigger Period has occurred and is continuing and
(2) such items are not delivered within 45 days after the due date or (II) a
breach of Section 7.01(a)(x); it being agreed that for purposes of this clause
(z), the requirement to deliver financial statements and an audit report
required by Section 7.01(a)(ii) may be satisfied by delivery of unaudited
financials for the corresponding period) shall have occurred and be continuing,

 

(I)            the Borrower and the Parent may make Restricted Payments using
the proceeds of Permitted Additional Debt, so long as (x) no Event of Default
exists at the time any such Restricted Payment is made and (y) immediately after
giving effect to each such Restricted Payment on a pro forma basis, (1) Excess
Availability is not less than 15% of the Total Revolving Credit Commitment at
such time, (2) average Excess Availability for the 30 consecutive day period
ending on the date of such Restricted Payment and calculated after giving effect
thereto is not less than 15% of the Total Revolving Credit Commitment at such
time and (3) the Consolidated Adjusted Total Leverage Ratio for the Parent and
its Subsidiaries for the most recently ended four full Fiscal Quarters for which
financial statements have been delivered to the Administrative Agent hereunder
is not greater than 3.50:1.00, and

 

(J)            the Borrower and the Parent may make additional Restricted
Payments, in each case so long as (x) no Event of Default exists at the time
thereof, (y) Excess Availability is not less than $25,000,000 after giving
effect thereto and (z) after giving effect thereto and any Indebtedness incurred
in connection therewith on a pro forma basis, the Consolidated Adjusted Total
Leverage Ratio for the Parent and its Subsidiaries for the most recently ended
four full Fiscal Quarters for which financial statements have been delivered to
the Administrative Agent hereunder is not greater than 2.00:1.00.

 

(i)            Federal Reserve Regulations.  Permit any Revolving Loan or the
proceeds of any Revolving Loan under this Agreement to be used for any purpose
that would cause such Revolving Loan to be a margin loan under the provisions of
Regulation T, U or X of the Board.

 

(j)            Transactions with Affiliates.  Enter into, renew, extend or be a
party to, or permit any of its Subsidiaries to enter into, renew, extend or be a
party to, any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except:

 

90

--------------------------------------------------------------------------------


 

(i)            in the ordinary course of business, for fair consideration and on
terms no less favorable to it or its Subsidiaries than would be obtainable in a
comparable arm’s length transaction with a Person that is not an Affiliate
thereof;

 

(ii)           transactions among the Borrower and its Subsidiaries (to the
extent not otherwise restricted herein),

 

(iii)          transactions expressly permitted by Section 7.02(e)(ii),
7.02(e)(viii) and 7.02(h),

 

(iv)          sales of Qualified Capital Stock of the Parent to Affiliates of
the Parent not otherwise prohibited by the Loan Documents and the granting of
registration and other customary rights in connection therewith, and

 

(v)           transactions in the ordinary course of business with Joint
Ventures in which the Borrower or any of its Subsidiaries holds or acquires an
ownership interest (whether by way of Capital Stock or otherwise) so long as the
terms of any such transactions are arms’-length and no less favorable to the
Borrower or such Subsidiary than they are to other Joint Venture partners.

 

(k)           Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries.  Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (i) to pay dividends or to
make any other distribution on any shares of Capital Stock of such Subsidiary
owned by any Loan Party or any of its Subsidiaries, (ii) to pay or prepay or to
subordinate any Indebtedness owed to any Loan Party or any of its Subsidiaries,
(iii) to make loans or advances to any Loan Party or any of its Subsidiaries or
(iv) to transfer any of its property or assets to any Loan Party or any of its
Subsidiaries, or permit any of its Subsidiaries to do any of the foregoing;
provided, that nothing in any of clauses (i) through (iv) of this
Section 7.02(k) shall prohibit or restrict compliance with:

 

(A)          this Agreement, the other Loan Documents and the Senior Note
Documents;

 

(B)          any agreements in effect on the date of this Agreement and
described on Schedule 7.02(k);

 

(C)          any applicable law, rule or regulation (including, without
limitation, applicable currency control laws and applicable state corporate
statutes restricting the payment of dividends in certain circumstances);

 

(D)          in the case of clause (iv) any agreement setting forth customary
restrictions on the subletting, assignment or transfer of any property or asset
that is a lease, license, conveyance or contract of similar property or assets;

 

(E)           in the case of clause (iv) any agreement, instrument or other
document evidencing a Permitted Lien from restricting on customary terms the
transfer of any property or assets subject thereto, or

 

(F)           any agreement, instrument or other document evidencing Permitted
Indebtedness, so long as such agreement, instrument or other document does not
contain encumbrances and restrictions that are more restrictive taken as a whole
to the Parent and its Subsidiaries than any such similar encumbrances and
restrictions contained in this Agreement or the Senior Note Documents.

 

91

--------------------------------------------------------------------------------


 

(l)            Modifications of Indebtedness, Organizational Documents and
Certain Other Agreements; Etc.  (i)  Amend, modify or otherwise change (or
permit the amendment, modification or other change in any manner of) any of the
provisions of any of its or its Subsidiaries’ Subordinated Indebtedness or of
any instrument or agreement (including, without limitation, any purchase
agreement, indenture or loan agreement) relating to any such Subordinated
Indebtedness if such amendment, modification or change would shorten the final
maturity or average life to maturity of, or require any payment to be made
earlier than the date originally scheduled on, such Subordinated Indebtedness,
would increase the interest rate applicable to such Subordinated Indebtedness,
would change any subordination provision of such Subordinated Indebtedness, or
would otherwise be adverse to any Agent, any Lender, the L/C Issuer or the
issuer of such Subordinated Indebtedness in any respect; (ii)  make any
voluntary or optional payment, prepayment, redemption, defeasance, sinking fund
payment or other acquisition for value of any of its or its Subsidiaries’
Subordinated Indebtedness (including, without limitation, by way of depositing
money or securities with the trustee therefor before the date required for the
purpose of paying any portion of such Subordinated Indebtedness when due), or
refund, refinance, replace or exchange any other Indebtedness for any such
Subordinated Indebtedness (except to the extent such Indebtedness is otherwise
expressly permitted by the definition of “Permitted Indebtedness”), or make any
payment, prepayment, redemption, defeasance, sinking fund payment or repurchase
of any outstanding Subordinated Indebtedness as a result of any asset sale,
change of control, issuance and sale of debt or equity securities or similar
event, or give any notice with respect to any of the foregoing; (iii) amend,
modify or otherwise change (or permit the amendment, modification or other
change in any manner of) any of the provisions of any of its or its Subject
Indebtedness or of any instrument or agreement (including, without limitation,
any purchase agreement, indenture or loan agreement) relating to any such
Subject Indebtedness if such amendment, modification or change would shorten the
final maturity or average life to maturity of, or require any payment to be made
earlier than the date originally scheduled on, such Subject Indebtedness;
(iv) refund, refinance, replace or exchange any other Indebtedness for any
Subject Indebtedness (except to the extent such Indebtedness is otherwise
expressly permitted by the definition of “Permitted Indebtedness”); (v) make any
voluntary or optional payment, prepayment, redemption, defeasance, sinking fund
payment or other acquisition for value of any of its or its Subsidiaries’
Subject Indebtedness (including, without limitation, by way of depositing money
or securities with the trustee therefor before the date required for the purpose
of paying any portion of such Subordinated Indebtedness when due), except where
(x) no Event of Default exists at the time thereof and (y) Excess Availability
is not less than $25,000,000 after giving effect thereto; or (vi) amend, modify
or otherwise change any of its Governing Documents, including, without
limitation, by the filing or modification of any certificate of designation, or
any agreement or arrangement entered into by it, with respect to any of its
Capital Stock (including any shareholders’ agreement), or enter into any new
agreement with respect to any of its Capital Stock, except any such amendment,
modification or change or any such new agreement or arrangement pursuant to this
clause (vi) that, either individually or in the aggregate, could not adversely
affect any Agent, any Lender or the L/C Issuer in any material respect.

 

(m)          [Reserved].

 

(n)           No Further Negative Pledge.  Enter into, incur or permit to exist,
or permit any Subsidiary to enter into, incur or permit to exist, directly or
indirectly, any agreement, instrument, deed, lease or other arrangement that
prohibits, restricts or imposes any condition upon the ability of the Parent,
the Borrower or any Subsidiary of the Borrower to create, incur or permit to
exist any Lien upon any of its property or revenues, whether now owned or
hereafter acquired, or that requires the grant of any security for an obligation
if security is granted for another obligation, except the following: (i) this
Agreement and the other Loan Documents, (ii) restrictions or conditions imposed
by the Senior Note Documents, (iii) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by Section 7.02(a) of this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (iv) any customary restrictions and
conditions contained in agreements relating to the sale or other disposition of
assets or of a Subsidiary pending such sale or other

 

92

--------------------------------------------------------------------------------

 

disposition; provided, that such restrictions and conditions apply only to the
assets or Subsidiary to be sold or disposed of and such sale or disposition is
permitted hereunder, (v) customary provisions in leases restricting the
assignment or sublet thereof and (vi) restrictions or conditions imposed by any
agreement relating to Permitted Indebtedness if such restrictions or conditions
are not more restrictive taken as a whole to the Parent and its Subsidiaries
than the restrictions and conditions contained in this Agreement or the Senior
Note Documents.

 

(o)                                 Management Agreement.  Agree to any
amendment, modification or other change to the Management Services Agreement
that either (i) increases or otherwise changes the payment obligations of any
Loan Party or any of their Subsidiaries, or (ii) either individually or in the
aggregate, could reasonably be expected to adversely affect any Agent or Lender
in any respect.

 

(p)                                 Parent.  Allow the Parent to (i) Incur,
directly or indirectly, any Indebtedness or any other obligation or liability
whatsoever other than the Indebtedness and obligations under this Agreement, the
other Loan Documents and the Senior Note Documents, (ii) create, incur or suffer
to exist any consensual Lien upon any property or assets now owned or hereafter
acquired, leased or licensed by it other than the Liens created under the Loan
Documents to which it is a party, (iii) engage in any business or activity or
own any assets, other than in the case of clauses (i) and (iii) above,
(A) holding 100% of the Capital Stock of the Borrower, (B) performing its
obligations and activities incidental thereto under the Loan Documents and the
Senior Note Documents, (C) making restricted payments and investments to the
extent expressly permitted by this Agreement, (D) maintaining its corporate
existence and activities incidental thereto, and (E) incurring Indebtedness
under clauses (q), (t) and (v) of the definition of Permitted Indebtedness;
(iv) consolidate with or merge with or into, or convey, transfer, lease or
license all or any substantial portion of its assets to, any Person, (v) sell or
otherwise dispose of any Capital Stock of the Borrower; or (vi) create or
acquire any Subsidiary or make or own any investment in any Person other than
the Borrower.

 

(q)                                 Fiscal Year.  Change the ending date of the
Fiscal Year of the Parent and its Subsidiaries without the prior written consent
of the Agents (such consent not to be unreasonably withheld but with appropriate
related changes to the Agreement).

 

(r)                                    Sale and Lease Back Transaction.  Create,
incur or suffer to exist, or permit any of its Subsidiaries to create, incur or
suffer to exist, any obligations as lessee for the payment of rent for any real
or personal property in connection with any sale and leaseback transaction.

 

Section 7.03.                          Financial Covenant.

 

So long as any principal of or interest on any Revolving Loan, Reimbursement
Obligation, Letter of Credit Obligation or any other Obligation (whether or not
due) shall remain unpaid or any Lender shall have any Revolving Credit
Commitment hereunder, upon the commencement and during the continuance of a
Covenant Trigger Period, each Loan Party shall not permit the Consolidated Fixed
Charge Coverage Ratio of the Parent and its Subsidiaries to be less than
1:00:1:00.  For the purposes of this Section 7.03, the Consolidated Fixed Charge
Coverage Ratio shall be tested on a trailing four-Fiscal Quarter period basis on
the last day of each Fiscal Quarter for which financial statements have been or
are required to be delivered immediately prior to the commencement of a Covenant
Trigger Period or occurring at any time during a Covenant Trigger Period.

 

ARTICLE VIII

 

[Reserved]

 

93

--------------------------------------------------------------------------------


 

ARTICLE IX

 

EVENTS OF DEFAULT

 

Section 9.01.                          Events of Default.

 

If any of the following Events of Default shall occur and be continuing:

 

(a)                                 the Borrower shall (i) fail to pay any
principal of any Revolving Loan, any Reimbursement Obligation when due (whether
by scheduled maturity, required prepayment, acceleration, demand or
otherwise) or (ii) fail to pay any interest on any Revolving Loan, any
Reimbursement Obligation, or any fee, indemnity or other amount payable under
this Agreement or any other Loan Document when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) and in the
case of clause (ii), such failure shall continue for more than three Business
Days;

 

(b)                                 or any representation or warranty made or
deemed made by or on behalf of any Loan Party or by any officer of the foregoing
under or in connection with any Loan Document or under or in connection with any
certificate, financial statement, report or statement of fact delivered to any
Agent, any Lender or the L/C Issuer pursuant to any Loan Document shall have
been incorrect in any material respect when made or deemed made;

 

(c)                                  any Loan Party shall fail to perform or
comply with:

 

(i)                                     any covenant or agreement contained in
Section 2.15, any covenant or agreement contained in clause (vii) or clause
(x) of paragraph (a) of Section 7.01, or any covenant or agreement contained in
Section 7.02 or Section 7.03;

 

(ii)                                  any covenant or agreement contained in
paragraph (h) (with respect to policies of property insurance) of Section 7.01
and such failure shall remain unremedied for a period of five Business Days
after the earlier of the date a senior officer of any Loan Party becomes aware
of such failure and the date written notice of such default shall have been
given by any Agent to such Loan Party; or

 

(iii)                               any covenant or agreement contained in
clauses (i) though (v) of paragraph (a), or paragraph (c) or (d)(i) (with
respect to the Parent or the Borrower), of Section 7.01, and such failure shall
remain unremedied for a period of ten Business Days after the earlier of the
date a senior officer of any Loan Party becomes aware of such failure and the
date written notice of such default shall have been given by any Agent to such
Loan Party;

 

(d)                                 any Loan Party shall fail to perform or
comply with any other term, covenant or agreement contained in any Loan Document
to be performed or observed by it and, except as set forth in subsections (a),
(b) and (c) of this Section 9.01, such failure, if capable of being remedied,
shall remain unremedied for 30 days after the date written notice of such
default shall have been given by any Agent to such Loan Party;

 

(e)                                  the Parent or any of its Subsidiaries shall
fail to pay any principal of or interest or premium on any of its Indebtedness
(excluding Indebtedness evidenced by this Agreement), to the extent that the
aggregate principal amount of all such Indebtedness exceeds $10,000,000, when
due (whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and such failure shall continue after the applicable grace period, if
any, specified in the agreement or instrument relating to such Indebtedness, or
any other default under any agreement or instrument relating to any such
Indebtedness, or any other event, shall occur and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such default or event is to accelerate, or to permit the

 

94

--------------------------------------------------------------------------------


 

acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), redeemed, purchased or defeased
or an offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case, prior to the stated maturity thereof;

 

(f)                                   the Parent or any of its Subsidiaries
(i) shall institute any proceeding or voluntary case seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency, reorganization or
relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for any
such Person or for any substantial part of its property, (ii) shall be generally
not paying its debts as such debts become due or shall admit in writing its
inability to pay its debts generally, (iii) shall make a general assignment for
the benefit of creditors, or (iv) shall take any action to authorize or effect
any of the actions set forth above in this subsection (f);

 

(g)                                  any proceeding shall be instituted against
the Parent or any of its Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking dissolution, liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief of debtors, or seeking the entry of
an order for relief or the appointment of a receiver, trustee, custodian or
other similar official for any such Person or for any substantial part of its
property, and either such proceeding shall remain undismissed or unstayed for a
period of 60 days or any of the actions sought in such proceeding (including,
without limitation, the entry of an order for relief against any such Person or
the appointment of a receiver, trustee, custodian or other similar official for
it or for any substantial part of its property) shall occur;

 

(h)                                 any provision of any Loan Document shall at
any time for any reason (other than pursuant to the express terms thereof) cease
to be valid and binding on or enforceable against any Loan Party intended to be
a party thereto, or the validity or enforceability thereof shall be contested by
any party thereto, or a proceeding shall be commenced by any Loan Party or any
Governmental Authority having jurisdiction over any of them, seeking to
establish the invalidity or unenforceability thereof, or any Loan Party shall
deny in writing that it has any liability or obligation purported to be created
under any Loan Document;

 

(i)                                     any Security Agreement, any Mortgage or
any other security document, after delivery thereof pursuant hereto, shall for
any reason fail or cease to create a valid and perfected and, except to the
extent permitted by the terms hereof or thereof, first priority Lien in favor of
the Collateral Agent for the benefit of the Lenders on any Collateral purported
to be covered thereby, except to the extent that any such loss of perfection or
priority results solely from the failure of the Collateral Agent to maintain
possession of certificates actually delivered to it representing Capital Stock
pledged to it or to file Uniform Commercial Code continuation statements;

 

(j)                                    one or more judgments, orders or awards
(or any settlement of any claim that, if breached, could result in a judgment,
order or award) for the payment of money exceeding $10,000,000 in the aggregate
shall be rendered against any Loan Party and remain unsatisfied and either
(i) enforcement proceedings shall have been commenced by any creditor upon any
such judgment, order, award or settlement, (ii) there shall be a period of 45
consecutive days after entry thereof during which a stay of enforcement of any
such judgment, order, award or settlement, by reason of a pending appeal or
otherwise, shall not be in effect, or (iii) at any time during which a stay of
enforcement of any such judgment, order, award or settlement, by reason of a
pending appeal or otherwise, is in effect, such judgment, order, award or
settlement is not bonded in the full amount of such judgment, order, award or
settlement; provided, that any such judgment, order, award or settlement shall
not give rise to an Event of Default under this subsection (j) if and for so
long as (A) the amount of such judgment, order, award or settlement is covered
by a valid and binding policy of insurance between the defendant and the insurer

 

95

--------------------------------------------------------------------------------


 

covering full payment thereof and (B) such insurer has been notified, and has
not disputed the claim made for payment, of the amount of such judgment, order,
award or settlement;

 

(k)                                 [reserved];

 

(l)                                     any Loan Party or any of its ERISA
Affiliates shall have made a complete or partial withdrawal from a Multiemployer
Plan, and, as a result of such complete or partial withdrawal, any Loan Party or
any of its ERISA Affiliates incurs a withdrawal liability in an annual amount
exceeding $10,000,000; or a Multiemployer Plan enters reorganization status
under Section 4241 of ERISA, and, as a result thereof any Loan Party’s or any of
its ERISA Affiliates’ annual contribution requirements with respect to such
Multiemployer Plan increases in an annual amount exceeding $10,000,000;

 

(m)                             any Termination Event with respect to any
Employee Plan shall have occurred, and, 30 days after notice thereof shall have
been given to any Loan Party by any Agent, (i) such Termination Event (if
correctable) shall not have been corrected, and (ii) as a result of such
Termination Event any Loan Party or any of its ERISA Affiliates incurs liability
in excess of $10,000,000; or

 

(n)                                 a Change of Control shall have occurred;

 

then, and in any such event, the Administrative Agent may, and shall at the
request of the Required Lenders, by written notice to the Borrower,
(i) terminate or reduce all Revolving Credit Commitments, whereupon all
Revolving Credit Commitments shall immediately be so terminated or reduced,
(ii) declare all or any portion of the Revolving Loans and Reimbursement
Obligations then outstanding to be due and payable, whereupon all or such
portion of the aggregate principal of all Revolving Loans and Reimbursement
Obligations, all accrued and unpaid interest thereon, all fees and all other
amounts payable under this Agreement and the other Loan Documents shall become
due and payable immediately, without presentment, demand, protest or further
notice of any kind, all of which, to the extent permitted by applicable law, are
hereby expressly waived by each Loan Party and (iii) exercise any and all of its
other rights and remedies under applicable law or in equity, hereunder and under
the other Loan Documents; provided, that upon the occurrence of any Event of
Default described in subsection (f) or (g) of this Section 9.01 with respect to
any Loan Party, without any notice to any Loan Party or any other Person or any
act by any Agent or any Lender, all Revolving Credit Commitments shall
automatically terminate and all Revolving Loans and Reimbursement Obligations
then outstanding, together with all accrued and unpaid interest thereon, all
fees and all other amounts due under this Agreement and the other Loan Documents
shall become due and payable automatically and immediately, without presentment,
demand, protest or notice of any kind, all of which are expressly waived by each
Loan Party.  Subject to Section 4.04(b), the Administrative Agent may, after the
occurrence and during the continuation of any Event of Default, require the
Borrower to deposit with the Administrative Agent with respect to each Letter of
Credit then outstanding cash in an amount equal to 105% of the greatest amount
for which such Letter of Credit may be drawn.  Such deposits shall be held by
the Administrative Agent in the Letter of Credit Collateral Account as security
for, and to provide for the payment of, the Letter of Credit Obligations.

 

ARTICLE X

 

THE AGENTS

 

Section 10.01.                   Appointment and Authorization of Administrative
Agent and Collateral Agent.

 

Each Lender and the L/C Issuer hereby appoints Wells Fargo as the Administrative
Agent and as the Collateral Agent under the Loan Documents and hereby authorizes
each Agent to take such action as such Agent on its behalf and to exercise such
powers under the Loan Documents as are delegated to such

 

96

--------------------------------------------------------------------------------


 

Agent by the terms thereof, together with such powers as are reasonably
incidental thereto.  The Lenders and L/C Issuer expressly agree that no Agent is
acting as a fiduciary of the Lenders or the L/C Issuer in respect of the Loan
Documents, the Borrower or otherwise, and nothing herein or in any of the other
Loan Documents shall result in any duties or obligations on any Agent or any of
the Lenders or L/C Issuer except as expressly set forth herein.  Each Lender
hereby further authorizes Collateral Agent to act as the secured party under
each of the Loan Documents that create a Lien on any item of Collateral.

 

Section 10.02.                   Agents and Affiliates.

 

Each Agent shall have the same rights and powers under this Agreement and the
other Loan Documents as any other Lender and may exercise or refrain from
exercising such rights and power as though it were not an Agent, and each Agent
and its affiliates may accept deposits from, lend money to, and generally engage
in any kind of business with the Borrower or any Affiliate of the Borrower as if
it were not an Agent under the Loan Documents.  The term “Lender” as used herein
and in all other Loan Documents, unless the context otherwise clearly requires,
includes each Agent in its individual capacity as a Lender (if applicable).

 

Section 10.03.                   Action by Agents.

 

If the Administrative Agent receives from the Borrower a written notice of an
Event of Default pursuant to and in compliance with the notice provisions
hereof, the Administrative Agent shall promptly give each of the Lenders and
L/C Issuer written notice thereof.  The obligations of the Agents under the Loan
Documents are only those expressly set forth therein.  Without limiting the
generality of the foregoing, no Agent shall be required to take any action
hereunder with respect to any Default or Event of Default, except as otherwise
expressly provided for herein.  Upon the occurrence of an Event of Default, the
Collateral Agent shall take such action to enforce its Lien on the Collateral
and to preserve and protect the Collateral as may be directed by the Required
Lenders.  Unless and until the Required Lenders give such direction, the
Collateral Agent may (but shall not be obligated to) take or refrain from taking
such actions as it deems appropriate and in the best interests of the Lenders
and L/C Issuer.  In no event, however, shall an Agent be required to take any
action in violation of applicable law or of any provision of any Loan Document,
and each Agent shall in all cases be fully justified in failing or refusing to
act hereunder or under any other Loan Document unless it first receives any
further assurances of its indemnification from the Lenders that it may require,
including prepayment of any related expenses and any other protection it
requires against any and all costs, expense, and liability which may be incurred
by it by reason of taking or continuing to take any such action.  Each Agent
shall be entitled to assume that no Default or Event of Default exists unless
notified in writing to the contrary by a Lender, the L/C Issuer, or the
Borrower.  In all cases in which the Loan Documents do not require each Agent to
take specific action, the Administrative Agent shall be fully justified in using
its discretion in failing to take or in taking any action thereunder.  Any
instructions of the Required Lenders, or of any other group of Lenders called
for under the specific provisions of the Loan Documents, shall be binding upon
all the Lenders and the holders of the Obligations. Each Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys in fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  No Agent shall not be
responsible for the negligence or misconduct of any agent or attorney in fact
that it selects as long as such selection was made without gross negligence or
willful misconduct.

 

Section 10.04.                   Consultation with Experts.

 

Each Agent may consult with legal counsel, independent public accountants, and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.

 

97

--------------------------------------------------------------------------------


 

Section 10.05.                   Liability of Agents; Credit Decision.

 

Neither any Agent nor any of its directors, officers, agents or employees shall
be liable for any action taken or not taken by it in connection with the Loan
Documents:  (i) with the consent or at the request of the Required Lenders or
(ii) in the absence of its own gross negligence or willful misconduct.  Neither
any Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into or verify:  (i) any
statement, warranty or representation made in connection with this Agreement,
any other Loan Document or any extension of credit hereunder; (ii) the
performance or observance of any of the covenants or agreements of any Loan
Party contained herein or in any other Loan Document; (iii) the satisfaction of
any condition specified in ARTICLE V hereof, except receipt of items required to
be delivered to the Administrative Agent; or (iv) the validity, effectiveness,
genuineness, enforceability, perfection, value, worth or collectability hereof
or of any other Loan Document or of any other documents or writing furnished in
connection with any Loan Document or of any Collateral; and no Agent makes any
representation of any kind or character with respect to any such matter
mentioned in this sentence.  Each Agent may execute any of its duties under any
of the Loan Documents by or through employees, agents, and attorneys-in-fact and
shall not be answerable to the Lenders, the L/C Issuer, the Borrower, or any
other Person for the default or misconduct of any such agents or
attorneys-in-fact selected with reasonable care.  No Agent shall incur any
liability by acting in reliance upon any notice, consent, certificate, other
document or statement (whether written or oral) believed by it to be genuine or
to be sent by the proper party or parties.  In particular and without limiting
any of the foregoing, no Agent shall have any responsibility for confirming the
accuracy of any compliance certificate or other document or instrument received
by it under the Loan Documents.  Each Agent may treat the payee of any
Obligation as the holder thereof until written notice of transfer shall have
been filed with the Administrative Agent signed by such payee in form
satisfactory to the Administrative Agent.  Each Lender and L/C Issuer
acknowledges that it has independently and without reliance on any Agent or any
other Lender or L/C Issuer, and based upon such information, investigations and
inquiries as it deems appropriate, made its own credit analysis and decision to
extend credit to the Borrower in the manner set forth in the Loan Documents.  It
shall be the responsibility of each Lender and L/C Issuer to keep itself
informed as to the creditworthiness of the Borrower and the other Loan Parties,
and the Agents shall have no liability to any Lender or L/C Issuer with respect
thereto.

 

Section 10.06.                   Indemnity.

 

The Lenders shall ratably, in accordance with their respective Pro Rata Shares,
indemnify and hold each Agent, and its directors, officers, employees, agents,
and representatives harmless from and against any liabilities, losses, costs or
expenses suffered or incurred by it under any Loan Document or in connection
with the transactions contemplated thereby, regardless of when asserted or
arising, except to the extent they are promptly reimbursed for the same by the
Borrower and except to the extent that any event giving rise to a claim was
caused by the gross negligence or willful misconduct of the party seeking to be
indemnified.  The obligations of the Lenders under this Section shall survive
termination of this Agreement.  Each Agent shall be entitled to offset amounts
received for the account of a Lender under this Agreement against unpaid amounts
due from such Lender to such Agent or any L/C Issuer hereunder (whether as
fundings of participations, indemnities or otherwise, and with any amounts
offset for the benefit of an Agent to be held by it for its own account and with
any amounts offset for the benefit of a L/C Issuer to be remitted by the
Administrative Agent to of for the account of such L/C Issuer, as applicable),
but shall not be entitled to offset against amounts owed to any Agent or any L/C
Issuer by any Lender arising outside of this Agreement and the other Loan
Documents.

 

Section 10.07.                   Resignation of Agents and Successor Agents.

 

Any Agent may resign at any time by giving at least 30 days prior written notice
thereof to the Lenders, the L/C Issuer, and the Borrower.  Upon any such
resignation of such Agent, the Required

 

98

--------------------------------------------------------------------------------


 

Lenders shall have the right to appoint a successor to such Agent with the
consent to of the Borrower (not to be unreasonably withheld or delayed, and not
to be required if an Event of Default then exists).  If no such successor Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Agent’s giving of notice of
resignation then the retiring Agent may, with the consent to of the Borrower
(not to be unreasonably withheld or delayed, and not to be required if an Event
of Default then exists), on behalf of the Lenders, appoint a successor Agent,
which may be any Lender hereunder or any commercial bank, or an Affiliate of a
commercial bank, having an office in the United States of America and having a
combined capital and surplus of at least $200,000,000.  Upon the acceptance of
its appointment as the Administrative Agent and/or Collateral Agent hereunder,
as applicable, such successor Agent shall thereupon succeed to and become vested
with all the rights and duties of the retiring Agent under the Loan Documents,
and the retiring Agent shall be discharged from its duties and obligations
thereunder in its capacity as such.  After any retiring Agent’s resignation
hereunder in such capacity, the provisions of this ARTICLE X and all protective
provisions of the other Loan Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was an Agent, but no
successor Agent shall in any event be liable or responsible for any actions of
its predecessor.  If an Agent resigns in such capacity and no successor is
appointed, the rights and obligations of such Agent shall be automatically
assumed by the Required Lenders and (i) in the case of the Administrative Agent,
the Borrower shall be directed to make all payments due each Lender and
L/C Issuer hereunder directly to such Lender or L/C Issuer and (ii) in the case
of the Collateral Agent, the Administrative Agent’s rights in the Loan Documents
shall be assigned without representation, recourse or warranty to the Lenders
and L/C Issuer as their interests may appear.

 

Section 10.08.                   L/C Issuer.

 

The L/C Issuer shall act on behalf of the Lenders with respect to any Letters of
Credit issued by it and the documents associated therewith.  The L/C Issuer
shall have all of the benefits and immunities (i) provided to the Administrative
Agent in this Article X with respect to any acts taken or omissions suffered by
the L/C Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and the Letter of Credit Request and Issuer Documents pertaining
to such Letters of Credit as fully as if the term “Administrative Agent”, as
used in this Article X, included the L/C Issuer with respect to such acts or
omissions and (ii) as additionally provided in this Agreement with respect to
such L/C Issuer.

 

Section 10.09.                   Hedging Liability and Funds Transfer and
Deposit Account Liability Arrangements.

 

By virtue of a Lender’s execution of this Agreement or an assignment agreement
pursuant to Section 12.07 hereof, as the case may be, any Affiliate of such
Lender with whom any Loan Party has entered into an agreement creating Hedging
Liability or Funds Transfer and Deposit Account Liability shall be deemed a
Lender party hereto for purposes of any reference in a Loan Document to the
parties for whom the Administrative Agent is acting, it being understood and
agreed that the rights and benefits of such Affiliate under the Loan Documents
consist exclusively of such Affiliate’s right to share in payments and
collections out of the Collateral and the Guaranties as more fully set forth
herein.  In connection with any such distribution of payments and collections,
or any request for the release of the Guaranties and the Collateral Agent’s
Liens in connection with the termination of the Commitments and the payment in
full of the Obligations, the Agents shall be entitled to assume no amounts are
due to any Lender or its Affiliate with respect to Hedging Liability or Funds
Transfer and Deposit Account Liability unless such Lender has notified the
Administrative Agent in writing of the amount of any such liability owed to it
or its Affiliate prior to such distribution or payment or release of Guaranties
and Liens.

 

99

--------------------------------------------------------------------------------


 

Section 10.10.                   Lead Arranger, Etc.

 

Each of the Lead Arranger, Bookrunner, and Syndication, in such capacities,
shall not have any right, power, obligation, liability, responsibility, or duty
under this Agreement other than those applicable to it in its capacity as a
Lender, as an Agent, or as L/C Issuer.  Without limiting the foregoing, each of
the Lead Arranger, Bookrunner, and Syndication Agent, in such capacities, shall
not have or be deemed to have any fiduciary relationship with any Lender or any
Loan Party.  Each Lender, each Agent, L/C Issuer, and each Loan Party
acknowledges that it has not relied, and will not rely, on the Lead Arranger,
Joint Bookrunners, or Syndication Agent in deciding to enter into this Agreement
or in taking or not taking action hereunder.  Each of the Lead Arranger, Joint
Bookrunners, or Syndication Agent, in such capacities, shall be entitled to
resign at any time by giving notice to Administrative Agent and Borrower.

 

Section 10.11.                   Authorization to Release or Subordinated or
Limited Liens.

 

The Collateral Agent is hereby irrevocably authorized by each of the Lenders and
the L/C Issuer to (a) release any Lien covering any Collateral that is sold,
transferred, or otherwise disposed of in accordance with the terms and
conditions of this Agreement and the relevant Loan Documents (including a sale,
transfer, or disposition permitted by the terms of Section 7.02(c) hereof or
which has otherwise been consented to in accordance with Section 12.02 hereof),
(b) release or subordinate any Lien on Collateral consisting of goods financed
with purchase money indebtedness or under a Capitalized Lease to the extent such
purchase money indebtedness or Capitalized Lease Obligation, and the Lien
securing the same, are permitted hereunder, (c) reduce or limit the amount of
the indebtedness secured by any particular item of Collateral to an amount not
less than the estimated value thereof to the extent necessary to reduce mortgage
registry, filing and similar tax, and (d) release Liens on the Collateral
following termination or expiration of the Commitments and payment in full in
cash of the Obligations.

 

Section 10.12.                   Authorization to Enter into, and Enforcement
of, the Loan Documents.

 

Each Agent is hereby irrevocably authorized by each of the Lenders and the
L/C Issuer to execute and deliver the Loan Documents on behalf of each of the
Lenders and their Affiliates and the L/C Issuer and to take such action and
exercise such powers under the Loan Documents as such Agent considers
appropriate, provided the Agents shall not amend the Loan Documents unless such
amendment is agreed to in writing by the Required Lenders.  Each Lender and
L/C Issuer acknowledges and agrees that it will be bound by the terms and
conditions of the Loan Documents upon the execution and delivery thereof by an
Agent.  Except as otherwise specifically provided for herein, no Lender (or its
Affiliates) or L/C Issuer, other than Collateral Agent, shall have the right to
institute any suit, action or proceeding in equity or at law for the foreclosure
or other realization upon any Collateral or for the execution of any trust or
power in respect of the Collateral or for the appointment of a receiver or for
the enforcement of any other remedy under the Loan Documents; it being
understood and intended that no one or more of the Lenders (or their Affiliates)
or L/C Issuer shall have any right in any manner whatsoever to affect, disturb
or prejudice the Liens of the Collateral Agent (or any security trustee
therefor) under the Loan Documents by its or their action or to enforce any
right thereunder, and that all proceedings at law or in equity shall be
instituted, had, and maintained by the Collateral Agent (or its security
trustee) in the manner provided for in the relevant Loan Documents for the
benefit of the Lenders, the L/C Issuer, and their Affiliates.

 

Section 10.13.                   Credit Bids.

 

The Loan Parties and the Lenders hereby irrevocably authorize the Collateral
Agent, based upon the instruction of the Required Lenders, to (a) credit bid and
in such manner purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale thereof conducted
under the provisions of the Bankruptcy Code of the United States, including
under Section 363 of the Bankruptcy Code of the United States or any similar
Laws in any other jurisdictions to which a Loan Party is subject, or (b) credit
bid and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any other sale or
foreclosure conducted by (or

 

100

--------------------------------------------------------------------------------


 

with the consent or at the direction of) the Collateral Agent (whether by
judicial action or otherwise) in accordance with applicable Law. In connection
with any such credit bid and purchase, the Obligations owed to the Secured
Parties shall be entitled to be, and shall be, credit bid on a ratable basis
(with Obligations with respect to contingent or unliquidated claims being
estimated for such purpose if the fixing or liquidation thereof would not unduly
delay the ability of the Collateral Agent to credit bid and purchase at such
sale or other disposition of the Collateral and, if such claims cannot be
estimated without unduly delaying the ability of the Collateral Agent to credit
bid, then such claims shall be disregarded, not credit bid, and not entitled to
any interest in the asset or assets purchased by means of such credit bid) and
the Secured Parties whose Obligations are credit bid shall be entitled to
receive interests (ratably based upon the proportion of their Obligations credit
bid in relation to the aggregate amount of Obligations so credit bid) in the
asset or assets so purchased (or in the equity interests of the acquisition
vehicle or vehicles that are used to consummate such purchase).

 

ARTICLE XI

 

GUARANTY

 

Section 11.01.                   Guaranty.

 

Each Guarantor hereby jointly and severally and unconditionally and irrevocably
guarantees the prompt payment in full of all Obligations of the Borrower now or
hereafter existing under any Loan Document when due, whether at stated maturity,
by acceleration or otherwise, whether for principal, interest (including,
without limitation, all interest that accrues after the commencement of any
Insolvency Proceeding of the Borrower, whether or not a claim for post-filing
interest is allowed in such Insolvency Proceeding), Letter of Credit
Obligations, Hedging Liability, Funds Transfer and Deposit Account Liability,
fees, commissions, expense reimbursements, indemnifications or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including reasonable counsel fees and expenses) incurred by the
Agents, the Lenders and the L/C Issuer in enforcing any rights under the
guaranty set forth in this ARTICLE XI.  Without limiting the generality of the
foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by the Borrower
to the Agents, the Lenders and the L/C Issuer or any Secured Party under any
Loan Document but for the fact that they are unenforceable or not allowable due
to the existence of an Insolvency Proceeding involving the Borrower.

 

Section 11.02.                   Guaranty Absolute.

 

Each Guarantor jointly and severally guarantees that the Guaranteed Obligations
will be paid strictly in accordance with the terms of the Loan Documents,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Agents, the
Lenders or the L/C Issuer with respect thereto.  Each Guarantor agrees that this
ARTICLE XI constitutes a guaranty of payment when due and not of collection and
waives, to the extent permitted by applicable law, any right to require that any
resort be made by any Agent or any Lender to any Collateral.  The obligations of
each Guarantor under this ARTICLE XI are independent of the Guaranteed
Obligations, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce such obligations, irrespective of whether any
action is brought against any Loan Party or whether any Loan Party is joined in
any such action or actions.  The liability of each Guarantor under this
ARTICLE XI shall be irrevocable, absolute and unconditional irrespective of, and
each Guarantor hereby irrevocably waives, to the extent permitted by applicable
law, any defenses it may now or hereafter have in any way relating to, any or
all of the following:

 

(a)                                 any lack of validity or enforceability of
any Loan Document or any agreement or instrument relating thereto;

 

101

--------------------------------------------------------------------------------


 

(b)                                 any change in the time, manner or place of
payment of, or in any other term of, all or any of the Guaranteed Obligations,
or any other amendment or waiver of or any consent to departure from any Loan
Document, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to any Loan Party
or otherwise;

 

(c)                                  any taking, exchange, release or
non-perfection of any Collateral, or any taking, release or amendment or waiver
of or consent to departure from any other guaranty, for all or any of the
Guaranteed Obligations;

 

(d)                                 the existence of any claim, set-off, defense
or other right that any Guarantor may have at any time against any Person,
including, without limitation, any Agent, any Lender or the L/C Issuer;

 

(e)                                  any change, restructuring or termination of
the corporate, limited liability company or partnership structure or existence
of any Loan Party; or

 

(f)                                   any other circumstance (including, without
limitation, any statute of limitations) or any existence of or reliance on any
representation by the Agents, the Lenders or the L/C Issuer that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
other guarantor or surety.

 

This ARTICLE XI shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agents, the Lenders, the L/C Issuer or any
other Person upon the insolvency, bankruptcy or reorganization of the Borrower
or otherwise, all as though such payment had not been made.

 

Section 11.03.                   Waiver.

 

Each Guarantor waives, to the maximum extent permitted by law, all suretyship
defenses available to it now or in the future under law or in equity.  In
furtherance of the foregoing and without limiting the generality thereof, each
Guarantor hereby waives, to the extent permitted by applicable law,
(i) promptness and diligence, (ii) notice of acceptance and any other notice
with respect to any of the Guaranteed Obligations and this ARTICLE XI and any
requirement that the Agents, the Lenders or the L/C Issuer exhaust any right or
take any action against any Loan Party or any other Person or any Collateral,
(iii) any right to compel or direct any Agent, any Lender or the L/C Issuer to
seek payment or recovery of any amounts owed under this ARTICLE XI from any one
particular fund or source or to exhaust any right or take any action against any
other Loan Party, any other Person or any Collateral, (iv) any requirement that
any Agent, any Lender or the L/C Issuer protect, secure, perfect or insure any
security interest or Lien on any property subject thereto or to maintain the
priority of any Lien on any Collateral, or exhaust any right to take any action
against any Loan Party, any other Person or any Collateral, and (v) any other
defense available to any Guarantor.  Each Guarantor agrees that the Agents, the
Lenders and the L/C Issuer shall have no obligation to marshal any assets in
favor of any Guarantor or against, or in payment of, any or all of the
Obligations.  Each Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated herein and that
the waiver set forth in this Section 11.03 is knowingly made in contemplation of
such benefits.  Each Guarantor hereby waives, to the extent permitted by
applicable law, any right to revoke this ARTICLE XI, and acknowledges that this
ARTICLE XI is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.

 

Section 11.04.                   Continuing Guaranty; Assignments.

 

This ARTICLE XI is a continuing guaranty and shall (a) remain in full force and
effect until the later of the cash payment in full of the Guaranteed Obligations
(other than indemnification obligations as

 

102

--------------------------------------------------------------------------------

 

to which no claim has been made) and all other amounts payable under this
ARTICLE XI and the Final Maturity Date, (b) be binding upon each Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Agents, the Lenders and the L/C Issuer and their successors, pledgees,
transferees and assigns.  Without limiting the generality of the foregoing
clause (c), any Lender may pledge, assign or otherwise transfer all or any
portion of its rights and obligations under this Agreement (including, without
limitation, all or any portion of its Revolving Credit Commitments, its
Revolving Loans, the Reimbursement Obligations and the Letter of Credit
Obligations owing to it) to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted such
Lender herein or otherwise, in each case as provided in Section 12.07.

 

Section 11.05.                   Subrogation.

 

No Guarantor will exercise any rights that it may now or hereafter acquire
against any Loan Party or any other guarantor that arise from the existence,
payment, performance or enforcement of such Guarantor’s obligations under this
ARTICLE XI, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Agents, the Lenders and the L/C Issuer
against any Loan Party or any other guarantor or any Collateral, whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from any
Loan Party or any other guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security solely on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this ARTICLE XI shall have been
paid in full in cash and the Final Maturity Date shall have occurred.  If any
amount shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the later of the payment in full in cash of the
Guaranteed Obligations and all other amounts payable under this ARTICLE XI and
the Final Maturity Date, such amount shall be held in trust for the benefit of
the Agents, the Lenders and the L/C Issuer and shall forthwith be paid to the
Agents, the Lenders and the L/C Issuer to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this ARTICLE XI,
whether matured or unmatured, in accordance with the terms of this Agreement, or
to be held as Collateral for any Guaranteed Obligations or other amounts payable
under this ARTICLE XI thereafter arising.  If (i) any Guarantor shall make
payment to the Agents, the Lenders and the L/C Issuer of all or any part of the
Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this ARTICLE XI shall be paid in full in cash and
(iii) the Final Maturity Date shall have occurred, the Agents, the Lenders and
the L/C Issuer will, at such Guarantor’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment by such Guarantor.

 

Section 11.06.                   Savings Clause.

 

Notwithstanding the foregoing or any other provision of this Section to the
contrary, if the obligations of any Guarantor under this Section 11 would, in
any action or proceeding involving any state or provincial corporate law, or any
state, provincial, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, otherwise be held or
determined to be subject to avoidance as a fraudulent transfer or conveyance
under Section 548 of Title 11 of the United States Code or any comparable
applicable provisions of a state, provincial or foreign law on account of the
amount of its liability under this Section 11, then the amount of such liability
shall, without further action by such Guarantor, or any Loan Party or any other
Person, be automatically limited and reduced to the highest amount that is valid
and enforceable as determined in such action or proceeding.

 

Section 11.07.                   Keepwell.  Each Qualified ECP Party hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from

 

103

--------------------------------------------------------------------------------


 

time to time by each other Loan Party to guaranty and otherwise honor all
Obligations in respect of Hedging Liability (provided, however, that each
Qualified ECP Party shall only be liable under this Section 11.07 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 11.07, or otherwise under the Loan Documents,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount).  The obligations of each Qualified
ECP Party under this Section shall remain in full force and effect until payment
in full of the Guaranteed Obligations and the Obligations.  Each Qualified ECP
Party intends that this Section 11.07 constitute, and this Section 11.07 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Grantor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.01.                   Notices, Etc.

 

All notices and other communications provided for hereunder shall be in writing
and shall be mailed, telecopied or delivered, if to any Loan Party, at the
following address:

 

Lantheus Medical Imaging, Inc.
331 Treble Cove Road
North Billerica, MA 01862
Attention:  Jeffrey Young, Chief Financial Officer
Telephone:  978-671-8446
Telecopier:  978-436-7522

 

with a copy to:

 

Lantheus Medical Imaging, Inc.
331 Treble Cove Road
North Billerica, MA 01862
Attention:  Michael Duffy, VP, General Counsel and Secretary
Telephone:  978-671-8408
Telecopier:  978-671-8724

 

with a copy to:

 

Avista Capital Partners, LP
65 East 55th Street, 18th Floor
New York, NY 10022
Attention:  David Burgstahler
Telephone:  212-593-6920
Telecopier:  212-593-6921

 

104

--------------------------------------------------------------------------------


 

with a copy to:

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Andrew Yoon, Esq.
Telephone:  212-310-8689
Telecopier:  212-310-8007

 

if to the Administrative Agent, to it at the following address:

 

Wells Fargo Bank, National Association

2450 Colorado Avenue, Suite 3000 West

Santa Monica, CA 90404

Attn:  Specialty Finance Manager

Telephone:  310-453-7300

Telecopier:  310-453-7442

 

with a copy to:

 

Paul Hastings LLP
695 Town Center Drive

Seventeenth Floor

Costa Mesa, CA 92626
Attention: Katherine E. Bell, Esq.
Telephone:  714-668-6238
Telecopier:  714-668-6338

 

if to the Collateral Agent, to it at the following address:

 

Wells Fargo Bank, National Association

2450 Colorado Avenue, Suite 3000 West

Santa Monica, CA 90404

Attn:  Specialty Finance Manager

Telephone:  310-453-7300

Telecopier:  310-453-7442

 

with a copy to:

 

Paul Hastings LLP
695 Town Center Drive

Seventeenth Floor

Costa Mesa, CA 92626
Attention: Katherine E. Bell, Esq.
Telephone:  714-668-6238
Telecopier:  714-668-6338

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties complying as to delivery with the terms
of this Section 12.01.  All such notices and other communications shall be
effective, (i) if mailed, when received or three days after deposited in the
mails,

 

105

--------------------------------------------------------------------------------


 

whichever occurs first, (ii) if telecopied, when transmitted and confirmation
received, or (iii) if delivered, upon delivery, except that notices to any Agent
or the L/C Issuer pursuant to ARTICLE II and ARTICLE III shall not be effective
until received by such Agent or the L/C Issuer, as the case may be.

 

Section 12.02.                   Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement, and no consent to any
departure by any Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Required Lenders (and, in the
case of amendments, each Loan Party that is a party to this Agreement) or by the
Collateral Agent with the consent of the Required Lenders, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given, provided, that no amendment, waiver or consent shall
(i) increase the amount or extend the expiration date of any Revolving Credit
Commitment of any Lender, reduce the principal of, or interest on, the Revolving
Loans or the Reimbursement Obligations payable to any Lender, reduce the amount
of any fee payable for the account of any Lender, or postpone or extend any date
fixed for any payment of principal of, or interest or fees on, the Revolving
Loans or Letter of Credit Obligations payable to any Lender, in each case
without the written consent of any Lender affected thereby, (ii) increase the
Total Revolving Credit Commitment (other than in connection with a Facilities
Increase) without the written consent of each Lender, (iii) change the
percentage of the Revolving Credit Commitments or of the aggregate unpaid
principal amount of the Revolving Loans that is required for the Lenders or any
of them to take any action hereunder, in each case, without the written consent
of each Lender that would be affected thereby, (iv) amend the definition of
“Required Lenders” or “Pro Rata Share”, in each case, without the written
consent of each Lender, (v) release all or a substantial portion of the
Collateral (except as otherwise provided in Sections 7.02(c) and Section 10.11
of this Agreement), subordinate any Lien granted in favor of the Collateral
Agent for the benefit of the Lenders (except as otherwise provided in
Section 10.11 of this Agreement), or release the Borrower or any Guarantor, in
each case, without the written consent of each Lender that would be affected
thereby, (vi) amend, modify or waive Section 4.04 or this Section 12.02 or
(vii) amend, modify or eliminate components of the definition of the “Borrowing
Base” or any of the defined terms that are used therein (including the
definitions of Accounts Receivable Component, Inventory Component, M&E
Component, Eligible Accounts Receivable, Eligible Inventory, Eligible M&E and
Reserves) to the extent that any such amendment, modification or elimination
results in more credit being made available to Borrower hereunder, in each case,
without the written consent of each Lender.  Notwithstanding the foregoing, no
amendment, waiver or consent shall, unless in writing and signed by an Agent,
affect the rights or duties of such Agent (but not in its capacity as a
Lender) under this Agreement or the other Loan Documents.

 

Section 12.03.                   No Waiver; Remedies, Etc.

 

No failure on the part of any Agent or any Lender to exercise, and no delay in
exercising, any right hereunder or under any other Loan Document shall operate
as a waiver thereof; nor shall any single or partial exercise of any right under
any Loan Document preclude any other or further exercise thereof or the exercise
of any other right.  The rights and remedies of the Agents and the Lenders
provided herein and in the other Loan Documents are cumulative and are in
addition to, and not exclusive of, any rights or remedies provided by law.  The
rights of the Agents and the Lenders under any Loan Document against any party
thereto are not conditional or contingent on any attempt by the Agents and the
Lenders to exercise any of their rights under any other Loan Document against
such party or against any other Person.

 

Section 12.04.                   Expenses; Attorneys’ Fees.

 

The Borrower will pay on demand, (i) all reasonable out-of-pocket costs and
expenses incurred by or on behalf of each Agent or L/C Issuer (and, in the case
of clauses (b) through (m) below, each

 

106

--------------------------------------------------------------------------------


 

Lender), regardless of whether the transactions contemplated hereby are
consummated, including, without limitation, reasonable fees, costs, client
charges and expenses of counsel for each Agent (and, in the case of clauses
(b) through (n) below, each Lender) (which will be limited to one primary
counsel and, if necessary, one local counsel per jurisdiction and one special
counsel for the Agents and the Lenders, unless a conflict of interest exists),
photocopying, notarization, couriers and messengers, telecommunication, public
record searches, filing fees, recording fees, publication, real estate surveys,
real estate title policies and endorsements, environmental audits, accounting,
due diligence, periodic field audits, physical counts, valuations,
investigations, searches and filings, monitoring of assets, appraisals of
Collateral, title searches and reviewing environmental assessments,
miscellaneous disbursements, examination, travel, lodging and meals, arising
from or relating to:  (a) the negotiation, preparation, execution, delivery,
performance and administration of this Agreement and the other Loan Documents
(including, without limitation, the preparation of any additional Loan Documents
pursuant to Section 7.01(b) or the review of any of the agreements, instruments
and documents referred to in Section 7.01(f)), (b) any requested amendments,
waivers or consents to this Agreement or the other Loan Documents whether or not
such documents become effective or are given, (c) the preservation and
protection of any of the Lenders’ rights under this Agreement or the other Loan
Documents, (d) the defense of any claim or action asserted or brought against
any Agent or any Lender by any Person that arises from or relates to this
Agreement, any other Loan Document, the Agents’ or the Lenders’ claims against
any Loan Party, or any and all matters in connection therewith, (e) the
commencement or defense of, or intervention in, any court proceeding arising
from or related to this Agreement or any other Loan Document, or otherwise in
connection with the transactions contemplated by the Loan Documents, Collateral
Agent’s Liens in and to the Collateral, or the Secured Parties’ relationship
with Parent or any of its Subsidiaries, (f) the filing of any petition,
complaint, answer, motion or other pleading by any Agent or any Lender, or the
taking of any action in respect of their interest in Collateral or other
security granted to such Person under a Loan Document, in accordance with this
Agreement or any other Loan Document, (g) the protection, collection, lease,
sale, taking possession of or liquidation of, any Collateral or other security
in connection with this Agreement or any other Loan Document, (h) any attempt to
enforce any Lien or security interest in any Collateral or other security in
connection with this Agreement or any other Loan Document, (i) any attempt to
collect from any Loan Party, (j) all liabilities and costs arising from or in
connection with the past, present or future operations of any Loan Party
involving any damage to real or personal property or natural resources or harm
or injury alleged to have resulted from any Release of Hazardous Materials on,
upon or into such property, (k) any Environmental Liabilities and Costs incurred
in connection with the investigation, removal, cleanup and/or remediation of any
Hazardous Materials present or arising out of the operations of any facility of
any Loan Party, (l) any Environmental Liabilities and Costs incurred in
connection with any Environmental Lien, (m) each Agent’s and each Lender’s
reasonable documented costs and expenses (including reasonable documented
attorneys (which will be limited to one primary counsel and, if necessary, one
local counsel per jurisdiction and one special counsel for the Agents and the
Lenders, unless a conflict of interest exists), accountants, consultants, and
other advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning Parent or any of its Subsidiaries or in exercising rights
or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether a lawsuit or other adverse proceeding is brought, or in
taking any enforcement action with respect to the Collateral, (n) the receipt by
any Agent or any Lender of any advice from professionals with respect to any of
the foregoing,  or (o) any financial examination, appraisal, or valuation fees
and expenses of Administrative Agent related to any financial examinations,
appraisals, or valuation to the extent of the fees and charges are payable by
Borrower pursuant to the terms of this Agreement, (ii) Administrative Agent’s
customary fees and charges imposed or incurred in connection with any background
checks or OFAC/PEP searches related to Parent or its Subsidiaries,
(iii) Administrative Agent’s customary fees and charges (as adjusted from time
to time) with respect to the disbursement of funds (or the receipt of funds) to
or for the account of Borrower (whether by wire transfer or otherwise), together
with any out-of-pocket costs and expenses incurred in connection therewith, and
(iv) customary charges imposed or incurred by

 

107

--------------------------------------------------------------------------------


 

Administrative Agent resulting from the dishonor of checks payable by or to any
Loan Party.  Without limitation of the foregoing or any other provision of any
Loan Document, (i) the Borrower agrees to pay all broker fees that may become
due in connection with the transactions contemplated by this Agreement and the
other Loan Documents, and (ii) if the Borrower fails to perform any covenant or
agreement contained herein or in any other Loan Document, any Agent may itself
perform or cause performance of such covenant or agreement, and the reasonable
expenses of such Agent incurred in connection therewith shall be reimbursed on
demand by the Borrower.

 

Section 12.05.                   Right of Set-off.

 

Upon the occurrence and during the continuance of any Event of Default, any
Agent, any Lender or the L/C Issuer may, and is hereby authorized to, at any
time and from time to time, without notice to any Loan Party (any such notice
being expressly waived by the Loan Parties) and to the fullest extent permitted
by law, set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other Indebtedness at any
time owing by such Agent, such Lender or the L/C Issuer to or for the credit or
the account of any Loan Party against any and all Obligations either now or
hereafter existing, irrespective of whether or not such Agent, such Lender or
the L/C Issuer shall have made any demand hereunder or thereunder and although
such obligations may be contingent or unmatured.  Each Agent, each Lender and
the L/C Issuer agrees to notify such Loan Party promptly after any such set-off
and application made by such Agent or such Lender; provided, that the failure to
give such notice shall not affect the validity of such set-off and application. 
The rights of the Agents, the Lenders and the L/C Issuer under this
Section 12.05 are in addition to the other rights and remedies (including other
rights of set-off) which the Agents, the Lenders and the L/C Issuer may have
under this Agreement or any other Loan Documents of law or otherwise.

 

Section 12.06.                   Severability.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

Section 12.07.                   Assignments and Participations.

 

(a)                                 This Agreement and the other Loan Documents
shall be binding upon and inure to the benefit of each Loan Party and each Agent
and each Lender and their respective successors and assigns; provided, that none
of the Loan Parties may assign or transfer any of its rights hereunder or under
the other Loan Documents without the prior written consent of each Lender and
any such assignment without the Lenders’ prior written consent shall be null and
void.

 

(b)                                 Each Lender may with the written consent of
the Administrative Agent and, unless an Event of Default has occurred and is
continuing, the Borrower (no such consents to be unreasonably withheld or
delayed), assign to one or more other lenders or other entities all or a portion
of its rights and obligations under this Agreement with respect to all or a
portion of its Revolving Credit Commitment and the Revolving Loans made by it;
provided, that (i) such assignment is in an amount which is at least $5,000,000
or a multiple of $1,000,000 in excess thereof (or the remainder of such Lender’s
Revolving Credit Commitment) (except such minimum amount shall not apply to an
assignment by a Lender to (x) a Lender, an Affiliate of such Lender or a Related
Fund of such Lender or (y) a group of new Lenders, each of whom is an Affiliate
or Related Fund of each other to the extent the aggregate amount to be assigned
to all such new Lenders is at least $5,000,000 or a multiple of $1,000,000 in
excess thereof), (ii) except as provided in the last sentence of this
Section 12.07(b), the parties to each such assignment shall execute and deliver
to the Administrative Agent, for its acceptance, an Assignment and Acceptance,
together with

 

108

--------------------------------------------------------------------------------


 

any promissory note subject to such assignment and such parties shall deliver to
the Administrative Agent, for the benefit of the Administrative Agent, a
processing and recordation fee of $3,500 (except the payment of such fee shall
not be required in connection with an assignment by a Lender to a Lender, an
Affiliate of such Lender or a Related Fund of such Lender); and, after receipt
of such Assignment and Acceptance, the Administrative Agent shall notify the
Borrower of the same with reasonable promptness (except such notice shall not be
required in connection with an assignment by a Lender to a Lender, an Affiliate
of such Lender or a Related Fund of such Lender), (iii) no Lender shall assign
any portion of its Revolving Loans or Revolving Credit Commitments to any Person
that is identified in writing to the Administrative Agent on or prior to the
Effective Date in the Fee Letter as an “Excluded Assignee/Participant” (it being
agreed and understood that this clause (iii) shall not prohibit assignments by
any Lender to any of its Affiliates or Related Funds or to any other Lender);
(iv) no Lender shall assign any portion of its Revolving Loans or Revolving
Credit Commitments to any Person that is a direct competitor of a Loan Party or
has a controlling equity interest in, or is under common control with, a direct
competitor of a Loan Party (it being agreed and understood that (x) for purposes
of this clause (iv), a direct competitor of a Loan Party shall mean a Person
that, as a material part of its business, manufactures or distributes Products,
and (y) this clause (iv) shall not prohibit assignments by any Lender to any of
its Affiliates or Related Funds, to any other Lender or to any commercial bank),
and (v) no written consent of the Administrative Agent or the Borrower shall be
required in connection with any assignment by a Lender to a Lender, an Affiliate
of such Lender or a Related Fund of such Lender.  Upon such execution, delivery
and acceptance, from and after the effective date specified in each Assignment
and Acceptance, which effective date shall be at least three Business Days after
the delivery thereof to the Administrative Agent (or such shorter period as
shall be agreed to by the Administrative Agent and the parties to such
assignment), (A) the assignee thereunder shall become a “Lender” hereunder and,
in addition to the rights and obligations hereunder held by it immediately prior
to such effective date, have the rights and obligations hereunder that have been
assigned to it pursuant to such Assignment and Acceptance and (B) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).  Notwithstanding anything to the
contrary contained in this Section 12.07(b), a Lender shall not assign all or
any portion of its rights or obligations under this Agreement to any Loan Party,
any Affiliate of any Loan Party, the Sponsor or any Affiliate of the Sponsor. 
Notwithstanding anything to the contrary contained in this Section 12.07(b), a
Lender may assign any or all of its rights under the Loan Documents to an
Affiliate of such Lender or a Related Fund of such Lender without delivering an
Assignment and Acceptance to the Agents or to any other Person (a “Related Party
Assignment”); provided, that (I) the Borrower and the Administrative Agent may
continue to deal solely and directly with such assigning Lender until an
Assignment and Acceptance has been delivered to the Administrative Agent for
recordation on the Register, (II) the Collateral Agent may continue to deal
solely and directly with such assigning Lender until receipt by the Collateral
Agent of a copy of the fully executed Assignment and Acceptance pursuant to
Section 12.07(e), (III) the failure of such assigning Lender to deliver an
Assignment and Acceptance to the Agents shall not affect the legality, validity,
or binding effect of such assignment, and (IV) an Assignment and Acceptance
between the assigning Lender and an Affiliate of such Lender or a Related Fund
of such Lender shall be effective as of the date specified in such Assignment
and Acceptance and recorded on the Related Party Register (as defined below).

 

(c)                                  By executing and delivering an Assignment
and Acceptance, the assigning Lender and the assignee thereunder confirm to and
agree with each other and the other parties hereto as follows:  (i) other than
as provided in such Assignment and Acceptance, the assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or any other Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any

 

109

--------------------------------------------------------------------------------


 

other Loan Document furnished pursuant hereto; (ii) the assigning Lender makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or any of its Subsidiaries or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto; (iii) such
assignee confirms that it has received a copy of this Agreement and the other
Loan Documents, together with such other documents and information it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the assigning Lender, any Agent or any Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents; (v) such assignee appoints and
authorizes the Agents to take such action as agents on its behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
delegated to the Agents by the terms hereof and thereof, together with such
powers as are reasonably incidental hereto and thereto; and (vi) such assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement and the other Loan Documents
are required to be performed by it as a Lender.

 

(d)                                 The Administrative Agent shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain, or
cause to be maintained at the Payment Office, a copy of each Assignment and
Acceptance delivered to and accepted by it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Revolving
Credit Commitments of, and the principal amount of the Revolving Loans (and
stated interest thereon) (the “Registered Loans”) and Letter of Credit
Obligations owing to each Lender from time to time.  Subject to the penultimate
sentence of this Section 12.07(d), the entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agents and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower and
any Lender at any reasonable time and from time to time upon reasonable prior
notice.  In the case of an assignment pursuant to the last sentence of
Section 12.07(b) as to which an Assignment and Acceptance is not delivered to
the Administrative Agent, the assigning Lender shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register (the
“Related Party Register”) comparable to the Register on behalf of the Borrower. 
The Related Party Register shall be available for inspection by the Borrower and
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(e)                                  Upon receipt by the Administrative Agent of
a completed Assignment and Acceptance, and subject to any consent required from
the Administrative Agent or the Borrower pursuant to Section 12.07(b) (which
consent of the Administrative Agent must be evidenced by the Administrative
Agent’s execution of an acceptance to such Assignment and Acceptance), the
Administrative Agent shall accept such assignment, record the information
contained therein in the Register.

 

(f)                                   A Registered Loan (and the registered
note, if any, evidencing the same) may be assigned or sold in whole or in part
only by registration of such assignment or sale on the Register or the Related
Party Register (and each registered note shall expressly so provide).  Any
assignment or sale of all or part of such Registered Loan (and the registered
note, if any, evidencing the same) may be effected only by registration of such
assignment or sale on the Register or the Related Party Register, together with
the surrender of the registered note, if any, evidencing the same duly endorsed
by (or accompanied by a written instrument of assignment or sale duly executed
by) the holder of such registered note, whereupon, at the request of the
designated assignee(s) or transferee(s), one or more new registered notes in the
same aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s).  Prior to the registration of assignment or sale of any
Registered Loan (and the registered note, if any, evidencing the same), the
Agents shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered on the Register as
the owner thereof for the purpose of receiving all payments thereon,
notwithstanding notice to the contrary.

 

110

--------------------------------------------------------------------------------


 

(g)                                  In the event that any Lender sells
participations in a Registered Loan, such Lender shall, acting for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name of all participants in the Registered Loans held by it and the
principal amount (and stated interest thereon) of the portion of the Registered
Loan that is the subject of the participation (the “Participant Register”).  A
Registered Loan (and the registered note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each registered note shall expressly so provide). 
Any participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register.  The Participant Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

(h)                                 Any Lender who purchases or is assigned or
participates in any portion of such Registered Loan shall comply with
Section 2.08(d), (f) and (g).

 

(i)                                     Each Lender may sell participations to
one or more banks or other entities in or to all or a portion of its rights and
obligations under this Agreement and the other Loan Documents (including,
without limitation, all or a portion of its Revolving Credit Commitments, the
Revolving Loans made by it and its Pro Rata Share of the Letter of Credit
Obligations); provided, that (i) such Lender’s obligations under this Agreement
(including without limitation, its Revolving Credit Commitments hereunder) and
the other Loan Documents shall remain unchanged; (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and the Borrower, the Agents and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents;
(iii) a participant shall not be entitled to require such Lender to take or omit
to take any action hereunder except (A) action directly effecting an extension
of the maturity dates or decrease in the principal amount of the Revolving Loans
or Letter of Credit Obligations, (B) action directly effecting an extension of
the due dates or a decrease in the rate of interest payable on the Revolving
Loans or the fees payable under this Agreement, or (C) actions directly
effecting a release of all or a substantial portion of the Collateral or any
Loan Party (except as set forth in Section 10.11 of this Agreement or any other
Loan Document); (iv) no Lender shall participate any portion of its Revolving
Loans or Revolving Credit Commitments to any Person that is identified in
writing to the Administrative Agent on or prior to the Effective Date in the Fee
Letter as an “Excluded Assignee/Participant” (it being agreed and understood
that this clause (iv) shall not prohibit participations by any Lender to any of
its Affiliates or Related Funds or to any other Lender); and (v) no Lender shall
participate any portion of its Revolving Loans or Revolving Credit Commitments
to any Person that is a direct competitor of a Loan Party or has a controlling
equity interest in, or is under common control with, a direct competitor of a
Loan Party (it being agreed and understood that (x) for purposes of this clause
(v), a direct competitor of a Loan Party shall mean a Person that, as a material
part of its business, manufactures or distributes Products, and (y) this clause
(v) shall not prohibit participations by any Lender to any of its Affiliates or
Related Funds, to any other Lender or to any commercial bank).  The Loan Parties
agree that each participant shall be entitled to the benefits of Section 2.08
and Section 4.05 of this Agreement with respect to its participation in any
portion of the Revolving Credit Commitments and the Revolving Loans as if it was
a Lender; provided, that a participant shall not be entitled to receive any
greater payment under Sections 2.08 or 4.05 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
participant, unless (I) the sale of the participation to such participant is
made with the Borrower’s prior written consent, or (II) such entitlement to a
greater payment resulted from a Change in Law after the participant became a
participant.

 

(j)                                    If (i) the Borrower is obligated to make
any material payments under Section 2.08 and Section 4.05 to any Lender,
(ii) any Lender becomes a Defaulting Lender, or (iii) any action to be taken by
the Lenders or the Agents hereunder requires the unanimous consent,
authorization, or agreement of all Lenders and the Required Lenders have agreed
to such consent, authorization, or

 

111

--------------------------------------------------------------------------------


 

agreement, and a Lender fails to give its consent, authorization, or agreement
(each such Lender, other than any Agent or any Lender that is an Affiliate or
Related Fund of each Agent, an “Affected Lender”), then the Borrower, upon at
least five Business Days prior irrevocable notice to the Agents and the Affected
Lender, may require such Affected Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.07), all of its interests, rights and
obligations under this Agreement and the other Loan Documents to one or more
substitute Lenders with the consent of the Administrative Agent (each, a
“Substitute Lender”). The Substitute Lender shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided,
that (A) the Borrower shall have paid to the Administrative Agent the processing
and recordation fee specified in Section 12.07(b), (B) such Affected Lender
shall have received payment of an amount equal to the outstanding principal of
its Revolving Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 2.10), from the Substitute Lender (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (C) in the case of any such assignment resulting
from a claim for compensation under Section 2.08 or payments required to be made
pursuant to Section 4.05, such assignment will result in a reduction in such
compensation or payments thereafter; and (D) such assignment does not conflict
with applicable Law.

 

(k)                                 Such notice to replace the Affected Lender
shall specify an effective date for such replacement, which date shall not be
later than 15 Business Days after the date such notice is given; provided, that
any Affected Lender which receives notice pursuant to Section 12.07(j) that it
is being replaced shall not be replaced if, not later than three Business Days’
following receipt by such Lender of such notice, the conditions set forth in
clauses (i), (ii) and (iii) above are no longer applicable with respect to such
Lender.  Neither any Agent nor any Lender shall have any obligation to the
Borrower to find a Substitute Lender.  Prior to the effective date of such
replacement, the Affected Lender and each Substitute Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Affected Lender being
repaid its share of the outstanding Obligations.  If the Affected Lender shall
refuse or fail to execute and deliver any such Assignment and Acceptance prior
to the effective date of such replacement, the Affected Lender shall be deemed
to have executed and delivered such Assignment and Acceptance.  The replacement
of any Affected Lender shall be made in accordance with the terms of this
Section 12.07.

 

(l)                                     Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided, that (i) nothing herein shall constitute a commitment by
any SPC to make any Loan and (ii) if an SPC elects not to exercise such option
or otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof; provided
further, that nothing herein shall make the SPC a “Lender” for the purposes of
this Agreement, obligate the Borrower or any other Loan Party or the
Administrative Agent to deal with such SPC directly, obligate the Borrower or
any other Loan Party in any manner to any greater extent than they were
obligated to the Granting Lender, or increase costs or expenses of the
Borrower.  The Loan Parties and the Administrative Agent shall be entitled to
deal solely with, and obtain good discharge from, the Granting Lender and shall
not be required to investigate or otherwise seek the consent or approval of any
SPC, including for the approval of any amendment, waiver or other modification
of any provision of any Loan Document.  The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender.  Each party hereto hereby
agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender).  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after

 

112

--------------------------------------------------------------------------------

 

the payment in full of all outstanding commercial paper or other senior
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States of
America or any state thereof.  In addition, notwithstanding anything to the
contrary contained in this Section 12.07(l), any SPC may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrower and the Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.

 

Section 12.08.      Counterparts.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of this Agreement by telecopier
or electronic transmission shall be equally as effective as delivery of an
original executed counterpart of this Agreement.  Any party delivering an
executed counterpart of this Agreement by telecopier or electronic transmission
also shall deliver an original executed counterpart of this Agreement but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement.  The foregoing
shall apply to each other Loan Document mutatis mutandis.

 

Section 12.09.      GOVERNING LAW.  THE VALIDITY OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN
DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT), THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, THE RIGHTS OF
THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO, AND ANY CLAIMS, CONTROVERSIES OR
DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE
OF NEW YORK.

 

Section 12.10.      CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE;
JUDICIAL REFERENCE.

 

(a)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
IN THE COUNTY OF NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH LOAN PARTY HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS; PROVIDED, THAT
ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT ANY AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY
MAY BE FOUND.  EACH LOAN PARTY HEREBY CONSENTS TO THE SERVICE OF PROCESS OUT OF
ANY OF THE AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY THE

 

113

--------------------------------------------------------------------------------


 

MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
THE BORROWER AT ITS ADDRESS FOR NOTICES AS SET FORTH IN SECTION 12.01, SUCH
SERVICE TO BECOME EFFECTIVE TEN DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL
AFFECT THE RIGHT OF THE AGENTS AND THE LENDERS TO SERVICE OF PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANY LOAN PARTY IN ANY OTHER JURISDICTION.  EACH LOAN PARTY
HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 12.10(b).  TO THE EXTENT THAT ANY LOAN PARTY HAS OR HEREAFTER
MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL
PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

(b)           IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE
OF CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH
ANY CLAIM AND THE WAIVER SET FORTH IN SECTION 12.11 BELOW IS NOT ENFORCEABLE IN
SUCH PROCEEDING, EACH LOAN PARTY, EACH AGENT AND EACH LENDER HERETO AGREE AS
FOLLOWS:

 

(i)            WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE
(ii) BELOW, ANY CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN
ACCORDANCE WITH THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS
638 THROUGH 645.1.  THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE
SPECIFICALLY ENFORCEABLE.  VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE
COUNTY OF LOS ANGELES, CALIFORNIA.

 

(ii)           THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS).  THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

 

(iii)          UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A
SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE.  IF THE PARTIES DO NOT
AGREE UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY
SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO
CALIFORNIA CODE OF CIVIL

 

114

--------------------------------------------------------------------------------


 

PROCEDURE SECTION 640(B).  THE REFEREE SHALL BE APPOINTED TO SIT WITH ALL OF THE
POWERS PROVIDED BY LAW.  PENDING APPOINTMENT OF THE REFEREE, THE COURT SHALL
HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.

 

(iv)          EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING.  ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT.  THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER; PROVIDED, THAT SUCH COSTS, ALONG WITH THE REFEREE’S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

 

(v)           THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES.  THE
PARTIES HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE
DISCOVERY IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL
DISCOVERY ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA.

 

(vi)          THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO
PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN
ACCORDANCE WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW.  THE REFEREE SHALL BE
EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION
WHICH WOULD BE AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR
SUMMARY JUDGMENT.  THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT
SHALL ALSO INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW.  THE REFEREE SHALL
ISSUE A DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE,
SECTION 644, THE REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT
IN THE SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT.  THE FINAL
JUDGMENT OR ORDER FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE
SHALL BE FULLY APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

 

(vii)         THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A
GENERAL REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY.  AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR
THEIR MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY
DISPUTE BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS.

 

115

--------------------------------------------------------------------------------


 

Section 12.11.      WAIVER OF JURY TRIAL, ETC.

 

EACH LOAN PARTY, EACH AGENT AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER,
CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE
FUTURE MAY BE DELIVERED IN CONNECTION THEREWITH, OR ARISING FROM ANY FINANCING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY
SUCH ACTION, PROCEEDINGS OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.  EACH LOAN PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY AGENT OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT ANY AGENT OR ANY LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING
OR COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS.  EACH LOAN PARTY HEREBY
ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENTS AND THE
LENDERS ENTERING INTO THIS AGREEMENT.

 

Section 12.12.      Consent by the Agents and Lenders.

 

Except as otherwise expressly set forth herein to the contrary, if the consent,
approval, satisfaction, determination, judgment, acceptance or similar action
(an “Action”) of any Agent or any Lender shall be permitted or required pursuant
to any provision hereof or any provision of any other agreement to which any
Loan Party is a party and to which any Agent or any Lender has succeeded
thereto, such Action shall be required to be in writing and may be withheld or
denied by such Agent or such Lender, in its sole discretion, with or without any
reason, and without being subject to question or challenge on the grounds that
such Action was not taken in good faith.

 

Section 12.13.      No Party Deemed Drafter.

 

Each of the parties hereto agrees that no party hereto shall be deemed to be the
drafter of this Agreement.

 

Section 12.14.      Reinstatement; Certain Payments.  If any claim is ever made
upon any Agent, any Lender or the L/C Issuer for repayment or recovery of any
amount or amounts received by such Agent, such Lender or the L/C Issuer in
payment or on account of any of the Obligations, such Agent, such Lender or the
L/C Issuer shall give prompt notice of such claim to each other Agent and Lender
and the Borrower, and if such Agent, such Lender or the L/C Issuer repays all or
part of such amount by reason of (i) any judgment, decree or order of any court
or administrative body having jurisdiction over such Agent, such Lender or the
L/C Issuer or any of its property, or (ii) any good faith settlement or
compromise of any such claim effected by such Agent, such Lender or the L/C
Issuer with any such claimant, then and in such event each Loan Party agrees
that (A) any such judgment, decree, order, settlement or compromise shall be
binding upon it notwithstanding the cancellation of any Indebtedness hereunder
or under the other Loan Documents or the termination of this Agreement or the
other Loan Documents, and (B) it shall be and remain liable to such Agent, such
Lender or the L/C Issuer hereunder for the amount so repaid or recovered to the
same extent as if such amount had never originally been received by such Agent,
such Lender or the L/C Issuer.

 

Section 12.15.      Indemnification.

 

(a)           General Indemnity.  In addition to each Loan Party’s other
Obligations under this Agreement, each Loan Party agrees to, jointly and
severally, defend, protect, indemnify and hold harmless each Agent, each Lender,
and the L/C Issuer and all of their respective Affiliates, officers, directors,
employees, attorneys, consultants and agents (collectively called the
“Indemnitees”) from and

 

116

--------------------------------------------------------------------------------


 

against any and all losses, damages, liabilities, obligations, penalties, fees,
reasonable out-of-pocket costs and expenses (including, without limitation,
reasonable attorneys’ fees, costs and expenses which will be limited to one
primary counsel and, if necessary, one local counsel per jurisdiction and one
special counsel per specialty area for the indemnified parties, unless a
conflict of interest exists) incurred by such Indemnitees, whether prior to or
from and after the Effective Date, whether direct, indirect or consequential, as
a result of or arising from or relating to or in connection with any of the
following:  (i) the negotiation, preparation, execution or performance or
enforcement of this Agreement, any other Loan Document or of any other document
executed in connection with the transactions contemplated by this Agreement,
(ii) any Agent’s or any Lender’s furnishing of funds to the Borrower or the
L/C Issuer’s issuing of Letters of Credit for the account of the Borrower under
this Agreement or the other Loan Documents, including, without limitation, the
management of any such Revolving Loans, the Reimbursement Obligations or the
Letter of Credit Obligations, (iii) any matter relating to the financing
transactions contemplated by this Agreement or the other Loan Documents or by
any document executed in connection with the transactions contemplated by this
Agreement or the other Loan Documents, or (iv) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto (collectively, the “Indemnified Matters”);
provided, that the Loan Parties shall not have any obligation to any Indemnitee
under this subsection (a) for any Indemnified Matter to the extent caused by the
gross negligence, willful misconduct or bad faith of, or material breach of the
Loan Documents by, such Indemnitee, as determined by a final judgment of a court
of competent jurisdiction.

 

(b)           Environmental Indemnity.  Without limiting
Section 12.15(a) hereof, each Loan Party agrees to, jointly and severally,
defend, indemnify, and hold harmless the Indemnitees against any and all
Environmental Liabilities and Costs and all other claims, demands, penalties,
fines, liability (including strict liability), losses, damages, costs and
expenses (including without limitation, reasonable legal fees and expenses,
consultant fees and laboratory fees), arising out of (i) any Releases or
threatened Releases (x) at any property presently or formerly owned or operated
by any Loan Party, any Subsidiary of any Loan Party, any predecessor in interest
with respect to the business of, assets owned or operated by, or operations of,
any Loan Party or its Subsidiaries, or, to the extent such Release or threatened
Release relates to Hazardous Materials generated or disposed of by any contract
manufacturer of a Loan Party or Subsidiary of Loan Party as a result of the
contract manufacturing performed on behalf of such Loan Party or its
Subsidiaries, any contract manufacturer for a Loan Party or Subsidiary of a Loan
Party, or (y) of any Hazardous Materials generated and disposed of by any Loan
Party, any Subsidiary of any Loan Party, any predecessor in interest with
respect to the business of, assets owned or operated by, or operations of, any
Loan Party or its Subsidiaries, or, to the extent such Release relates to
Hazardous Materials generated or disposed of by any contract manufacturer of a
Loan Party or Subsidiary of Loan Party as a result of the contract manufacturing
performed on behalf of such Loan Party or its Subsidiaries; (ii) any violations
of Environmental Laws; (iii) any Environmental Action relating to any Loan
Party, any Subsidiary of any Loan Party, any predecessor in interest with
respect to the business of, assets owned or operated by, or operations of, any
Loan Party or its Subsidiaries, or any contract manufacturer for a Loan Party or
Subsidiary of Loan Party to the extent arising out of contract manufacturing
performed on behalf of such Loan Party or its Subsidiary; (iv) any personal
injury (including wrongful death) or property damage (real or personal) arising
out of exposure to Hazardous Materials used, handled, generated, transported or
disposed by any Loan Party, any Subsidiary of any Loan Party, any predecessor in
interest with respect to the business of, assets owned or operated by, or
operations of, any Loan Party or its Subsidiaries, or, to the extent arising out
of exposure to Hazardous Materials used, handled, generated, transported or
disposed by any contract manufacturer by or on behalf of any Loan Party or any
Subsidiary of any Loan Party, any contract manufacturer for a Loan Party or
Subsidiary of Loan Party; and (v) any breach of any warranty or representation
regarding environmental matters made by the Loan Parties in Section 6.01(p) or
the breach of any covenant made by the Loan Parties in Section 7.01(j). 
Notwithstanding the foregoing, the Loan Parties shall not have any obligation to
any Indemnitee under this subsection (b) regarding any potential environmental
matter covered hereunder which is caused by

 

117

--------------------------------------------------------------------------------


 

the gross negligence or willful misconduct of such Indemnitee, as determined by
a final judgment of a court of competent jurisdiction.

 

(c)           The indemnification for all of the foregoing losses, damages,
fees, costs and expenses of the Indemnitees are chargeable against the Loan
Account.  To the extent that the undertaking to indemnify, pay and hold harmless
set forth in this Section 12.15 may be unenforceable because it is violative of
any law or public policy, each Loan Party shall, jointly and severally,
contribute the maximum portion which it is permitted to pay and satisfy under
applicable law, to the payment and satisfaction of all Indemnified Matters
incurred by the Indemnitees.  The indemnities set forth in this Section 12.15
shall survive the repayment of the Obligations and discharge of any Liens
granted under the Loan Documents; provided, that the Borrower shall not have any
obligation to any Indemnitee under this Section 12.15 for any matter covered
hereunder to the extent caused by the gross negligence or willful misconduct of
such Indemnitee, as determined by a final, nonappealable judgment of a court of
competent jurisdiction.

 

Section 12.16.      Records.

 

The unpaid principal of and interest on the Revolving Loans, the interest rate
or rates applicable to such unpaid principal and interest, the duration of such
applicability, the Revolving Credit Commitments, and the accrued and unpaid fees
payable pursuant to Section 2.06 hereof, the Unused Line Fee and the Letter of
Credit Fee, shall at all times be ascertained from the records of the Agents,
which shall be conclusive and binding absent manifest error.

 

Section 12.17.      Binding Effect.

 

This Agreement shall become effective when it shall have been executed by each
Loan Party, each Agent and each Lender and when the conditions precedent set
forth in Section 5.01 hereof have been satisfied or waived in writing by the
Agents, and thereafter shall be binding upon and inure to the benefit of each
Loan Party, each Agent and each Lender, and their respective successors and
assigns, except that the Loan Parties shall not have the right to assign their
rights hereunder or any interest herein without the prior written consent of
each Lender, and any assignment by any Lender shall be governed by Section 12.07
hereof.

 

Section 12.18.      Excess Interest.

 

Notwithstanding any provision to the contrary contained herein or in any other
Loan Document, no such provision shall require the payment or permit the
collection of any amount of interest in excess of the maximum amount of interest
permitted by applicable law to be charged for the use or detention, or the
forbearance in the collection, of all or any portion of the Loans or other
obligations outstanding under this Agreement or any other Loan Document (“Excess
Interest”).  If any Excess Interest is provided for, or is adjudicated to be
provided for, herein or in any other Loan Document, then in such event (a) the
provisions of this Section shall govern and control, (b) neither the Borrower
nor any guarantor or endorser shall be obligated to pay any Excess Interest,
(c) any Excess Interest that the Administrative Agent or any Lender may have
received hereunder shall, at the option of the Administrative Agent, be
(i) applied as a credit against the then outstanding principal amount of
Obligations hereunder and accrued and unpaid interest thereon (not to exceed the
maximum amount permitted by applicable law), (ii) refunded to the Borrower, or
(iii) any combination of the foregoing, (d) the interest rate payable hereunder
or under any other Loan Document shall be automatically subject to reduction to
the maximum lawful contract rate allowed under applicable usury laws (the
“Maximum Rate”), and this Agreement and the other Loan Documents shall be deemed
to have been, and shall be, reformed and modified to reflect such reduction in
the relevant interest rate, and (e) neither the Borrower nor any guarantor or
endorser shall have any action against the Administrative Agent or any Lender
for any damages whatsoever arising out of the payment

 

118

--------------------------------------------------------------------------------


 

or collection of any Excess Interest.  Notwithstanding the foregoing, if for any
period of time interest on any of Borrower’s Obligations is calculated at the
Maximum Rate rather than the applicable rate under this Agreement, and
thereafter such applicable rate becomes less than the Maximum Rate, the rate of
interest payable on the Borrower’s Obligations shall remain at the Maximum Rate
until the Lenders have received the amount of interest which such Lenders would
have received during such period on the Borrower’s Obligations had the rate of
interest not been limited to the Maximum Rate during such period.

 

Section 12.19.      Confidentiality.

 

Each Agent and each Lender agrees (on behalf of itself and each of its
affiliates, directors, officers, employees and representatives) to use
reasonable precautions to keep confidential, in accordance with its customary
procedures for handling confidential information of this nature and in
accordance with safe and sound practices of comparable commercial finance
companies, any non-public information supplied to it by the Loan Parties
pursuant to this Agreement or the other Loan Documents which is identified in
writing by the Loan Parties as being confidential at the time the same is
delivered to such Person (and which at the time is not, and does not thereafter
become, publicly available or available to such Person from another source not
known to be subject to a confidentiality obligation to such Person not to
disclose such information); provided, that nothing herein shall limit the
disclosure of any such information (i) to the extent required by statute, rule,
regulation or judicial process, (ii) to counsel for any Agent or any Lender,
(iii) to examiners, auditors, accountants or Securitization Parties, (iv) in
connection with any litigation to which any Agent or any Lender is a party or
(v) to any assignee or participant (or prospective assignee or participant) so
long as such assignee or participant (or prospective assignee or
participant) first agrees, in writing, to be bound by confidentiality provisions
similar in substance to this Section 12.19.  Notwithstanding the foregoing, each
Agent and each Lender may disclose to any and all Persons, without limitation of
any kind, the tax treatment and tax structure of the financing contemplated by
this Agreement, and all materials of any kind (including opinions or other tax
analyses) that are provided to any Agent or any Lender relating to such tax
treatment and tax structure.  Each Agent and each Lender agrees that, upon
receipt of a request or identification of the requirement for disclosure
pursuant to clause (iv) hereof, it will make reasonable efforts to keep the Loan
Parties informed of such request or identification; provided, that the each Loan
Party acknowledges that each Agent and each Lender may make disclosure as
required or requested by any Governmental Authority or representative thereof
and that each Agent and each Lender may be subject to review by Securitization
Parties or other regulatory agencies and may be required to provide to, or
otherwise make available for review by, the representatives of such parties or
agencies any such non-public information.  Notwithstanding anything herein to
the contrary, the information subject to this Section 12.19 shall not include,
and each Agent and each Lender may disclose without limitation of any kind, any
information with respect to the “tax treatment” and “tax structure” (in each
case, within the meaning of Treasury Regulation Section 1.6011-4) of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to such Agent or such Lender
relating to such tax treatment and tax structure; provided, that with respect to
any document or similar item that in either case contains information concerning
the tax treatment or tax structure of the transaction as well as other
information, this sentence shall only apply to such portions of the document or
similar item that relate to the tax treatment or tax structure of the Revolving
Loans, Letters of Credit and transactions contemplated hereby.

 

Section 12.20.      Anti-Terrorism Laws.

 

(a)           General.  None of the Loan Parties or any Subsidiary of any Loan
Party is in violation of any Anti-Terrorism Law or engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

 

119

--------------------------------------------------------------------------------


 

(b)           USA Patriot Act Notice.  Each Lender that is subject to the USA
PATRIOT Act or the PCTFA, and each Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act, or the PCTFA, as applicable, it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name, address and tax identification number of the Borrower and other
information regarding the Borrower that will allow such Lender or such Agent, as
applicable, to identify the Borrower in accordance with the USA PATRIOT Act. 
This notice is given in accordance with the requirements of the USA PATRIOT Act
and is effective as to the Lenders and the Agents.  In addition, if
Administrative Agent is required by law or regulation or internal policies to do
so, it shall have the right to periodically conduct (a) Patriot Act searches,
OFAC/PEP searches, and customary individual background checks for the Loan
Parties and (b) OFAC/PEP searches and customary individual background checks for
the Loan Parties’ senior management and key principals, and Borrower agrees to
cooperate in respect of the conduct of such searches and further agrees that the
reasonable costs and charges for such searches shall constitute expenses for the
account of Borrower.

 

(c)           Executive Order No. 13224.  None of the Loan Parties, or any
Subsidiary of any Loan Party is any of the following (each a “Blocked Person”):

 

(i)            a Person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order No. 13224;

 

(ii)           a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

 

(iii)          a Person with which any Agent or any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)          a Person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224; or

 

(v)           a Person that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list.

 

(d)           Anti-Terrorism Laws.  The Loan Parties shall not (i) to its
knowledge, conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person, (ii) to its
knowledge, deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order
No. 13224; or (iii) engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in the Executive Order No. 13224, the
USA Patriot Act or any other Anti-Terrorism Law.

 

(e)           No Reliance on Agent’s Customer Identification Program.  Each
Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Agents to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of the Loan Parties or
their Subsidiaries, the Loan Documents or the transactions hereunder or
contemplated hereby: (1) any identity verification procedures,

 

120

--------------------------------------------------------------------------------


 

(2) any recordkeeping, (3) comparisons with government lists, (4) customer
notices or (5) other procedures required under the CIP Regulations or such other
Laws.

 

Section 12.21.      Tax Shelter Regulations.

 

None of the Loan Parties intends to treat the Revolving Loans and/or Letters of
Credit and related transactions as being a “reportable transaction” (within the
meaning of Treasury Regulation Section 1.6011-4).  In the event any of the Loan
Parties determines to take any action inconsistent with such intention, the
Borrower will promptly (1) notify the Agents thereof, and (2) deliver to the
Agents a duly completed copy of IRS Form 8886 or any successor form.  If the
Borrower so notifies the Agents, the Borrower acknowledges that one or more of
the Lenders may treat its Revolving Loans and/or Letters of Credit as part of a
transaction that is subject to Treasury Regulation Section 301.6112-1, and such
Lender or Lenders, as applicable, will maintain the lists and other records
required by such Treasury Regulation.

 

Section 12.22.      Integration.

 

This Agreement, together with the other Loan Documents, reflects the entire
understanding of the parties with respect to the transactions contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, before the date hereof.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

121

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

BORROWER:

 

 

 

 

LANTHEUS MEDICAL IMAGING, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Michael P. Duffy

 

Name:

Michael Duffy

 

Title:

Vice President, Secretary

 

 

 

 

PARENT and GUARANTOR:

 

 

 

 

LANTHEUS MI INTERMEDIATE, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Michael P. Duffy

 

Name:

Michael Duffy

 

Title:

Vice President, Secretary

 

 

 

 

GUARANTOR:

 

 

 

 

LANTHEUS MI REAL ESTATE, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Michael P. Duffy

 

Name:

Michael Duffy

 

Title:

Vice President, Secretary

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

COLLATERAL AGENT, ADMINISTRATIVE AGENT, and LENDER:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association

 

 

 

 

 

By:

/s/ Kathy Plisko

 

Name:

Kathy Plisko

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

Schedule 1.01(A)  Lenders and Lenders’ Revolving Credit Commitments

 

Lender

 

Revolving Credit
Commitment

 

Total Commitment

 

Wells Fargo Bank, National Association

 

$

42,500,000

 

$

42,500,000

 

All Lenders

 

$

42,500,000

 

$

42,500,000

 

 

--------------------------------------------------------------------------------


 

Schedule 6.01(e)  Subsidiaries

 

Subsidiary Name

 

Jurisdiction of
Organization

 

Ownership of outstanding
Capital Stock

Lantheus Medical Imaging, Inc.

 

Delaware

 

100% owned by Lantheus MI Intermediate, Inc.

Lantheus MI Real Estate, LLC

 

Delaware

 

100% owned by Lantheus Medical Imaging, Inc.

Lantheus MI Radiopharmaceuticals, Inc.

 

Commonwealth of Puerto Rico

 

100% owned by Lantheus Medical Imaging, Inc.

Lantheus MI Australia Pty Ltd.

 

Victoria, Australia

 

100% owned by Lantheus Medical Imaging, Inc.

Lantheus MI Canada, Inc.

 

ON, Canada

 

100% owned by Lantheus Medical Imaging, Inc.

Lantheus MI UK Limited

 

England and Wales

 

100% owned by Lantheus Medical Imaging, Inc.

 

125

--------------------------------------------------------------------------------


 

Schedule 6.01(f)  Litigation; Commercial Tort Claims

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.01(i)  ERISA

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.01(n) Real Property

 

Loan Party

 

Description

 

Owned/Leased

Lantheus MI Real Estate, LLC

 

331 Treble Cove Road, North Billerica, MA 01862

 

As described in Exhibit A to the Perfection Certificate, dated as of the
Effective Date, delivered by each Loan Party signatory thereto, in favor of the
Agents

 

Owned

 

--------------------------------------------------------------------------------


 

Schedule 6.01(q) Insurance

 

Lantheus MI Holdings, Inc.

c/o ACP Lantern Holding, Inc.

331 Treble Cove Road

North Billerica, MA 01862 USA

 

Type of Insurance

 

Company

 

Policy Number

Primary Products & Professional Liability

 

Federal Insurance Company

 

3594-17-29

Excess Products & Professional Liability

 

Ironshore Specialty Insurance Company

 

00-1283001

Excess Products & Professional Liability

 

Navigators Specialty Insurance Company

 

OC13LEX072200NC

Excess Products & Professional Liability

 

Gemini Insurance Company

 

EX_10565-3

Excess Products & Professional Liability

 

Indian Harbor Insurance Company

 

SXS0039875

Pollution Legal Liability

 

American International Specialty

 

PLS5513930

General Liability

 

Federal Insurance Company

 

3590-44-72

Workers Compensation

 

Federal Insurance Company

 

7173-32-94

Business Auto

 

Federal Insurance Company

 

7355-50-59

Umbrella

 

National Union Fire Insurance Company of Pittsburgh, PA

 

BE44196600

Excess Liability

 

Navigators Insurance Company

 

NY13EXR746560IV

Commercial Property

 

Zurich American Insurance Company

 

PPR 5964139-05

Cargo

 

Lloyd’s of London - Falvey Cargo Underwriting

 

M-20347

Foreign Casualty Package

 

Great Northern Insurance Company

 

7499-90-44

General Liability - Canada

 

Chubb Insurance Company of Canada

 

3595-07-88

Business Auto - Puerto Rico

 

Mapfre Praico Insurance Company

 

1225138000182

General Liability - Puerto Rico

 

Federal Insurance Company

 

3595-42-40

Management Liability - D&O

 

Chartis Specialty Insurance Company

 

01-680-02-38

 

--------------------------------------------------------------------------------


 

Type of Insurance

 

Company

 

Policy Number

D&O Excess

 

Federal Insurance Company

 

8224-9651

D&O Excess

 

Berkley Insurance Company

 

18007102

D&O Excess

 

National Union Fire Insurance Company of Pittsburgh, PA

 

01-682-76-78

D&O Excess - Side A Only

 

Zurich American Insurance Company

 

DOC 9380162-04

Employment Practices

 

National Union Fire Insurance Company of Pittsburgh, PA

 

01-682-34-21

Crime

 

Zurich American Insurance Company

 

FID9380148 03

Kidnap and Ransom

 

National Union Fire Insurance Company of Pittsburgh, PA

 

11-362-077

MA Public Health Bond

 

Westchester Fire Insurance Co. (ACE)

 

K07340138

License Bond

 

Westchester Fire Insurance Co. (ACE)

 

K08392304

 

130

--------------------------------------------------------------------------------


 

Schedule 6.01(y)(i)  Name; Jurisdiction of Organization; Organizational ID
Number; Chief Place of Business; Chief Executive Office; Federal Employer
Identification Number

 

Name

 

Jurisdiction of
Organization

 

Organizational
ID Number

 

Chief Executive Office

 

FEIN

Lantheus MI Intermediate, Inc.

 

Delaware

 

4465403

 

331 Treble Cove Road
North Billerica, MA 01862

 

32-0225450

Lantheus Medical Imaging, Inc.

 

Delaware

 

3098309

 

331 Treble Cove Road
North Billerica, MA 01862

 

51-0396366

Lantheus MI Real Estate, LLC

 

Delaware

 

4469098

 

331 Treble Cove Road
North Billerica, MA 01862

 

61-1549164

 

--------------------------------------------------------------------------------

 

Schedule 7.02(a)    Existing Liens

 

Liens on specific Equipment in connection with the Capital Lease listed on
Schedule 7.02(b).

 

--------------------------------------------------------------------------------


 

Schedule 7.02(b)    Existing Indebtedness

 

Indebtedness in connection with the following Capital Lease outstanding as of
the Effective Date:

 

Lender

 

Type

 

Amount

 

Ricoh USA, Inc.

 

Capital Lease

 

$

226,946

 

 

--------------------------------------------------------------------------------


 

Schedule 7.02(c) — Permitted Dispositions

 

·                  The real property described on Schedule 6.01(n)

 

--------------------------------------------------------------------------------


 

Schedule 7.02(e) Existing Investments

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7.02(k) Limitations on Dividends and Other Payment Restrictions

 

None.

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF SECURITY AGREEMENT

 

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

 

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of July 3, 2013,
made by each of the Grantors listed on the signature pages hereto (together with
each other person that executes a supplement hereto and becomes an “Additional
Grantor” hereunder, each a “Grantor” and individually and collectively, jointly
and severally, the “Grantors”), in favor of Wells Fargo Bank, National
Association, a national banking association (“Wells Fargo”), in its capacity as
the collateral agent for the Secured Parties referred to below (in such
capacity, together with its successors and assigns in such capacity, if any, the
“Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Lantheus MI
Intermediate, Inc., a Delaware corporation (the “Parent”), Lantheus Medical
Imaging, Inc., a Delaware corporation (the “Borrower”), the “Guarantors” from
time to time party thereto, the lenders from time to time party thereto (each a
“Lender” and individually and collectively, the “Lenders”), the Collateral
Agent, Wells Fargo, as the administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, if any, the
“Administrative Agent” and together with the Collateral Agent, each an “Agent”
and individually and collectively, the “Agents”), and Wells Fargo, as sole lead
arranger, bookrunner, and syndication agent, which amends and restates the
Original Credit Agreement, the Lenders have agreed to make Revolving Loans and
to provide a subfacility for the issuance of Letters of Credit, to the Borrower;

 

WHEREAS, it is a condition precedent to the Lenders making any Revolving Loan
and providing any other financial accommodation to the Borrower pursuant to the
Credit Agreement that each Grantor shall have executed and delivered to the
Collateral Agent a pledge and security agreement to the Collateral Agent, for
the benefit of the Secured Parties, providing for, among other things, the grant
to the Collateral Agent, for the benefit of the Secured Parties, of (a) a
security interest in and Lien on the outstanding shares of Capital Stock (as
defined in the Credit Agreement) and indebtedness from time to time owned by
such Grantor of each Person now or hereafter existing and in which such Grantor
has any interest at any time (subject to any express limitations set forth in
Section 2), and (b) a security interest in all other personal property and
fixtures of such Grantor (subject to any express limitations set forth in
Section 2);

 

WHEREAS, the Grantors are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation, with credit needed from
time to time by each Grantor often being provided through financing obtained by
the other Grantors and the ability to obtain such financing being dependent on
the successful operations of all of the Grantors as a whole; and

 

WHEREAS, each Grantor has determined that the execution, delivery and
performance of this Agreement directly benefit, and are in the best interest of,
such Grantor;

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Collateral Agent and the Lenders to make and maintain the
Revolving Loans and to assist in providing Letters of Credit and other financial
accommodations to the Borrower pursuant to the

 

--------------------------------------------------------------------------------


 

Credit Agreement, the Grantors hereby jointly and severally agree with the
Collateral Agent, for the benefit of the Secured Parties, as follows:

 

1.             Definitions; Construction.

 

(a)           Reference is hereby made to the Credit Agreement for a statement
of the terms thereof.  All initially capitalized terms used herein (including in
the preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement.  Any terms (whether capitalized or
lower case) used in this Agreement that are defined in Article 9 of the Uniform
Commercial Code as in effect from time to time in the State of New York (the
“Code”) shall be construed and defined as set forth in the Code unless otherwise
defined herein or in the Credit Agreement; provided, that to the extent that the
Code is used to define any term used herein and if such term is defined
differently in different Articles of the Code, the definition of such term
contained in Article 9 of the Code shall govern; provided further, that terms
used herein which are defined in the Code as in effect in the State of New York
on the date hereof shall continue to have the same meaning notwithstanding any
replacement or amendment of such statute except as the Collateral Agent may
otherwise determine.

 

(b)           The following terms shall have the respective meanings provided
for in the Code:  “Accounts”, “Account Debtor”, “Cash Proceeds”, “Certificate of
Title”, “Chattel Paper”, “Commercial Tort Claim”, “Commodity Account”,
“Commodity Contracts”, “Deposit Account”, “Documents”, “Electronic Chattel
Paper”, “Equipment”, “Fixtures”, “General Intangibles”, “Goods”, “Instruments”,
“Inventory”, “Investment Property”, “Letter-of-Credit Rights”, “Noncash
Proceeds”, “Payment Intangibles”, “Proceeds”, “Promissory Notes”, “Record”,
“Securities Account”, “Software”, “Supporting Obligations” and “Tangible Chattel
Paper”.

 

(c)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  Unless the context of this Agreement or any other Loan Document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms “includes” and
“including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections , Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (v) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any right or interest in or to
assets and properties of any kind whatsoever, whether real, personal or mixed
and whether tangible or intangible.  References in this Agreement to
“determination” by any Agent include good faith estimates by such Agent (in the
case of quantitative determinations) and good faith beliefs by such Agent (in
the case of qualitative determinations).  Any requirement of a writing contained
herein or in any other Loan Document shall be satisfied by the transmission of a
Record.    Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Secured Obligations, or
phrases of like meaning (including “paid in full”), shall mean (A) the payment
or repayment in full in immediately available funds of (i) the principal amount
of, and interest accrued and unpaid with respect to, all outstanding Revolving
Loans, together with the payment of any premium

 

2

--------------------------------------------------------------------------------


 

applicable to the repayment of the Revolving Loans, (ii) all unpaid fees, costs
and expenses and other amounts that Borrower is required to pay or reimburse by
the Loan Documents or by law or otherwise in connection with the Loan Documents,
(iii) all fees or charges that have accrued hereunder or under any other Loan
Document (including the Letter of Credit Fee and the Unused Line Fee) and are
unpaid, (B) in the case of contingent reimbursement obligations with respect to
Letters of Credit, providing Letter of Credit Collateralization, (C) in the case
of Funds Transfer and Deposit Account Liability, providing Funds Transfer and
Deposit Account Collateralization, (D) the receipt by Collateral Agent of cash
collateral in order to secure any other contingent Secured Obligations for which
a claim or demand for payment has been made on or prior to such time or in
respect of matters or circumstances known to any Agent or a Lender at such time
that are reasonably expected to result in any loss, cost, damage, or expense
(including attorneys fees and legal expenses), such cash collateral to be in
such amount as any Agent reasonably determines is appropriate to secure such
contingent Secured Obligations, such cash collateral not to exceed 105% of the
maximum amount of exposure determined by any such Agent, (E) the payment or
repayment in full in immediately available funds of all other outstanding
Secured Obligations (including the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under Hedge Agreements provided by Secured
Parties) other than (i) unasserted contingent indemnification Obligations, and
(ii) any Hedging Liability that, at such time, are allowed by the applicable
Secured Party to remain outstanding without being required to be repaid or cash
collateralized, and (F) the termination of all of the Revolving Credit
Commitments of the Lenders.

 

(d)           As used in this Agreement, the following terms shall have the
respective meanings indicated below, such meanings to be applicable equally to
both the singular and plural forms of such terms:

 

“Additional Collateral” has the meaning specified therefor in
Section 4(a)(i) hereof.

 

“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right concerning any Copyright, including, but not limited to
the right to use, create derivative works of, distribute, reproduce, display and
perform any works covered by any Copyright.

 

“Existing Issuer” has the meaning specified therefor in the definition of the
term “Pledged Shares”.

 

“Intellectual Property” means all rights in all U.S and non-U.S. (i) published
and unpublished works of authorship (including, without limitation, computer
software), copyrights therein and thereto, and registrations and applications
therefor, and all renewals, extensions, restorations and reversions thereof,
including, without limitation, all copyright registrations and applications
listed in Schedule II hereto (collectively, “Copyrights”); (ii) inventions,
discoveries and all patents, registrations, and applications therefor,
including, without limitation, divisions, continuations, continuations-in-part
and renewal applications, and all renewals, extensions and reissues, including,
without limitation, all patents and patent applications listed in Schedule II
hereto (collectively, “Patents”); (iii) trademarks, service marks, brand names,
certification marks, collective marks, d/b/a’s, Internet domain names, logos,
symbols, trade dress, assumed names, fictitious names, trade names, and other
indicia of origin, all applications and registrations for all of the foregoing,
and all goodwill associated therewith and symbolized thereby, and all
extensions, modifications and renewals of same, including, without limitation,
all trademark registrations and applications listed in Schedule II hereto
(collectively, “Trademarks”); (iv) confidential and proprietary information,
trade secrets and know-how, including, without limitation, processes,
schematics, databases, formulae, drawings, prototypes, models, designs and

 

3

--------------------------------------------------------------------------------


 

customer lists (collectively, “Trade Secrets”); and (v) all other intellectual
property or proprietary rights and claims or causes of action arising out of or
related to any infringement, misappropriation or other violation of any of the
foregoing, including, without limitation, rights to recover for past, present
and future violations thereof (collectively, “Other Proprietary Rights”).

 

“Licenses” means the Copyright Licenses, the Patent Licenses and the Trademark
Licenses.

 

“Material Intellectual Property” means Intellectual Property owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.

 

“Patent Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right concerning any Patent, including, but not limited to any
right to manufacture, have manufactured, use, sell, offer for same, or import
any invention covered by any Patent.

 

“Pledged Debt” means the indebtedness described in Schedule VI hereto and all
indebtedness from time to time owned or acquired by a Grantor, the promissory
notes and other Instruments evidencing any or all of such indebtedness, and all
interest, cash, Instruments, Investment Property, financial assets, securities,
Capital Stock, other equity interests, stock options and commodity contracts,
notes, debentures, bonds, promissory notes or other evidences of indebtedness
and all other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such indebtedness.

 

“Pledged Interests” means, collectively, (a) the Pledged Debt, (b) the Pledged
Shares and (c) all Security Entitlements in any and all of the foregoing.

 

“Pledged Issuer” has the meaning specified therefor in the definition of the
term “Pledged Shares”.

 

“Pledged Shares” means (a) the shares of Capital Stock described in Schedule VII
hereto, whether or not evidenced or represented by any stock certificate,
certificated security or other Instrument, issued by the Persons described in
such Schedule VII (the “Existing Issuers”), (b) the shares of Capital Stock at
any time and from time to time acquired by a Grantor of any and all Persons now
or hereafter existing (such Persons, together with the Existing Issuers, being
hereinafter referred to individually and collectively as the “Pledged Issuers”
and each individually as a “Pledged Issuer”), whether or not evidenced or
represented by any stock certificate, certificated security or other Instrument,
subject, however, to any express limitations set forth in Section 2 and (c) the
certificates representing such shares of Capital Stock, all options and other
rights, contractual or otherwise, in respect thereof and all dividends,
distributions, cash, Instruments, Investment Property, financial assets,
securities, Capital Stock, other equity interests, stock options and commodity
contracts, notes, debentures, bonds, promissory notes or other evidences of
indebtedness and all other property (including, without limitation, any stock
dividend and any distribution in connection with a stock split) from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such Capital Stock.

 

“Secured Parties” means, each individually and collectively, the Agents, the
Lenders, any Affiliate of a Lender in its capacity as a holder of any Hedging
Liability or any Funds Transfer and Deposit Account Liability and any L/C
Issuer.

 

“Secured Obligations” has the meaning specified therefor in Section 3 hereof.

 

4

--------------------------------------------------------------------------------


 

“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensor or licensee and providing for
the grant of any right concerning any Trademark, including, but not limited to
the right to sell any goods or provide any services covered by any Trademark and
the right to use any Trademark, together with any goodwill connected with and
symbolized by any such trademark licenses, contracts or agreements.

 

“URL” means “uniform resource locator,” an internet web address

 

2.             Grant of Security Interest.  As security for the payment,
performance and observance of all of the Secured Obligations, each Grantor
hereby pledges and assigns to the Collateral Agent (and its agents and
designees), and grants to the Collateral Agent (and its agents and designees),
for the benefit of the Secured Parties, a continuing security interest in all of
such Grantor’s right, title, and interest in and to the following, wherever
located and whether now or hereafter existing and whether now owned or hereafter
acquired, of every kind and description, tangible or intangible (all being
collectively referred to herein as the “Collateral”):

 

(a)           all Accounts;

 

(b)           all Chattel Paper (whether tangible or electronic);

 

(c)           the Commercial Tort Claims specified on Schedule V;

 

(d)           all Deposit Accounts;

 

(e)           all cash and all other property from time to time deposited in any
Deposit Accounts or Securities Accounts or otherwise credited thereto and all
monies and property in the possession or under the control of any Agent or any
Lender or any affiliate, representative, agent or correspondent of any Agent or
any Lender;

 

(f)            all Documents;

 

(g)           all General Intangibles (including, without limitation, all
Payment Intangibles, Intellectual Property and Licenses);

 

(h)           all Goods (including, without limitation, all Equipment, Fixtures
and Inventory);

 

(i)            all Instruments (including, without limitation, Promissory
Notes);

 

(j)            all Investment Property (including, without limitation, all
Securities Accounts, Security Entitlements, Commodity Contracts and Commodity
Accounts);

 

(k)           all Letter-of-Credit Rights;

 

(l)            all Pledged Interests;

 

(m)          all Supporting Obligations;

 

(n)           all other tangible and intangible personal property of such
Grantor (whether or not subject to the Code), including, without limitation, all
bank and other accounts and all cash and all investments therein, all proceeds,
products, offspring, accessions, rents, profits, income, benefits, substitutions
and replacements of and to any of the property of such Grantor described in the
preceding

 

5

--------------------------------------------------------------------------------


 

clauses of this Section 2 (including, without limitation, any proceeds of
insurance thereon and all causes of action, claims and warranties now or
hereafter held by such Grantor in respect of any of the items listed above), and
all books, correspondence, files and other Records, including, without
limitation, all tapes, disks, cards, Software, data and computer programs in the
possession or under the control of such Grantor or any other Person from time to
time acting for such Grantor that at any time evidence or contain information
relating to any of the property described in the preceding clauses of this
Section 2 or are otherwise necessary or helpful in the collection or realization
thereof; and

 

(o)           all Proceeds, including all Cash Proceeds and Noncash Proceeds,
and products of any and all of the foregoing Collateral;

 

in each case howsoever such Grantor’s interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise).

 

Notwithstanding anything herein to the contrary, the term “Collateral” shall not
include, and no Grantor is pledging, nor granting a security interest hereunder
in:

 

(i)            any of such Grantor’s right, title or interest in any license,
contract or agreement to which such Grantor is a party or any of its right,
title or interest thereunder to the extent, but only to the extent, that such a
grant would, under the express terms of such license, contract or agreement
result in a breach of the terms of, or constitute a default under, such license,
contract or agreement (other than to the extent that any such term (A) has been
waived or (B) would be rendered ineffective pursuant to Sections 9-406, 9-408,
9-409 of the Code or other applicable provisions of the Uniform Commercial Code
of any relevant jurisdiction or any other applicable law (including the
Bankruptcy Code) or principles of equity); provided, that (x) immediately upon
the ineffectiveness, lapse, termination or waiver of any such term with respect
to any license, contract or agreement, the Collateral shall include, and such
Grantor shall be deemed to have granted a security interest in, all of such
Grantor’s right, title and interest with respect to such license, contract or
agreement, as if such term had never been in effect, and (y) the foregoing
exclusion shall in no way be construed so as to limit, impair or otherwise
affect the Collateral Agent’s unconditional continuing security interest in and
liens upon any rights or interests of a Grantor in or to the Proceeds of, or any
Accounts or other rights to payment due or to become due under, any such
license, contract or agreement,

 

(ii)           any intent-to-use United States trademark applications (A) for
which an amendment to allege use or statement of use has not been filed under 15
U.S.C. § 1051(c) or 15 U.S.C. § 1051(d), respectively, or if filed, has not been
deemed in conformance with 15 U.S.C. § 1051(a) or examined and accepted,
respectively, by the United States Patent and Trademark Office; provided, that
upon such filing and acceptance, such intent-to-use applications shall be
included in the definition of Collateral, or (B) to the extent that and for so
long as such a grant would result in the abandonment, invalidation or
unenforceability of such intent-to-use United States trademark applications
under applicable law; provided, that (x) immediately at such time that the grant
of a security interest in such intent-to-use United States trademark
applications would no longer result in the abandonment, invalidation or
unenforceability of such intent-to-use United States trademark applications
under applicable law, the Collateral shall include, and such Grantor shall be
deemed to have granted a security interest in, all such intent-to-use United
States trademark applications as if such applicable law had never been in effect
and (y) the foregoing exclusion shall in no way be construed so as to limit,
impair or otherwise affect the Collateral Agent’s unconditional continuing
security interest in and liens upon any rights or interests of a

 

6

--------------------------------------------------------------------------------


 

Grantor in or to the Proceeds of, or any Accounts or other rights to payment due
or to become due under, any such intent-to-use United States trademark
applications,

 

(iii)          any Excluded Account, or

 

(iv)          in the case of a Foreign Subsidiary (other than the Borrower) of a
Loan Party, more than 65% of the issued and outstanding shares of Capital Stock
of such Foreign Subsidiary entitled to vote (within the meaning of Treas. Reg.
Section 1.956 2(c)(2)) (it being understood and agreed that the Collateral shall
include 100% of the issued and outstanding shares of Capital Stock of such
Foreign Subsidiary not entitled to vote within the meaning of Treas. Reg.
Section 1.956 2(c)(2)) or other equity interest of such Foreign Subsidiary (and
for the avoidance of doubt, each Loan Party will refrain from pledging the
Capital Stock of any Foreign Subsidiary to any Person other than a pledge of 65%
of its voting Capital Stock and 100% of its non-voting Capital Stock to the
Collateral Agent, for the benefit of the Secured Parties.

 

3.             Security for Secured Obligations.  The security interest created
hereby in the Collateral constitutes continuing collateral security for all of
the following obligations, whether now existing or hereafter incurred (the
“Secured Obligations”):

 

(a)           all amounts from time to time owing by such Grantor to the Secured
Parties under, evidenced by or in respect of the Credit Agreement and/or the
other Loan Documents, including, without limitation, (i) all Obligations,
(ii) all Letter of Credit Obligations, (iii) all Hedging Liability (other than
Excluded Hedging Liability), (iv) all Funds Transfer and Deposit Account
Liability, (v) in the case of a Guarantor, all amounts from time to time owing
by such Grantor in respect of its guaranty made pursuant to Article XI of the
Credit Agreement or under any other Guaranty to which it is a party, including,
without limitation, all Guaranteed Obligations and all other obligations
guaranteed by such Grantor, and (vi) all interest, fees, commissions, charges,
expense reimbursements, indemnifications and all other amounts due or to become
due under any Loan Document (including, without limitation, all interest, fees,
commissions, charges, expense reimbursements, indemnifications and other amounts
that accrue after the commencement of any Insolvency Proceeding of any Loan
Party, whether or not the payment of such interest, fees, commissions, charges,
expense reimbursements, indemnifications and other amounts are unenforceable or
are not allowable, in whole or in part, due to the existence of such Insolvency
Proceeding); and

 

(b)           the due performance and observance by each Grantor of all of its
other obligations from time to time existing under, evidenced by or in respect
of the Loan Documents.

 

4.             Delivery of the Pledged Interests.

 

(a)           (i)            All Promissory Notes evidencing the Pledged Debt on
the Effective Date and all certificates representing the Pledged Shares on the
Effective Date shall be delivered to the Collateral Agent (or its custodian,
designee or other nominee) on or prior to the Effective Date.  All other
Promissory Notes, certificates and Instruments constituting Pledged Interests
from time to time required to be pledged to the Collateral Agent pursuant to the
terms of this Agreement or the Credit Agreement (the “Additional Collateral”)
shall be delivered to the Collateral Agent (or its custodian, designee or other
nominee) promptly upon, but in any event within 14 days (or such later date
acceptable to the Collateral Agent) of, receipt thereof by or on behalf of any
of the Grantors; provided, that such delivery requirement shall not apply to any
Pledged Debt having a face amount of less than $500,000 individually but only to
the extent the aggregate face amount of such Pledged Debt does not exceed
$1,000,000 collectively.  All such Promissory Notes, certificates and
Instruments shall be held by or on behalf of the Collateral Agent

 

7

--------------------------------------------------------------------------------


 

(or its custodian, designee or other nominee) pursuant hereto and shall be
delivered in suitable form for transfer by delivery or shall be accompanied by
duly executed instruments of transfer or assignment or undated stock powers
executed in blank, all in form and substance reasonably satisfactory to the
Collateral Agent.  If any Pledged Interests consists of uncertificated
Securities, unless the immediately following sentence is applicable thereto,
such Grantor shall cause the Collateral Agent (or its designated custodian or
nominee) to become the registered holder thereof, or cause each issuer of such
Securities to agree that it will comply with instructions originated by the
Collateral Agent with respect to such Securities without further consent by such
Grantor.  If any Pledged Interests consists of Security Entitlements, such
Grantor shall transfer such Security Entitlements to the Collateral Agent (or
its custodian, nominee or other designee), or cause the applicable Securities
Intermediary to agree that it will comply with entitlement orders by the
Collateral Agent without further consent by such Grantor.

 

(ii)           Within 20 days (or such later date acceptable to the Collateral
Agent) of the receipt by a Grantor of any Additional Collateral, a Pledge
Amendment, duly executed by such Grantor, in substantially the form of Exhibit A
hereto (a “Pledge Amendment”), shall be delivered to the Collateral Agent, in
respect of the Additional Collateral that must be pledged pursuant to this
Agreement and the Credit Agreement.  The Pledge Amendment shall from and after
delivery thereof constitute part of Schedules VI and VII hereto.  Each Grantor
hereby authorizes the Collateral Agent to attach each Pledge Amendment to this
Agreement and agrees that all Promissory Notes, certificates or Instruments
listed on any Pledge Amendment delivered to the Collateral Agent (or its
custodian, designee or other nominee) shall for all purposes hereunder
constitute Pledged Interests and such Grantor shall be deemed upon delivery
thereof to have made the representations and warranties set forth in Section 5
hereof with respect to such Additional Collateral.

 

(b)           If any Grantor shall receive, by virtue of such Grantor’s being or
having been an owner of any Pledged Interests, any (i) stock certificate
(including, without limitation, any certificate representing a stock dividend or
distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares,
stock split, spin-off or split-off), Promissory Note or other Instrument,
(ii) option or right, whether as an addition to, substitution for, or in
exchange for, any Pledged Interests, or otherwise, (iii) dividends payable in
cash (except such dividends permitted to be retained by any such Grantor
pursuant to Section 7 hereof) or in Securities or other property or
(iv) dividends, distributions, cash, Instruments, Investment Property and other
property in connection with a partial or total liquidation or dissolution or in
connection with a reduction of capital, capital surplus or paid-in surplus, such
Grantor shall receive such stock certificate, Promissory Note, Instrument,
option, right, payment or distribution in trust for the benefit of the
Collateral Agent, shall segregate it from such Grantor’s other property and
shall promptly deliver it forthwith to the Collateral Agent, in the exact form
received, with any necessary indorsement and/or appropriate stock powers duly
executed in blank, to be held by the Collateral Agent as Pledged Interests and
as further collateral security for the Secured Obligations.

 

5.             Representations and Warranties.  Each Grantor jointly and
severally represents and warrants as follows:

 

(a)           Schedule I hereto sets forth as of the Effective Date (i) the
exact legal name of each Grantor, (ii) the state or jurisdiction of organization
of each Grantor, (iii) the type of organization of each Grantor, (iv) the
organizational identification number of each Grantor (or states that no such
organizational identification number exists) and (v) the federal employer
identification number of each Grantor.

 

8

--------------------------------------------------------------------------------


 

(b)           This Agreement is a legal, valid and binding obligation of such
Grantor, enforceable against such Grantor in accordance with its terms, except
as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws.

 

(c)           All Equipment, Fixtures, Inventory and other Goods (other than
Inventory in transit to customers) located in the continental United States now
existing are, and all Equipment, Fixtures, Inventory and other Goods (other than
Inventory in transit to customers) located in the continental United States
hereafter existing will be, located at the addresses specified therefor in
Schedule III hereto (as amended, supplemented or otherwise modified from time to
time in accordance with Section 6(b)), except for any location where the fair
market value of the Equipment, Fixtures, Inventory and other Goods at such
location is less than $1,000,000 in the aggregate.  Each Grantor’s chief place
of business and chief executive office, the place where such Grantor keeps its
Records concerning Accounts and all originals of all Chattel Paper are located
at the addresses specified therefor in Schedule III hereto (as amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof).  None of the Accounts is evidenced by Promissory Notes or other
Instruments (except for Promissory Notes evidencing indebtedness of not more
than $500,000 individually and $1,000,000 in the aggregate) that have not been
delivered to the Collateral Agent in accordance with this Agreement.  Set forth
in Schedule II hereto is a complete and correct list of each formal legal name
used by any Grantor during the past five years.  Schedule VIII hereto sets forth
for each Grantor a true and complete list of all Investment Property, including
all Securities, Security Entitlements, Instruments, Chattel Paper, Letters of
Credit and any certificates or Instruments evidencing the foregoing held by or
on behalf of or issued in favor of each Grantor (excluding the assets already
identified on Schedules VI and VII), whether or not evidenced by certificates or
instruments.

 

(d)           [Reserved.]

 

(e)           (i)            The Grantors own and control, or otherwise possess
adequate rights to use, all Intellectual Property necessary to conduct their
business except as could not reasonably be expected to have a Material Adverse
Effect.  Schedule II hereto sets forth a true and complete list of all
Intellectual Property that is the subject of U.S. registrations or applications
for registration in the U.S. owned by each Grantor as of the date hereof. 
Schedule II (which shall be updated and provided to the Collateral Agent on a
quarterly basis) sets forth a true and complete list of all Licenses material to
the conduct of any Grantor’s business entered into by any Grantor pursuant to
which (A) any Grantor has provided any license or other rights in Intellectual
Property owned or controlled by such Grantor to any other Person other than
non-exclusive licenses granted in the ordinary course of business or (B) any
Person has granted to any Grantor any license or other rights in Intellectual
Property owned or controlled by such Person that is material to the conduct of
such Grantor’s business.  To the applicable Grantor’s knowledge, all such
Intellectual Property is valid, subsisting and enforceable, has not been
abandoned in whole or in part and is not subject to any outstanding order,
judgment or decree restricting its use or adversely affecting the Grantor’s
rights thereto, except to the extent the loss of any such Intellectual Property
(either individually or in the aggregate) could not reasonably be expected to
have a Material Adverse Effect.

 

(ii)           Such Grantor is not violating and has not violated any
Intellectual Property rights or any third party except as could not reasonably
be expected to have a Material Adverse Effect.  There are no suits, actions,
reissues, reexaminations, public protests, interferences, arbitrations,
mediations, oppositions, cancellations, Internet domain name dispute resolutions
or other proceedings (collectively, “Suits”) pending, decided, asserted by or
against such Grantor or, to such Grantor’s knowledge, threatened concerning the
violation of any Intellectual Property rights or concerning the Material
Intellectual Property owned or controlled

 

9

--------------------------------------------------------------------------------


 

by a Grantor, and, to any Grantor’s knowledge, no valid basis for any such Suits
or claims exists, except as could not reasonably be expected to have a Material
Adverse Effect.  To the Grantors’ knowledge, there are no Suits or claims
pending, decided, threatened or asserted against the Grantors concerning the
Licenses or the right of the Grantor to use the Licenses, and no valid basis for
any such Suits or claims exists, except as could not reasonably be expected to
have a Material Adverse Effect.

 

(f)            (i)            None of the Other Proprietary Rights or Trade
Secrets of any Grantor have been used, divulged, disclosed or appropriated to
the detriment of such Grantor for the benefit of any other Person other than
such Grantor, (ii) no employee, independent contractor or agent of any Grantor
has misappropriated any Other Proprietary Rights or Trade Secrets of any other
Person in the course of the performance of his or her duties as an employee,
independent contractor or agent of such Grantor, and (iii) no employee,
independent contractor or agent of any Grantor is in default or breach of any
term of any employment agreement, non-disclosure agreement, assignment of
inventions agreement or similar agreement, or contract relating an any way to
the protection, ownership, development, use or transfer of such Grantor’s
Intellectual Property Collateral, except to the extent any of the foregoing
could not reasonably be expected (either individually or in the aggregate) to
have a Material Adverse Effect.

 

(g)           The Existing Issuers set forth in Schedule VII identified as a
Subsidiary of a Grantor are each such Grantor’s only Subsidiaries existing on
the date hereof.  The Pledged Shares have been duly authorized and validly
issued and are fully paid and nonassessable and the holders thereof are not
entitled to any preemptive, first refusal or other similar rights.  Except as
noted in Schedule VII hereto, the Pledged Shares constitute 100% of the issued
shares of Capital Stock of the Pledged Issuers as of the date hereof.  All other
shares of Capital Stock constituting Pledged Interests will be duly authorized
and validly issued, fully paid and nonassessable.

 

(h)           The Promissory Notes currently evidencing the Pledged Debt have
been, and all other Promissory Notes from time to time evidencing Pledged Debt,
when executed and delivered, will have been, duly authorized, executed and
delivered by the respective makers thereof, and all such Promissory Notes are or
will be, as the case may be, legal, valid and binding obligations of such
makers, enforceable against such makers in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws.

 

(i)            The Grantors are and will be at all times the sole and exclusive
owners of, or otherwise have and will have adequate rights in, the Collateral
free and clear of any Lien except for the Permitted Liens.  No effective
financing statement or other instrument similar in effect covering all or any
part of the Collateral is on file in any recording or filing office except such
as may have been filed to perfect or protect any Permitted Lien.

 

(j)            The exercise by the Collateral Agent of any of its rights and
remedies hereunder will not contravene any law or any Contractual Obligation
binding on or otherwise affecting any Grantor or any of its properties and will
not result in, or require the creation of, any Lien upon or with respect to any
of its properties other than Liens created pursuant to the Loan Documents.

 

(k)           No authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority or any other Person, is required for
(i) the due execution, delivery and performance by any Grantor of this
Agreement, (ii) the grant by any Grantor of the security interest purported to
be created hereby in the Collateral or (iii) the exercise by the Collateral
Agent of any of its rights and remedies hereunder, except, in the case of this
clause (iii), as may be required in connection with any sale of any Pledged
Interests by laws affecting the offering and sale of securities generally.  No

 

10

--------------------------------------------------------------------------------


 

authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority or any other Person, is required for the perfection
of the security interest purported to be created hereby in the Collateral,
except (A) for the filing under the Uniform Commercial Code as in effect in the
applicable jurisdiction of the financing statements described in Schedule IV
hereto, all of which financing statements shall be duly filed on or around the
Effective Date and from such date shall be in full force and effect, (B) with
respect to the perfection of the security interest created hereby in the United
States Intellectual Property, for the recording of the appropriate Grant of a
Security Interest, substantially in the form of Exhibit B hereto in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, (C) with respect to any action that may be necessary to obtain
control of Collateral constituting Deposit Accounts, Electronic Chattel
Paper, Investment Property or Letter-of-Credit Rights, the taking of such
actions, and (D) the Collateral Agent’s having possession of all Documents,
Chattel Paper, Instruments and cash constituting Collateral (subclauses (A),
(B), (C) and (D), each a “Perfection Requirement” and collectively, the
“Perfection Requirements”).

 

(l)            This Agreement creates a legal, valid and enforceable security
interest in favor of the Collateral Agent, for the benefit of the Secured
Parties, in the Collateral, as security for the Secured Obligations.  The
satisfaction of the Perfection Requirements will result in the perfection of
such security interests.  After satisfaction of the Perfection Requirements,
such security interests are, or in the case of Collateral in which any Grantor
obtains rights after the date hereof, will be, perfected, first priority
security interests, subject in priority only to the Permitted Liens that,
pursuant to the definition of the term “Permitted Liens”, are not prohibited
from being prior to the Liens in favor of the Collateral Agent, for the benefit
of the Secured Parties, and the recording of such instruments of assignment
described above.  Such Perfection Requirements and all other action necessary or
desirable to perfect and protect such security interest have been duly made or
taken, except for (i) the Collateral Agent’s having possession of all
Instruments, Documents, Chattel Paper and cash constituting Collateral after the
date hereof, (ii) the Collateral Agent’s having control of all Deposit Accounts,
Electronic Chattel Paper, Investment Property or Letter-of-Credit Rights
constituting Collateral after the date hereof, and (iii) the other filings and
recordations and actions described in Section 5(l) hereof.

 

(m)          As of the date hereof, no Grantor holds any Commercial Tort Claims,
except for such claims described in Schedule V.

 

(n)           With respect to each Grantor and its Subsidiaries that is a
partnership or a limited liability company, none of the partnership interests or
membership interests of such Person are (i) dealt in or traded on securities
exchanges or in securities markets, (ii) securities for purposes of Article 8 of
any relevant Uniform Commercial Code, (iii) investment company securities within
the meaning of Section 8-103 of any relevant Uniform Commercial Code or
(iv) evidenced by a certificate.  The partnership interests or membership
interests of any Grantor and its Subsidiaries constitute General Intangibles.

 

6.             Covenants as to the Collateral.  So long as any of the Secured
Obligations (whether or not due) shall remain unpaid or any Lender shall have
any Revolving Credit Commitment under the Credit Agreement, unless the
Collateral Agent shall otherwise consent in writing:

 

(a)           Further Assurances.  Each Grantor will at its expense, at any time
and from time to time, promptly execute and deliver all further instruments and
documents and take all further action that may be necessary or desirable or that
the Collateral Agent may reasonably request in order (i) to perfect and protect,
or maintain the perfection of, the security interest and Lien purported to be
created hereby, (ii) to enable the Collateral Agent to exercise and enforce its
rights and remedies hereunder in respect of the Collateral or (iii) otherwise to
effect the purposes of this Agreement, including, without limitation:  (A) if a
Default or an Event of Default has occurred and is continuing, marking
conspicuously

 

11

--------------------------------------------------------------------------------

 

all Chattel Paper, Instruments and Licenses and, at the request of the
Collateral Agent, all of its Records pertaining to the Collateral with a legend,
in form and substance reasonably satisfactory to the Collateral Agent,
indicating that such Chattel Paper, Instrument, License or Collateral is subject
to the security interest created hereby, (B) if any Account shall be evidenced
by a Promissory Note or other Instrument or Chattel Paper, delivering and
pledging to the Collateral Agent such Promissory Note, other Instrument or
Chattel Paper, duly endorsed and accompanied by executed instruments of transfer
or assignment, all in form and substance satisfactory to the Collateral Agent;
provided, that such delivery requirement shall not apply to any Pledged Debt
having a face amount of less than $500,000 individually but only to the extent
the aggregate face amount of such Pledged Debt does not exceed $1,000,000
collectively, (C) executing and filing (to the extent, if any, that such
Grantor’s signature is required thereon) or authenticating the filing of, such
financing or continuation statements, or amendments thereto, (D) with respect to
Intellectual Property hereafter existing and not covered by an appropriate
security interest grant, the executing and recording in the United States Patent
and Trademark Office or the United States Copyright Office, as applicable,
appropriate instruments granting a security interest, as may be necessary or
desirable or that the Collateral Agent may reasonably request in order to
perfect and preserve the security interest purported to be created hereby,
(E) delivering to the Collateral Agent irrevocable proxies in respect of the
Pledged Interests, (F) furnishing to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Collateral Agent may
reasonably request, all in reasonable detail, (G) if at any time after the date
hereof, any Grantor acquires or holds any Commercial Tort Claim (other than any
Commercial Tort Claims having a value of less than $500,000 individually and
$1,000,000 in the aggregate,) immediately notifying the Collateral Agent in a
writing signed by such Grantor setting forth a brief description of such
Commercial Tort Claim and granting to the Collateral Agent a security interest
therein and in the Proceeds thereof, which writing shall incorporate the
provisions hereof and shall be in form and substance reasonably satisfactory to
the Collateral Agent, and (H) taking all actions required by law in any relevant
Uniform Commercial Code jurisdiction, or by other law as applicable in any
foreign jurisdiction.

 

(b)           Location of Equipment and Inventory.  Each Grantor will keep the
Equipment and Inventory (other than Equipment and Inventory sold in the ordinary
course of business in accordance with Section 6(g) hereof or located outside of
the continental United States) at the locations specified in Schedule III hereto
or, upon prompt written notice thereafter to the Collateral Agent accompanied by
a new Schedule III hereto indicating each new location containing Records
concerning Accounts or Equipment and Inventory with an aggregate fair market
value in excess of $1,000,000, at such other locations as the Grantors may
elect.   If any Grantor moves the location of its primary Records concerning
Accounts to a new leased location after the date hereof, upon the reasonable
request of Collateral Agent, each Grantor shall use commercially reasonable
efforts to (A) obtain written subordinations or waivers, in form and substance
satisfactory to the Collateral Agent, of all present and future Liens to which
the owner or lessor of such premises may be entitled to assert against the
Collateral located at such premises, and (B) obtain a Collateral Access
Agreement, providing access to the Collateral located on such premises in order
to remove such Collateral from such premises during an Event of Default.  The
provisions of this paragraph shall be in addition to, and without limitation or
qualification of, the eligibility criteria contained in the Credit Agreement.

 

(c)           Equipment.  Each Grantor will promptly furnish to the Collateral
Agent a statement describing in reasonable detail any loss or damage to any
Equipment in excess of $1,000,000.

 

(d)           Insurance.  Each Grantor will, at its own expense, maintain
insurance with respect to the Collateral in accordance with the terms of the
Credit Agreement.  Each Grantor will, if so requested by the Collateral Agent,
deliver to the Collateral Agent original or duplicate insurance policies

 

12

--------------------------------------------------------------------------------


 

and, as often as the Collateral Agent may reasonably request, a report of a
reputable insurance broker with respect to such insurance.  Each Grantor will
also, at the reasonable request of the Collateral Agent, execute and deliver
instruments of assignment of such insurance policies and cause the respective
insurers to acknowledge notice of such assignment.

 

(e)           Provisions Concerning the Accounts.  Each Grantor will, except as
otherwise provided in this subsection (e), continue to collect, at its own
expense, all amounts due or to become due under the Accounts.  In connection
with such collections, each Grantor may (and, if an Event of Default has
occurred and is continuing, at the Collateral Agent’s direction, will) take such
action as such Grantor (or, if an Event of Default has occurred and is
continuing, the Collateral Agent) may reasonably deem necessary or advisable to
enforce collection or performance of the Accounts; provided, that the Collateral
Agent shall have the right at any time, upon the occurrence and during the
continuance of an Event of Default, to notify the Account Debtors or obligors
under any Accounts of the assignment of such Accounts to the Collateral Agent
and to direct such Account Debtors or obligors to make payment of all amounts
due or to become due to such Grantor thereunder directly to the Collateral Agent
or its designated agent and, upon such notification and at the expense of such
Grantor and to the extent permitted by law, to enforce collection of any such
Accounts and to adjust, settle or compromise the amount or payment thereof, in
the same manner and to the same extent as such Grantor might have done.  After
the occurrence and during the continuance of an Event of Default and after
receipt by any Grantor of a notice from the Collateral Agent that the Collateral
Agent has notified, intends to notify, or has enforced or intends to enforce a
Grantor’s rights against the Account Debtors or obligors under any Accounts as
referred to in the proviso to the immediately preceding sentence, (A) all
amounts and proceeds (including Instruments) received by such Grantor in respect
of the Accounts shall be received in trust for the benefit of the Collateral
Agent hereunder, shall be segregated from other funds of such Grantor and shall
be forthwith paid over to the Collateral Agent or its designated agent in the
same form as so received (with any necessary indorsement) to be held as cash
collateral and either (x) credited to the Loan Account so long as no Event of
Default shall have occurred and be continuing or (y) if any Event of Default
shall have occurred and be continuing, applied as specified in
Section 9(d) hereof, and (B) such Grantor will not adjust, settle or compromise
the amount or payment of any Account or release wholly or partly any Account
Debtor or obligor thereof or allow any credit or discount thereon.

 

(f)            Provisions Concerning the Pledged Interests.  Each Grantor will

 

(i)            at the Grantors’ joint and several expense, promptly deliver to
the Collateral Agent a copy of each material notice or other communication
received by it in respect of the Pledged Interests;

 

(ii)           at the Grantors’ joint and several expense, defend the Collateral
Agent’s right, title and security interest in and to the Pledged Interests
against the claims of any Person; and

 

(iii)          with respect to any Subsidiary of the Parent, not permit the
issuance of (A) any additional shares of any class of Capital Stock of any
Pledged Issuer, (B) any securities convertible voluntarily by the holder thereof
or automatically upon the occurrence or non-occurrence of any event or condition
into, or exchangeable for, any such shares of Capital Stock or (C) any warrants,
options, contracts or other commitments entitling any Person to purchase or
otherwise acquire any such shares of Capital Stock, unless in each case the
applicable Grantor makes the deliveries and takes the other actions required by
Section 4.

 

(g)           Transfers and Other Liens.

 

13

--------------------------------------------------------------------------------


 

(i)            Except to the extent expressly permitted by Section 7.02(c) of
the Credit Agreement, no Grantor will sell, assign (by operation of law or
otherwise), lease, license, exchange or otherwise transfer or dispose of any of
the Collateral.

 

(ii)           Except to the extent expressly permitted by Section 7.02(a) of
the Credit Agreement, no Grantor will create, suffer to exist or grant any Lien
upon or with respect to any Collateral.

 

(h)           Intellectual Property.

 

(i)            Each Grantor has duly executed and delivered the applicable Grant
of a Security Interest in the form attached hereto as Exhibit B.

 

(ii)           Each Grantor (either itself or through its licensees or its
sublicensees) agrees that it will not do any act or omit to do any act whereby
any Material Intellectual Property may become invalidated or dedicated to the
public, and agrees that it shall continue to mark any products covered by a
Patent with the relevant patent number as necessary to establish and preserve
its rights under applicable patent laws, except where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect.

 

(iii)          Each Grantor (either itself or through its licensees or its
sublicensees) will, for each Trademark that constitutes Material Intellectual
Property, take such actions that in its commercially reasonable business
judgment are necessary to: (A) maintain such Trademark in full force free from
any claim of abandonment or invalidity for non use, (B) maintain the quality of
products and services offered under such Trademark, (C) display such Trademark
with notice of U.S. or non-U.S. registration to the extent necessary to
establish and preserve its rights under applicable law, except where the failure
to do so could not reasonably be expected to result in a Material Adverse Effect
and (D) not knowingly use or knowingly permit the use of such Trademark in
violation of any third party rights.

 

(iv)          Each Grantor (either itself or through its licensees or
sublicensees) will, for each work covered by a Copyright that constitutes
Material Intellectual Property, continue to publish, reproduce, display, adopt
and distribute the work with appropriate copyright notice as necessary to
establish and preserve its rights under applicable copyright laws, except where
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

 

(v)           Each Grantor shall notify the Collateral Agent promptly if it
knows that any Material Intellectual Property may become abandoned, lost or
dedicated to the public in violation of the foregoing clauses (ii) and (iii), or
of any final determination (including the institution of, or any such
determination in, any proceeding in the United States Patent and Trademark
Office, United States Copyright Office or any court or similar office of any
country) that could reasonably be expected to result in a Material Adverse
Effect regarding such Grantor’s ownership of any Material Intellectual Property,
its right to register the same, or its right to keep and maintain the same.
Notwithstanding anything to the contrary contained herein, the Grantors may
abandon or otherwise dispose of immaterial Intellectual Property if, in such
Grantor’s commercially reasonable business judgment, such Intellectual Property
is no longer of any useful economic value.

 

(vi)          If any Grantor (A) files an application or registration for any
Intellectual Property with the United States Patent and Trademark Office or
United States Copyright Office,

 

14

--------------------------------------------------------------------------------


 

either itself or through any agent, employee, licensee or designee or
(B) obtains rights to or develops any new Intellectual Property or any reissue,
division, continuation, renewal, extension or continuation-in-part of any
existing Intellectual Property, whether pursuant to any license or otherwise,
the provisions of Section 2 hereof shall automatically apply thereto and such
Grantor shall give to the Collateral Agent notice of any applications or
registrations on a quarterly basis and, upon request of the Collateral Agent,
execute and deliver any and all agreements, instruments, documents and papers as
the Collateral Agent may reasonably request to evidence the Collateral Agent’s
security interest in such Intellectual Property.

 

(vii)         Each Grantor will take all necessary steps in its commercially
reasonable business judgment, in any proceeding before the United States Patent
and Trademark Office, United States Copyright Office, to maintain and pursue
each application relating to the Material Intellectual Property of such Grantor
(and to obtain the relevant grant or registration) and to maintain each issued
Patent and each registration of the Trademarks and Copyrights that constitutes
Material Intellectual Property.

 

(viii)        If any Grantor has reason to believe that any Collateral
consisting of any Grantor’s Material Intellectual Property has been infringed,
misappropriated or diluted by a third party, such Grantor shall, consistent with
its commercially reasonable business judgment, sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and take such other actions as are
appropriate under the circumstances to protect such Collateral and promptly
shall notify the Collateral Agent of the initiation of any such suit.

 

(ix)          Upon and during the continuance of an Event of Default, (i) no
Grantor shall abandon or otherwise permit any Intellectual Property to become
invalid and (ii) upon the reasonable request of the Collateral Agent, each
Grantor shall use its commercially reasonable efforts to obtain all requisite
consents or approvals by the licensor of each License that constitutes
Collateral owned by such Grantor to effect the assignment of all such Grantor’s
right, title and interest thereunder to the Collateral Agent or its designee.

 

(x)           Each Grantor shall execute, authenticate and deliver any and all
assignments, agreements, instruments, documents and papers as the Collateral
Agent may reasonably request to evidence the Collateral Agent’s security
interest hereunder in such Intellectual Property and the General Intangibles of
such Grantor relating thereto or represented thereby, each Grantor hereby
appoints the Collateral Agent as its attorney in fact to execute and file such
writings for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed; such power, being coupled with an interest, is
irrevocable.

 

(i)            [Reserved.]

 

(j)            [Reserved.]

 

(k)           Control.  Each Grantor hereby agrees to take any or all action
that may be necessary or desirable or that the Collateral Agent may reasonably
request in order for the Collateral Agent to obtain control in accordance with
Sections 9-104, 9-105, 9-106, and 9-107 of the Code with respect to the
following Collateral:  (i) Electronic Chattel Paper, other than Electronic
Chattel Paper having a face amount of less than $500,000 individually but only
to the extent the aggregate face amount of such Electronic Chattel Paper does
not exceed $500,000 collectively, (ii) Investment Property,
(iii) Letter-of-Credit Rights, other than any Letter-of-Credit Rights having a
face amount of less than

 

15

--------------------------------------------------------------------------------


 

$1,000,000 individually but only to the extent the aggregate face amount of such
Letter-of-Credit Rights does not exceed $1,000,000 collectively or any
Letter-of-Credit Right that constitutes a Supporting Obligation and (iv) Deposit
Accounts, Securities Accounts and Commodities Accounts (other than Excluded
Accounts).  Each Grantor hereby acknowledges and agrees that any agent or
designee of the Collateral Agent shall be deemed to be a “secured party” with
respect to the Collateral under the control of such agent or designee for all
purposes.

 

(l)            Records and Reporting.

 

(i)            Each Grantor shall keep adequate records concerning the Accounts,
Chattel Paper and Pledged Interests.

 

(ii)           Except as otherwise expressly permitted by Section 7.02(l) of the
Credit Agreement, no Grantor shall, without giving the Collateral Agent at least
15 Business Days’ (or such shorter time period as the Collateral Agent may
approve in writing in its sole discretion) prior written notice, change (A) its
name, identity or organizational structure, (B) change its jurisdiction of
incorporation or organization as set forth in Schedule I hereto; provided, that
no Grantor shall change its jurisdiction of incorporation or organization to a
jurisdiction outside of the United States, or (C) its chief executive office as
set forth in Schedule III hereto.  In connection with the foregoing, each
Grantor shall take all actions necessary or reasonably requested by the
Collateral Agent to maintain the continuous validity, perfection and the same or
better priority of the Collateral Agent’s security interest in the Collateral
granted or intended to be granted pursuant to this Agreement.  Each Grantor
shall immediately notify the Collateral Agent upon obtaining an organizational
identification number, if on the date hereof such Grantor did not have such
identification number.

 

(m)          Partnership and Limited Liability Company Interest.  Except with
respect to partnership interests and membership interests evidenced by a
certificate, which certificate has been pledged and delivered to the Collateral
Agent pursuant to Section 4 hereof, no Grantor that is a partnership or a
limited liability company shall, nor shall any Grantor with any Subsidiary that
is a partnership or a limited liability company, permit such partnership
interests or membership interests to (i) be dealt in or traded on securities
exchanges or in securities markets, (ii) become a security for purposes of
Article 8 of any relevant Uniform Commercial Code, (iii) become an investment
company security within the meaning of Section 8-103 of any relevant Uniform
Commercial Code or (iv) be evidenced by a certificate unless such certificate is
delivered to the Collateral Agent.  Each Grantor agrees that such partnership
interests or membership interests shall constitute General Intangibles.

 

7.             Voting Rights, Dividends, Etc. in Respect of the Pledged
Interests.

 

(a)           So long as no Event of Default shall have occurred and be
continuing:

 

(i)            each Grantor may exercise any and all voting and other consensual
rights pertaining to any Pledged Interests for any purpose not inconsistent with
the terms of this Agreement, the Credit Agreement or the other Loan Documents;
and

 

(ii)           each of the Grantors may receive and retain any and all
dividends, interest or other distributions paid in respect of the Pledged
Interests to the extent permitted by the Financing Agreement; provided, that any
and all (A) dividends and interest paid or payable other than in cash in respect
of, and Instruments and other property received, receivable or otherwise
distributed in respect of or in exchange for, any Pledged Interests which at the
time of

 

16

--------------------------------------------------------------------------------


 

such distribution was not permitted by the Financing Agreement (B) dividends and
other distributions paid or payable in cash in respect of any Pledged Interests
in connection with a partial or total liquidation or dissolution or in
connection with a reduction of capital, capital surplus or paid-in surplus which
at the time of such distribution was not permitted by the Financing Agreement,
and (C) cash paid, payable or otherwise distributed in redemption of, or in
exchange for, any Pledged Interests, together with any dividend, interest or
other distribution or payment which at the time of such payment was not
permitted by the Financing Agreement, shall be, and shall forthwith be delivered
to the Collateral Agent, to hold as, Pledged Interests and shall, if received by
any of the Grantors, be received in trust for the benefit of the Collateral
Agent, shall be segregated from the other property or funds of the Grantors, and
shall be forthwith delivered to the Collateral Agent in the exact form received
with any necessary indorsement and/or appropriate stock powers duly executed in
blank, to be held by the Collateral Agent as Pledged Interests and as further
collateral security for the Secured Obligations; and

 

(iii)          the Collateral Agent will execute and deliver (or cause to be
executed and delivered) to a Grantor all such proxies and other instruments as
such Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other rights which it is entitled to exercise pursuant
to Section 7(a)(i) hereof and to receive the dividends, interest and/or other
distributions which it is authorized to receive and retain pursuant to
Section 7(a)(ii) hereof.

 

(b)           Upon the occurrence and during the continuance of an Event of
Default:

 

(i)            upon notice from the Collateral Agent to such Grantor, all rights
of each Grantor to exercise the voting and other consensual rights which it
would otherwise be entitled to exercise pursuant to Section 7(a)(i) hereof, and
to receive the dividends, distributions, interest and other payments that it
would otherwise be authorized to receive and retain pursuant to
Section 7(a)(ii) hereof, shall cease, and all such rights shall thereupon become
vested in the Collateral Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights and to receive and hold as
Pledged Interests such dividends, distributions and interest payments.  The
powers set forth in this clause (b)(i) are coupled with an interest and are
irrevocable until the date on which all of the Secured Obligations have been
indefeasibly paid in full in cash after the termination of each Lender’s
Revolving Credit Commitment and each of the Loan Documents;

 

(ii)           the Collateral Agent is authorized to notify each debtor with
respect to the Pledged Debt to make payment directly to the Collateral Agent (or
its designee) and may collect any and all moneys due or to become due to any
Grantor in respect of the Pledged Debt, and each of the Grantors hereby
authorizes each such debtor to make such payment directly to the Collateral
Agent (or its designee) without any duty of inquiry;

 

(iii)          without limiting the generality of the foregoing, the Collateral
Agent may at its option exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any of the
Pledged Interests as if it were the absolute owner thereof, including, without
limitation, the right to exchange, in its discretion, any and all of the Pledged
Interests upon the merger, consolidation, reorganization, recapitalization or
other adjustment of any Pledged Issuer, or upon the exercise by any Pledged
Issuer of any right, privilege or option pertaining to any Pledged Interests,
and, in connection therewith, to deposit and deliver any and all of the Pledged
Interests with any committee, depository, transfer agent,

 

17

--------------------------------------------------------------------------------


 

registrar or other designated agent upon such terms and conditions as it may
reasonably determine; and

 

(iv)          all dividends, distributions, interest and other payments that are
received by any of the Grantors contrary to the provisions of
Section 7(b)(i) hereof shall be received in trust for the benefit of the
Collateral Agent, shall be segregated from other funds of the Grantors, and
shall be forthwith paid over to the Collateral Agent as Pledged Interests in the
exact form received with any necessary indorsement and/or appropriate stock
powers duly executed in blank, to be held by the Collateral Agent as Pledged
Interests and as further collateral security for the Secured Obligations.

 

8.             Additional Provisions Concerning the Collateral.

 

(a)           To the maximum extent permitted by applicable law, and for the
purpose of taking any action that the Collateral Agent may deem necessary or
advisable to accomplish the purposes of this Agreement, each Grantor hereby
(i) authorizes the Collateral Agent to execute any such agreements, instruments
or other documents in such Grantor’s name and to file such agreements,
instruments or other documents in such Grantor’s name and in any appropriate
filing office, (ii) authorizes the Collateral Agent at any time and from time to
time to file, one or more financing or continuation statements and amendments
thereto, relating to the Collateral (including, without limitation, any such
financing statements that (A) describe the Collateral as “all assets” or “all
personal property” (or words of similar effect) or that describe or identify the
Collateral by type or in any other manner as the Collateral Agent may determine,
regardless of whether any particular asset of such Grantor falls within the
scope of Article 9 of the Uniform Commercial Code or whether any particular
asset of such Grantor constitutes part of the Collateral, and (B) contain any
other information required by Part 5 of Article 9 of the Code for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or amendment, including, without limitation, whether such Grantor is
an organization, the type of organization and any organizational identification
number issued to such Grantor) and (iii) ratifies such authorization to the
extent that the Collateral Agent has filed any such financing statements,
continuation statements, or amendments thereto, prior to the date hereof.  A
photocopy or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.

 

(b)           Each Grantor hereby irrevocably appoints the Collateral Agent as
its attorney-in-fact and proxy, with full authority in the place and stead of
such Grantor and in the name of such Grantor or otherwise, from time to time in
the Collateral Agent’s reasonable discretion, to take any action and to execute
any instrument that the Collateral Agent may deem necessary or advisable to
accomplish the purposes of this Agreement (subject to the rights of a Grantor
under Section 6 hereof and Section 7(a) hereof), including, without limitation,
(i) to obtain and adjust insurance required to be paid to the Collateral Agent
pursuant to the Credit Agreement, (ii) to ask, demand, collect, sue for,
recover, compound, receive and give acquittance and receipts for moneys due and
to become due under or in respect of any Collateral, (iii) to receive, endorse,
and collect any drafts or other Instruments, Documents and Chattel Paper in
connection with clause (i) or (ii) above, (iv) to receive, indorse and collect
all Instruments made payable to such Grantor representing any dividend, interest
payment or other distribution in respect of any Pledged Interests and to give
full discharge for the same, (v) upon the occurrence and during the continuance
of an Event of Default, to file any claims or take any action or institute any
proceedings which the Collateral Agent may deem necessary or desirable for the
collection of any Collateral or otherwise to enforce the rights of the Secured
Parties with respect to any Collateral, (vi) upon the occurrence and during the
continuance of an Event of Default, to execute assignments, licenses and other
documents to enforce the rights of the Secured Parties with respect to any
Collateral,

 

18

--------------------------------------------------------------------------------


 

(vii) upon the occurrence and during the continuance of an Event of Default, to
pay or discharge taxes or Liens levied or placed upon or threatened against the
Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by the Collateral Agent in its sole
discretion, and such payments made by the Collateral Agent to become Obligations
of such Grantor to the Collateral Agent, due and payable immediately without
demand, and (viii) upon the occurrence and during the continuance of an Event of
Default, to sign and endorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, assignments, verifications and notices in
connection with Accounts, Chattel Paper and other documents relating to the
Collateral.  This power is coupled with an interest and is irrevocable until the
date on which all of the Secured Obligations have been indefeasibly paid in full
in cash after the termination of each Lender’s Revolving Credit Commitment and
each of the Loan Documents.

 

(c)           For the purpose of enabling the Collateral Agent to exercise
rights and remedies hereunder, at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, effective upon the occurrence and during the continuance of an Event of
Default each Grantor hereby grants to the Collateral Agent an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to any Grantor) to use, assign, license or sublicense any
Intellectual Property (including but not limited to, any labels, Patents,
Trademarks, trade names, URLs, domain names, industrial designs, Copyrights, and
advertising matter) now or hereafter owned by any Grantor, wherever the same may
be located, including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer programs
used for the compilation or printout thereof, as it pertains to the Collateral,
in preparing for sale, advertising for sale and selling any Collateral, and each
Grantor’s rights under all licenses and all franchise agreements shall inure to
the benefit of the Collateral Agent; provided, that the Collateral Agent shall
exercise reasonable standards of quality control over any goods bearing
Grantor’s Trademarks.  Notwithstanding anything contained herein to the
contrary, but subject to the provisions of the Credit Agreement that limit the
right of a Grantor to dispose of its property and Section 6(i) hereof, so long
as no Event of Default shall have occurred and be continuing, each Grantor may
exploit, use, enjoy, protect, license, sublicense, assign, sell, dispose of or
take other actions with respect to the Intellectual Property in the ordinary
course of its business.  In furtherance of the foregoing, unless an Event of
Default shall have occurred and be continuing, the Collateral Agent shall from
time to time, upon the request of a Grantor, execute and deliver any
instruments, certificates or other documents, in the form so requested, which
such Grantor shall have certified are appropriate (in such Grantor’s judgment)
to allow it to take any action permitted above (including relinquishment of the
license provided pursuant to this clause (c) as to any Intellectual Property). 
Further, upon the date on which all of the Secured Obligations have been
indefeasibly paid in full in cash after the termination of each Lender’s
Revolving Credit Commitment and each of the Loan Documents, the Collateral Agent
(subject to Section 13(e) hereof) shall release and reassign to the Grantors all
of the Collateral Agent’s right, title and interest in and to the Intellectual
Property, and the Licenses, all without recourse, representation or warranty
whatsoever and at the Grantors’ sole expense.  The exercise of rights and
remedies hereunder by the Collateral Agent shall not terminate the rights of the
holders of any licenses or sublicenses theretofore granted by any Grantor in
accordance with the second sentence of this clause (c).  Each Grantor hereby
releases the Collateral Agent from any claims, causes of action and demands at
any time arising out of or with respect to any actions taken or omitted to be
taken by the Collateral Agent under the powers of attorney granted herein other
than actions taken or omitted to be taken through the Collateral Agent’s gross
negligence or willful misconduct, as determined by a final determination of a
court of competent jurisdiction.

 

(d)           Upon the occurrence and during the continuance of any Event of
Default, if any Grantor fails to perform any agreement or obligation contained
herein, the Collateral Agent may itself perform, or cause performance of, such
agreement or obligation, in the name of such Grantor or the

 

19

--------------------------------------------------------------------------------


 

Collateral Agent, and the expenses of the Collateral Agent incurred in
connection therewith shall be jointly and severally payable by the Grantors
pursuant to Section 10 hereof and shall be secured by the Collateral.

 

(e)           The powers conferred on the Collateral Agent hereunder are solely
to protect its interest in the Collateral and shall not impose any duty upon it
to exercise any such powers.  Other than the exercise of reasonable care to
assure the safe custody of any Collateral in its possession and the accounting
for moneys actually received by it hereunder, the Collateral Agent shall have no
duty as to any Collateral or as to the taking of any necessary steps to preserve
rights against prior parties or any other rights pertaining to any Collateral
and shall be relieved of all responsibility for any Collateral in its possession
upon surrendering it or tendering surrender of it to any of the Grantors (or
whomsoever shall be lawfully entitled to receive the same or as a court of
competent jurisdiction shall direct).  The Collateral Agent shall be deemed to
have exercised reasonable care in the custody and preservation of any Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which the Collateral Agent accords its own property, it being understood
that the Collateral Agent shall not have responsibility for ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relating to any Collateral, whether or not the Collateral Agent
has or is deemed to have knowledge of such matters.  The Collateral Agent shall
not be liable or responsible for any loss or damage to any of the Collateral, or
for any diminution in the value thereof, by reason of the act or omission of any
warehouseman, carrier, forwarding agency, consignee or other agent or bailee
selected by the Collateral Agent in good faith.

 

(f)            Anything herein to the contrary notwithstanding (i) each Grantor
shall remain liable under the Licenses and otherwise in respect of the
Collateral to the extent set forth therein to perform all of its obligations
thereunder to the same extent as if this Agreement had not been executed,
(ii) the exercise by the Collateral Agent of any of its rights hereunder shall
not release any Grantor from any of its obligations under the Licenses or
otherwise in respect of the Collateral, and (iii) the Collateral Agent shall not
have any obligation or liability by reason of this Agreement under the Licenses
or otherwise in respect of the Collateral, nor shall the Collateral Agent be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

 

(g)           The Collateral Agent may at any time in its discretion (i) without
notice to any Grantor, transfer or register in the name of the Collateral Agent
or any of its nominees any or all of the Pledged Interests, subject only to the
revocable rights of such Grantor under Section 7(a) hereof, and (ii) exchange
certificates or Instruments constituting Pledged Interests for certificates or
Instruments of smaller or larger denominations.

 

9.             Remedies Upon Default.  If any Event of Default shall have
occurred and be continuing:

 

(a)           The Collateral Agent may exercise in respect of the Collateral, in
addition to any other rights and remedies provided for herein or otherwise
available to it at law or in equity, all of the rights and remedies of a secured
party upon default under the Code (whether or not the Code applies to the
affected Collateral), and also may (i) take absolute control of the Collateral,
including, without limitation, transfer into the Collateral Agent’s name or into
the name of its nominee or nominees (to the extent the Collateral Agent has not
theretofore done so) and thereafter receive, for the benefit of the Secured
Parties, all payments made thereon, give all consents, waivers and ratifications
in respect thereof and otherwise act with respect thereto as though it were the
outright owner thereof, (ii) require each Grantor to, and each Grantor hereby
agrees that it will at its expense and upon request of the Collateral

 

20

--------------------------------------------------------------------------------


 

Agent forthwith, assemble all or part of the Collateral as directed by the
Collateral Agent and make it available to the Collateral Agent at a place or
places to be designated by the Collateral Agent that is reasonably convenient to
both parties, and the Collateral Agent may enter into and occupy any premises
owned or leased by any Grantor where the Collateral or any part thereof is
located or assembled for a reasonable period in order to effectuate the
Collateral Agent’s rights and remedies hereunder or under law, without
obligation to any Grantor in respect of such occupation, and (iii) without
notice except as specified below and without any obligation to prepare or
process the Collateral for sale, (A) sell the Collateral or any part thereof in
one or more lots or parcels at public or private sale, at any of the Collateral
Agent’s offices, at any exchange or broker’s board or elsewhere, for cash, on
credit or for future delivery, and at such price or prices and upon such other
terms as the Collateral Agent may deem commercially reasonable and/or (B) lease,
license or otherwise dispose of the Collateral or any part thereof upon such
terms as the Collateral Agent may deem commercially reasonable.  Each Grantor
agrees that, to the extent notice of sale or any other disposition of the
Collateral shall be required by law, at least five Business Days’ prior notice
to the applicable Grantor of the time and place of any public sale or the time
after which any private sale or other disposition of the Collateral is to be
made shall constitute reasonable notification.  The Collateral Agent shall not
be obligated to make any sale or other disposition of Collateral regardless of
notice of sale having been given.  The Collateral Agent may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.  Each Grantor agrees that (x) the internet
shall constitute a “place” for purposes of Section 9-610(b) of the Code and
(y) to the extent notice of sale or any other disposition of the Collateral
shall be required by law, at least five Business Days’ prior notice by mail to
the applicable Grantor of the URL where a sale will occur and the time when a
sale or other disposition of the Collateral is to be made shall constitute
reasonable notification.  To the extent permitted by law, each Grantor hereby
waives any claims against the Secured Parties arising by reason of the fact that
the price at which the Collateral may have been sold at a private sale was less
than the price which might have been obtained at a public sale or was less than
the aggregate amount of the Secured Obligations, even if the Collateral Agent
accepts the first offer received and does not offer the Collateral to more than
one offeree, and waives all rights that such Grantor may have to require that
all or any part of the Collateral be marshaled upon any sale (public or private)
thereof.  Each Grantor hereby acknowledges that (i) any such sale of the
Collateral by the Collateral Agent shall be made without representation or
warranty, (ii) the Collateral Agent may specifically disclaim any warranties of
title, possession, quiet enjoyment or the like, (iii) the Collateral Agent may
bid (which bid may be, in whole or in part, in the form of cancellation of
indebtedness) for the purchase, lease, license or other disposition of the
Collateral or any portion thereof for the account of the Collateral Agent (on
behalf of itself and the Secured Parties) and (iv) such actions set forth in
clauses (i), (ii) and (iii) above shall not adversely affect the commercial
reasonableness of any such sale of the Collateral.  In addition to the
foregoing, (i) upon written notice to any Grantor from the Collateral Agent,
each Grantor shall cease any use of the Intellectual Property for any purpose
described in such notice; (ii) the Collateral Agent may, at any time and from
time to time, upon five Business Days’ prior notice to any Grantor, license,
whether general, special or otherwise, and whether on an exclusive or
non-exclusive basis, any of the Intellectual Property, throughout the universe
for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; (iii) the Collateral
Agent may, at any time, pursuant to the authority granted in Section 8 hereof
(such authority being effective upon the occurrence and during the continuance
of an Event of Default), execute and deliver on behalf of a Grantor, one or more
instruments of assignment of the Intellectual Property (or any application or
registration thereof), in form suitable for filing, recording or registration in
any country; and (iv) the Collateral Agent shall have the right to and may,
appoint a receiver for the properties and assets of each Grantor, and each
Grantor hereby consents to such rights and such appointment and hereby waives
any objection such Grantor may have thereto or the right to have a bond or other
security posted by the Collateral Agent.

 

21

--------------------------------------------------------------------------------

 

(b)           In the event that the Collateral Agent determines to exercise its
right to sell all or any part of the Pledged Interests pursuant to
Section 9(a) hereof, each Grantor will, at such Grantor’s expense and upon
request by the Collateral Agent:  (i) execute and deliver, and cause each issuer
of such Pledged Interests and the directors and officers thereof to execute and
deliver, all such instruments and documents, and do or cause to be done all such
other acts and things, as may be necessary or, in the opinion of the Collateral
Agent, advisable to register such Pledged Interests under the provisions of the
Securities Act, and to cause the registration statement relating thereto to
become effective and to remain effective for such period as prospectuses are
required by law to be furnished, and to make all amendments and supplements
thereto and to the related prospectus which, in the opinion of the Collateral
Agent, are necessary or advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the SEC applicable thereto,
(ii) cause each issuer of such Pledged Interests to qualify such Pledged
Interests under the state securities or “Blue Sky” laws of each jurisdiction,
and to obtain all necessary governmental approvals for the sale of the Pledged
Interests, as requested by the Collateral Agent, (iii) cause each Pledged Issuer
to make available to its securityholders, as soon as practicable, an earnings
statement which will satisfy the provisions of Section 11(a) of the Securities
Act, and (iv) do or cause to be done all such other acts and things as may be
necessary to make such sale of such Pledged Interests valid and binding and in
compliance with applicable law.

 

(c)           Notwithstanding the provisions of Section 9(b) hereof, each
Grantor recognizes that the Collateral Agent may deem it impracticable to effect
a public sale of all or any part of the Pledged Shares or any other Securities
constituting Pledged Interests and that the Collateral Agent may, therefore,
determine to make one or more private sales of any such Securities to a
restricted group of purchasers who will be obligated to agree, among other
things, to acquire such Securities for their own account, for investment and not
with a view to the distribution or resale thereof.  Each Grantor acknowledges
that any such private sale may be at prices and on terms less favorable to the
seller than the prices and other terms which might have been obtained at a
public sale and, notwithstanding the foregoing, agrees that such private sales
shall be deemed to have been made in a commercially reasonable manner and that
the Collateral Agent shall have no obligation to delay the sale of any such
Securities for the period of time necessary to permit the issuer of such
Securities to register such Securities for public sale under the Securities
Act.  Each Grantor further acknowledges and agrees that any offer to sell such
Securities which has been (i) publicly advertised in a newspaper or other
publication of general circulation in New York, New York (to the extent that
such an offer may be so advertised without prior registration under the
Securities Act) or (ii) made privately in the manner described above to not less
than fifteen bona fide offerees shall be deemed to involve a “public
disposition” for the purposes of Section 9-610(c) of the Code (or any successor
or similar, applicable statutory provision), notwithstanding that such sale may
not constitute a “public offering” under the Securities Act, and that the
Collateral Agent may, in such event, bid for the purchase of such Securities.

 

(d)           Any cash held by the Collateral Agent (or its agent or designee)
as Collateral and all Cash Proceeds received by the Collateral Agent (or its
agent or designee) in respect of any sale of or collection from, or other
realization upon, all or any part of the Collateral may, in the discretion of
the Collateral Agent, be held by the Collateral Agent (or its agent or designee)
as collateral for, and/or then or at any time thereafter applied (after payment
of any amounts payable to the Collateral Agent pursuant to Section 10 hereof) in
whole or in part by the Collateral Agent against, all or any part of the Secured
Obligations in such order as the Collateral Agent shall elect, consistent with
the provisions of the Credit Agreement.  Any surplus of such cash or Cash
Proceeds held by the Collateral Agent (or its agent or designee) and remaining
after the date on which all of the Secured Obligations have been indefeasibly
paid in full in cash after the termination of each Lender’s Revolving Credit
Commitment and each of the Loan Documents, shall be paid over to whomsoever
shall be lawfully entitled to receive the same or as a court of competent
jurisdiction shall direct.

 

22

--------------------------------------------------------------------------------


 

(e)           In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the Secured Parties are
legally entitled, the Grantors shall be jointly and severally liable for the
deficiency, together with interest thereon at the highest rate specified in any
applicable Loan Document for interest on overdue principal thereof or such other
rate as shall be fixed by applicable law, together with the costs of collection
and the reasonable fees, costs, expenses and other client charges of any
attorneys employed by the Collateral Agent to collect such deficiency.

 

(f)            Each Grantor hereby acknowledges that if the Collateral Agent
complies with any applicable requirements of law in connection with a
disposition of the Collateral, such compliance will not adversely affect the
commercial reasonableness of any sale or other disposition of the Collateral.

 

(g)           The Collateral Agent shall not be required to marshal any present
or future collateral security (including, but not limited to, this Agreement and
the Collateral) for, or other assurances of payment of, the Secured Obligations
or any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of the Collateral Agent’s rights
hereunder and in respect of such collateral security and other assurances of
payment shall be cumulative and in addition to all other rights, however
existing or arising.  To the extent that any Grantor lawfully may, such Grantor
hereby agrees that it will not invoke any law relating to the marshaling of
collateral which might cause delay in or impede the enforcement of the
Collateral Agent’s rights under this Agreement or under any other instrument
creating or evidencing any of the Secured Obligations or under which any of the
Secured Obligations is outstanding or by which any of the Secured Obligations is
secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, each Grantor hereby irrevocably waives the benefits of all such
laws.

 

10.          Indemnity and Expenses.

 

(a)           Each Grantor jointly and severally agrees to defend, protect,
indemnify and hold harmless each Agent and each other Indemnitee from and
against any and all claims, losses, damages, liabilities, obligations,
penalties, fees, reasonable out-of-pocket costs and expenses (including, without
limitation, reasonable out-of-pocket attorneys’ fees, costs, expenses and
disbursements, which, unless a conflict of interest exists, will be limited to
one primary counsel and, if necessary, one local counsel per jurisdiction for
the indemnified parties) incurred by such Agent or such Indemnitee to the extent
that they arise out of or otherwise result from or relate to or are in
connection with this Agreement (including, without limitation, enforcement of
this Agreement) or the other Loan Documents, except claims, losses or
liabilities resulting from such Agent’s or such Indemnitee’s gross negligence,
willful misconduct or bad faith, or material breach of the Loan Documents by
such Agent or such Indemnitee, in each case as determined by a final judgment of
a court of competent jurisdiction.

 

(b)           Each Grantor jointly and severally agrees to pay to the Agents
upon demand, the amount of any and all reasonable costs and expenses, including
the reasonable fees, costs, expenses and disbursements of one primary counsel
and if necessary one local counsel per jurisdiction for the Agents and of any
experts and agents (including, without limitation, any collateral trustee which
may act as agent of the Agents), which the Agents may incur in connection with
(i) the preparation, negotiation, execution, delivery, recordation,
administration, amendment, waiver or other modification or termination of this
Agreement, (ii) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, any Collateral, (iii) the exercise
or enforcement of any of the rights of the Agents hereunder, or (iv) the failure
by any Grantor to perform or observe any of the provisions hereof.

 

11.          Notices, Etc.  All notices and other communications provided for
hereunder shall be given in accordance with the notice provision of the Credit
Agreement.

 

23

--------------------------------------------------------------------------------


 

12.          Security Interest Absolute; Joint and Several Obligations.

 

(a)           All rights of the Secured Parties, all Liens and all obligations
of each of the Grantors hereunder shall be absolute and unconditional
irrespective of (i) any lack of validity or enforceability of the Credit
Agreement or any other Loan Document, (ii) any change in the time, manner or
place of payment of, or in any other term in respect of, all or any of the
Secured Obligations, or any other amendment or waiver of or consent to any
departure from the Credit Agreement or any other Loan Document, (iii) any
exchange or release of, or non-perfection of any Lien on any Collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the Secured Obligations, or (iv) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any of the
Grantors in respect of the Secured Obligations.  All authorizations and agencies
contained herein with respect to any of the Collateral are irrevocable and
powers coupled with an interest until the date on which all of the Secured
Obligations have been indefeasibly paid in full in case after the termination of
each Lender’s Revolving Credit Commitment and each of the Loan Documents.

 

(b)           Each Grantor hereby waives, to the extent permitted by law,
(i) promptness and diligence, (ii) notice of acceptance and notice of the
incurrence of any Obligation by the Borrower, (iii) notice of any actions taken
by any Agent, any Lender, any Guarantor or any other Person under any Loan
Document or any other agreement, document or instrument relating thereto,
(iv) all other notices, demands and protests, and all other formalities of every
kind in connection with the enforcement of the Obligations, the omission of or
delay in which, but for the provisions of this subsection (b), might constitute
grounds for relieving such Grantor of any such Grantor’s obligations hereunder
and (v) any requirement that any Agent or any Lender protect, secure, perfect or
insure any security interest or other lien on any property subject thereto or
exhaust any right or take any action against any Grantor or any other Person or
any collateral.

 

(c)           All of the obligations of the Grantors hereunder are joint and
several.  The Collateral Agent may, in its sole and absolute discretion, enforce
the provisions hereof against any of the Grantors and shall not be required to
proceed against all Grantors jointly or seek payment from the Grantors ratably. 
In addition, the Collateral Agent may, in its sole and absolute discretion,
select the Collateral of any one or more of the Grantors for sale or application
to the Secured Obligations, without regard to the ownership of such Collateral,
and shall not be required to make such selection ratably from the Collateral
owned by all of the Grantors.  The release or discharge of any Grantor by the
Collateral Agent shall not release or discharge any other Grantor from the
obligations of such Person hereunder.

 

13.          Miscellaneous.

 

(a)           No amendment of any provision of this Agreement (including any
Schedule attached hereto) shall be effective unless it is in writing and signed
by each Grantor affected thereby and the Collateral Agent, and no waiver of any
provision of this Agreement, and no consent to any departure by any Grantor
therefrom, shall be effective unless it is in writing and signed by the
Collateral Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

(b)           No failure on the part of the Secured Parties to exercise, and no
delay in exercising, any right hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.  The rights and remedies of the Secured Parties provided herein and
in the other Loan Documents are cumulative and are in addition to, and not
exclusive of, any rights or remedies

 

24

--------------------------------------------------------------------------------


 

provided by law.  The rights of the Secured Parties under any Loan Document
against any party thereto are not conditional or contingent on any attempt by
such Person to exercise any of its rights under any other Loan Document against
such party or against any other Person, including but not limited to, any
Grantor.

 

(c)           This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect, subject to paragraph
(e) below, until the date on which all of the Secured Obligations have been
indefeasibly paid in full in cash after the termination of each Lender’s
Revolving Credit Commitment and each of the Loan Documents and (ii) be binding
on each Grantor all other Persons who become bound as debtor to this Agreement
in accordance with Section 9-203(d) of the Code, and shall inure, together with
all rights and remedies of the Secured Parties hereunder, to the benefit of the
Secured Parties and their respective successors, transferees and assigns. 
Without limiting the generality of clause (ii) of the immediately preceding
sentence, the Secured Parties may assign or otherwise transfer their respective
rights and obligations under this Agreement and any other Loan Document to any
other Person pursuant to the terms of the Credit Agreement, and such other
Person shall thereupon become vested with all of the benefits in respect thereof
granted to the Secured Parties herein or otherwise.  Upon any such assignment or
transfer, all references in this Agreement to any Secured Party shall mean the
assignee of any such Secured Party.  Except to the extent expressly permitted by
the Credit Agreement, none of the rights or obligations of any Grantor hereunder
may be assigned or otherwise transferred without the prior written consent of
the Collateral Agent, and any such assignment or transfer shall be null and
void.

 

(d)           Upon the date on which all of the Secured Obligations have been
indefeasibly paid in full in cash after the termination of each Lender’s
Revolving Credit Commitment and each of the Loan Documents, (i) subject to
paragraph (e) below, this Agreement and the security interests and licenses
created hereby shall terminate and all rights to the Collateral shall revert to
the Grantors and (ii) the Collateral Agent will, upon the Grantors’ request and
at the Grantors’ expense, without any representation, warranty or recourse
whatsoever, (A) return to the Grantors (or whomsoever shall be lawfully entitled
to receive the same or as a court of competent jurisdiction shall direct) such
of the Collateral as shall not have been sold or otherwise disposed of or
applied pursuant to the terms hereof and (B) execute and deliver to the Grantors
such documents as the Grantors shall reasonably request to evidence such
termination.  In addition, to the extent permitted by, and in accordance with,
Section 10.11(b) of the Credit Agreement, upon the Grantors’ request and at the
Grantors’ expense, without any representation, warranty or recourse whatsoever,
the Collateral Agent agrees to execute and deliver to the Grantors such
documents as the Grantors shall reasonably request to evidence the release or
subordination of the Collateral Agent’s security interest in the items of
property that are the subject of such transaction.

 

(e)           This Agreement shall remain in full force and effect and continue
to be effective should any petition be filed by or against any Grantor for
liquidation or reorganization, should any Grantor become insolvent or make an
assignment for the benefit of any creditor or creditors or should a receiver or
trustee be appointed for all or any significant part of any Grantor’s assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment or performance of the Secured Obligations, or any part thereof,
is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be repaid, restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise (each, a “Voidable Transfer”), or if any obligee of the Secured
Obligations elects to repay, restore or return any payment or transfer on the
Obligations on the reasonable advice of its counsel in connection with a claim
that the payment, transfer, or incurrence is or may be a Voidable Transfer
(including pursuant to a settlement of any claim in respect thereof), all as
though such payment or performance had not been made.  In the event that any
payment,

 

25

--------------------------------------------------------------------------------


 

or any part thereof, is rescinded, reduced, restored or returned, the Secured
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 

(f)            Upon the execution and delivery, or authentication, by any Person
of a security agreement supplement in substantially the form of Exhibit C hereto
(each a “Security Agreement Supplement”), (i) such Person shall be referred to
as an “Additional Grantor” and shall be and become a Grantor, and each reference
in this Agreement to “Grantor” shall also mean and be a reference to such
Additional Grantor, and each reference in this Agreement and the other Loan
Documents to “Collateral” shall also mean and be a reference to the Collateral
of such Additional Grantor, and (ii) the supplemental Schedules I-VIII attached
to each Security Agreement Supplement shall be incorporated into and become a
part of and supplement Schedules I-VIII, respectively, hereto, and the
Collateral Agent may attach such Schedules as supplements to such Schedules, and
each reference to such Schedules shall mean and be a reference to such
Schedules, as supplemented pursuant hereto.

 

(g)           THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR
DISPUTES ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK
(EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT
THE VALIDITY OR THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF
THE SECURITY INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK).

 

(h)           THIS AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CONSENT TO JURISDICTION, SERVICE OF PROCESS AND VENUE, JUDICIAL REFERENCE, AND
WAIVER OF JURY TRIAL SET FORTH IN SECTIONS 12.10 AND 12.11 OF THE CREDIT
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.

 

(i)            Each Grantor irrevocably and unconditionally waives any right it
may have to claim or recover in any legal action, suit or proceeding with
respect to this Agreement any special, exemplary, punitive or consequential
damages.

 

(j)            Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or thereof or affecting the validity or enforceability
of such provision in any other jurisdiction.

 

(k)           Section headings herein are included for convenience of reference
only and shall not constitute a part of this Agreement for any other purpose.

 

(l)            This Agreement may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of such counterparts taken together shall constitute
one and the same agreement.  Delivery of an executed

 

26

--------------------------------------------------------------------------------


 

counterpart of this Agreement by facsimile or electronic mail shall be equally
effective as delivery of an original executed counterpart.

 

(m)          Upon the effectiveness of this Agreement, the Pledge and Security
Agreement dated as of May 10, 2010 by Grantors in favor of Harris, N.A. (now
known as BMO Harris Bank N.A.), in its capacity as the collateral agent (the
“Original Security Agreement”), shall be amended and restated in its entirety by
this Agreement.  The effectiveness of this Agreement shall not constitute a
novation or repayment of the Obligations (as defined in the Existing Credit
Agreement).  Such Obligations (as defined in the Existing Credit Agreement),
together with any and all additional Obligations incurred by the Grantors under
the Credit Agreement or under any of the other Loan Documents, shall continue to
be secured by, among other things, the Collateral, whether now existing or
hereafter acquired and wheresoever located, all as more specifically set forth
in this Agreement and the other Loan Documents.  Each Grantor hereby reaffirms
its obligations, liabilities, grants of security interests, pledges and the
validity of all covenants by it contained in any and all Loan Documents, as
amended, supplemented or otherwise modified by this Agreement and the other Loan
Documents.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

27

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

 

 

GRANTORS:

 

 

 

LANTHEUS MEDICAL IMAGING, INC.,

 

a Delaware corporation

 

LANTHEUS MI INTERMEDIATE, INC.,

 

a Delaware corporation

 

LANTHEUS MI REAL ESTATE, LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[SIGNATURE PAGE TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

ACCEPTED AS OF THE DATE FIRST ABOVE WRITTEN:

 

COLLATERAL AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

a national banking association

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[SIGNATURE PAGE TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LEGAL NAMES; ORGANIZATIONAL IDENTIFICATION NUMBERS; STATES OR
JURISDICTIONS OF ORGANIZATION

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

INTELLECTUAL PROPERTY; LEGAL NAMES

 

A.                                    COPYRIGHTS

 

1.                                      Registered Copyrights

 

2.                                      Copyright Applications

 

B.                                    PATENTS

 

1.                                      Patents

 

2.                                      Patent Applications

 

C.                                    TRADEMARKS

 

1.                                      Registered Trademarks

 

2.                                      Trademark Applications

 

D.                                    OTHER PROPRIETARY RIGHTS

 

E.                                     LEGAL NAMES USED BY ANY GRANTOR DURING
THE PAST FIVE YEARS

 

F.                                      MATERIAL LICENSES

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

LOCATIONS OF GRANTORS

 

LOCATION

Description of Location (state if Location

(i) contains Equipment, Fixtures, Inventory or other Goods

(ii) is chief place of business and chief executive office,

(iii) contains Records concerning Accounts and originals of Chattel Paper),

(iv) if owned or leased, and

 (v) if location is owned/leased by a third party

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

UCC FINANCING STATEMENTS

 

UCC Financing Statements have been filed in the jurisdictions below against the
Grantors:

 

Name of Grantor

 

Secretary of State

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE V

 

COMMERCIAL TORT CLAIMS

 

--------------------------------------------------------------------------------


 

SCHEDULE VI

 

PLEDGED DEBT

 

Grantor

 

Name of Maker

 

Description

 

Principal Amount
Outstanding as of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE VII

 

PLEDGED SHARES

 

Grantor

 

Name of
Pledged Issuer

 

Number of
Shares

 

Percentage of
Outstanding
Shares

 

Class

 

Certificate
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE VIII

 

INVESTMENT PROPERTY, INSTRUMENTS, CHATTEL PAPER,
LETTERS OF CREDIT

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

PLEDGE AMENDMENT

 

This Pledge Amendment, dated                        ,       , is delivered
pursuant to Section 4 of the Amended and Restated Pledge and Security Agreement
referred to below.  The undersigned hereby agrees that this Pledge Amendment may
be attached to the Amended and Restated Pledge and Security Agreement, dated
July 3, 2013, as it may heretofore have been or hereafter may be amended,
restated, supplemented, or otherwise modified from time to time (the “Security
Agreement”) and that the Promissory Notes or shares listed on this Pledge
Amendment shall be hereby pledged and assigned to the Collateral Agent and
become part of the Pledged Interests referred to in such Pledge Agreement and
shall secure all of the Secured Obligations referred to in such Security
Agreement.

 

THIS PLEDGE AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

Pledged Debt

 

Grantor

 

Name of Maker

 

Description

 

Principal Amount
Outstanding as of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Shares

 

Grantor

 

Name of
Pledged Issuer

 

Number of
Shares

 

Percentage of
Outstanding
Shares

 

Class

 

Certificate
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[GRANTOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

ACCEPTED AS OF THE DATE FIRST ABOVE WRITTEN:

 

COLLATERAL AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

a national banking association, as the Collateral Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GRANT OF A SECURITY INTEREST —[TRADEMARKS]
[PATENTS] [COPYRIGHTS]

 

WHEREAS,                                  (the “Grantor”) [own the trademarks
and service marks listed on the attached Schedule A, which trademarks and
service marks are registered or applied for in the United States Patent and
Trademark Office (the “Trademarks”)] [own the letter patents, design patents and
utility patents listed on the attached Schedule A, which patents are issued or
applied for in the United States Patent and Trademark Office (the “Patents”)]
[owns the copyrights listed on the attached Schedule A, which copyrights are
registered in the United States Copyright Office (the “Copyrights”)];

 

WHEREAS, the Grantor has entered into an Amended and Restated Pledge and
Security Agreement dated as of July 3, 2013 (as amended, restated, supplemented,
or otherwise modified from time to time, the “Security Agreement”), in favor of
Wells Fargo Bank, National Association, as the Collateral Agent for itself and
certain lenders (in such capacity, together with its successors and assigns, if
any, the “Grantee”); and

 

WHEREAS, pursuant to the Security Agreement, the Grantor has granted to the
Grantee, and granted to the Grantee for the benefit of the Secured Parties (as
such term is defined in the Security Agreement), a continuing security interest
in all right, title and interest of the Grantor in, to and under the
[Trademarks, together with, among other things, the goodwill of the business
symbolized by the Trademarks] [Patents] [Copyrights] and the applications and
registrations thereof, and all Proceeds thereof, including, without limitation,
any and all causes of action which may exist by reason of infringement thereof
and any and all damages arising from past, present and future violations thereof
(the “Collateral”), to secure the payment, performance and observance of the
Secured Obligations (as defined in the Security Agreement).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor does hereby grant to the Grantee
and grant to the Grantee for the benefit of the Secured Parties, a continuing
security interest in the Collateral, including the Collateral referred to on
Schedule A, to secure the prompt payment, performance and observance of the
Secured Obligations.

 

The Grantor does hereby further acknowledge and affirm that the rights and
remedies of the Grantee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantor has caused this Assignment to be duly executed
by its officer thereunto duly authorized as of                                ,
20    .

 

 

 

[GRANTOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

ACCEPTED AS OF THE DATE FIRST ABOVE WRITTEN:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

a national banking association, as the Grantee

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A TO GRANT OF A SECURITY INTEREST

 

[Trademark Registrations and Applications]

 

[Patents and Patent Applications]

 

[Copyright Registrations and Applications]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF SECURITY AGREEMENT SUPPLEMENT

 

[Date of Security Agreement Supplement]

 

Wells Fargo Bank, National Association, as the Collateral Agent

2450 Colorado Avenue, Suite 3000 West

Santa Monica, California 90404

 

Ladies and Gentlemen:

 

Reference is hereby made to (a) that certain Amended and Restated Credit
Agreement dated as of July 3, 2013 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”) by and among
LANTHEUS MI INTERMEDIATE, INC., a Delaware corporation (the “Parent”), LANTHEUS
MEDICAL IMAGING, INC., a Delaware corporation (the “Borrower”), each subsidiary
of the Parent listed as a “Guarantor” on the signature pages thereof (together
with the Parent, each a “Guarantor” and collectively, jointly and severally, the
“Guarantors”), the lenders from time to time party thereto (each a “Lender” and
collectively, the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (“Wells Fargo”), as the collateral agent for the benefit of
the Agents and the other Secured Parties (in such capacity, “Collateral Agent”)
and as the administrative agent for the Lenders (in such capacity, the
“Administrative Agent”; and together with Collateral Agent, each an “Agent” and
collectively, the “Agents”), and Wells Fargo, as sole lead arranger, bookrunner,
and syndication agent, and (b) that certain Amended and Restated Pledge and
Security Agreement dated as of July 3, 2013 (as amended, restated, supplemented,
or otherwise modified from time to time, the “Security Agreement”) by Parent,
Borrower, the Subsidiaries of Parent parties thereto as “Grantors”, in favor of
Collateral Agent.

 

SECTION 1.                            Grant of Security.  The undersigned hereby
grants to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in, all of its right, title and interest in and to all of the
Collateral (as defined in the Security Agreement) of the undersigned, whether
now owned or hereafter acquired by the undersigned, wherever located and whether
now or hereafter existing or arising, including, without limitation, the
property and assets of the undersigned set forth on the attached supplemental
schedules to the Schedules to the Security Agreement.

 

SECTION 2.                            Security for Obligations.  The grant of a
security interest in the Collateral by the undersigned under this Security
Agreement Supplement and the Security Agreement secures the payment of all
Secured Obligations of the undersigned now or hereafter existing under or in
respect of the Loan Documents, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise.  Without limiting the generality of the foregoing, each
of this Security Agreement Supplement and the Security Agreement secures the
payment of all amounts that constitute part of the Secured Obligations and that
would be owed by the undersigned to the Collateral Agent or any Secured Party
under the Loan Documents but for the fact that such Secured Obligations are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Grantor.

 

SECTION 3.                            Supplements to Security Agreement
Schedules.  The undersigned has attached hereto supplemental Schedules I through
VIII to Schedules I through VIII, respectively, to the Security Agreement, and
the undersigned hereby certifies, as of the date first above written, that such
supplemental Schedules have been prepared by the undersigned in substantially
the form of the equivalent

 

--------------------------------------------------------------------------------


 

Schedules to the Security Agreement, and such supplemental Schedules include all
of the information required to be scheduled to the Security Agreement and do not
omit to state any information material thereto.

 

SECTION 4.                            Representations and Warranties.  The
undersigned hereby makes each representation and warranty set forth in Section 5
of the Security Agreement (as supplemented by the attached supplemental
Schedules) to the same extent as each other Grantor.

 

SECTION 5.                            Obligations Under the Security Agreement. 
The undersigned hereby agrees, as of the date first above written, to be bound
as a Grantor by all of the terms and provisions of the Security Agreement to the
same extent as each of the other Grantors.  The undersigned further agrees, as
of the date first above written, that each reference in the Security Agreement
to an “Additional Grantor” or a “Grantor” shall also mean and be a reference to
the undersigned.

 

(n)                                 SECTION 6.                           
Governing Law.  THE VALIDITY OF THIS SECURITY AGREEMENT SUPPLEMENT, THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES
HERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE
OF NEW YORK (EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE
EXTENT THAT THE VALIDITY OR THE PERFECTION AND THE EFFECT OF PERFECTION OR
NON-PERFECTION OF THE SECURITY INTEREST CREATED HEREBY, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAW OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK).

 

(o)                                 SECTION 7.                           
Consent to Jurisdiction; Service of Process and Venue; Judicial Reference;
Waiver of Jury Trial.  THIS SECURITY AGREEMENT SUPPLEMENT SHALL BE SUBJECT TO
THE PROVISIONS REGARDING CONSENT TO JURISDICTION, SERVICE OF PROCESS AND VENUE,
JUDICIAL REFERENCE, AND WAIVER OF JURY TRIAL SET FORTH IN SECTIONS 12.10 AND
12.11 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY
THIS REFERENCE, MUTATIS MUTANDIS.

 

 

Very truly yours,

 

 

 

[NAME OF ADDITIONAL LOAN PARTY]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

a national banking association, as the Collateral Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

LANTHEUS MI INTERMEDIATE HOLDING, INC.

 

To:                            Wells Fargo Bank, National Association,

as Collateral Agent and as Administrative Agent

2450 Colorado Avenue, Suite 3000 West

Santa Monica, California 90404

 

Re:                            Compliance Certificate dated

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of July 3, 2013 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”), by and among LANTHEUS MI
INTERMEDIATE, INC., a Delaware corporation (the “Parent”), LANTHEUS MEDICAL
IMAGING, INC., a Delaware corporation (the “Borrower”), the “Guarantors” from
time to time party thereto, the lenders from time to time party thereto (each a
“Lender” and individually and collectively, the “Lenders”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association (“Wells Fargo”), as the
collateral agent for the benefit of Agents and the other Secured Parties (in
such capacity, together with its successors and assigns in such capacity, if
any, the “Collateral Agent”) and as the administrative agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity, if
any, the “Administrative Agent” and together with the Collateral Agent, each an
“Agent” and individually and collectively, the “Agents”), and Wells Fargo, as
sole lead arranger, bookrunner, and syndication agent.  All initially
capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Credit Agreement.

 

Pursuant to the terms of the Credit Agreement, the undersigned Authorized
Officer of the Parent hereby certifies, in such capacity and not individually,
and without assuming any personal liability, that:

 

1.                                      The financial information of the Parent
and its Subsidiaries furnished in Schedule 1 pursuant to
Section 7.01(a)[(i)][(ii)] of the Credit Agreement fairly presents, in all
material respects, the financial position of the Parent and its Subsidiaries as
of the end of such [Fiscal Quarter][Fiscal Year] and the results of operations
and cash flows of the Parent and its Subsidiaries for such [Fiscal
Quarter][Fiscal Year], in accordance with GAAP, subject to normal year-end
adjustments and the absence of footnotes.

 

2.                                      Such officer has reviewed the terms of
the Credit Agreement and the other Loan Documents and has made, or caused to be
made under his/her supervision, a review in of the condition and operations of
the Parent and its Subsidiaries during the period covered by the financial
statements delivered pursuant to Section 7.01(a)[(i)] [(ii)] of the Credit
Agreement with a view to determining whether the Parent and its Subsidiaries
were in compliance with all of the provisions of this Agreement and such Loan
Documents at the times such compliance is required by the Credit Agreement and
such Loan Documents.

 

3.                                      Such review has not disclosed the
existence on and as of the date hereof, and the undersigned has no knowledge of
the existence and continuance as of the date hereof, of a Default or Event of
Default existing as of the last day of the applicable fiscal period, or if such
an Event of Default

 

--------------------------------------------------------------------------------


 

or Default existed, except as listed on Schedule 2 attached hereto, describing
the nature thereof and the action Parent and its Subsidiaries have taken, are
taking, or propose to take with respect thereto.

 

4.                                      [The Parent and its Subsidiaries are in
compliance with the covenant contained in Section 7.03 of the Credit Agreement
as demonstrated on Schedule 3 hereof.](1)

 

 

[remainder of page left intentionally blank]

 

--------------------------------------------------------------------------------

(1)  To be included if the financial covenant set forth in Section 7.03 of the
Credit Agreement is applicable.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
as of the date first written above.

 

 

LANTHEUS MI INTERMEDIATE HOLDING, INC., a Delaware corporation, as the Parent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Financial Information

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Default or Event of Default

 

--------------------------------------------------------------------------------


 

SCHEDULE 3(2)

 

Financial Covenant

 

Consolidated Fixed Charge Coverage Ratio

 

The Consolidated Fixed Charge Coverage Ratio as of the last day of the period of
four (4) consecutive Fiscal Quarters of the Parent and its Subsidiaries ended on
                                  ,              is     :1.00, which [is/is not]
less than the ratio set forth in Section 7.03 of the Credit Agreement for the
corresponding period.

 

--------------------------------------------------------------------------------

(2)  To be included if the financial covenant set forth in Section 7.03 of the
Credit Agreement is applicable.

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

FORM OF NOTICE OF BORROWING

 

[LETTERHEAD OF THE BORROWER]

 

[Date]

 

Wells Fargo Bank, National Association

as the Administrative Agent for the Lenders

party to the Credit Agreement referred to below

2450 Colorado Avenue, Suite 3000 West

Santa Monica, California 90404

 

Ladies and Gentlemen:

 

The undersigned, LANTHEUS MEDICAL IMAGING, INC., a Delaware corporation (the
“Borrower”), (i) refers to that certain Amended and Restated Credit Agreement,
dated as of July 3, 2013 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”), by and among LANTHEUS MI
INTERMEDIATE, INC., a Delaware corporation (the “Parent”), the Borrower, the
“Guarantors” from time to time party thereto, the lenders from time to time
party thereto (each a “Lender” and individually and collectively, the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (“Wells Fargo”), as the collateral agent for the benefit of Agents
and the other Secured Parties (in such capacity, together with its successors
and assigns in such capacity, if any, the “Collateral Agent”) and as the
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, if any, the “Administrative Agent” and
together with the Collateral Agent, each an “Agent” and individually and
collectively, the “Agents”), and Wells Fargo, as sole lead arranger, bookrunner,
and syndication agent, and (ii) hereby gives you notice pursuant to Section 2.02
of the Credit Agreement that the undersigned hereby requests a Revolving Loan
under the Credit Agreement, and in that connection sets forth below the
information relating to such Revolving Loan (the “Proposed Revolving Loan”) as
required by Section 2.02(a) of the Credit Agreement.  All initially capitalized
terms used herein without definition shall have the meanings ascribed thereto in
the Credit Agreement.

 

(i)                                     The aggregate principal amount of the
Proposed Revolving Loan is $                        . (1)

 

(ii)                                  The borrowing date of the Proposed
Revolving Loan is                        , 20    .(2)

 

(iii)                               The Proposed Revolving Loan is a [Reference
Rate Loan] [LIBOR Rate Loan].

 

(iv)                              If the Proposed Revolving Loan is a LIBOR Rate
Loan, such Proposed Revolving Loan shall have an Interest Period of
[one][two][three][six] month(s).

 

--------------------------------------------------------------------------------

(1)  Each Revolving Loan shall be made in a minimum amount of $1,000,000 and
shall be in an integral multiple of $500,000.

 

(2)  This date must be a Business Day.

 

--------------------------------------------------------------------------------


 

(v)                                 The proceeds of the Proposed Revolving Loan
should be made available to the undersigned by wire transferring such proceeds
in accordance with the payment instructions attached hereto as Exhibit A.

 

The undersigned certifies that (a) the representations and warranties contained
in ARTICLE VI of the Credit Agreement and in each other Loan Document,
certificate, financial statement, report or statement of fact delivered to any
Agent or any Lender pursuant thereto on or prior to the date of the Proposed
Revolving Loan are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of such date as though made on and as of such date
except to the extent that any such representation or warranty expressly relates
solely to an earlier date (in which case such representation or warranty shall
be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to “materiality” or “Material Adverse
Effect” in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of such
earlier date), (b) no Default or Event of Default has occurred and is continuing
or would result from the making of the Proposed Revolving Loan, (c) after giving
effect to the making of the Proposed Revolving Loan, the Total Revolving
Exposure does not exceed the Line Cap, and (d) the making of the Proposed
Revolving Loan shall not contravene any law, rule or regulation applicable to
any Agent, any Lender or the L/C Issuer.

 

 

 

Very truly yours,

 

 

 

LANTHEUS MEDICAL IMAGING, INC., a Delaware corporation, as the Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Payment Instructions

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of                , 20     between                        (“Assignor”)
and                              (“Assignee”).  Reference is made to the
agreement described in Item 2 of Annex I annexed hereto (as amended, restated,
supplemented, or otherwise modified from time to time, including any replacement
agreement therefor, the “Credit Agreement”).  All initially capitalized terms
used herein without definition shall have the meanings ascribed thereto in the
Credit Agreement.

 

1.                                      In accordance with the terms and
conditions of Section 12.07 of the Credit Agreement, the Assignor hereby sells
and assigns to the Assignee, and the Assignee hereby purchases and assumes from
the Assignor, that interest in and to the Assignor’s rights and obligations
under the Loan Documents as of the date hereof with respect to the Obligations
owing to the Assignor, and the Assignor’s portion of the Revolving Credit
Commitments and the Revolving Loans as specified on Annex I.

 

2.                                      The Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of the interest being assigned by
it hereunder and that such interest is free and clear of any adverse claim, and
(ii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any other instrument or document furnished pursuant thereto; and
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under the Loan Documents
or any other instrument or document furnished pursuant thereto.

 

3.                                      The Assignee (a) confirms that it has
received copies of the Credit Agreement and the other Loan Documents, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment Agreement; (b) agrees that
it will, independently and without reliance upon the Administrative Agent, the
Collateral Agent, the Assignor, or any other Lender, based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents; (c)
confirms that it is eligible as an assignee under the terms of the Credit
Agreement; (d) appoints and authorizes each of the Administrative Agent and the
Collateral Agent to take such action as the Administrative Agent or the
Collateral Agent (as the case may be) on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Administrative Agent or the
Collateral Agent (as the case may be) by the terms thereof, together with such
powers as are reasonably incidental thereto; (e) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender; (f) attaches the
forms prescribed by the Internal Revenue Service of the United States certifying
as to the Assignee’s status for purposes of determining exemption from United
States withholding taxes with respect to all payments to be made to the Assignee
under the Credit Agreement or such other documents as are necessary to indicate
that all such payments are subject to such rates at a rate reduced by an
applicable tax treaty; and (g) confirms that it is not an “Excluded
Assignee/Participant” (identified as such in writing to the Administrative Agent
on or prior to the Effective Date in the Fee Letter).

 

--------------------------------------------------------------------------------


 

4.                                      Following the execution of this
Assignment Agreement by the Assignor and the Assignee, it will be delivered by
the Assignor to the Administrative Agent for recording by the Administrative
Agent.  The effective date of this Assignment Agreement (the “Settlement Date”)
shall be the latest of (a) the date of the execution hereof by the Assignor and
the Assignee, (b) the date this Assignment Agreement has been accepted by the
Administrative Agent and recorded in the Register, (c) the date of receipt by
the Administrative Agent of a processing and recordation fee in the amount of
$3,500, (d) the settlement date specified on Annex I, and (e) the receipt by
Assignor of the Purchase Price specified in Annex I.

 

5.                                      As of the Settlement Date (a) the
Assignee shall be a party to the Credit Agreement and, to the extent of the
interest assigned pursuant to this Assignment Agreement, have the rights and
obligations of a Lender thereunder and under the other Loan Documents, and (b)
the Assignor shall, to the extent of the interest assigned pursuant to this
Assignment Agreement, relinquish its rights and be released from its obligations
under the Credit Agreement and the other Loan Documents.

 

6.                                      Upon recording by the Administrative
Agent, from and after the Settlement Date, the Administrative Agent shall make
all payments under the Credit Agreement and the other Loan Documents in respect
of the interest assigned hereby (including, without limitation, all payments of
principal, interest and commitment fees (if applicable) with respect thereto) to
the Assignee.  The Assignor and the Assignee shall make all appropriate
adjustments in payments under the Credit Agreement and the other Loan Documents
for periods prior to the Settlement Date directly between themselves on the
Settlement Date.

 

7.                                      THE VALIDITY OF THIS ASSIGNMENT
AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF, THE RIGHTS
OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED
HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR RELATED
HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK.

 

8.                                      THIS ASSIGNMENT AGREEMENT SHALL BE
SUBJECT TO THE PROVISIONS REGARDING CONSENT TO JURISDICTION, SERVICE OF PROCESS
AND VENUE, JUDICIAL REFERENCE, AND WAIVER OF JURY TRIAL SET FORTH IN SECTIONS
12.10  AND 12.11 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED
HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

 

9.                                      This Assignment Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of this Assignment
Agreement by facsimile or electronic mail shall be equally effective as delivery
of an original executed counterpart.

 

[remainder of page left intentionally blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed and delivered by their respective officers thereunto duly
authorized, as of the date first above written.

 

 

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

ACCEPTED AND CONSENTED TO this        day of

 

                              , 20

 

 

 

[WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

a national banking association, as the Administrative Agent](1)

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[LANTHEUS MEDICAL IMAGING, INC., a Delaware

 

corporation, as the Borrower](2)

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

--------------------------------------------------------------------------------

(1)  Delete if consent of Administrative Agent is not required.

 

(2)  Delete if consent of Borrower is not required.

 

--------------------------------------------------------------------------------


 

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

 

ANNEX I

 

1.

Borrower: Lantheus Medical Imaging, Inc., a Delaware corporation

 

 

2.

Name and Date of Credit Agreement:

 

 

 

Amended and Restated Credit Agreement dated as of July 3, 2013, by and among
LANTHEUS MI INTERMEDIATE, INC., a Delaware corporation (the “Parent”), the
Borrower, the “Guarantors” from time to time party thereto, the lenders from
time to time party thereto (each a “Lender” and individually and collectively,
the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (“Wells Fargo”), as the collateral agent for the benefit of Agents
and the other Secured Parties (in such capacity, together with its successors
and assigns in such capacity, if any, the “Collateral Agent”) and as the
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, if any, the “Administrative Agent” and
together with the Collateral Agent, each an “Agent” and individually and
collectively, the “Agents”), and Wells Fargo, as sole lead arranger, bookrunner,
and syndication agent.

 

 

3.

Date of Assignment Agreement:

 

 

4.

Amount of Revolving Credit Commitments and Revolving Loans:

$

 

 

 

5.

Purchase Price:

$

 

 

 

6.

Settlement Date:

 

 

 

7.

Notice and Payment Instructions, etc.

 

 

 

Assignee:

Assignor:

 

 

 

 

 

 

 

Attn:

Attn:

 

Fax No.:

Fax No.:

 

 

 

 

Bank Name:

Bank Name:

 

ABA Number:

ABA Number:

 

Account Name:

Account Name:

 

Account Number:

Account Number:

 

Sub-Account Name:

Sub-Account Name:

 

Sub-Account Number:

Sub-Account Number:

 

Reference:

Reference:

 

Attn:

Attn:

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

BORROWING BASE CERTIFICATE

 

[See Attached]

 

--------------------------------------------------------------------------------

 

 

GRAPHIC [g138683kg43i001.jpg]

Summary Page Borrowing Base Certificate

 

 

Date

 

 

A/R As of:

Name

Lantheus Medical Imaging

 

Inventory As of:

 

The undersigned, Lantheus Medical Imaging, Inc. (“Borrower”), pursuant to that
certain Amended and Restated Credit Agreement dated as of July 3, 2013 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) by and among Lantheus MI Intermediate, Inc., a Delaware
corporation (the “Parent”), the Borrower, the “Guarantors” from time to time
party thereto, the lenders from time to time party thereto (each a “Lender” and
individually and collectively, the “Lenders”), Wells Fargo Bank, N.A., a
national banking association (“Wells Fargo”), as the collateral agent for the
Agentsand the other Secured Parties (in such capacity, together with its
successors and assigns in such capacity, if any, the “Collateral Agent”), and as
the administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, if any, the “Administrative Agent” and
together with the Collateral Agent, each an “Agent” and individually and
collectively, the “Agents”), and Wells Fargo, as sole lead arranger, bookrunner,
and syndication agent, hereby certifies to Administrative Agent that the
following items, calculated in accordance with the terms and definitions set
forth in the Credit Agreement for such items are true and correct.

 

Accounts Receivable

 

Accounts Receivable Balance per Aging Report Assigned To Wells Fargo Bank, N.A.

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Ineligibles (detailed on page 2)

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Eligible Accounts Receivable

 

 

 

 

 

 

 

 

 

 

 

 

 

Accounts Receivable Availability before Sublimit(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

Sublimit

 

42,500,000.00

 

 

 

 

 

 

 

 

 

 

 

Net Available Accounts Receivable after Sublimit(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

Inventory

 

 

 

 

 

 

 

Inventory Balance Assigned To Wells Fargo Bank, N.A.

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Ineligibles (detailed on page 3)

 

 

 

 

 

 

 

 

 

 

 

 

 

Eligible Inventory

 

 

 

 

 

 

 

 

 

 

 

 

 

Inventory Availability before Sublimit(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

Sublimit

 

17,500,000.00

 

 

 

 

 

--------------------------------------------------------------------------------


 

Available Inventory after Sublimit(s)

 

—

 

 

 

 

 

 

 

 

 

 

 

M&E

 

 

 

 

 

 

 

M&E Balance Assigned To Wells Fargo Bank, N.A.

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Ineligibles (detailed on page 4)

 

 

 

 

 

 

 

 

 

 

 

 

 

Eligible M&E

 

 

 

 

 

 

 

 

 

 

 

 

 

M&E Availability before Sublimit(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

Sublimit

 

8,600,000.00

 

 

 

 

 

 

 

 

 

 

 

Available M&E after Sublimit(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

Reserves, L/Cs and Advances

 

 

 

 

 

 

 

Total Availability before Reserves

 

—

 

 

 

 

 

 

 

 

 

 

 

Reserves

 

 

 

 

 

 

 

 

 

 

 

 

 

Rent Reserve

 

 

 

As of:

 

 

Permitted Encumbrances

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Reserves

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Availability after Reserves before Loan Balance and LCs

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Credit Line

 

42,500,000.00

 

Suppressed Availability

 

 

 

 

 

 

 

 

 

Availability before Loan Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

Letter of Credit Balance

 

 

 

As of:

 

 

 

 

 

 

 

 

 

Loan Ledger Balance

 

 

 

As of:

 

 

 

 

 

 

 

 

 

Cash in-transit

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Adjusted Loan Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

Net Availability

 

 

 

 

 

 

 

Additionally, the undersigned hereby certifies and represents and warrants to
the Lenders on behalf of Borrower that (i) as of the date hereof, the
representations and warranties contained in ARTICLE VI of the Credit Agreement
and in each other Loan Document, certificate, financial statement, report or
statement of fact delivered to any Agent or any Lender pursuant hereto or
thereto on or prior to the date of any Revolving Loan is made or any Letter of
Credit is issued are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of such date as though made on and as of such date
except to the extent that any such representation or warranty expressly relates
solely to an earlier date (in which case such representation or warranty shall
be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to “materiality” or “Material Adverse
Effect” in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of such
earlier date), (ii) each of the covenants and agreements contained in any Loan
Document have been performed (to the extent required to be performed on or
before the date hereof or each such effective date), (iii) no Default or Event
of Default has occurred and is continuing or would result from the making of the
Revolving Loan to be made, or the issuance of such Letter of Credit to be
issued, on such date, (iv) after giving effect to the making of any Revolving
Loan or issuance of any Letter of Credit, the Total Revolving Exposure does not
exceed the Line Cap, and (v) all of the foregoing is true and correct as of the
effective date of the calculations set forth above and that such calculations
have been made in accordance with the requirements of the Credit Agreement.

 

 

 

Authorized Signer

 

 

3

--------------------------------------------------------------------------------

 

EXHIBIT G

 

CLOSING CHECKLIST

 

AMENDED AND RESTATED CREDIT AGREEMENT (1)

 

Dated as of July 3, 2013

 

by and among

 

LANTHEUS MEDICAL IMAGING, INC.,

 

as Borrower,

 

LANTHEUS MI INTERMEDIATE, INC. AND EACH OF ITS SUBSIDIARIES
LISTED AS A GUARANTOR ON THE SIGNATURE PAGES HERETO,

 

as Guarantors,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

as Lenders,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent and as Administrative Agent,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Sole Lead Arranger, Bookrunner, and Syndication Agent

 

I.                                       Parties

 

A.                                   Wells Fargo Bank, National Association
(“Wells Fargo”), as Administrative Agent

  (in such capacity “Administrative Agent”)

2450 Colorado Avenue, Suite 3000 West

Santa Monica, California 90404

 

B.                                   Wells Fargo Bank, National Association, as
Collateral Agent

   (in such capacity “Collateral Agent”)

2450 Colorado Avenue, Suite 3000 West

Santa Monica, California 90404

 

--------------------------------------------------------------------------------

(1)  The “Credit Agreement”; all initially capitalized terms used herein without
definition shall have the meanings ascribed to them in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

C.                                   Lantheus Medical Imaging, Inc. (“Borrower”)

331 Treble Cove Road

North Billerica, Massachusetts 01862

 

D.                                   Lantheus MI Intermediate, Inc. (“Parent”)

331 Treble Cove Road

North Billerica, Massachusetts 01862

 

E.                                    Lantheus MI Real Estate, LLC (“Real
Estate”)

   and together with Parent, collectively, the “Guarantors”)

   and together with Parent and Borrower, the “Loan Parties”)

331 Treble Cove Road

North Billerica, Massachusetts 01862

 

F.                                     Avista Capital Partners, LP

Avista Capital Partners (Offshore), LP

   (collectively, the “Sponsor”)

65 East 55th Street, 18th Floor

New York, NY 10022

 

II.                                   Counsel to Parties

 

A.                                   Administrative Agent and Collateral Agent:

Paul Hastings LLP (“PH”)

695 Town Center Drive, Seventeenth Floor

Costa Mesa, California 92626

 

B.                                   Borrower, Guarantors and Sponsor:

 

Weil, Gotshal & Manges LLP (“Weil”)

767 Fifth Avenue

New York, New York 10153

 

 

 

Responsible Party

 

Signatories

LOAN DOCUMENTS

 

 

 

 

1.

Amended and Restated Credit Agreement

 

PH

 

Collateral Agent, Administrative Agent, Lenders, Borrower, Guarantors

 

a.

Schedules

 

 

 

 

 

 

i.

Schedule 1.01(A) (Lenders and Lenders’ Revolving Credit Commitments)

 

Weil, Loan Parties

 

n/a

 

 

ii.

Schedule 6.01(e) (Subsidiaries)

 

Weil, Loan Parties

 

n/a

 

 

iii.

Schedule 6.01(f) (Litigation; Commercial Tort Claims)

 

Weil, Loan Parties

 

n/a

 

 

iv.

Schedule 6.01(i) (ERISA)

 

Weil, Loan Parties

 

n/a

 

2

--------------------------------------------------------------------------------


 

 

 

Responsible Party

 

Signatories

 

 

v.

Schedule 6.01(n) (Real Property)

 

Weil, Loan Parties

 

n/a

 

 

vi.

Schedule 6.01(q) (Insurance)

 

Weil, Loan Parties

 

n/a

 

 

vii.

Schedule 6.01(y)(i) (Name; Jurisdiction of Organization; Organizational ID
Number; Place of Business; Chief Executive Office; FEIN)

 

Weil, Loan Parties

 

n/a

 

 

viii.

Schedule 7.02(a) (Existing Liens)

 

Weil, Loan Parties

 

n/a

 

 

ix.

Schedule 7.02(b) (Existing Indebtedness)

 

Weil, Loan Parties

 

n/a

 

 

x.

Schedule 7.02(c) (Permitted Dispositions)

 

Weil, Loan Parties

 

n/a

 

 

xi.

Schedule 7.02(e) (Existing Investments)

 

Weil, Loan Parties

 

n/a

 

 

xii.

Schedule 7.02(k) (Limitations on Dividends and Other Payment Restrictions)

 

Weil, Loan Parties

 

n/a

 

b.

Exhibits

 

 

 

 

 

 

i.

Exhibit B (Form of Security Agreement)

 

PH

 

n/a

 

 

ii.

Exhibit C (Form of Compliance Certificate)

 

PH

 

n/a

 

 

iii.

Exhibit D (Form of Notice of Borrowing)

 

PH

 

n/a

 

 

iv.

Exhibit E (Form of Assignment and Acceptance)

 

PH

 

n/a

 

 

v.

Exhibit F (Borrowing Base Certificate)

 

PH, Collateral Agent

 

n/a

 

 

vi.

Exhibit G (Closing Checklist)

 

PH

 

n/a

2.

Amended and Restated Pledge and Security Agreement

 

PH

 

n/a

 

a.

Schedules

 

 

 

 

 

 

i.

Schedule I (Legal Names; Organizational Identification Numbers; States or
Jurisdictions of Organization; Federal Employer Identification Number)

 

Weil, Loan Parties

 

n/a

 

 

ii.

Schedule II (Intellectual Property; Legal Names)

 

Weil, Loan Parties

 

n/a

 

 

iii.

Schedule III (Locations of Grantors)

 

Weil, Loan Parties

 

n/a

 

 

iv.

Schedule IV (UCC Financing Statements)

 

Weil, Loan Parties

 

n/a

 

 

v.

Schedule V (Commercial Tort Claims)

 

Weil, Loan Parties

 

n/a

 

3

--------------------------------------------------------------------------------


 

 

 

Responsible Party

 

Signatories

 

 

vi.

Schedule VI (Pledged Debt)

 

Weil, Loan Parties

 

n/a

 

 

vii.

Schedule VII (Pledged Shares)

 

Weil, Loan Parties

 

n/a

 

 

viii.

Schedule VIII (Investment Property, Instruments, Chattel Paper, Letters of
Credit)

 

Weil, Loan Parties

 

n/a

 

b.

Exhibits

 

 

 

 

 

 

i.

Exhibit A (Pledge Amendment)

 

PH

 

n/a

 

 

ii.

Exhibit B (Grant of a Security Interest — [Trademarks] [Patents] [Copyrights])

 

PH

 

n/a

 

 

iii.

Exhibit C (Form of Security Agreement Supplement)

 

PH

 

n/a

3.

Amendment Number One to Grant of a Security Interest — Trademarks

 

PH

 

Borrower, Guarantors, Collateral Agent

4.

Amendment Number One to Grant of a Security Interest — Patents

 

PH

 

Borrower, Guarantors, Collateral Agent

5.

Reaffirmation of Loan Documents

 

PH

 

Borrower, Guarantors, Collateral Agent

6.

Amended and Restated Fee Letter

 

PH

 

Borrower, Administrative Agent, Lender

7.

Flow of Funds Agreement

 

PH

 

Administrative Agent, Lenders, Loan Parties

8.

Teletransmission Agreement (regarding Application for Issuance of Letters of
Credit)

 

L/C Issuer

 

Borrower

9.

Letter of Credit

 

L/C Issuer

 

L/C Issuer

10.

Letter of Credit Application

 

L/C Issuer

 

L/C Issuer, Borrower

11.

Borrowing Base Certificate

 

PH; Collateral Agent

 

Borrower

12.

Perfection Certificate

 

PH

 

Borrower, Guarantors

REAL ESTATE DOCUMENTS

 

 

 

 

13.

Amended and Restated Mortgage

 

PH, Weil

 

Real Estate, Collateral Agent

14.

Assignment of Mortgage

 

Goldberg Kohn Ltd.

 

BMO Harris Bank N.A., Collateral Agent

15.

Title affidavit/No-change affidavit

 

Loan Parties

 

Real Estate

16.

Gap indemnity

 

Loan Parties

 

Real Estate

 

4

--------------------------------------------------------------------------------


 

 

 

Responsible Party

 

Signatories

17.

Pro forma endorsements (Mortgage title policy)

 

Loan Parties

 

n/a

18.

Flood insurance determination

 

Loan Parties

 

n/a

ASSIGNMENT DOCUMENTS

 

 

 

 

19.

Assignment and Acceptance Agreements

 

 

 

 

 

a.

Jefferies Finance LLC to Wells Fargo

 

Goldberg Kohn Ltd.

 

Jefferies Finance LLC, Wells Fargo, Bank of Montreal (as administrative agent),
Borrower

 

b.

Bank of Montreal to Wells Fargo

 

Goldberg Kohn Ltd.

 

Bank of Montreal, Wells Fargo, Bank of Montreal (as administrative agent),
Borrower

 

c.

Natixis, New York Branch to Wells Fargo

 

Goldberg Kohn Ltd.

 

Natixis, New York Branch, Wells Fargo, Bank of Montreal (as administrative
agent), Borrower

20.

Agreement Regarding Agency Resignation, Appointment and Acceptance

 

Goldberg Kohn Ltd.

 

BMO Harris Bank N.A., Bank of Montreal, Collateral Agent, Administrative Agent,
L/C Issuer, Loan Parties

21.

Assignment of Grant of a Security Interest — Trademarks

 

Goldberg Kohn Ltd.

 

BMO Harris Bank N.A., Collateral Agent

22.

Assignment of Grant of a Security Interest — Patents

 

Goldberg Kohn Ltd.

 

BMO Harris Bank N.A., Collateral Agent

CERTIFICATES

 

 

 

 

23.

Solvency Certificate

 

Weil

 

Parent

24.

Officer’s Certificate

 

Weil

 

Parent

25.

Joint Secretary’s Certificate

 

Weil

 

Secretary of Parent, Borrower, Real Estate

 

a.

Exhibit A (charter documents)

 

 

 

 

 

 

i.

Parent

 

Weil

 

n/a

 

 

ii.

Borrower

 

Weil

 

n/a

 

 

iii.

Real Estate

 

Weil

 

n/a

 

5

--------------------------------------------------------------------------------


 

 

 

Responsible Party

 

Signatories

 

b.

Exhibit B (governing documents)

 

 

 

 

 

 

i.

Parent

 

Weil

 

n/a

 

 

ii.

Borrower

 

Weil

 

n/a

 

 

iii.

Real Estate

 

Weil

 

n/a

 

c.

Exhibit C (resolutions)

 

 

 

 

 

 

i.

Parent and Real Estate

 

Weil

 

n/a

 

 

ii.

Borrower

 

Weil

 

n/a

 

d.

Exhibit D (incumbency)

 

 

 

 

 

 

i.

Parent

 

Weil

 

Authorized Officers

 

 

ii.

Borrower

 

Weil

 

Authorized Officers

 

 

iii.

Real Estate

 

Weil

 

Authorized Officers

26.

Good Standing Certificates/Foreign Qualifications

 

 

 

 

 

a.

Parent [Delaware and Massachusetts]

 

Weil

 

n/a

 

b.

Borrower [Delaware and Massachusetts]

 

Weil

 

n/a

 

c.

Real Estate [Delaware and Massachusetts]

 

Weil

 

n/a

FINANCING STATEMENTS, LIEN SEARCHES, COLLATERAL ITEMS

 

 

 

 

27.

UCC-1 Financing Statements

 

 

 

 

 

a.

Parent

 

PH

 

n/a

 

b.

Borrower

 

PH

 

n/a

 

c.

Real Estate

 

PH

 

n/a

28.

UCC-3 Assignments

 

Goldberg Kohn Ltd., BMO Harris Bank N.A.

 

n/a

29.

Summary of pre-closing lien searches (UCC, fixture, suits, judgments and liens

 

Weil

 

n/a

30.

Summary of pre-closing intellectual property searches

 

Weil

 

n/a

31.

Delivery of stock certificates and powers

 

Goldberg Kohn Ltd., BMO Harris Bank N.A.

 

n/a

LEGAL OPINIONS

 

 

 

 

32.

Legal Opinion of Weil

 

Weil

 

Weil

33.

Legal Opinion of Massachusetts Counsel (regarding Mortgage)

 

Massachusetts counsel

 

Massachusetts counsel

INSURANCE, MISCELLANEOUS

 

 

 

 

34.

Insurance Items

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

 

 

Responsible Party

 

Signatories

 

a.

List of Insurance Policies

 

Loan Parties

 

n/a

 

b.

Certificate of Property Insurance

 

Loan Parties

 

n/a

 

c.

Certificate of Liability Insurance

 

Loan Parties

 

n/a

 

d.

Endorsements for Property Insurance

 

Loan Parties

 

n/a

 

e.

Additional Certificates (from list of insurance policies)

 

Loan Parties

 

n/a

35.

Amendment No. 2 to Limited Liability Company Agreement of Real Estate

 

Weil

 

Sole member of Real Estate

 

7

--------------------------------------------------------------------------------

 
